Exhibit 10.33

Loan No: 7253

 

 

LOAN AGREEMENT

 

 

Dated as of February 6, 2014

Among

HENRY HUDSON HOLDINGS LLC, 58th STREET BAR COMPANY LLC, HUDSON

LEASECO LLC and BEACH HOTEL ASSOCIATES LLC,

individually and/or collectively, as the context may require, as Borrower

and

CITIGROUP GLOBAL MARKETS REALTY CORP. and BANK OF AMERICA, N.A.,

collectively, as Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION

  1

Section 1.1.

  Definitions   1

Section 1.2.

  Principles of Construction   38

ARTICLE 2 GENERAL TERMS

  38

Section 2.1.

  Loan Commitment; Disbursement to Borrower   38

Section 2.2.

  The Loan   38

Section 2.3.

  Disbursement to Borrower   38

Section 2.4.

  The Note and the Other Loan Documents   38

Section 2.5.

  Interest Rate   38

Section 2.6.

  Loan Payments   42

Section 2.7.

  Prepayments   43

Section 2.8.

  Interest Rate Cap Agreement   46

Section 2.9.

  Extension of the Maturity Date   48

Section 2.10.

  Release of Individual Property   49

Section 2.11.

  Components of Loan   50

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

  51

Section 3.1.

  Legal Status and Authority   51

Section 3.2.

  Validity of Documents   51

Section 3.3.

  Litigation   52

Section 3.4.

  Agreements   52

Section 3.5.

  Financial Condition   52

Section 3.6.

  Disclosure   53

Section 3.7.

  No Plan Assets   53

Section 3.8.

  Not a Foreign Person   54

Section 3.9.

  Intentionally Omitted   54

Section 3.10.

  Business Purposes   54

Section 3.11.

  Borrower’s Principal Place of Business   54

Section 3.12.

  Status of Property   54

Section 3.13.

  Financial Information   56

Section 3.14.

  Condemnation   56

Section 3.15.

  Separate Lots   56

Section 3.16.

  Insurance   56

Section 3.17.

  Use of Property   56

Section 3.18.

  Leases and Rent Roll   57

Section 3.19.

  Filing and Recording Taxes   57

Section 3.20.

  Management Agreement/Special Management Agreement   57

Section 3.21.

  Illegal Activity/Forfeiture   58

Section 3.22.

  Taxes   58

Section 3.23.

  Permitted Encumbrances   58

Section 3.24.

  Third Party Representations   58

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section 3.25.

  Non-Consolidation Opinion Assumptions   58

Section 3.26.

  Federal Reserve Regulations   58

Section 3.27.

  Investment Company Act   59

Section 3.28.

  Fraudulent Conveyance   59

Section 3.29.

  Embargoed Person   59

Section 3.30.

  Anti-Money Laundering and Economic Sanctions   60

Section 3.31.

  Organizational Chart   60

Section 3.32.

  Bank Holding Company   60

Section 3.33.

  Operating Lease   61

Section 3.34.

  Property Document Representations   61

Section 3.35.

  Hotel Matters   61

Section 3.36.

  No Change in Facts or Circumstances; Disclosure   62

Section 3.37.

  Liquor License   62

Section 3.38.

  Ground Lease Representations   62

Section 3.39.

  Condominium Representations   64

Section 3.40.

  SRO Units   65

ARTICLE 4 BORROWER COVENANTS

  66

Section 4.1.

  Existence   66

Section 4.2.

  Legal Requirements   66

Section 4.3.

  Maintenance and Use of Property   67

Section 4.4.

  Waste   67

Section 4.5.

  Taxes and Other Charges   67

Section 4.6.

  Litigation   68

Section 4.7.

  Access to Property   68

Section 4.8.

  Notice of Default   68

Section 4.9.

  Cooperate in Legal Proceedings   68

Section 4.10.

  Performance by Borrower   69

Section 4.11.

  Intentionally Omitted   69

Section 4.12.

  Books and Records   69

Section 4.13.

  Estoppel Certificates   72

Section 4.14.

  Leases and Rents   72

Section 4.15.

  Management Agreement   73

Section 4.16.

  Payment for Labor and Materials   76

Section 4.17.

  Performance of Other Agreements   77

Section 4.18.

  Debt Cancellation   77

Section 4.19.

  ERISA   77

Section 4.20.

  No Joint Assessment   78

Section 4.21.

  Alterations   78

Section 4.22.

  Property Document Covenants   79

Section 4.23.

  Ground Lease Covenants   79

Section 4.24.

  Permits; Intellectual Property   80

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section 4.25.

  Condominium Covenants   81

Section 4.26.

  Operating Lease   83

Section 4.27.

  SRO Units   84

Section 4.28.

  Special Management Agreement   85

Section 4.29.

  Collective Bargaining Agreement   87

Section 4.30.

  Closing Date Delano Property Work   87

ARTICLE 5 ENTITY COVENANTS

  87

Section 5.1.

  Single Purpose Entity/Separateness   87

Section 5.2.

  Independent Director   92

Section 5.3.

  Change of Name, Identity or Structure   93

Section 5.4.

  Business and Operations   94

ARTICLE 6 NO SALE OR ENCUMBRANCE

  94

Section 6.1.

  Transfer Definitions   94

Section 6.2.

  No Sale/Encumbrance   94

Section 6.3.

  Permitted Equity Transfers   95

Section 6.4.

  Permitted Property Transfer (Assumption)   98

Section 6.5.

  Lender’s Rights   101

Section 6.6.

  Economic Sanctions, Anti-Money Laundering and Transfers   101

ARTICLE 7 INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

  102

Section 7.1.

  Insurance   102

Section 7.2.

  Casualty   107

Section 7.3.

  Condemnation   107

Section 7.4.

  Restoration   108

ARTICLE 8 RESERVE FUNDS

  112

Section 8.1.

  Immediate Repair Funds   112

Section 8.2.

  FF&E Reserve Funds   113

Section 8.3.

  SRO Conversion Funds   114

Section 8.4.

  Operating Expense Funds   116

Section 8.5.

  Excess Cash Flow Funds   116

Section 8.6.

  Tax and Insurance Funds   117

Section 8.7.

  Ground Rent Funds   117

Section 8.8

  Hotel Taxes and Custodial Funds   118

Section 8.9

  The Accounts Generally   119

Section 8.10.

  Letters of Credit   120

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE 9 CASH MANAGEMENT

  123

Section 9.1.

  Establishment of Certain Accounts   123

Section 9.2.

  Deposits into the Restricted Account; Maintenance of Restricted Account   124

Section 9.3.

  Disbursements from the Cash Management Account   125

Section 9.4.

  Withdrawals from the Debt Service Account   127

Section 9.5.

  Payments Received Under this Agreement   127

ARTICLE 10 EVENTS OF DEFAULT; REMEDIES

  127

Section 10.1.

  Event of Default   127

Section 10.2.

  Remedies   132

ARTICLE 11 SECONDARY MARKET

  134

Section 11.1.

  Securitization   134

Section 11.2.

  Disclosure   137

Section 11.3.

  Reserves/Escrows   141

Section 11.4.

  Servicer   141

Section 11.5.

  Rating Agency Costs   141

Section 11.6.

  Mezzanine Option   141

Section 11.7.

  Conversion to Registered Form   142

Section 11.8.

  Syndication   143

Section 11.9.

  Uncross of Properties   147

Section 11.10.

  Intercreditor Agreement   148

ARTICLE 12 INDEMNIFICATIONS

  149

Section 12.1.

  General Indemnification   149

Section 12.2.

  Mortgage and Intangible Tax Indemnification   149

Section 12.3.

  ERISA Indemnification   149

Section 12.4.

  Duty to Defend, Legal Fees and Other Fees and Expenses   150

Section 12.5.

  Survival   150

Section 12.6.

  Environmental Indemnity   150

ARTICLE 13 EXCULPATION

  150

Section 13.1.

  Exculpation   150

ARTICLE 14 NOTICES

  153

Section 14.1.

  Notices   153

ARTICLE 15 FURTHER ASSURANCES

  155

Section 15.1.

  Replacement Documents   155

Section 15.2.

  Recording of Security Instrument, etc.   155

Section 15.3.

  Further Acts, etc.   156

Section 15.4.

  Changes in Tax, Debt, Credit and Documentary Stamp Laws   156

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE 16 WAIVERS

  156

Section 16.1.

  Remedies Cumulative; Waivers   156

Section 16.2.

  Modification, Waiver in Writing   157

Section 16.3.

  Delay Not a Waiver   157

Section 16.4.

  Waiver of Trial by Jury   157

Section 16.5.

  Waiver of Notice   157

Section 16.6.

  Remedies of Borrower   158

Section 16.7.

  Marshalling and Other Matters   158

Section 16.8.

  Waiver of Statute of Limitations   158

Section 16.9.

  Waiver of Counterclaim   158

Section 16.10.

  Sole Discretion of Lender   158

ARTICLE 17 MISCELLANEOUS

  159

Section 17.1.

  Survival   159

Section 17.2.

  Governing Law   159

Section 17.3.

  Headings   160

Section 17.4.

  Severability   160

Section 17.5.

  Preferences   161

Section 17.6.

  Expenses   161

Section 17.7.

  Cost of Enforcement   162

Section 17.8.

  Schedules Incorporated   162

Section 17.9.

  Offsets, Counterclaims and Defenses   162

Section 17.10.

  No Joint Venture or Partnership; No Third Party Beneficiaries   163

Section 17.11.

  Publicity   164

Section 17.12.

  Limitation of Liability   164

Section 17.13.

  Conflict; Construction of Documents; Reliance   164

Section 17.14.

  Entire Agreement   164

Section 17.15.

  Liability   165

Section 17.16.

  Duplicate Originals; Counterparts   165

Section 17.17.

  Brokers   165

Section 17.18.

  Set-Off   165

Section 17.19.

  Contributions and Waivers   166

Section 17.20.

  Cross-Default; Cross-Collateralization   169

Schedule I - Immediate Repairs

Schedule II - Condominium Documents

Schedule III - Organizational Chart

Schedule IV - REA

Schedule V - Allocated Loan Amounts

Schedule VI - Manager

Schedule VII - Intentionally Omitted

Schedule VIII - Operating Lease/Operating Lessee

Schedule IX - Liquor Licenses

Schedule X - Intentionally Omitted

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Schedule XI - Environmental Remediation Work

Schedule XII - Permitted Equipment Leases

Schedule XIII - Borrower Organizational Identification Number/Tax Identification
Number

Schedule XIV - Condominium Units

Schedule XV- Board

Schedule XVI - SRO Units

Schedule XVII - Occupied SRO Units

Schedule XVIII - Private Company Transfer – Additional Recourse Guaranty
Covenants

Schedule XIX - Public Company Transfer – Additional Recourse Guaranty Covenants

Schedule XX - Assumption – Additional Recourse Guaranty Covenants

Schedule XXI - Guarantor Litigation Representation Exceptions

Schedule XXII - Collective Bargaining Agreement

Schedule XXIII - Additional Recourse Guaranty Covenants

Schedule XXIV - ERISA Representation Exceptions

Schedule XXV - Status of Property Representation Exceptions

Exhibit A-1 - Form of Notice Letter – Tenants

Exhibit A-2 - Form of Notice Letter – Credit Card

 

-vi-



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of February 6, 2014 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between CITIGROUP GLOBAL MARKETS REALTY CORP., a New York
corporation, having an address at 388 Greenwich Street, 19th Floor, New York,
New York 10013 (together with its successors and/or assigns, “Citi”) and BANK OF
AMERICA, N.A., a national banking association, having an address at One Bryant
Park, New York, New York 10036 (together with its successors and/or assigns,
“BOA” and together with Citi and their respective successors and/or assigns,
“Lender”) and HENRY HUDSON HOLDINGS LLC, a Delaware limited liability company,
58th STREET BAR COMPANY LLC, a Delaware limited liability company, HUDSON
LEASECO LLC, a New York limited liability company and BEACH HOTEL ASSOCIATES
LLC, a Delaware limited liability company, each having its principal place of
business at c/o Morgans Hotel Group, 475 Tenth Avenue, New York, New York 10018
(individually and/or collectively, as the context may require, together with its
successors and/or assigns, “Borrower”).

RECITALS:

Borrower desires to obtain the Loan (defined below) from Lender.

Lender is willing to make the Loan to Borrower, subject to and in accordance
with the terms of this Agreement and the other Loan Documents (defined below).

In consideration of the making of the Loan by Lender and the covenants,
agreements, representations and warranties set forth in this Agreement, the
parties hereto hereby covenant, agree, represent and warrant as follows:

ARTICLE 1

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1. Definitions.

For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

“Acceptable LLC” shall mean a limited liability company formed under Delaware
law which (i) has at least one springing member, which, upon the dissolution of
all of the members or the withdrawal or the disassociation of all of the members
from such limited liability company, shall immediately become the sole member of
such limited liability company, and (ii) otherwise meets the Rating Agency
criteria then applicable to such entities.

“Account Collateral” shall mean (i) the Accounts, and all cash, checks, drafts,
certificates and instruments, if any, from time to time deposited or held in the
Accounts from time to time; (ii) any and all amounts invested in Permitted
Investments; (iii) all interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing; and (iv) to the extent not covered by
clauses (i)—(iii) above, all “proceeds” (as defined under the UCC as in effect
in the state in which the Accounts are located) of any or all of the foregoing.



--------------------------------------------------------------------------------

“Accounts” shall mean the Cash Management Account, the Debt Service Account, the
Restricted Account, the Tax Account, the Insurance Account, the FF&E Reserve
Account, the Immediate Repair Account, the Seasonality Reserve Account, the
Ground Rent Account, the SRO Conversion Account, the Hotel Taxes and Custodial
Funds Account, the Excess Cash Flow Account, the Environmental Remediation
Account and any other account established by this Agreement or the other Loan
Documents.

“Act” shall have the meaning set forth in Section 5.1 hereof.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

“Affiliated Manager” shall mean any managing agent of any Individual Property in
which Borrower, Guarantor, any SPE Component Entity (if any) or any Affiliate of
such entities has, directly or indirectly, any legal, beneficial or economic
interest.

“Agent” shall have the meaning set forth in Section 11.8(a)(iv) hereof.

“Aggregate Debt Service” shall mean the aggregate sum of Debt Service due under
the Loan, the Mezzanine A Debt Service and the Mezzanine B Debt Service.

“Agreement” shall have the meaning set forth in the preamble hereof.

“Allocated Loan Amount” shall mean the portion of the principal amount of the
Loan allocated to any applicable Individual Property as set forth on Schedule V
hereof.

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Alteration Threshold” shall mean, with respect to each Individual Property, an
amount equal to 5% of the Allocated Loan Amount attributable to such Individual
Property.

“Applicable Contribution” shall have the meaning set forth in Section 17.19
hereof.

“Approved Accounting Method” shall mean GAAP, federal tax basis accounting
(consistently applied) or such other method of accounting, consistently applied,
as may be reasonably acceptable to Lender.

“Approved Annual Budget” shall have the meaning set forth in Section 4.12
hereof.

“Approved Bank” means (a) a bank or other financial institution which has the
Required Rating, (b) if a Securitization has not occurred, a bank or other
financial institution acceptable to Lender or (c) if a Securitization has
occurred, a bank or other financial institution with respect to which Lender
shall have received a Rating Agency Confirmation.

 

-2-



--------------------------------------------------------------------------------

“Approved ID Provider” shall mean each of CT Corporation, Corporation Service
Company, National Registered Agents, Inc., Wilmington Trust Company, Stewart
Management Company and Lord Securities Corporation; provided, that, (A) the
foregoing shall only be deemed Approved ID Providers unless and until
disapproved by the Rating Agencies and (B) additional national providers of
Independent Directors may be deemed added to the foregoing hereunder to the
extent approved in writing by Lender and the Rating Agencies.

“Assignment and Assumption” shall have the meaning set forth in
Section 11.8(a)(i) hereof.

“Assignment of Agreements” shall mean, individually and/or collectively, as the
context may require, (i) that certain Assignment of Agreements Affecting Real
Estate, dated as of the date hereof, between Beach Hotel Associates LLC and
Lender, as the same may be amended, restated, replaced, extended, renewed,
supplemented or otherwise modified from time to time and (ii) that certain
Assignment of Agreements Affecting Real Estate, dated as of the date hereof,
among Henry Hudson Holdings LLC, 58th Street Bar Company LLC, Hudson Leaseco LLC
and Lender, as the same may be amended, restated, replaced, extended, renewed,
supplemented or otherwise modified from time to time.

“Assignment of Leases and Rents” shall mean, individually and/or collectively
(as the context requires), each first priority Assignment of Leases and Rents,
each dated the date hereof, executed and delivered by Borrower as security for
the Loan and encumbering an Individual Property (or any portion thereof), as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Assignment of Management Agreement” shall mean, individually and/or
collectively (as the context requires), (i) that certain Conditional Assignment
of Management Agreement dated as of the date hereof among Lender, Beach Hotel
Associates LLC and Manager, as the same may be amended, restated, replaced,
extended, renewed, supplemented or otherwise modified from time to time and
(ii) that certain Conditional Assignment of Management Agreement dated as of the
date hereof among Lender, Henry Hudson Holdings LLC, 58th Street Bar Company
LLC, Hudson Leaseco LLC and Manager, as the same may be amended, restated,
replaced, extended, renewed, supplemented or otherwise modified from time to
time.

“Assignment of Special Management Agreement” shall mean that certain Conditional
Assignment of Management Agreement dated as of the date hereof among Lender,
Beach Hotel Associates LLC and Special Manager, as the same may be amended,
restated, replaced, extended, renewed, supplemented or otherwise modified from
time to time.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.

“Bank” shall be deemed to refer to the bank or other institution maintaining the
Restricted Account pursuant to the Restricted Account Agreement.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

 

-3-



--------------------------------------------------------------------------------

“Bankruptcy Event” shall mean the occurrence of any one or more the of the
following: (i) Borrower, Affiliated Manager, any Hudson Intermediate Entity or
any SPE Component Entity shall commence any case, proceeding or other action
(A) under the Bankruptcy Code and/or any Creditors Rights Laws seeking to have
an order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, liquidation or dissolution or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets;
(ii) Borrower, Affiliated Manager, any Hudson Intermediate Entity or any SPE
Component Entity shall make a general assignment for the benefit of its
creditors; (iii) any Restricted Party (or Affiliate thereof) files, or joins or
colludes in the filing of, (A) an involuntary petition against Borrower,
Affiliated Manager, any Hudson Intermediate Entity or any SPE Component Entity
under the Bankruptcy Code or any other Creditors Rights Laws, or solicits or
causes to be solicited or colludes with petitioning creditors for any
involuntary petition under the Bankruptcy Code or any other Creditors Rights
Laws against Borrower, Affiliated Manager, any Hudson Intermediate Entity or any
SPE Component Entity or (B) any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of Borrower’s, Affiliated Manager’s, any
Hudson Intermediate Entity’s or any SPE Component Entity’s assets;
(iv) Borrower, Affiliated Manager, any Hudson Intermediate Entity or any SPE
Component Entity files an answer consenting to or otherwise acquiescing in or
joining in any involuntary petition filed against it, by any other Person under
the Bankruptcy Code or any other Creditors Rights Laws, or solicits or causes to
be solicited or colludes with petitioning creditors for any involuntary petition
from any Person; (v) any Restricted Party (or Affiliate thereof) consents to or
acquiesces in or joins in an application for the appointment of a custodian,
receiver, trustee, or examiner for Borrower, Affiliated Manager, any Hudson
Intermediate Entity, any SPE Component Entity or any portion of the Property;
(vi) Borrower, Affiliated Manager, any Hudson Intermediate Entity or any SPE
Component Entity makes an assignment for the benefit of creditors, or admits, in
writing or in any legal proceeding, its insolvency or inability to pay its debts
as they become due; (vii) any Restricted Party (or Affiliate thereof) contesting
or opposing any motion made by Lender to obtain relief from the automatic stay
or seeking to reinstate the automatic stay in the event of any proceeding under
the Bankruptcy Code or any other Creditors Rights Laws involving Guarantor or
its subsidiaries; and (viii) any Restricted Party (or Affiliate thereof) taking
any action in furtherance of, in collusion with respect to or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in items
(i) through (vii) above.

“Benefit Amount” shall have the meaning set forth in Section 17.19 hereof.

“BOA” shall have the meaning set forth in the preamble hereof.

“Board” shall mean the “Board of Managers” as defined in the Condominium
Documents.

“Borrower Party” and “Borrower Parties” shall mean each of Borrower, any SPE
Component Entity, any Affiliated Manager, any Hudson Intermediate Entity and
Guarantor.

 

-4-



--------------------------------------------------------------------------------

“Breakage Costs” shall have the meaning set forth in Section 2.5(b)(viii)
hereof.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which commercial banks in New York, New York or the place of business of the
trustee under a Securitization (or, if no Securitization has occurred, Lender)
or any Servicer or the financial institution that maintains any collection
account for or on behalf of any Servicer or any Reserve Funds or the New York
Stock Exchange or the Federal Reserve Bank of New York is not open for business.

“Cash and Cash Equivalents” shall mean: (1) United States dollars and (2) any of
the following which may be liquidated without restrictions within five
(5) Business Days or less: (A) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than six (6) months from
the date of acquisition; (B) certificates of deposit and Eurodollar time
deposits with maturities of six (6) months or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding six months and overnight bank
deposits, in each case, with any domestic commercial bank having capital and
surplus in excess of $500 million and an S&P Certificate of Deposit Rating
(short term) of A-1 or better or the equivalent by Moody’s; (C) repurchase
obligations with a term of not more than seven (7) days for underlying
securities of the types described in clauses (2)(A) and (B) above entered into
with any financial institution meeting the qualifications specified in clause
(2) (B) above; (D) commercial paper having the highest rating obtainable from
Moody’s or S&P, and in each case maturing within six months after the date of
acquisition; and (E) money market funds substantially all the assets of which
are comprised of securities and other obligations of the types described in
clauses (1) and (2)(A) through (D) above.

“Cash Flow Adjustments” shall mean reasonable adjustments made by Lender in its
calculation of Net Cash Flow and the components thereof, which shall include
adjustments:

 

  (A) for (i) underwritten occupancy, average daily room rate and RevPAR for the
Properties shall be based on the actual occupancy, average daily room rate and
RevPAR for the Properties for the preceding twelve (12) month period,
(ii) departmental revenue and expenses shall be underwritten based upon the
preceding twelve (12) month period, (iii) management fees shall be underwritten
in an amount equal to the greater of (I) the product of (1) 3% and (2) Gross
Rents plus Operating Income and (II) the actual amount of management fees paid
by the Borrower (provided, that, until the end of the August 2014 calendar
month, the actual amount of management fees for the preceding twelve (12) month
period shall be calculated based on the management fee payable under the
Management Agreement in effect as of the Closing Date (unless such Management
Agreement is amended subsequent to the Closing Date)), (iv) Taxes, Insurance
Premiums and Ground Rent shall be underwritten at the greater of (I) actual
amount of Taxes, Insurance Premiums and Ground Rent (including imminent
increases to Taxes, Insurance Premiums and Ground Rent) and (II) amounts for
Taxes, Insurance Premiums and Ground Rent set forth on the Approved Annual
Budget, and (v) deposits into the FF&E Reserve Account equal to the greater of
(I) the product of (1) 4.0% and (2) Gross Rents plus Operating Income and (II)
the actual amount of FF&E Expenditures stipulated in the Management Agreements;

 

-5-



--------------------------------------------------------------------------------

  (B) to exclude rental income attributable to any Tenant (1) in bankruptcy that
has not affirmed its Lease in the applicable bankruptcy proceeding pursuant to a
final, non-appealable order of a court of competent jurisdiction, (2) not paying
rent under its Lease for more than thirty (30) days or otherwise in default
under its Lease beyond any applicable notice and cure periods, (3) that has
expressed its intention (directly, constructively or otherwise) to not renew,
terminate, cancel and/or reject its applicable Lease, and/or (4) under a Lease
which expires within 60 days or less of the applicable date of calculation
hereunder;

 

  (C) to exclude rental income attributable to any Tenant under a Major Lease
whose tenancy at the Property is month to month; and

 

  (D) to reflect the Properties secured by the liens of the Security Instruments
at the time of such calculation of Net Cash Flow.

“Cash Management Account” shall have the meaning set forth in Section 9.1
hereof.

“Cash Management Provisions” shall mean the representations, covenants and other
terms and conditions of this Agreement and the other Loan Documents (including,
without limitation, the Restricted Account Agreement) related to, in each case,
cash management and/or other related matters (including, without limitation,
Article 9 hereof).

“Casualty” shall have the meaning set forth in Section 7.2 hereof.

“Casualty Consultant” shall have the meaning set forth in Section 7.4 hereof.

“CBA Multiemployer Plans” shall mean multi-employer pension and welfare plans to
which an employer is obligated to contribute pursuant to the terms of the
collective bargaining agreement set forth on Schedule XXII hereto.

“Citi” shall have the meaning set forth in the preamble hereof.

“Closing Date” shall mean the date of the funding of the Loan.

“Closing Date Debt Yield” shall mean 6.60%.

“Co-Lender” shall have the meaning set forth in Section 11.8(a)(i) hereof.

“Co-Lending Agreement” shall mean the co-lending agreement entered into between
Citi, individually as a Co-Lender and as Agent, BOA and the other Co-Lenders in
the event of a Syndication, as the same may be further supplemented modified,
amended or restated.

 

-6-



--------------------------------------------------------------------------------

“Collateral Assignment of Interest Rate Cap Agreement” shall mean that certain
Collateral Assignment of Interest Rate Cap Agreement, dated as of the date
hereof, executed by Borrower in connection with the Loan for the benefit of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time. Borrower shall deliver to Lender a new
Collateral Assignment of Interest Rate Cap Agreement acceptable to Lender in
connection with each Replacement Interest Rate Cap Agreement.

“Common Charges” shall have the meaning set forth in Section 3.39 hereof.

“Component” shall mean, individually, any one of Component A, Component B,
Component C , Component D, Component E or Component F.

“Components” shall mean, collectively, Component A, Component B, Component C,
Component D, Component E and Component F.

“Component A” shall mean the component of the Loan designated as “A” in
Section 2.11 hereof.

“Component B” shall mean the component of the Loan designated as “B” in
Section 2.11 hereof.

“Component C” shall mean the component of the Loan designated as “C” in
Section 2.11 hereof.

“Component D” shall mean the component of the Loan designated as “D” in
Section 2.11 hereof.

“Component E” shall mean the component of the Loan designated as “E” in
Section 2.11 hereof.

“Component F” shall mean the component of the Loan designated as “F” in
Section 2.11 hereof.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting the Property or any part
thereof.

“Condominium” shall have the meaning set forth in the Condominium Documents.

“Condominium Documents” shall mean those certain documents set forth on Schedule
II attached hereto, as each of the same may be amended, restated, replaced or
otherwise modified from time to time in accordance with the terms and conditions
of this Agreement.

“Condominium Estoppel” shall mean that certain Condominium Estoppel Certificate,
addressed to Henry Hudson Holdings LLC and Lender, executed by the members of
the Board and dated of even date herewith.

 

-7-



--------------------------------------------------------------------------------

“Contribution” shall have the meaning set forth in Section 17.19 hereof.

“Control” shall mean the power to direct the management and policies of an
entity, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise. The terms
“Controlled” and “Controlling” shall have correlative meanings.

“Counterparty” shall mean the counterparty under any Interest Rate Cap Agreement
or Replacement Interest Rate Cap Agreement, which counterparty shall satisfy the
Minimum Counterparty Rating and otherwise be acceptable to Lender.

“Covered Rating Agency Information” shall mean any Provided Information
furnished to the Rating Agencies in connection with issuing, monitoring and/or
maintaining the Securities.

“Convertible Notes” shall mean the 2.375% Senior Subordinated Convertible Notes
Due 2014 of Guarantor issued on October 17, 2007, as such convertible notes may
be amended, supplemented or otherwise modified, and any notes, securities or
other obligations of Guarantor, any Borrower Party or any of their affiliates
that refinance, supplement or replace such convertible notes

“Credit Card Agreement” shall have the meaning set forth in Section 9.2 hereof.

“Creditors Rights Laws” shall mean any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to debts or
debtors.

“Custodial Funds” means the following funds collected by Borrower on a third
party’s behalf that must be paid or remitted to a third party and so are not
properly considered “revenue” of Borrower: (i) payments or fees received from or
on behalf of hotel guests and patrons and paid or reimbursed to tenants or other
vendors or service providers of the hotels and (ii) any amount paid out to hotel
guests or patrons for checks cashed or per diem expense allowances paid, each as
set forth on the Approved Annual Budget.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement or the other Loan Documents (including, without limitation, all
costs and expenses payable to Lender thereunder).

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal (if applicable) and interest payments under the Loan.

“Debt Service Account” shall have the meaning set forth in Section 9.1 hereof.

 

-8-



--------------------------------------------------------------------------------

“Debt Service Coverage Ratio” shall mean the ratio calculated by Lender on the
date of determination of (i) the Net Cash Flow for the trailing twelve
(12) calendar month period ending with the most recent calendar month reporting
provided by Borrower to Lender pursuant to the terms and conditions of
Section 4.12 hereof (or if Borrower has failed to provide such reporting to
Lender as required pursuant to Section 4.12 hereof, such Net Cash Flow for such
trailing twelve (12) calendar month period shall be calculated by Lender in
accordance with the provisions set forth in this Agreement) to (ii) the
Aggregate Debt Service which will be due for the twelve (12) calendar month
period immediately following the date of calculation, calculated assuming an
amount of debt equal to the outstanding principal balance of the Loan and the
Mezzanine Loans on the date of calculation and an interest rate equal to the sum
of the weighted averages (weighted by the outstanding balance of (1) each
Component of Note A, (2) Note B and (3) each component of the Mezzanine Loans)
of the LIBOR Spread plus the Strike Rate that will be in effect for the
applicable Extension Period for the Loan and the LIBOR Spread (as defined in
each respective Mezzanine Loan Agreement) plus the Strike Rate (as defined in
each respective Mezzanine Loan Agreement) that will be in effect for the
applicable Extension Period for the Mezzanine Loans.

“Debt Yield” shall mean, as of any date of calculation, a ratio conveyed as a
percentage in which: (i) the numerator is the Net Cash Flow for the trailing
twelve (12) calendar month period ending with the most recent calendar month
reporting provided by Borrower to Lender pursuant to the terms and conditions of
Section 4.12 hereof (or if Borrower has failed to provide such reporting to
Lender as required pursuant to Section 4.12 hereof, such Net Cash Flow for such
trailing twelve (12) calendar month period shall be calculated by Lender in
accordance with the provisions set forth in this Agreement); and (ii) the
denominator is sum of the then aggregate outstanding principal balance of the
Loan and each Mezzanine Loan.

“Default” shall mean the occurrence of any event hereunder or under the Note or
the other Loan Documents which, but for the giving of notice or passage of time,
or both, would be an Event of Default.

“Default Prepayment Premium” shall mean an amount equal to five percent
(5.0%) of the Debt being repaid or prepaid.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate, or (ii) five percent (5%) above the
Interest Rate.

“Delano Property” shall mean the Individual Property commonly known as The
Delano Hotel, Miami Beach, Florida.

“Determination Date” shall mean, with respect to any Interest Accrual Period,
the date that is two (2) London Business Days prior to the first day of such
Interest Accrual Period.

“DHCR” shall mean the New York State Division of Housing and Community Renewal.

“Direction Notice” shall have the meaning set forth in Section 9.2 hereof.

“Disclosure Documents” shall mean, collectively and as applicable, any offering
circular, free writing prospectus, prospectus, prospectus supplement, private
placement memorandum, term sheet or other offering document, in each case, in
connection with a Securitization.

 

-9-



--------------------------------------------------------------------------------

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is an account or accounts maintained
with a federal or state-chartered depository institution or trust company which
(a) complies with the definition of Eligible Institution, (b) has a combined
capital and surplus of at least $50,000,000 and (c) has corporate trust powers
and is acting in its fiduciary capacity. An Eligible Account will not be
evidenced by a certificate of deposit, passbook or other instrument.

“Eligible Institution” shall mean (a) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation (i) the short term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” (or its equivalent) from each of the Rating Agencies (in the case of
accounts in which funds are held for thirty (30) days or less) and (ii) the long
term unsecured debt obligations of which are rated at least “A+” (or its
equivalent) from each of the Rating Agencies (in the case of accounts in which
funds are held for more than thirty (30) days) or (b) such other depository
institution otherwise approved by the Rating Agencies from time-to-time.

“Embargoed Person” shall have the meaning set forth in Section 3.29 hereof.

“Employment Related Laws and Obligations” shall mean shall mean all federal,
state and local laws, regulations, ordinances, common law, orders, judgments,
decrees, awards, Union Documents, CBA Multiemployer Plans, or the findings of
any arbitrator, court or governmental entity, relating to, touching upon or
concerning the employment of the employees who perform work in connection with
the operation of the Property, including relating to the hiring, firing and
treatment of employees, or any legal obligation or duty regarding employment
practices, terms and conditions of employment, equal opportunity,
non-discrimination, discharge, immigration, anti-harassment, anti-retaliation,
whistle blowing, compensation, wages, overtime payments, hours, benefits,
collective bargaining, income tax withholding, the payment of social security
and other similar payroll taxes, pension plans, the modification or termination
of benefit plans and retiree health insurance plans, policies, programs,
agreements, occupational safety and health, workers compensation or other
similar benefits and payments on account of occupational illness and injuries,
employment contracts, collective bargaining agreements, grievances originating
under the collective bargaining agreements, wrongful discharge, torts such as
invasion of privacy, infliction of emotional distress, defamation, and slander.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Environmental Laws” shall have the meaning set forth in the Environmental
Indemnity.

“Environmental Remediation Account” shall have the meaning set forth in
Section 8.3 hereof.

“Environmental Remediation Funds” shall have the meaning set forth in
Section 8.3 hereof.

 

-10-



--------------------------------------------------------------------------------

“Environmental Remediation Work” shall have the meaning set forth in Section 8.3
hereof.

“Equity Collateral” shall have the meaning set forth in Section 11.6 hereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may heretofore have been or shall be amended, restated, replaced or
otherwise modified.

“Event of Default” shall have the meaning set forth in Section 10.1 hereof.

“Excess Cash Flow” shall have the meaning set forth in Section 9.3 hereof.

“Excess Cash Flow Account” shall have the meaning set forth in Section 8.5
hereof.

“Excess Cash Flow Funds” shall have the meaning set forth in Section 8.5 hereof.

“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.

“Exchange Act Filing” shall have the meaning set forth in Section 11.1 hereof.

“Exculpated Parties” shall have the meaning set forth in Section 13.1 hereof.

“Extended Maturity Date” shall have the meaning set forth in Section 2.9 hereof.

“Extension Fee” shall mean one quarter of one percent (0.25%) of the outstanding
principal amount of the Loan on the date the related Extension Period is
commenced.

“Extension Option” shall have the meaning set forth in Section 2.9 hereof.

“Extension Period” shall have the meaning set forth in Section 2.9 hereof.

“Fee Estate” shall mean the fee interest of the lessor under a Ground Lease in
the Land and the Improvements demised under such Ground Lease.

“Fee Owner” shall mean the owner of the lessor’s interest in a Ground Lease and
the related Fee Estate.

“FF&E” shall mean all fixtures, furniture, furnishings, equipment (including
operating equipment and fixtures attached to and forming part of the
Improvements), apparatus and other personal property used in, or held in storage
for use in (or if the context so dictates, required in connection with), or
required for the operation of the Improvements, including, without limitation,
(i) office furnishings and equipment, (ii) specialized hotel equipment necessary
or desirable for the operation of the Improvements, including equipment for
kitchens, laundries, dry cleaning facilities, bars, restaurants, public rooms,
commercial space, parking space, spa and recreational facilities, and (iii) all
other furnishings and equipment as reasonably approved by Lender for the
operation of the Improvements.

 

-11-



--------------------------------------------------------------------------------

“FF&E Expenditures” shall mean all renovations, refurbishing, replacements of,
or additions to, FF&E, and any special projects designed to maintain the
Improvements in a condition consistent with the condition thereof as of the
Closing Date, including without limitation, renovation of the guest room areas,
public space, food and beverage facilities, spa or recreational facilities,
which projects will generally comprise replacements of, or additions to, FF&E,
but may include revisions and alterations in the Improvements. The term “FF&E
Expenditures” shall not include any program of capital improvements involving an
addition to the Improvements, or designed to substantially upgrade or change the
nature or image of the Improvements (as opposed to a renovation or refurbishing
which might take place as part of the normal or cyclical upkeep of the
Improvements) unless consented to by Lender (such consent not to be unreasonably
withheld, conditioned or delayed).

“FF&E Reserve Account” shall have the meaning set forth in Section 8.2 hereof

“FF&E Reserve Funds” shall have the meaning set forth in Section 8.2 hereof.

“FF&E Reserve Monthly Deposit” shall have the meaning set forth in Section 8.2
hereof.

“Fitch” shall mean Fitch, Inc.

“Flood Insurance Acts” shall have the meaning set forth in Section 7.1 hereof.

“Force Majeure” shall mean the failure of Borrower to perform any obligation
hereunder by reason of any act of God, enemy or hostile government action,
terrorist attacks, civil commotion, insurrection, sabotage, strikes or lockouts
or any other reason primarily due to cause or causes beyond the reasonable
control of Borrower or any Affiliate of Borrower, as the case may be.

“Foreign Taxes” shall have the meaning set forth in Section 2.5 hereof.

“Funding Borrower” shall have the meaning set forth in Section 17.19 hereof.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

“Ground Rent Account” shall have the meaning set forth in Section 8.7 hereof.

“Ground Rent Funds” shall have the meaning set forth in Section 8.7 hereof.

“Gross Rents” shall mean an amount equal to annual rental income reflected in a
current rent roll for all Tenants paying rent, open for business and in actual
physical occupancy of their respective space demised pursuant to Leases which
are in full force and effect.

 

-12-



--------------------------------------------------------------------------------

“Ground Lease” shall mean, collectively, (i) the “Ground Lease” as defined in
the Security Instrument with respect to the Hudson Property and (ii) the Ground
Lease Estoppel.

“Ground Lease Estoppel” shall mean, collectively, those certain Lessor Estoppel
Certificates, dated as of February 5, 2014, by the respective lessors under each
Ground Lease for the benefit of Lender and Henry Hudson Holdings LLC.

“Guarantor” shall mean Morgans Hotel Group, Co., a Delaware corporation and any
successor to and/or replacement of the foregoing Person, in each case, pursuant
to and in accordance with the applicable terms and conditions of the Loan
Documents.

“Guarantor Control Condition” shall mean a condition which shall be deemed
satisfied to the extent that each Person that Controls (directly or indirectly)
Borrower and, if applicable, each SPE Component Entity is, in each case, itself
a current Guarantor (as distinguished from any prior Guarantor that has been
replaced in accordance with the applicable terms and conditions of the Loan
Documents) or Controlled (directly or indirectly) by one or more current
Guarantors (as distinguished from any prior Guarantor that has been replaced in
accordance with the applicable terms and conditions of the Loan Documents).

“Guaranty” shall mean that certain Limited Recourse Guaranty executed by
Guarantor and dated as of the date hereof.

“Hotel Taxes” shall mean federal, state and municipal excise, occupancy sales
and use taxes collected by or on behalf of Borrower directly from patrons or
guests of the Properties as part of or based on the sales price of any goods,
services or other items, such as gross receipts, room, admission, cabaret or
equivalent taxes and required to be paid to a Governmental Authority, each as
set forth on the Approved Annual Budget.

“Hotel Taxes and Custodial Funds Account” shall have the meaning set forth in
Section 8.4 hereof.

“Hotel Taxes and Custodial Funds Monthly Deposit” shall have the meaning set
forth in Section 8.4 hereof.

“Hotel Taxes and Custodial Reserve Funds” shall have the meaning set forth in
Section 8.4 hereof.

“Hudson Intermediate Entities” shall mean (individually and/or collectively, as
the context may require), Hudson Pledgor LLC, a Delaware limited liability
company, Hudson Managing Member LLC, a Delaware limited liability company and/or
Hudson Residual Interests, Inc., a Delaware corporation

“Hudson Property” shall mean the Individual Property commonly known as The
Hudson Hotel, New York, New York.

“Immediate Repair Account” shall have the meaning set forth in Section 8.1
hereof.

“Immediate Repair Funds” shall have the meaning set forth in Section 8.1 hereof.

 

-13-



--------------------------------------------------------------------------------

“Immediate Repairs” shall have the meaning set forth in Section 8.1 hereof.

“Improvements” shall mean, individually and/or collectively (as the context
requires), the “Improvements” as defined in each applicable Security Instrument.

“Indebtedness” shall mean, for any Person, any indebtedness or other similar
obligation for which such Person is obligated (directly or indirectly, by
contract, operation of law or otherwise), including, without limitation, (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person by contract and/or as a guaranteed payment (including, without
limitation, any such amounts required to be paid to partners and/or as a
preferred or special dividend, including any mandatory redemption of shares or
interests), (iv) all indebtedness incurred and/or guaranteed by such Person,
directly or indirectly (including, without limitation, contractual obligations
of such Person), (v) all obligations under leases that constitute capital leases
for which such Person is liable, and (vi) all obligations of such Person under
interest rate swaps, caps, floors, collars and other interest hedge agreements,
in each case whether such Person is liable contingently or otherwise, as
obligor, guarantor or otherwise, or in respect of which obligations such Person
otherwise assures a creditor against loss.

“Indemnified Parties” shall mean (a) Lender, (b) any successor owner or holder
of the Loan or participations in the Loan, (c) any Servicer or prior Servicer of
the Loan, (d) any Investor or any prior Investor in any Securities, (e) any
trustees, custodians or other fiduciaries who hold or who have held a full or
partial interest in the Loan for the benefit of any Investor or other third
party, (f) any receiver or other fiduciary appointed in a foreclosure or other
Creditors Rights Laws proceeding, (g) any officers, directors, shareholders,
partners, members, employees, agents, servants, representatives, contractors,
subcontractors, Affiliates or subsidiaries of any and all of the foregoing, and
(h) the heirs, legal representatives, successors and assigns of any and all of
the foregoing (including, without limitation, any successors by merger,
consolidation or acquisition of all or a substantial portion of the Indemnified
Parties’ assets and business), in all cases whether during the term of the Loan
or as part of or following a foreclosure of the Loan.

“Independent Director” shall have the meaning set forth in Section 5.2 hereof.

“Individual Property” shall mean each parcel of real property, the Improvements
thereon and all personal property owned by Borrower and encumbered by the
applicable Security Instrument, together with all rights pertaining to such
property and Improvements, as more particularly described in the granting
clauses of the applicable Security Instrument and referred to therein as the
“Property.”

“Information” shall have the meaning set forth in Section 11.8(b)(ii) hereof.

“Initial OpEx Disbursement” shall have the meaning set forth in Section 9.3
hereof.

“Insurance Account” shall have the meaning set forth in Section 8.6 hereof.

 

-14-



--------------------------------------------------------------------------------

“Insurance Payment Date” shall mean, with respect to any applicable Policies,
the date occurring 30 days prior to the date the applicable Insurance Premiums
associated therewith are due and payable.

“Insurance Premiums” shall have the meaning set forth in Section 7.1 hereof.

“Intellectual Property” shall have the meaning set forth in Section 3.35 hereof.

“Intercreditor Agreement” shall have the meaning set forth in Section 11.10
hereof.

“Interest Accrual Period” shall mean the period beginning on (and including) the
fifteenth (15th) day of each calendar month during the term of the Loan and
ending on (and including) the fourteenth (14th) day of the next succeeding
calendar month. No Interest Accrual Period shall be shortened by reason of any
payment of the Loan prior to the expiration of such Interest Accrual Period.

“Interest Bearing Accounts” shall mean the following Reserve Accounts: the
Immediate Repair Account, the FF&E Reserve Account, the SRO Conversion Account,
the Seasonality Reserve Account and the Environmental Remediation Account.

“Interest Rate” shall mean (i) with respect to Note A, the Note A Interest Rate,
and (ii) with respect to Note B, the Note B Interest Rate.

“Interest Rate Cap Agreement” shall mean, as applicable, any interest rate cap
agreement (together with the confirmation and schedules relating thereto) in
form and substance satisfactory to Lender between Borrower and Counterparty or
any Replacement Interest Rate Cap Agreement, in each case which also satisfies
the requirements set forth in Section 2.8.

“Interest Shortfall” shall mean, (i) with respect to any repayment or prepayment
of the Loan made on a date that is not a Monthly Payment Date, the interest
which would have accrued on the Loan (absent such repayment or prepayment)
through and including the last day of the Interest Accrual Period related to the
next succeeding Monthly Payment Date following the date of such repayment or
prepayment, and (ii) with respect to any repayment or prepayment of the Loan
(including a repayment on the Maturity Date) made on a date that is a Monthly
Payment Date, the interest which would have accrued on the Loan (absent such
repayment or prepayment) through and including the last day of the Interest
Accrual Period related to such Monthly Payment Date.

“Investor” shall mean any investor or potential investor in the Loan (or any
portion thereof or interest therein) in connection with any Secondary Market
Transaction.

“IRS Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time or any successor statute.

“Land” shall mean, individually and/or collectively (as the context requires),
the “Land” as defined in each applicable Security Instrument.

 

-15-



--------------------------------------------------------------------------------

“Lapses in Good Standing” shall mean that Henry Hudson Holdings LLC was out of
good standing with the Department of State of the State of New York from
January 1, 2001 until January 8, 2003, 58th Street Bar Company LLC was out of
good standing from June 2, 2001 until August 30, 2002 with the Secretary of
State of the State of Delaware and out of good standing from March 1, 2004 until
July 21, 2004, from March 1, 2006 until March 20, 2008, from March 1, 2010 until
August 24, 2010 and from March 1, 2012 until April 4, 2012 with the Department
of State of the State of New York, Hudson Leaseco LLC was out of good standing
with the Department of State of the State of New York from September 1, 2002
until October 24, 2002, from September 1, 2004 until June 21, 2005, from
September 1, 2010 until July 14, 2011 and from September 1, 2012 until
January 7, 2014, and Beach Hotel Associates LLC was out of good standing from
June 2, 1993 until November 29, 1994 and from June 2, 2009 until June 30, 2010
with the Secretary of State of the State of Delaware and out of good standing
from June 1, 2006 until October 6, 2006 with the Department of State of the
State of Florida.

“Lease” shall mean, individually and/or collectively (as the context requires),
the “Lease” as defined in each applicable Security Instrument; provided,
however, notwithstanding anything in the applicable Security Instrument to the
contrary, for purposes of this Agreement, the term Lease shall exclude (1) the
rental of hotel rooms to transient guests and the temporary, transient rental of
conference room and meeting space for special events, in each case, in the
ordinary course of business at any Individual Property, (2) SRO Arrangements,
(3) the Ground Lease and (4) any Operating Lease.

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting Borrower or any
Individual Property or any part thereof, or the construction, use, alteration or
operation thereof, or any part thereof, whether now or hereafter enacted and in
force, including, without limitation, the Americans with Disabilities Act of
1990, and all Permits, authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting Borrower or the Property or any part thereof, including, without
limitation, any which may (i) require repairs, modifications or alterations in
or to the Property or any part thereof, or (ii) in any way limit the use and
enjoyment thereof.

“Lender” shall have the meaning set forth in the preamble hereof.

“Lender Affiliate” shall have the meaning set forth in Section 11.2 hereof.

“Lender Group” shall have the meaning set forth in Section 11.2 hereof.

“Letter of Credit” shall mean an irrevocable, auto-renewing, unconditional,
transferable, clean sight draft standby letter of credit having an initial term
of not less than one (1) year and with automatic renewals for one (1) year
periods (unless the obligation being secured by, or otherwise requiring the
delivery of, such letter of credit is required to be performed at least thirty
(30) days prior to the initial expiry date of such letter of credit), for which
Borrower shall have no reimbursement obligation and which reimbursement
obligation is not secured by the Properties, any Individual Property or any
other property pledged to secure the Note, in favor of Lender and entitling
Lender to draw thereon in New York, New York, based solely on a statement that
Lender has the right to draw thereon executed by an officer or authorized
signatory of Lender. A Letter of Credit must be issued by an Approved Bank.
Borrower’s delivery of any Letter of Credit hereunder in an amount equal to or
greater than five percent (5%) of the outstanding principal balance of the Loan
shall, at Lender’s option, be conditioned upon Lender’s receipt of a New
Non-Consolidation Opinion relating to such Letter of Credit.

 

-16-



--------------------------------------------------------------------------------

“Liabilities” shall have the meaning set forth in Section 11.2 hereof.

“LIBOR” shall mean, with respect to each Interest Accrual Period, the rate
(expressed as a percentage per annum and rounded upward, as necessary, to the
next nearest 1/1000 of 1%) equal to the rate reported for deposits in U.S.
dollars, for a one-month period, that appears on Reuters Screen LIBOR01 Page (or
the successor thereto) as of 11:00 a.m., London time, on the related
Determination Date; provided that, (i) if such rate does not appear on Reuters
Screen LIBOR01 Page as of 11:00 a.m., London time, on such Determination Date,
Lender shall request the principal London office of any four major reference
banks in the London interbank market selected by Lender to provide such bank’s
offered quotation (expressed as a percentage per annum) to prime banks in the
London interbank market for deposits in U.S. dollars for a one-month period as
of 11:00 a.m., London time, on such Determination Date for the amounts for a
comparable loan at the time of such calculation and, if at least two such
offered quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations; and (ii) if fewer than two such quotations in clause (i) are so
provided, Lender shall request any three major banks in New York City selected
by Lender to provide such bank’s rate (expressed as a percentage per annum) for
loans in U.S. dollars to leading European banks for a one-month period as of
approximately 11:00 a.m., New York City time on the applicable Determination
Date for the amounts for a comparable loan at the time of such calculation and,
if at least two such rates are so provided, LIBOR shall be the arithmetic mean
of such rates. Lender’s computation of LIBOR shall be conclusive and binding on
Borrower for all purposes, absent manifest error.

“LIBOR Loan” shall mean the Loan at such time as interest thereon accrues at a
rate of interest based upon LIBOR.

“LIBOR Rate” shall mean (i) with respect to Note A, the sum of (a) LIBOR and
(b) the Note A LIBOR Spread and (ii) with respect to Note B, the sum of
(a) LIBOR and (b) the Note B LIBOR Spread.

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

“Loan Bifurcation” shall have the meaning set forth in Section 11.1 hereof.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Environmental Indemnity, the Assignment of Leases and
Rents, the Assignment of Management Agreement, the Collateral Assignment of
Interest Rate Cap Agreement, the Restricted Account Agreement, the Guaranty, the
Assignment of Agreements, the Assignment of Special Management Agreement, the
Pledge Agreement, the Post Closing Agreement and all other documents executed
and/or delivered in connection with the Loan (other than the Northstar
Guaranty), as each of the same may be amended, restated, replaced, extended,
renewed, supplemented or otherwise modified from time to time.

 

-17-



--------------------------------------------------------------------------------

“Loan Register” shall have the meaning set forth in Section 11.7 hereof.

“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England are not open for
business.

“Losses” shall mean any and all losses, damages, costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including but not limited to strict
liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, amounts paid in settlement, foreseeable and unforeseeable consequential
damages, litigation costs and attorneys’ fees, in the case of each of the
foregoing, of whatever kind or nature and whether or not incurred in connection
with any judicial or administrative proceedings, actions, claims, suits,
judgments or awards.

“LTIP Units” shall mean, collectively, (i) any long-term incentive plan unit
convertible into membership units in Morgans Group LLC, (ii) any outperformance
long-term incentive units reflecting a conditional potential membership interest
in Morgans Group LLC, and (iii) membership interest in Morgans Group LLC not
owned as of the Closing Date by Guarantor, which in each instance are subject to
the restrictions contained in Section 6.2(b)(ix) hereof.

“Major Lease” shall mean as to each Individual Property (i) any Lease (other
than a Lease for the sale of sundry goods to hotel guests), (ii) any Lease which
contains any option, offer, right of first refusal or other similar entitlement
to acquire or encumber all or any portion of the applicable Individual Property
and (iii) any instrument guaranteeing or providing credit support for any Lease
meeting the requirements of (i) and/or (ii) above.

“Management Agreement” shall mean, individually and/or collectively (as the
context may require), each management agreement entered into by and between
Borrower and Manager, pursuant to which Manager is to provide management and
other services with respect to the Property or any portion thereof, as the same
may be amended, restated, replaced, extended, renewed, supplemented or otherwise
modified from time to time in accordance with the terms hereof and of the other
Loan Documents.

“Manager” shall mean (i) with respect to each Individual Property, the Person
associated therewith as set forth on Schedule VI hereof or (ii) such other
Person selected as the manager of any applicable Individual Property in
accordance with the terms of this Agreement or the other Loan Documents.

“Material Action” shall mean with respect to any Person, any action to
consolidate or merge such Person with or into any Person, or sell all or
substantially all of the assets of such Person, or to institute proceedings to
have such Person be adjudicated bankrupt or insolvent, or consent to the
institution of bankruptcy or insolvency proceedings against such Person or file
a petition seeking, or consent to, reorganization or relief with respect to such
Person under any applicable federal or state law relating to bankruptcy, or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of such Person or a substantial part of
its property, or make any assignment for the benefit of creditors of such
Person, or admit in writing such Person’s inability to pay its debts generally
as they become due, or, to the fullest extent permitted by law, dissolve or
liquidate such Person.

 

-18-



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean a material adverse effect on (i) any
Individual Property, (ii) the business, profits, management, operations or
condition (financial or otherwise) of Borrower, Guarantor or any Individual
Property, (iii) the enforceability, validity, perfection or priority of the lien
of the Security Instrument or the other Loan Documents, or (iv) the ability of
Borrower and/or Guarantor to perform its obligations under the Security
Instrument or the other Loan Documents.

“Maturity Date” shall mean February 9, 2016, as such date may be extended
pursuant to and in accordance with Section 2.9 hereof, or such other date on
which the final payment of the principal amount of the Loan becomes due and
payable as herein provided, whether at such stated maturity date, by declaration
of acceleration, or otherwise.

“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Member” is defined in Section 5.1 hereof.

“Mezzanine Borrower” shall mean, individually and/or collectively, as the
context may require, Mezzanine A Borrower and Mezzanine B Borrower.

“Mezzanine Lender” shall mean, individually and/or collectively, as the context
may required, Mezzanine A Lender and Mezzanine B Lender.

“Mezzanine Loan Documents” shall mean, individually and/or collectively, as the
context may require, the Mezzanine A Loan Documents and the Mezzanine B Loan
Documents.

“Mezzanine Loans” shall mean, individually and/or collectively, as the context
may require, the Mezzanine A Loan and the Mezzanine B Loan.

“Mezzanine A Borrower” shall mean Hudson Delano Senior Mezz LLC, a Delaware
limited liability company (f/k/a Henry Hudson Senior Mezz LLC), together with
its respective successors and permitted assigns.

“Mezzanine A Debt Service” shall have the meaning ascribed to the term “Debt
Service” in the Mezzanine A Loan Agreement as of the Closing Date.

“Mezzanine A Event of Default” shall have the meaning ascribed to the term
“Event of Default” in the Mezzanine A Loan Agreement.

“Mezzanine A Extension Option” shall have the meaning ascribed to the term
“Extension Option” in the Mezzanine A Loan Agreement”

 

-19-



--------------------------------------------------------------------------------

“Mezzanine A Lender” shall mean, collectively, Citi, in its capacity as a lender
under the Mezzanine A Loan and BOA, in its capacity as a lender under the
Mezzanine A Loan, together with their respective successors and assigns.

“Mezzanine A Loan” shall mean that certain mezzanine loan made as of the date
hereof by Mezzanine A Lender to Mezzanine A Borrower in the original principal
amount of $100,000,000, and evidenced by the Mezzanine A Note and evidenced and
secured by the other Mezzanine A Loan Documents.

“Mezzanine A Loan Agreement” shall mean that certain Mezzanine A Loan Agreement,
dated as of the date hereof, by and between Mezzanine A Borrower and Mezzanine A
Lender, as the same may be amended, restated, replaced or otherwise modified
from time to time.

“Mezzanine A Loan Documents” shall have the meaning ascribed to the term “Loan
Documents” in the Mezzanine A Loan Agreement.

“Mezzanine A Note” shall have the meaning ascribed to the term “Note” in the
Mezzanine A Loan Agreement.

“Mezzanine A Release Price” shall have the meaning ascribed to the term “Release
Price” in the Mezzanine A Loan Agreement.

“Mezzanine B Borrower” shall mean Hudson Delano Junior Mezz LLC, a Delaware
limited liability company, together with its successors and permitted assigns.

“Mezzanine B Debt Service” shall have the meaning ascribed to the term “Debt
Service” in the Mezzanine B Loan Agreement as of the Closing Date.

“Mezzanine B Event of Default” shall have the meaning ascribed to the term
“Event of Default” in the Mezzanine B Loan Agreement.

“Mezzanine B Extension Option” shall have the meaning ascribed to the term
“Extension Option” in the Mezzanine B Loan Agreement”

“Mezzanine B Lender” shall mean, collectively, Citi, in its capacity as a lender
under the Mezzanine B Loan and BOA, in its capacity as a lender under the
Mezzanine B Loan, together with their respective successors and assigns.

“Mezzanine B Loan” shall mean that certain mezzanine loan made as of the date
hereof by Mezzanine B Lender to Mezzanine B Borrower in the original principal
amount of $50,000,000, and evidenced by the Mezzanine B Note and evidenced and
secured by the other Mezzanine B Loan Documents.

“Mezzanine B Loan Agreement” shall mean that certain Mezzanine B Loan Agreement,
dated as of the date hereof, by and between Mezzanine B Borrower and Mezzanine B
Lender, as the same may be amended, restated, replaced or otherwise modified
from time to time.

 

-20-



--------------------------------------------------------------------------------

“Mezzanine B Loan Documents” shall have the meaning ascribed to the term “Loan
Documents” in the Mezzanine B Loan Agreement.

“Mezzanine B Note” shall have the meaning ascribed to the term “Note” in the
Mezzanine B Loan Agreement.

“Mezzanine B Release Price” shall have the meaning ascribed to the term “Release
Price” in the Mezzanine B Loan Agreement.

“Minimum Counterparty Rating” shall mean (a) a long term senior unsecured debt
rating from S&P of at least “A+”, which rating shall not include a “t” or
otherwise reflect a termination risk, (b) a long term senior unsecured debt
rating of at least “A1” from Moody’s, which rating shall not include a “t” or
otherwise reflect a termination risk and (c) a long term unsecured debt rating
from Fitch of at least “A” (and not on Rating Watch Negative) and a short term
unsecured debt rating from Fitch of at least “F1” (and not on Rating Watch
Negative) (and, after a Securitization, the equivalent of the foregoing by the
other Rating Agencies). After a Securitization of the Loan, only the ratings of
those Rating Agencies rating the Securities shall apply.

“Minimum Disbursement Amount” shall mean Twenty-Five Thousand and No/100 Dollars
($25,000).

“Monthly Debt Service Payment Amount” shall mean for the Monthly Payment Date
occurring in March, 2014 and for each Monthly Payment Date occurring thereafter
up to and including the Monthly Payment Date occurring in February, 2016, as
such date may be extended pursuant to the terms hereof, a payment equal to the
amount of interest which will accrue during the Interest Accrual Period in which
such Monthly Payment Date occurs computed at the Interest Rate.

“Monthly Ground Rent Deposit” shall have the meaning set forth in Section 8.7
hereof.

“Monthly Insurance Deposit” shall have the meaning set forth in Section 8.6
hereof.

“Monthly Payment Date” shall mean the ninth (9th) day of every calendar month
occurring thereafter during the term of the Loan.

“Monthly Tax Deposit” shall have the meaning set forth in Section 8.6 hereof.

“Moody’s” shall mean Moody’s Investor Service, Inc.

“Net Cash Flow” shall mean an amount calculated by Lender on a monthly basis
equal to the sum of Gross Rents plus the trailing twelve (12) months Operating
Income, less the trailing twelve (12) months Operating Expenses, each of which
shall be subject to Lender’s application of the Cash Flow Adjustments. Lender’s
calculation of Net Cash Flow (including determination of items that do not
qualify as Operating Income or Operating Expenses) shall be final absent
manifest error.

 

-21-



--------------------------------------------------------------------------------

“Net Proceeds” shall mean: (i) the net amount of all insurance proceeds payable
as a result of a Casualty to any Individual Property, after deduction of
reasonable costs and expenses (including, but not limited to, reasonable
attorneys’ fees), if any, in collecting such insurance proceeds, or (ii) the net
amount of the Award, after deduction of reasonable costs and expenses
(including, but not limited to, reasonable attorneys’ fees), if any, in
collecting such Award.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 7.4
hereof.

“Net Sales Proceeds” shall mean, with respect to the Delano Property, an amount
equal to (a) the gross sales price and all other consideration from whatever
source derived from the sale of such Individual Property less (b) the
reasonable, demonstrable, out of pocket, third party, customary closing costs
(excluding (i) prepaid brokerage commissions funded from the proceeds of the
Loan and (ii) costs associated with qualifying hereunder and under the Mezzanine
Loan Documents for the applicable release of the lien of the applicable Loan
Documents and the applicable Mezzanine Loan Documents) actually incurred by
Borrower and the applicable Mezzanine Borrowers in connection with such sale
(provided that the closing costs (other than any mortgage recording taxes)
referenced in the foregoing subsection (b) shall not, in the aggregate, exceed
six percent (6%) of the gross sales price for such Individual Property).

“New Manager” shall mean any Person replacing or becoming the assignee of the
then current Manager, in each case, in accordance with the applicable terms and
conditions hereof.

“New Mezzanine Borrower” shall have the meaning set forth in Section 11.6
hereof.

“New Non-Consolidation Opinion” shall mean a substantive non-consolidation
opinion provided by outside counsel acceptable to Lender and the Rating Agencies
and otherwise in form and substance acceptable to Lender and the Rating
Agencies.

“Non-Conforming Policy” shall have the meaning set forth in Section 7.1 hereof.

“Non-Consolidation Opinion” shall mean that certain substantive
non-consolidation opinion delivered to Lender by Ropes & Gray LLP in connection
with the closing of the Loan.

“Northstar Guaranty” shall mean that certain Guarantee, dated of even date
herewith, by NorthStar Partnership, L.P., a Delaware limited partnership in
favor of Lender.

“Note” shall mean, individually and/or collectively, as the context may require
(i) that certain Replacement, Amended and Restated Promissory Note A-1 of even
date herewith in the principal amount of $125,000,000, made by Borrower in favor
of Citi (“Note A-1”), (ii) that certain Replacement, Amended and Restated
Promissory Note A-2 of even date herewith in the principal amount of
$125,000,000 made by Borrower in favor of BOA (“Note A-2”), as each of the same
may be amended, restated, replaced, extended, renewed, supplemented, severed,
split, or otherwise modified from time to time, (iii) that certain Replacement,
Amended and Restated Promissory Note B-1 of even date herewith in the principal
amount of $25,000,000, made by Borrower in favor of Citi (“Note B-1”), and
(iv) that certain Replacement, Amended and Restated Promissory Note B-2 of even
date herewith in the principal amount of $25,000,000 made by Borrower in favor
of BOA (“Note B-2”), as each of the same may be amended, restated, replaced,
extended, renewed, supplemented, severed, split, or otherwise modified from time
to time.

 

-22-



--------------------------------------------------------------------------------

“Note A” shall mean, individually and/or collectively, as the context may
require (i) Note A-1 and (ii) Note A-2.

“Note A-1” shall have the meaning set forth in the definition of “Note” in
Section 1.1 hereof.

“Note A-2” shall have the meaning set forth in the definition of “Note” in
Section 1.1 hereof.

“Note A Interest Rate” shall mean the rate or rates at which the outstanding
principal amount of each Component of Note A bears interest from time to time as
determined in accordance with the provisions of Section 2.5 hereof.

“Note A LIBOR Spread” shall mean, with respect to each Component, the following
amounts, as the same may be reallocated pursuant to Section 11.1(b) hereof:

 

  (a) Component A, 3.5700%;

 

  (b) Component B, 3.5700%;

 

  (c) Component C, 3.5700%;

 

  (d) Component D, 3.5700%;

 

  (e) Component E, 3.5700%; and

 

  (f) Component F, 3.5700%

“Note B” shall mean, individually and/or collectively, as the context may
require (i) Note B-1 and (ii) Note B-2.

“Note B-1” shall have the meaning set forth in the definition of “Note” in
Section 1.1 hereof

“Note B-2” shall have the meaning set forth in the definition of “Note” in
Section 1.1 hereof.

“Note B Interest Rate” shall mean the rate or rates at which the outstanding
principal amount of Note B bears interest from time to time as determined in
accordance with the provisions of Section 2.5 hereof

“Note B LIBOR Spread” shall mean 6.0000%.

“Obligations” shall have the meaning set forth in Section 17.19 hereof.

“OFAC” shall have the meaning set forth in Section 3.30 hereof.

 

-23-



--------------------------------------------------------------------------------

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by Responsible Officer of Borrower.

“Operating Expenses” shall mean the total of all expenditures, computed in
accordance with the Approved Accounting Method, of whatever kind relating to the
operation, maintenance and management of the Properties that are incurred on a
regular monthly or other periodic basis, including without limitation, (and
without duplication) ground rent, utilities, ordinary repairs and maintenance,
insurance, license fees, property taxes and assessments, advertising and
marketing expenses, payroll and related taxes, computer processing charges,
management fees, franchise fees, costs of food and beverage sold or consumed,
operational equipment or other lease payments as approved by Lender, but
specifically excluding (i) depreciation, (ii) Debt Service, (iii) non-recurring
or extraordinary expenses, and (iv) deposits into the Reserve Funds.

“Operating Income” shall mean all income, computed in accordance with the
Approved Accounting Method, derived from the ownership and operation of the
Properties from whatever source, including, without limitation (but without
duplication): (a) all income and proceeds received from rental of rooms,
commercial space, meeting, conference and/or banquet space within the
Properties; (b) all income and proceeds received from food and beverage
operations and from catering services conducted from the Properties; (c) all
income and proceeds from business interruption, rental interruption and use and
occupancy insurance with respect to the operation of the Properties (after
deducting therefrom all necessary costs and expenses incurred in the adjustment
or collection thereof); (d) all Awards for temporary use (after deducting
therefrom all costs incurred in the adjustment or collection thereof and in
Restoration of the Property or Properties, as applicable); (e) all refunds of
any items included in “Operating Expenses”; (f) all income and proceeds from
judgments, settlements and other resolutions of disputes with respect to matters
which would be includable in this definition of “Operating Income” if received
in the ordinary course of the Properties operation (after deducting therefrom
all necessary costs and expenses incurred in the adjustment or collection
thereof); and (g) all other incidental income in connection with the operation
of the Properties; but excluding (1) rental income derived from Leases, interest
income and gross receipts received by lessees, managers, licensees or
concessionaires of the Properties (including, without limitation, any Manager);
(2) consideration received at the Properties for hotel accommodations, goods and
services to be provided at other hotels, although arranged by, for or on behalf
of Borrower or Manager; (3) non-recurring or extraordinary income and proceeds
from the sale or other disposition of goods, capital assets and other items not
in the ordinary course of the Properties operation (such as the sales of
furniture, fixtures and equipment); (4) federal, state and municipal excise,
sales and use taxes collected directly from patrons or guests of the Properties
as a part of or based on the sales price of any goods, services or other items,
such as gross receipts, room, admission, cabaret or equivalent taxes; (5) Awards
(except to the extent provided in clause (d) above) or insurance proceeds
(except to the extent provided in clause (c) above); (6) refunds of amounts not
included in Operating Expenses at any time and uncollectible accounts;
(7) gratuities collected by the Properties’ employees; (8) the proceeds of any
financing; (9) other income or proceeds resulting other than from the use or
occupancy of the Properties, or any part thereof, or other than from the sale of
goods, services or other items sold on or provided from the Properties in the
ordinary course of business; (10) uncollectable accounts and any credits or
refunds made to customers, guests or patrons in the form of allowances or
adjustments to previously recorded revenues; (11) unforfeited security deposits,
utility and other similar deposits; and (12) any disbursements to Borrower from
the Reserve Funds. Operating Income shall not be diminished as a result of the
Security Instrument or the creation of any intervening estate or interest in the
Property or any part thereof. Notwithstanding the foregoing or anything to the
contrary contained herein or in any other Loan Document, “Gross Rents” and
“Operating Income” shall be calculated hereunder without duplication of one
another or of any individual item contained within the definitions thereof.

 

-24-



--------------------------------------------------------------------------------

“Operating Lease” shall mean, individually and/or collectively, as the context
may require, with respect to each Individual Property, each Lease set forth on
Schedule VIII hereto, as each of the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance with the term
of the Loan Documents.

“Operating Lessee” shall mean, individually and/or collectively, as the context
may require, with respect to each Individual Property, each Borrower set forth
on Schedule VIII hereto.

“Organizational Chart” shall have the meaning set forth in Section 3.31 hereof.

“Other Charges” shall mean all maintenance charges, impositions other than
Taxes, and any other charges, vault charges and license fees for the use of
vaults, chutes and similar areas adjoining the Property, now or hereafter levied
or assessed or imposed against the Property or any part thereof.

“Participant” shall have the meaning set forth in Section 11.8(a)(ix) hereof.

“Participant Register” shall have the meaning set forth in Section 11.7 hereof.

“Patriot Act” shall have the meaning set forth in Section 3.30 hereof.

“Permits” shall mean all certificates, licenses, permits, franchises, trade
names, certificates of occupancy, consents, and other approvals (governmental
and otherwise) necessary or desirable for the operation of each Individual
Property and the conduct of Borrower’s business (including, without limitation,
all required zoning, building code, land use, environmental, public assembly and
other similar permits or approvals).

“Permitted Encumbrances” shall mean, with respect to each Individual Property,
collectively, (a) the lien and security interests created by this Agreement and
the other Loan Documents, (b) all liens, encumbrances and other matters
disclosed in the applicable Title Insurance Policies, (c) liens, if any, for
Taxes imposed by any Governmental Authority not yet due or delinquent and
(d) existing Leases (including any SRO Arrangements) and new Leases entered into
in accordance with this Agreement, (e) any Permitted Equipment Leases, (f) such
other title and survey exceptions as Lender has approved or may approve in
writing in Lender’s sole discretion and (g) the liens and security interests
created by the Mezzanine Loan Documents.

“Permitted Equipment Leases” shall mean equipment leases or other similar
instruments entered into with respect to the Personal Property; provided, that,
in each case, such equipment leases or similar instruments are either set forth
on Schedule XII hereto or (i) are entered into on commercially reasonable terms
and conditions in the ordinary course of Borrower’s business, (ii) relate to
Personal Property which is (A) used in connection with the operation and
maintenance of the applicable Individual Property in the ordinary course of
Borrower’s business and (B) readily replaceable without material interference or
interruption to the operation of the applicable Individual Property and
(iii) such leases or similar instruments, in the aggregate together with any
leases set forth on Schedule XII hereto, do not exceed one percent (1%) of the
Allocated Loan Amount of the applicable Individual Property.

 

-25-



--------------------------------------------------------------------------------

“Permitted Investments” shall mean “permitted investments” as then defined and
required by the Rating Agencies.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any other entity and, in each case, any fiduciary acting in
such capacity on behalf of any of the foregoing.

“Personal Property” shall mean, individually and/or collectively (as the context
requires), the “Personal Property” as defined in each applicable Security
Instrument.

“Pledge Agreement” shall mean (individually and/or collectively, as the context
may require) (i) that certain Pledge and Security Agreement, dated of even date
herewith, by Henry Hudson Holdings LLC in favor of Lender, (ii) that certain
Pledge and Security Agreement, dated of even date herewith, by Hudson Pledgor
LLC in favor of Lender and (iii) that certain Pledge and Security Agreement,
dated of even date herewith, by Hudson Managing Member LLC and Hudson Residual
Interests, Inc. in favor of Lender, as each of the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Policies” shall have the meaning specified in Section 7.1 hereof.

“Post Closing Agreement” shall mean that certain Post-Closing Obligations
Agreement, dated of even date herewith, by and between Borrower and Lender, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

“Post Reserve and Mezzanine Excess Cash Flow” shall have the meaning specified
in Section 9.3 hereof.

“Prepayment Failure” shall have the meaning specified in Section 2.7(a) hereof.

“Prepayment Notice” shall have the meaning specified in Section 2.7(a) hereof.

“Prepayment Premium” shall mean with respect to any repayment or prepayment of
the Debt made (i) on or prior to the Monthly Payment Date occurring in August,
2015, an amount determined by Lender equal to the product of (a) the LIBOR
Spread in effect as of the date of such repayment or prepayment on each of the
Components of Note A and of Note B, weighted on the principal balance of each
such Component of Note A and of Note B on the date of such prepayment, (b) the
amount of the Loan being prepaid and (c) a fraction, the numerator of which is
the number of days remaining from and including the date that such repayment or
prepayment is made through the last day of the Interest Accrual Period related
to the Monthly Payment Date occurring in August, 2015 and the denominator of
which is 360, and (ii) after the Monthly Payment Date occurring in August, 2015,
an amount equal to zero dollars ($0.00). Lender’s computation of the Prepayment
Premium shall be conclusive and binding on Borrower for all purposes, absent
manifest error.

 

-26-



--------------------------------------------------------------------------------

“Prime Rate” shall mean rate of interest published in The Wall Street Journal
from time to time as the “Prime Rate.” If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” shall be used, and such average shall be rounded up to the nearest
1/100th of one percent (0.01%). If The Wall Street Journal ceases to publish the
“Prime Rate,” Lender shall select an equivalent publication that publishes such
“Prime Rate,” and if such “Prime Rates” are no longer generally published or are
limited, regulated or administered by a governmental or quasigovernmental body,
then Lender shall select a comparable interest rate index.

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate.

“Prime Rate Spread” shall mean the difference (expressed as the number of basis
points) between (a) the LIBOR Rate on the Determination Date that LIBOR was last
applicable to the Loan and (b) the Prime Rate on the Determination Date that
LIBOR was last applicable to the Loan; provided, however, in no event shall such
difference be a negative number.

“Private Company Qualified Transferee” shall mean a Person who together with a
Private Company Replacement Guarantor and any Transferee Partner, collectively,
(i) has a net worth of at least $250,000,000 (exclusive of the Properties),
(ii) directly or indirectly owns commercial real estate, hotel and lodging,
leisure or brand assets of at least $750,000,000 (exclusive of the Properties)
and (iii) directly or indirectly owns, franchises and/or operates (or has
engaged a Qualified Manager in accordance with the terms and conditions hereof
that operates) at least five (5) full service hotels with amenities similar to
the Properties, which full service hotels are located in major metropolitan
areas similar to the areas where the Properties are located, in each case as
reasonably determined by Lender; provided, that, if a Person would satisfy the
requirements of this definition of “Private Company Qualified Transferee” but
for the requirements of the immediately preceding clause (ii), such Person shall
still qualify as a Private Company Qualified Transferee provided that (A) such
Person, together with a Private Company Replacement Guarantor and any Transferee
Partner, collectively, directly or indirectly owns, franchises and/or operates
(or has engaged a Qualified Manager in accordance with the terms and conditions
hereof that operates) at least ten (10) full service hotels with amenities
similar to the Properties, which full service hotels are located in major
metropolitan areas similar to the areas where the Properties are located and
(B) such Person, together with a Private Company Replacement Guarantor and any
Transferee Partner, collectively, directly or indirectly owns commercial real
estate, hotel and lodging, leisure or brand assets of at least $400,000,000
(exclusive of the Properties), in each case as reasonably determined by Lender.

 

-27-



--------------------------------------------------------------------------------

“Private Company Replacement Guarantor” shall mean a Person who (A) has (i) net
worth of not less than $100,000,000 (exclusive of the Properties), (ii) net
worth of not less than $270,000,000 (inclusive of the Properties) and
(iii) Unencumbered Liquid Assets of not less than $10,000,000, each as
reasonably determined by Lender and (B) otherwise complies with the terms,
covenants and conditions for a Private Company Replacement Guarantor set forth
in Section 6.3(b) hereof.

“Private Company Transaction” shall mean a merger, sale or other transaction
pursuant to which Guarantor becomes (i) owned directly or indirectly by a
privately traded company or companies or (ii) a privately traded company, and in
case of each of clauses (i) and (ii) is not directly or indirectly at least 50%
owned and controlled by an entity whose securities are listed and traded on a
nationally recognized securities exchange or on the Tokyo Stock Exchange, the
London Stock Exchange, the Euronext, the Toronto Stock Exchange or the Frankfurt
Stock Exchange.

“Prohibited Transfer” shall have the meaning set forth in Section 6.2 hereof.

“Projections” shall have the meaning set forth in Section 11.8(b)(ii) hereof.

“Property” and “Properties” shall mean, individually and/or collectively (as the
context requires), each Individual Property which is subject to the terms hereof
and of the other Loan Documents.

“Property Document” shall mean, individually or collectively (as the context may
require), the following: (i) the REA, (ii) the Ground Lease and
(iii) Condominium Documents.

“Property Document Event” shall mean any event which would, directly or
indirectly, cause a termination right, right of first refusal, first offer or
any other similar right, cause any termination fees to be due or would cause a
Material Adverse Effect to occur under any Property Document (in each case,
beyond any applicable notice and cure periods under the applicable Property
Document); provided, however, any of the foregoing shall not be deemed a
Property Document Event to the extent Lender’s prior written consent is obtained
with respect to the same.

“Property Document Provisions” shall mean the representations, covenants and
other terms and conditions of this Agreement and the other Loan Documents
related to, in each case, any Property Document and/or other related matters
(including, without limitation, Sections 3.34, 3.38, 3.39, 4.22, 4.23 and 4.25
of this Agreement).

“Provided Information” shall mean any information provided by or on behalf of
any Borrower Party in connection with the Loan, the Properties, such Borrower
Party, any other Borrower Party and/or any related matter or Person.

“Prudent Lender Standard” shall, with respect to any matter, be deemed to have
been met if the matter in question (i) prior to a Securitization, is reasonably
acceptable to Lender and (ii) after a Securitization, (A) if permitted by REMIC
Requirements applicable to such matter, would be reasonably acceptable to Lender
or (B) if the Lender discretion in the foregoing subsection (A) is not permitted
under such applicable REMIC Requirements, would be acceptable to a prudent
lender of securitized commercial mortgage loans.

 

-28-



--------------------------------------------------------------------------------

“Public Company Qualified Transferee” means an entity whose securities are
listed and traded on a national securities exchange, the Tokyo Stock Exchange,
the London Stock Exchange, the Euronext, the Toronto Stock Exchange or the
Frankfurt Stock Exchange who (i) has net worth of at least $250,000,000
(exclusive of the Properties), (ii) directly or indirectly owns, operates and/or
franchises (or has engaged a Qualified Manager in accordance with the terms and
conditions hereof that operates) full service hotels with amenities similar to
the Properties, which full service hotels are located in major metropolitan
areas similar to the areas where the Properties are located and (iii) whose
leverage after the consummation of the Public Company Transaction is no greater
than sixty percent (60%), each as reasonably determined by Lender.

“Public Company Replacement Guarantor” shall mean a Person who (A) has (i) net
worth of not less than $100,000,000 (exclusive of the Properties), (ii) net
worth of not less than $270,000,000 (inclusive of the Properties) and
(iii) Unencumbered Liquid Assets of not less than $10,000,000, each as
reasonably determined by Lender and (B) otherwise complies with the terms,
covenants and conditions for a Public Company Replacement Guarantor set forth in
Section 6.3(c) hereof.

“Public Company Transaction” shall mean a merger, sale or other transaction
pursuant to which at least 50% of Guarantor’s ownership and control is acquired
directly or indirectly by an entity whose securities are listed and traded on a
nationally recognized securities exchange or on the Tokyo Stock Exchange, the
London Stock Exchange, the Euronext, the Toronto Stock Exchange or the Frankfurt
Stock Exchange.

“Qualified Insurer” shall have the meaning set forth in Section 7.1 hereof.

“Qualified Management Agreement” shall mean a management agreement with a
Qualified Manager with respect to the applicable Individual Property which is
approved by Lender in writing (which such approval may be conditioned upon
Lender’s receipt of a Rating Agency Confirmation with respect to such management
agreement).

“Qualified Manager” shall mean either (a) Morgans Hotel Group Management LLC
(provided the same (A) is not being removed as Manager hereunder and (B) has not
suffered a material adverse change in its general business standing, reputation
or creditworthiness from the level thereof as of the date hereof) or (b) a
reputable and experienced manager (which may be an Affiliate of Borrower) which,
in the reasonable judgment of Lender possesses experience in managing properties
similar in location, size, class, use, operation and value as the Properties;
provided, that (1) Borrower shall have obtained a Rating Agency Confirmation
from the Rating Agencies, (2) to the extent that such Qualified Manager is an
Affiliated Manager, Borrower shall deliver to Lender a New Non-Consolidation
Opinion with respect to such Qualified Manager and such Qualified Management
Agreement and (3) (I) after giving effect to such management agreement with such
Qualified Manager, the Delano Property shall be operated under the name “Delano”
or another name or franchise acceptable to Lender and (II) after giving effect
to such management agreement with such Qualified Manager, the Hudson Property
shall be operated under the name “Hudson” or another name or franchise
acceptable to Lender.

 

-29-



--------------------------------------------------------------------------------

“Qualified Transferee” shall mean a Person who (i) has net worth of at least
$250,000,000 (exclusive of the Properties), (ii) directly or indirectly owns
commercial real estate, hotel and lodging, leisure or brand assets of at least
$750,000,000 (exclusive of the Properties) and (iii) directly or indirectly
owns, franchises and/or operates (or has engaged a Qualified Manager in
accordance with the terms and conditions hereof that operates) at least five
(5) full service hotels with amenities similar to the Properties, which full
service hotels are located in major metropolitan areas similar to the areas
where the Properties are located, each as reasonably determined by Lender.

“Qualified Transferee Replacement Guarantor” shall mean a Person who owns a
direct or indirect equity interest in Transferee and the Properties and controls
Transferee and the Properties that has (i) net worth of not less than
$250,000,000 (exclusive of the Properties) and (ii) Unencumbered Liquid Assets
of not less than $10,000,000, each as reasonably determined by Lender.

“Rating Agency” shall mean S&P, Moody’s, Fitch, Kroll Bond Rating Agency, Inc.,
Morningstar Credit Ratings, LLC, DBRS, Inc. or any other nationally-recognized
statistical rating agency designated by Lender or which actually rates the
Securities (and any successor to any of the foregoing) in connection with and/or
in anticipation of any Secondary Market Transaction.

“Rating Agency Condition” shall be deemed to exist if (i) any Rating Agency
fails to respond to any request for a Rating Agency Confirmation with respect to
any applicable matter or otherwise elects (orally or in writing) not to consider
any applicable matter or (ii) Lender (or its Servicer) is not required to and/or
elects not to obtain (or cause to be obtained) a Rating Agency Confirmation with
respect to any applicable matter, in each case, pursuant to and in compliance
with any pooling and servicing agreement(s) or similar agreement(s), in each
case, relating to the servicing and/or administration of the Loan.

“Rating Agency Confirmation” shall mean (i) prior to a Securitization or if the
Rating Agency Condition exists, that Lender has (in consultation with the Rating
Agencies (if required by Lender)) approved the matter in question in writing
based upon Lender’s good faith determination of applicable Rating Agency
standards and criteria and (ii) from and after a Securitization (to the extent
the Rating Agency Condition does not exist), a written affirmation from each of
the Rating Agencies (obtained at Borrower’s sole cost and expense) that the
credit rating of the Securities by such Rating Agency immediately prior to the
occurrence of the event with respect to which such Rating Agency Confirmation is
sought will not be qualified, downgraded or withdrawn as a result of the
occurrence of such event, which affirmation may be granted or withheld in such
Rating Agency’s sole and absolute discretion.

“REA” shall mean, individually or collectively (as the context requires), each
reciprocal easement or similar agreement affecting the Property (or any portion
thereof) as more particularly described on Schedule IV hereto (if any), any
amendment, restatement, replacement or other modification thereof, any future
reciprocal easement or similar agreement affecting the Property (or any portion
thereof) entered into in accordance with the applicable terms and conditions
hereof and any amendment, restatement, replacement or other modification
thereof.

 

-30-



--------------------------------------------------------------------------------

“Register” shall have the meaning set forth in Section 11.8(a)(viii) hereof.

“Registration Statement” shall have the meaning set forth in Section 11.2
hereof.

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

“Reimbursement Contribution” shall have the meaning set forth in Section 17.19
hereof.

“Related Loan” shall mean a loan to an Affiliate of Borrower or secured by a
Related Property, that is included in a Securitization with the Loan (or any
portion thereof or interest therein).

“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of Significant Obligor, to the Property.

“Release” shall have the meaning set forth in Section 2.10 hereof.

“Release Amount” shall have the meaning set forth in Section 2.10 hereof.

“Release Approval Item” shall have the meaning set forth in Section 2.10 hereof.

“Release Notice Date” shall have the meaning set forth in Section 2.10 hereof.

“Release Price” shall mean (i) with respect to the Hudson Property, 110% of the
Allocated Loan Amount with respect to the Hudson Property and (ii) with respect
to the Delano Property, the greater of (a) 120% of the Allocated Loan Amount
with respect to the Delano Property and (b) the share of Net Sales Proceeds
applicable to the Delano Property and allocable to the Loan on a pro rata basis
amongst the Loan and each Mezzanine Loan.

“Remaining Loan” shall have the meaning set forth in Section 11.9 hereof.

“Remaining Loan Documents” shall have the meaning set forth in Section 11.9
hereof.

“REMIC Opinion” shall mean, as to any matter, an opinion as to the compliance of
such matter with applicable REMIC Requirements (which such opinion shall be, in
form and substance and from a provider, in each case, reasonably acceptable to
Lender and acceptable to the Rating Agencies).

“REMIC Payment” shall have the meaning set forth in Section 7.3 hereof.

 

-31-



--------------------------------------------------------------------------------

“REMIC Requirements” shall mean any applicable legal requirements relating to
any REMIC Trust (including, without limitation, those relating to the continued
treatment of the Loan (or the applicable portion thereof and/or interest
therein) as a “qualified mortgage” held by such REMIC Trust, the continued
qualification of such REMIC Trust as such under the IRS Code, the non-imposition
of any tax on such REMIC Trust under the IRS Code (including, without
limitation, taxes on “prohibited transactions and “contributions”) and any other
constraints, rules and/or other regulations and/or requirements relating to the
servicing, modification and/or other similar matters with respect to the Loan
(or any portion thereof and/or interest therein) that may now or hereafter exist
under applicable legal requirements (including, without limitation under the IRS
Code)).

“REMIC Trust” shall mean any “real estate mortgage investment conduit” within
the meaning of Section 860D of the IRS Code that holds any interest in all or
any portion of the Loan.

“Rent Roll” shall have the meaning set forth in Section 3.18 hereof.

“Rent Loss Proceeds” shall have the meaning set forth in Section 7.1 hereof.

“Rents” shall mean, individually and/or collectively (as the context may
require), the “Rents” as defined in each applicable Security Instrument.

“Replacement Interest Rate Cap Agreement” shall have the meaning set forth in
Section 2.8(c) hereof.

“Reporting Failure” shall have the meaning set forth in Section 4.12 hereof.

“Required Financial Item” shall have the meaning set forth in Section 4.12
hereof.

“Required Rating” means (i) a rating of not less than “A-1” (or its equivalent)
from each of the Rating Agencies if the term of such Letter of Credit is no
longer than three (3) months or if the term of such Letter of Credit is in
excess of three (3) months, a rating of not less than “AA-” (or its equivalent)
from each of the Rating Agencies or (ii) such other rating with respect to which
Lender shall have received a Rating Agency Confirmation.

“Reserve Accounts” shall mean the Tax Account, the Insurance Account, the FF&E
Reserve Account, the Immediate Repair Account, the Ground Rent Account, the
Excess Cash Flow Account, the SRO Conversion Account, the Seasonality Reserve
Account, the Hotel Taxes and Custodial Funds Account and any other escrow
account established by this Agreement or the other Loan Documents (but
specifically excluding the Cash Management Account, the Restricted Account and
the Debt Service Account).

“Reserve Funds” shall mean the Tax and Insurance Funds, the FF&E Reserve Funds,
the Immediate Repair Funds, the Ground Rent Funds, the Excess Cash Flow Funds,
the Environmental Remediation Funds, the SRO Conversion Funds, the Seasonality
Reserve Funds, the Hotel Taxes and Custodial Reserve Funds and any other escrow
funds established by this Agreement or the other Loan Documents.

“Responsible Officer” means with respect to a Person, the chairman of the board,
president, chief operating officer, chief financial officer, treasurer or vice
president of such Person or such other similar officer of such Person reasonably
acceptable to Lender.

 

-32-



--------------------------------------------------------------------------------

“Restoration” shall mean, following the occurrence of a Casualty or a
Condemnation which is of a type necessitating the repair of the Property (or any
portion thereof), the completion of the repair and restoration of the Property
(or applicable portion thereof) as nearly as possible to the condition the
Property (or applicable portion thereof) was in immediately prior to such
Casualty or Condemnation, with such alterations as may be reasonably approved by
Lender.

“Restoration Retainage” shall have the meaning set forth in Section 7.4 hereof.

“Restoration Threshold” shall mean, with respect to each Individual Property, an
amount equal to 5% of the outstanding principal amount of the Allocated Loan
Amount attributable to such Individual Property.

“Restricted Account” shall have the meaning set forth in Section 9.1 hereof.

“Restricted Account Agreement” shall mean, individually and/or collectively,
(A) that certain Deposit Account Control Agreement (Hard Lockbox), by and among
Wells Fargo Bank, National Association, Beach Hotel Associates LLC and Lender
and (B) that certain Deposit Account Control Agreement (Hard Lockbox), by and
among Wells Fargo Bank, National Association, Henry Hudson Holdings LLC, 58th
Street Bar Company LLC, Hudson Leaseco LLC and Lender, each dated as of the date
hereof.

“Restricted Party” shall have the meaning set forth in Section 6.1 hereof.

“Sale or Pledge” shall have the meaning set forth in Section 6.1 hereof.

“Sanctions” shall have the meaning set forth in Section 3.30 hereof.

“Satisfactory Search Results” shall mean the results of Lender’s customary “know
your customer”, credit history check, litigation, lien, bankruptcy, judgment and
other similar searches with respect to the applicable transferee and its
applicable affiliates, in each case, (i) revealing no matters which would have a
Material Adverse Effect and (ii) yielding results which are otherwise acceptable
to Lender in its reasonable discretion. Borrower shall pay all of Lender’s
costs, fees and expenses in connection with the foregoing and, notwithstanding
the forgoing, no such search results shall constitute “Satisfactory Search
Results” until such costs, fees and expenses are paid in full.

“Seasonality Reserve Account” shall have the meaning set forth in Section 8.9
hereof.

“Seasonality Reserve Cap” shall have the meaning set forth in Section 8.9
hereof.

“Seasonality Reserve Funds” shall have the meaning set forth in Section 8.9
hereof.

“Secondary Market Transaction” shall have the meaning set forth in Section 11.1
hereof.

“Securities” shall have the meaning set forth in Section 11.1 hereof.

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

-33-



--------------------------------------------------------------------------------

“Securitization” shall have the meaning set forth in Section 11.1 hereof.

“Security Instrument” and “Security Instruments” shall mean, individually and/or
collectively (as the context requires), the first priority Mortgage and Security
Agreement with respect to the Delano Property and the first priority
Consolidated, Amended and Restated Fee and Leasehold Mortgage and Security
Agreement with respect to the Hudson Property, each dated the date hereof,
executed and delivered by Borrower as security for the Loan and encumbering a
Property (or any portion thereof), as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Servicer” shall have the meaning set forth in Section 11.4 hereof.

“Severed Loan Documents” shall have the meaning set forth in Article 10 hereof.

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

“Single Purpose Entity” shall mean an entity whose structure and organizational
and governing documents are otherwise in form and substance acceptable to the
Rating Agencies and satisfying the Prudent Lender Standard.

“Special Management Agreement” shall mean that certain Management Agreement,
dated as of December 8, 2011 between Special Manager and Beach Hotel Associates
LLC, pursuant to which Special Manager provides certain services with respect to
food and beverage related activities with respect to the Delano Property, as the
same may be amended, restated, replaced, extended, renewed, supplemented or
otherwise modified from time to time in accordance with the terms hereof and of
the other Loan Documents.

“Special Manager” shall mean LGD Management, LLC, a Nevada limited liability
company.

“Special Member” is defined in Section 5.1 hereof.

“SPE Component Entity” shall have the meaning set forth in Section 5.1 hereof.

“S&P” shall mean Standard & Poor’s Ratings Services.

“SRO Arrangement” shall mean any lease, arrangement (statutory or otherwise) or
other agreement currently in effect providing for the occupancy of an SRO Unit.

“SRO Conversion Account” shall have the meaning set forth in Section 8.8 hereof.

“SRO Conversion Monthly Deposit” shall have the meaning set forth in Section 8.8
hereof.

“SRO Conversion Funds” shall have the meaning set forth in Section 8.8 hereof.

 

-34-



--------------------------------------------------------------------------------

“SRO Trigger Event” shall mean that certain SRO Units are not fully converted
into not less than ten (10) hotel rooms and able to be booked pursuant to the
reservation system for the Hudson Property by September 30, 2014.

“SRO Unit” shall mean a guestroom or other single-room unit at the Hudson
Property that is leased or occupied for the use as a primary residence by the
occupant(s) thereof or that was previously leased or occupied for the use as a
primary residence by the occupant(s) thereof and that has not been converted
into a hotel room in accordance with applicable law.

“SRO Unit Conversion Work” shall mean all work necessary to convert an SRO Unit
into a hotel room (consistent with the type and quality of hotel rooms at the
Hudson Property as of the Closing Date) in accordance with applicable law.

“State” shall mean the state in which the Property or any part thereof is
located.

“Strike Rate” shall mean (i) with respect to the initial term of the Loan, a
percentage rate equal to one and three-quarters percent (1.75%) and (ii) with
respect to any Extension Period, a percentage rate equal to a percentage rate
per annum which, when added to the LIBOR Spread, would yield a Debt Service
Coverage Ratio of at least 1.20:1.00.

“Survey” shall mean, individually and/or collectively (as the context may
require), each survey of each Individual Property certified and delivered to
Lender in connection with the closing of the Loan.

“Syndication” shall have the meaning set forth in Section 11.8(a)(i) hereof.

“Tax Account” shall have the meaning set forth in Section 8.6 hereof.

“Tax and Insurance Funds” shall have the meaning set forth in Section 8.6
hereof.

“Taxes” shall mean all taxes, assessments, water rates, sewer rents, and other
governmental impositions, including, without limitation, vault charges and
license fees for the use of vaults, chutes and similar areas adjoining the Land,
now or hereafter levied or assessed or imposed against the Property or any part
thereof.

“Tax Payment Date” shall mean, with respect to any applicable Taxes, the date
occurring 30 days prior to the date the same are due and payable.

“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property under a Lease or other occupancy agreement.

“Tenant Direction Notice” shall have the meaning set forth in Section 9.2
hereof.

“Title Insurance Policy” shall mean, individually and/or collectively, as the
context may require, those certain ALTA mortgagee title insurance policies
issued with respect to each Individual Property and insuring the lien of the
Security Instruments.

 

-35-



--------------------------------------------------------------------------------

“TLG Promissory Notes” shall mean those certain promissory notes issued in
November 2011 by TLG Acquisition LLC to Andrew Sasson and Andy Masi, as such
promissory notes may be amended, supplemented or otherwise modified, and any
notes, securities or other obligations of Guarantor, any Borrower Party or any
of their affiliates that refinance, supplement or replace such promissory notes.

“Transferee Partner” shall mean any joint venture partner (and its Affiliates)
who joins with a Person and/or such Person’s Affiliates to collectively invest
in and acquire the Guarantor, provided that such joint venture partner (and its
Affiliates) shall own a direct or indirect equity interest in (i) Guarantor or
Private Company Replacement Guarantor, as applicable and (ii) Private Company
Qualified Transferee following the consummation of a Private Company
Transaction.

“Trigger Period” shall mean a period:

 

  (A) commencing upon the earliest of:

(i) the occurrence and continuance of an Event of Default,

(ii) (w) the Debt Yield falling below 6.40% during the initial term of the Loan,
(x) the Debt Yield falling below 6.75% during the first Extension Period,
(y) the Debt Yield falling below 7.25% during the second Extension Period and
(z) the Debt Yield falling below 7.50% during the third Extension Period, and

(iii) the occurrence and continuance of a Mezzanine A Event of Default;

(iv) the occurrence and continuance of a Mezzanine B Event of Default.

 

  (B) expiring upon:

(v) with regard to any Trigger Period commenced in connection with clause (A)(i)
above, the cure (if applicable) of such Event of Default,

(w) (1) with regard to any Trigger Period commenced in connection with clause
(A)(ii)(w) above, the date that the Debt Yield is equal to or greater than 6.65%
for two (2) consecutive calendar quarters, (2) with regard to any Trigger Period
commenced in connection with clause (A)(ii)(x) above, the date that the Debt
Yield is equal to or greater than 7.00% for two (2) consecutive calendar
quarters, (3) with regard to any Trigger Period commenced in connection with
clause (A)(ii)(y) above, the date that the Debt Yield is equal to or greater
than 7.50% for two (2) consecutive calendar quarters and (4) with regard to any
Trigger Period commenced in connection with clause (A)(ii)(z) above, the date
that the Debt Yield is equal to or greater than 7.75% for two (2) consecutive
calendar quarters;

(x) with regard to any Trigger Period commenced in connection with clause
(A)(iii) above, the date upon which the Mezzanine A Lender shall have notified
Lender that it has either waived such Mezzanine A Event of Default or accepted a
cure by the Mezzanine A Borrower of such Mezzanine A Event of Default and shall
not have otherwise accelerated the Mezzanine A Loan, moved for a receiver or
commenced foreclosure or other enforcement proceedings; and

 

- 36-



--------------------------------------------------------------------------------

(y) with regard to any Trigger Period commenced in connection with clause
(A)(iv) above, the date upon which the Mezzanine B Lender shall have notified
Lender that it has either waived such Mezzanine B Event of Default or accepted a
cure by the Mezzanine B Borrower of such Mezzanine B Event of Default and shall
not have otherwise accelerated the Mezzanine B Loan, moved for a receiver or
commenced foreclosure or other enforcement proceedings.

Notwithstanding the foregoing, a Trigger Period shall not be deemed to expire in
the event that a Trigger Period then exists for any other reason.

“True Up Payment” shall mean a payment into the applicable Reserve Account of a
sum which, together with any applicable monthly deposits into the applicable
Reserve Account, will be sufficient to discharge the obligations and liabilities
for which such Reserve Account was established as and when reasonably
appropriate. The amount of the True Up Payment shall be determined by Lender in
its reasonable discretion and shall be final and binding absent manifest error.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.

“Unaffected Property” shall have the meaning set forth in Section 11.9 hereof.

“Uncrossed Loan” shall have the meaning set forth in Section 11.9 hereof.

“Uncrossed Loan Documents” shall have the meaning set forth in Section 11.9
hereof.

“Uncrossing Event” shall have the meaning set forth in Section 11.9 hereof.

“Underwriter Group” shall have the meaning set forth in Section 11.2 hereof.

“Unencumbered Liquid Assets” shall be determined by Lender in its reasonable
discretion, at any time and from time to time, and shall mean the “liquid
assets” of a Person, free and clear of all liens and shall include only the
following assets of such Person as set forth on such Person’s balance sheet:
(x) all Cash and Cash Equivalents, and (y) the following, to the extent acquired
for investment or with a view to achieving trading profits (and which may be
liquidated without restrictions within five (5) Business Days or less):
marketable securities owned of record and beneficially by such Person and which
are freely tradeable, without any restriction on the New York Stock Exchange,
the American Stock Exchange, NASDAQ, the Tokyo Stock Exchange, the London Stock
Exchange, the Euronext, the Toronto Stock Exchange or the Frankfurt Stock
Exchange.

“Union” shall mean the New York Hotel & Motel Trades Council, AFL-CIO.

“Union Documents” shall mean the collective bargaining agreements set forth on
Schedule XXII hereto.

 

- 37-



--------------------------------------------------------------------------------

“Units” shall mean the “Units” as defined in the Condominium Documents.

“Updated Information” shall have the meaning set forth in Section 11.1 hereof.

“U.S. Obligations” shall mean direct full faith and credit obligations of the
United States of America that are not subject to prepayment, call or early
redemption.

Section 1.2. Principles of Construction.

All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified. All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

ARTICLE 2

GENERAL TERMS

Section 2.1. Loan Commitment; Disbursement to Borrower. Except as expressly and
specifically set forth herein, Lender has no obligation or other commitment to
loan any funds to Borrower or otherwise make disbursements to Borrower. Borrower
hereby waives any right Borrower may have to make any claim to the contrary.

Section 2.2. The Loan. Subject to and upon the terms and conditions set forth
herein, Lender hereby agrees to make and Borrower hereby agrees to accept the
Loan on the Closing Date.

Section 2.3. Disbursement to Borrower. Borrower may request and receive only one
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be re-borrowed.

Section 2.4. The Note and the Other Loan Documents. The Loan shall be evidenced
by the Note and this Agreement and secured by this Agreement and the other Loan
Documents. In connection with the Loan, the Northstar Guaranty has been
delivered to Lender.

Section 2.5. Interest Rate.

(a) Generally. Interest on the outstanding principal balance of each Component
of Note A and of Note B shall accrue from the Closing Date at the Interest Rate
until repaid in accordance with the applicable terms and conditions hereof.

 

- 38-



--------------------------------------------------------------------------------

(b) Determination of Interest Rate.

(i) The Interest Rate with respect to each Component of Note A and Note B shall
be: (A) the LIBOR Rate with respect to the applicable Interest Accrual Period
for a LIBOR Loan or (B) the Prime Rate plus the Prime Rate Spread for a Prime
Rate Loan if the Loan is converted to a Prime Rate Loan pursuant to the
provisions hereof. Notwithstanding any provision of this Agreement to the
contrary, in no event shall Borrower have the right to convert a LIBOR Loan to a
Prime Rate Loan.

(ii) Subject to the terms and conditions hereof, the Loan shall be a LIBOR Loan
and Borrower shall pay interest on the outstanding principal amount of each
Component of Note A and on Note B at the LIBOR Rate for the applicable Interest
Accrual Period. Any change in the rate of interest hereunder due to a change in
the Interest Rate shall become effective as of the opening of business on the
first day on which such change in the Interest Rate shall become effective. Each
determination by Lender of the Interest Rate shall be conclusive and binding for
all purposes, absent manifest error.

(iii) In the event that Lender shall have determined (which determination shall
be conclusive and binding upon Borrower absent manifest error) that by reason of
circumstances affecting the interbank Eurodollar market, adequate and reasonable
means do not exist for ascertaining LIBOR, then Lender shall forthwith give
notice by telephone of such determination, confirmed in writing, to Borrower at
least one (1) day prior to the last day of the related Interest Accrual Period.
If such notice is given, the related outstanding LIBOR Loan shall be converted,
on the last day of the then current Interest Accrual Period, to a Prime Rate
Loan.

(iv) If, pursuant to the terms hereof, any portion of the Loan has been
converted to a Prime Rate Loan and Lender shall determine (which determination
shall be conclusive and binding upon Borrower absent manifest error) that the
event(s) or circumstance(s) which resulted in such conversion shall no longer be
applicable, Lender shall give notice by telephone of such determination,
confirmed in writing, to Borrower at least one (1) day prior to the last day of
the related Interest Accrual Period. If such notice is given, the related
outstanding Prime Rate Loan shall be converted to a LIBOR Loan on the last day
of the then current Interest Accrual Period.

(v) All payments made by Borrower hereunder shall be made free and clear of, and
without reduction for or on account of, income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions, reserves or withholdings imposed,
levied, collected, withheld or assessed by any Governmental Authority, which are
imposed, enacted or become effective after the date hereof (such non-excluded
taxes being referred to collectively as “Foreign Taxes”), excluding income and
franchise taxes of the United States of America imposed by the jurisdiction
under the laws of which Lender is organized or any political subdivision or
taxing authority thereof or therein or imposed by the jurisdiction of Lender’s
applicable lending office where Lender is resident or engaged in business or any
political subdivision or taking authority thereof or therein. If any Foreign
Taxes are required to be withheld from any amounts payable to Lender hereunder,
the amounts so payable to Lender shall be increased to the extent necessary to
yield to Lender (after payment of all Foreign Taxes) interest or any such other
amounts payable hereunder at the rate or in the amounts specified hereunder.
Whenever any Foreign Tax is payable pursuant to applicable law by Borrower, as
promptly as possible thereafter, Borrower shall send to Lender an original
official receipt, if available, or certified copy thereof showing payment of
such Foreign Tax. Borrower hereby indemnifies Lender for any incremental taxes,
interest or penalties that may become payable by Lender which may result from
any failure by Borrower to pay any such Foreign Tax when due to the appropriate
taxing authority or any failure by Borrower to remit to Lender the required
receipts or other required documentary evidence.

 

-39-



--------------------------------------------------------------------------------

(vi) If any requirement of law or any change therein or in the interpretation or
application thereof, shall hereafter make it unlawful for Lender to make or
maintain a LIBOR Loan as contemplated hereunder (A) the obligation of Lender
hereunder to make a LIBOR Loan or to convert a Prime Rate Loan to a LIBOR Loan
shall be canceled forthwith and (B) any outstanding LIBOR Loan shall be
converted automatically to a Prime Rate Loan on the last day of the then current
Interest Accrual Period or within such earlier period as required by law.
Borrower hereby agrees to promptly pay to Lender, upon demand, any additional
amounts necessary to compensate Lender for any reasonable costs incurred by
Lender in making any conversion in accordance with this Agreement, including,
without limitation, any interest or fees payable by Lender to lenders of funds
obtained by it in order to make or maintain the LIBOR Loan hereunder. Lender’s
notice of such costs, as certified to Borrower, shall be conclusive absent
manifest error.

(vii) In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:

(A) shall hereafter impose, modify or hold applicable any reserve, capital
adequacy, tax, special deposit, compulsory loan or similar requirement against
assets held by, or deposits or other liabilities in or for the account of,
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of Lender which is not otherwise included in the
determination of LIBOR hereunder;

(B) shall hereafter have the effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration Lender’s policies with respect to capital adequacy)
by any amount deemed by Lender to be material; or

(C) shall hereafter impose on Lender any other condition and the result of any
of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder;

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable as determined by Lender. If Lender becomes entitled to
claim any additional amounts pursuant to this subsection, Lender shall provide
Borrower with not less than thirty (30) days notice specifying in reasonable
detail the event by reason of which it has become so entitled and the additional
amount required to fully compensate Lender for such additional cost or reduced
amount. A certificate as to any additional costs or amounts payable pursuant to
the foregoing sentence submitted by Lender to Borrower shall be conclusive in
the absence of manifest error. This provision shall survive payment of the Note
and the satisfaction of all other obligations of Borrower under this Agreement
and the Loan Documents.

 

- 40-



--------------------------------------------------------------------------------

(viii) Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss or expense which Lender sustains or incurs as a consequence of (A) any
default by Borrower in payment of the principal of or interest on a LIBOR Loan,
including, without limitation, any such loss or expense arising from interest or
fees payable by Lender to lenders of funds obtained by it in order to maintain a
LIBOR Loan hereunder, (B) any prepayment (whether voluntary or mandatory) of the
LIBOR Loan on a day that is not the last day of an Interest Accrual Period,
including, without limitation, such loss or expense arising from interest or
fees payable by Lender to lenders of funds obtained by it in order to maintain
the LIBOR Loan hereunder and (C) the conversion (for any reason whatsoever,
whether voluntary or involuntary) of the Interest Rate from the LIBOR Rate to
the Prime Rate plus the Prime Rate Spread with respect to any portion of the
outstanding principal amount of the Loan then bearing interest at the LIBOR Rate
on a date other than the last day of an Interest Accrual Period, including,
without limitation, such loss or expenses arising from interest or fees payable
by Lender to lenders of funds obtained by it in order to maintain a LIBOR Loan
hereunder (the amounts referred to in clauses (A), (B) and (C) are herein
referred to collectively as the “Breakage Costs”); provided, however, Borrower
shall not indemnify Lender from any loss or expense arising from Lender’s
willful misconduct or gross negligence. This provision shall survive payment of
the Note in full and the satisfaction of all other obligations of Borrower under
this Agreement and the other Loan Documents.

(c) Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, (i) the then outstanding principal
balance of the Loan and, to the extent permitted by applicable law, overdue
interest in respect of the Loan, shall each accrue interest at the Default Rate,
calculated from the date the applicable Default occurred without regard to any
grace or cure periods contained herein, (ii) without limitation of any rights or
remedies contained herein and/or in any other Loan Document, any interest
accrued at the Default Rate in excess of the interest component of the Monthly
Debt Service Payment Amount shall, to the extent not already paid and/or due and
payable hereunder, be due and payable on each Monthly Payment Date and (iii) all
references herein and/or in any other Loan Document to the “Interest Rate” shall
be deemed to refer to the Default Rate.

 

-41-



--------------------------------------------------------------------------------

(d) Interest Calculation. Interest on the outstanding principal balance of each
Component of Note A and of Note B shall be calculated by multiplying (a) the
actual number of days elapsed in the period for which the calculation is being
made by (b) a daily rate based on a three hundred sixty (360) day year (that is,
the Interest Rate or the Default Rate, as then applicable, expressed as an
annual rate divided by 360) by (c) the outstanding principal balance. The
accrual period for calculating interest due on each Monthly Payment Date shall
be the Interest Accrual Period in which the related Monthly Payment Date occurs.
Borrower understands and acknowledges that such interest accrual requirement
results in more interest accruing on the Loan than if either a thirty (30) day
month and a three hundred sixty (360) day year or the actual number of days and
a three hundred sixty-five (365) day year were used to compute the accrual of
interest on the Loan.

(e) Usury Savings. This Agreement and the other Loan Documents are subject to
the express condition that at no time shall Borrower be required to pay interest
on the principal balance of the Loan at a rate which could subject Lender to
either civil or criminal liability as a result of being in excess of the Maximum
Legal Rate. If by the terms of this Agreement or the other Loan Documents,
Borrower is at any time required or obligated to pay interest on the principal
balance due hereunder at a rate in excess of the Maximum Legal Rate, the
Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder. All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Legal Rate from time to time in
effect and applicable to the Loan for so long as the Loan is outstanding.

Section 2.6. Loan Payments.

(a) Borrower shall make a payment to Lender of interest only on the Closing Date
for the period from (and including) the Closing Date through (and including) the
fourteenth (14th) day of either (i) the month in which the Closing Date occurs
(if the Closing Date occurs on or before the fourteenth (14th) day of such
month, or (ii) the month following the month in which the Closing Date occurs
(if the Closing Date occurs on or after the fifteenth (15th) day of the then
current calendar month; provided, however, if the Closing Date is the fourteenth
(14th) day of a calendar month, no such separate payment of interest shall be
due). Borrower shall make a payment to Lender of interest in the amount of the
Monthly Debt Service Payment Amount on the Monthly Payment Date occurring in
March, 2014 and on each Monthly Payment Date occurring thereafter to and
including the Maturity Date. Provided no Event of Default has occurred and is
continuing, payments pursuant to this Section 2.6 shall be applied to interest
accrued, or to be accrued for the related Interest Accrual Period in which the
Monthly Payment Date occurs on a pro rata basis between Note A and Note B.
Provided no Event of Default has occurred and is continuing, payments pursuant
to this Section 2.6 shall be applied to interest accrued, or to be accrued for
the related Interest Accrual Period in which the Monthly Payment Date occurs for
each Component of Note A, as follows: (i) first, to the payment of interest then
due and payable under Component A; (ii) second, to the payment of interest then
due and payable under Component B; (iii) third, to the payment of interest then
due and payable under Component C; (iv) fourth, to the payment of interest then
due and payable under Component D; (v) fifth, to the payment of interest then
due and payable under Component E; and (vi) sixth, to the payment of interest
then due and payable under Component F.

(b) Reserved.

 

-42-



--------------------------------------------------------------------------------

(c) Borrower shall pay to Lender on the Maturity Date the outstanding principal
balance of the Loan, all accrued and unpaid interest (including interest through
and including the last day of the Interest Accrual Period related to the
Maturity Date) and all other amounts due hereunder and under the Note, the
Security Instrument and the other Loan Documents.

(d) If any principal, interest or any other sum due under the Loan Documents,
other than the payment of principal due on the Maturity Date, is not paid by
Borrower on the date on which it is due, Borrower shall pay to Lender upon
demand an amount equal to the lesser of four percent (4%) of such unpaid sum or
the maximum amount permitted by applicable law in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment. Any such
amount shall be secured by the Security Instrument and the other Loan Documents.

(e)

(i) Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than 1:00 P.M., New York City time, on the date when due and shall be made in
lawful money of the United States of America in immediately available funds at
Lender’s office, and any funds received by Lender after such time shall, for all
purposes hereof, be deemed to have been paid on the next succeeding Business
Day.

(ii) Whenever any payment to be made hereunder or under any other Loan Document
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be deemed to be the immediately preceding Business Day.

(iii) All payments required to be made by Borrower hereunder or under the Note
or the other Loan Documents shall be made irrespective of, and without deduction
for, any setoff, claim or counterclaim and shall be made irrespective of any
defense thereto.

Section 2.7. Prepayments.

(a) Voluntary Prepayment. Except as provided in this Section 2.7 and Section
2.10 hereof, Borrower shall not have the right to prepay the Loan in whole or in
part. Borrower may, provided no Event of Default has occurred and is continuing,
at its option and upon prior notice to Lender as set forth herein, prepay the
Debt in whole or in part on any Business Day; provided that (i) each Mezzanine
Loan shall be simultaneously prepaid on a pro-rata basis with the Loan in
connection with such prepayment in accordance with the terms and conditions of
Section 2.7(a) of each respective Mezzanine Loan Agreement and (ii) such
prepayment is accompanied by payment of the Breakage Costs, the Prepayment
Premium and the applicable Interest Shortfall. Lender shall not be obligated to
accept any prepayment pursuant to this Section 2.7(a) unless it is accompanied
by payment of the Breakage Costs, the Prepayment Premium and the applicable
Interest Shortfall (if any) due in connection therewith. In the event that
Borrower shall prepay the Debt in accordance with the terms and conditions of
this Section 2.7(a) on a date from (and including) the tenth (10th) day of a
calendar month through (and including) the fourteenth (14th) day of a calendar
month, Borrower shall pay to Lender (together with all other

 

- 43-



--------------------------------------------------------------------------------

amounts owed to Lender pursuant to this Section 2.7(a)) the Interest Shortfall
estimated by Lender to be due in connection with such prepayment; provided,
that, once the Interest Rate for the next occurring Interest Accrual Period can
be determined, Lender shall calculate the actual Interest Shortfall required to
be paid by Borrower for such prepayment and (x) if the Interest Shortfall paid
to Lender is in excess of the amount required to be paid pursuant to this
Section 2.7(a), Lender shall promptly return to Borrower such excess amount and
(y) if the Interest Shortfall is less than the amount required to be paid to
Lender pursuant to this Section 2.7(a), Borrower shall pay to Lender the amount
of such deficiency within three (3) Business Days of notice to Borrower from
Lender. Any prepayment received by Lender on a date other than a Monthly Payment
Date shall be held by Lender as collateral security for the Loan in an interest
bearing Eligible Account at an Eligible Institution, with interest accruing on
such amounts to the benefit of Borrower; such amounts prepaid shall be applied
to the Loan on the next Monthly Payment Date, with any interest on such funds
paid to Borrower on such date provided no Event of Default then exists. As a
condition to any voluntary prepayment pursuant to this Section 2.7(a), Borrower
shall give Lender revocable written notice (a “Prepayment Notice”) of its intent
to prepay, which notice must be given at least thirty (30) days prior to the
Business Day upon which prepayment is to be made and must specify the Business
Day on which such prepayment is to be made, provided, that, if such voluntary
prepayment in accordance with the terms and conditions of this Section 2.7(a) is
being made in order to satisfy either (i) the Debt Yield requirement for
Borrower’s exercise of its Extension Option in accordance with the terms and
conditions of Section 2.9 hereof or (ii) the Debt Yield test in connection with
the Release of an Individual Property in accordance with the terms and
conditions of Section 2.10 hereof, Borrower shall give Lender a Prepayment
Notice of its intent to prepay at least seven (7) days prior to the then
applicable Maturity Date or the date of the proposed Release, as applicable, and
Borrower must specify the Business Day on which such prepayment is to be made.
Borrower shall be permitted to revoke its Prepayment Notice upon three
(3) Business Days prior written notice to Lender provided that Borrower pays to
Lender all of Lender’s reasonable out-of-pocket costs and expenses in connection
with such revocation, including, without limitation, any Breakage Costs or
similar expenses. Borrower hereby agrees that, in the event Borrower delivers a
Prepayment Notice and fails to prepay the Loan in accordance with the Prepayment
Notice and the terms of this Section 2.7(a), Borrower shall pay Lender all
reasonable out-of-pocket costs and expenses incurred by Lender, including,
without limitation, any Breakage Costs or similar expenses, as a result of such
failure to prepay the Loan.

(b) Mandatory Prepayment. On each date on which Lender actually receives a
distribution of Net Proceeds, and if Lender is not obligated to, pursuant to the
terms of this Agreement, and does not make such Net Proceeds available to
Borrower for Restoration, Borrower shall, at Lender’s option, prepay the Debt in
an amount equal to one hundred percent (100%) of such Net Proceeds in an amount
up to the Release Price associated with the Individual Property to which such
Net Proceeds relate together with any applicable Interest Shortfall and any
Breakage Costs (and all amounts in excess of the Release Price associated with
the Individual Property to which such Net Proceeds relate together with any
applicable Interest Shortfall and any Breakage Costs shall be applied as set
forth in this Section 2.7(b)) (and, provided that no Event of Default has
occurred and is continuing, (1) if such Net Proceeds are sufficient to pay the
Release Price associated with the Individual Property to which such Net Proceeds
relate together with any applicable Interest Shortfall and any Breakage Costs in
full, then such Net Proceeds shall be applied on a pro rata basis between Note A
and Note B and (2) if

 

-44-



--------------------------------------------------------------------------------

such Net Proceeds are not sufficient to pay the Release Price associated with
the Individual Property to which such Net Proceeds relate together with any
applicable Interest Shortfall and any Breakage Costs in full, then such Net
Proceeds shall be applied solely to Note A). Borrower shall make the REMIC
Payment as and to the extent required hereunder. All Net Proceeds in excess of
such Release Price and the applicable Interest Shortfall (if any) and any
Breakage Costs shall (i) if an Event of Default has occurred and is continuing,
be held and applied by Lender in accordance with the terms of this Agreement and
the other Loan Documents and (ii) if no Event of Default has occurred and is
continuing be applied as follows: (A) first, to the Mezzanine A Loan up to the
Mezzanine A Release Amount for the affected Individual Property (together with
any applicable Interest Shortfall (as defined in the Mezzanine A Loan Agreement)
and any Breakage Costs (as defined in the Mezzanine A Loan Agreement) associated
therewith), (B) second, to the Mezzanine B Loan up to the Mezzanine B Release
Amount for the affected Individual Property (together with any applicable
Interest Shortfall (as defined in the Mezzanine B Loan Agreement) and any
Breakage Costs (as defined in the Mezzanine B Loan Agreement) associated
therewith), and (C) third, any remaining Net Proceeds shall be deposited into
the Cash Management Account and applied by Lender in accordance with the terms
of this Agreement. No prepayment premium or penalty (including, without
limitation, any Default Prepayment Premium) shall be due in connection with any
prepayment made pursuant to this Section 2.7(b) (including, without limitation,
in connection with any REMIC Payment). Any prepayment received by Lender
pursuant to this Section 2.7(b) on a date other than a Monthly Payment Date
shall be held by Lender as collateral security for the Loan in an interest
bearing, Eligible Account at an Eligible Institution, with such interest
accruing to the benefit of Borrower, and shall be applied by Lender on the next
Monthly Payment Date, with any interest on such funds paid to Borrower on such
date provided no Event of Default then exists.

(c) Prepayments After Default. If concurrently with or after an Event of
Default, payment of all or any part of the principal of the Loan is tendered by
Borrower, a purchaser at foreclosure or any other Person, (i) such tender shall
be deemed an attempt to circumvent the prohibition against prepayment set forth
herein, and (ii) Borrower, such purchaser at foreclosure or other Person shall
pay the Default Prepayment Premium (to the extent such payment is made on or
prior to the Monthly Payment Date occurring in August, 2015), the Breakage Costs
and the Interest Shortfall, in addition to the outstanding principal balance,
all accrued and unpaid interest and other amounts payable under the Loan
Documents. Notwithstanding anything to the contrary contained herein or in any
other Loan Document, any prepayment of the Debt shall be applied to the Debt in
such order and priority as may be determined by Lender in its sole discretion.

(d) Application of Prepayments to Note A and Note B; Application of Prepayments
to Components. Any principal payments received on the Loan when no Event of
Default exists shall (except as set forth in Section 2.7(b) hereof) be applied
by Lender on pro-rata basis between Note A and Note B. Any principal payments
received on the Loan when no Event of Default exists shall be applied by Lender
between the Components of Note A (a) first, to the reduction of the outstanding
principal balance of Component A until reduced to zero, (b) second, to the
reduction of the outstanding principal balance of Component B until reduced to
zero, (d) third, to the reduction of the outstanding principal balance of
Component C until reduced to zero, (e) fourth, the reduction of the outstanding
principal balance of Component D until reduced to zero, (f) fifth, to the
reduction of the outstanding principal balance of Component E until reduced to
zero and (g) sixth, to the reduction of the outstanding principal balance of
Component F. Following any Event of Default, any payment of principal from
whatever source may be applied by Lender between the Components of Note A and of
Note B in Lender’s sole discretion.

 

-45-



--------------------------------------------------------------------------------

Section 2.8. Interest Rate Cap Agreement.

(a) Prior to or contemporaneously with the Closing Date, Borrower shall enter
into an Interest Rate Cap Agreement with a LIBOR strike rate equal to the Strike
Rate. The Interest Rate Cap Agreement (i) shall at all times be in a form and
substance reasonably acceptable to Lender, (ii) shall at all times be with a
Counterparty, (iii) shall at all times be for a period up to and including the
end of the Interest Accrual Period applicable to the then applicable Maturity
Date, and (iv) shall at all times have a notional amount equal to or greater
than the principal balance of the Loan and shall at all times provide for the
applicable LIBOR strike rate to be equal to the Strike Rate. Borrower shall
direct such Counterparty to deposit directly into the Cash Management Account
any amounts due Borrower under such Interest Rate Cap Agreement so long as any
portion of the Debt is outstanding, provided that the Debt shall be deemed to be
outstanding if the Property is transferred by judicial or non-judicial
foreclosure or deed-in-lieu thereof. Additionally, Borrower shall collaterally
assign to Lender, pursuant to the Collateral Assignment of Interest Rate Cap
Agreement, all of its right, title and interest in and to the Interest Rate Cap
Agreement (and any replacements thereof), including, without limitation, its
right to receive any and all payments under the Interest Rate Cap Agreement (and
any replacements thereof), and Borrower shall, and shall cause Counterparty to,
deliver to Lender a fully executed Interest Rate Cap Agreement (which shall, by
its terms, authorize the assignment to Lender and require that payments be
deposited directly into the Cash Management Account).

(b) Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the Interest Rate Cap Agreement to Borrower or Lender shall
be deposited immediately into the Cash Management Account. Borrower shall take
all actions reasonably requested by Lender to enforce Lender’s rights under the
Interest Rate Cap Agreement in the event of a default by the Counterparty and
shall not waive, amend or otherwise modify any of its rights thereunder.

(c) In the event of any downgrade, withdrawal or qualification of the rating of
the Counterparty by any Rating Agency below the Minimum Counterparty Rating,
Borrower shall replace the Interest Rate Protection Agreement not later than ten
(10) Business Days following receipt of notice of such downgrade, withdrawal or
qualification with an Interest Rate Protection Agreement in form and substance
reasonably satisfactory to Lender (and meeting the requirements set forth in
this Section 2.8) (a “Replacement Interest Rate Cap Agreement”) from a
Counterparty reasonably acceptable to Lender having a Minimum Counterparty
Rating.

(d) In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or fails to maintain the Interest Rate Cap Agreement
in accordance with the terms and provisions of this Agreement, Lender may
purchase the Interest Rate Cap Agreement and the cost incurred by Lender in
purchasing such Interest Rate Cap Agreement shall be paid by Borrower to Lender
with interest thereon at the Default Rate from the date such cost was incurred
by Lender until such cost is reimbursed by Borrower to Lender.

 

-46-



--------------------------------------------------------------------------------

(e) Each Interest Rate Cap Agreement shall contain the following language or its
equivalent: “In the event of any downgrade, withdrawal or qualification of the
rating of the Counterparty below (i) a long term senior unsecured debt rating
from S&P of at least “A+”, which rating shall not include a “t” or otherwise
reflect a termination risk, (ii) a long term senior unsecured debt rating of at
least “A1” from Moody’s, which rating shall not include a “t” or otherwise
reflect a termination risk or (iii) a long term unsecured debt rating from Fitch
of at least “A” (and not on Rating Watch Negative) and a short term unsecured
debt rating from Fitch of at least “F1” (and not on Rating Watch Negative) (and,
after a Securitization, the equivalent of the foregoing by the other Rating
Agencies), the Counterparty must, within ten (10) business days, find a
replacement Counterparty, at the Counterparty’s sole cost and expense,
acceptable to each Rating Agency and Borrower; provided that, notwithstanding
such a downgrade, withdrawal or qualification, unless and until the Counterparty
transfers the Interest Rate Cap Agreement to a replacement Counterparty, the
Counterparty will continue to perform its obligations under the Interest Rate
Cap Agreement. Failure to satisfy the foregoing shall constitute an “Additional
Termination Event” as defined by Section 5(b)(v) of the ISDA Master Agreement,
with the Counterparty as the “Affected Party.” In the event that a Counterparty
is required pursuant to the terms of an Interest Rate Cap Agreement to find a
replacement Counterparty, Borrower covenants and agrees that Borrower shall seek
Lender’s approval with respect thereto and shall not approve or consent to the
foregoing unless and until Borrower receives Lender’s prior written approval and
shall approve or consent to the foregoing upon receipt of Lender’s prior written
approval. Borrower’s failure to comply with the requirements of this
Section 2.8(e) shall constitute, at Lender’s option, an immediate Event of
Default.

(f) Borrower shall obtain and deliver to Lender an opinion from counsel (which
counsel may be in house counsel for the Counterparty) for the Counterparty (upon
which Lender and its successors and assigns may rely) which shall provide, in
relevant part, that:

(i) the Counterparty is duly organized, validly existing, and in good standing
under the laws of its jurisdiction of incorporation and has the organizational
power and authority to execute and deliver, and to perform its obligations
under, the Interest Rate Cap Agreement;

(ii) the execution and delivery of the Interest Rate Cap Agreement by the
Counterparty, and any other agreement which the Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been and remain duly authorized by all necessary action and do not
contravene any provision of its certificate of incorporation or by-laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property;

(iii) all consents, authorizations and approvals required for the execution and
delivery by the Counterparty of the Interest Rate Cap Agreement, and any other
agreement which the Counterparty has executed and delivered pursuant thereto,
and the performance of its obligations thereunder have been obtained and remain
in full force and effect, all conditions thereof have been duly complied with,
and no other action by, and no notice to or filing with any governmental
authority or regulatory body is required for such execution, delivery or
performance; and

 

- 47-



--------------------------------------------------------------------------------

(iv) the Interest Rate Cap Agreement, and any other agreement which the
Counterparty has executed and delivered pursuant thereto, has been duly executed
and delivered by the Counterparty and constitutes the legal, valid and binding
obligation of the Counterparty, enforceable against the Counterparty in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

Section 2.9. Extension of the Maturity Date. Borrower shall have the option to
extend the term of the Loan beyond the initial Maturity Date for three
(3) successive terms (the “Extension Option”) of one (1) year each (each, an
“Extension Period”) to the Monthly Payment Date occuring in (i) February, 2017
if the first Extension Option is exercised, (ii) February, 2018 if the second
Extension Option is exercised, and (iii) February, 2019 if the third Extension
Option is exercised (each such date, the “Extended Maturity Date”) upon
satisfaction of the following terms and conditions (in each case as determined
by Lender):

(a) no Event of Default shall have occurred and be continuing at the time an
Extension Option is exercised and on the date that the applicable Extension
Period is commenced;

(b) Borrower shall notify Lender of its irrevocable election to extend the
Maturity Date as aforesaid not earlier than sixty (60) days and no later than
thirty (30) days prior to the applicable Maturity Date;

(c) Borrower shall obtain and deliver to Lender prior to exercise of such
Extension Option, a Replacement Interest Rate Cap Agreement, which Replacement
Interest Rate Cap Agreement shall be effective commencing on the first day of
the related Extension Period and shall have a maturity date not earlier than the
last day of the Interest Accrual Period related to the then applicable Extended
Maturity Date;

(d) Solely with respect to Borrower’s exercise of the second Extension Option
and third Extension Option, Borrower shall have paid to Lender the Extension Fee
on the date the related Extension Period is commenced;

(e) in connection with the first Extension Option, the Debt Yield shall not be
less than 7.25% at the time such Extension Option is exercised and on the date
that such Extension Period is commenced, in connection with the second Extension
Option, the Debt Yield shall not be less than 7.75% at the time such Extension
Option is exercised and on the date that such Extension Period is commenced, and
in connection with the third Extension Option, the Debt Yield shall not be less
than 8.00% at the time such Extension Option is exercised and on the date that
such Extension Period is commenced;

(f) the Mezzanine A Extension Option corresponding to the applicable Extension
Period shall have been exercised in accordance with the terms of the Mezzanine A
Loan Agreement;

 

- 48-



--------------------------------------------------------------------------------

(g) the Mezzanine B Extension Option corresponding to the applicable Extension
Period shall have been exercised in accordance with the terms of the Mezzanine B
Loan Agreement;

(h) if the TLG Promissory Notes and/or the Convertible Notes are extended so
that they are scheduled to become due during the applicable Extension Period,
Guarantor shall have provided to Lender an amendment to the Guaranty, in form
and substance reasonably acceptable to Lender, to add to the Guaranty the
covenants set forth on Schedule XXIII attached hereto; and

(i) Borrower shall have paid to Lender all of Lender’s reasonable out of pocket
costs and expenses associated with Borrower’s exercise of such Extension Option.

All references in this Agreement and in the other Loan Documents to the Maturity
Date shall mean the Extended Maturity Date in the event the applicable Extension
Option is exercised.

Section 2.10. Release of Individual Property.

Except as set forth this Section 2.10, no repayment or prepayment of all or any
portion of the Loan shall cause, or give rise to a right to require, or
otherwise result in, the release of any lien of any Security Instrument on any
Individual Property.

Provided no Event of Default shall have occurred and be continuing, Borrower
shall have the right at any time to obtain the release (the “Release”) of an
Individual Property (each such Individual Property, the “Released Property”)
from the lien of the related Security Instrument thereon (and the related Loan
Documents) and the release of Borrower’s obligations under the Loan Documents
with respect to such Released Property (other than those expressly stated to
survive), upon the satisfaction of the following conditions precedent:

(a) Borrower shall provide Lender with thirty (30) days (or a shorter period of
time if permitted by Lender in its sole discretion) prior written notice of the
proposed Release (the date of Lender’s receipt of such notice shall be referred
to herein as the “Release Notice Date”), which notice shall be revocable by
Borrower prior to the consummation of a Release provided that Borrower pays to
Lender all of Lender’s reasonable out-of-pocket costs and expenses in connection
with such revocation, including, without limitation, any Breakage Costs or
similar expenses;

(b) Borrower shall submit to Lender, not less than ten (10) Business Days prior
to the date of such Release, a release of lien (and related Loan Documents) for
the Released Property for execution by Lender. Such release shall be in a form
appropriate in each jurisdiction in which the Released Property is located and
shall contain standard provisions, if any, protecting the rights of Lender. In
addition, Borrower shall provide to Lender all other documentation of a
ministerial or administrative nature that Lender reasonably requires to be
delivered by Borrower in connection with such release, together with an
Officer’s Certificate certifying that such documentation (i) is in compliance
with all applicable Legal Requirements, (ii) will effect such release in
accordance with the terms of this Agreement, and (iii) will not impair or
otherwise adversely affect the liens, security interests and other rights of
Lender under the Loan Documents not being released (or as to the parties to the
Loan Documents and Properties subject to the Loan Documents not being released);

 

- 49-



--------------------------------------------------------------------------------

(c) The Released Property shall be conveyed to a Person other than Borrower,
Guarantor or their respective Affiliates pursuant to a sale of such Released
Property in an arm’s length transaction;

(d) As of the date of consummation of the Release, after giving effect to the
release of the lien of the related Security Instrument(s) encumbering the
related Released Property (and after giving effect to (i) the prepayment
required pursuant to Section 2.10(e) hereof and (ii) any prepayment made by
Borrower pursuant to the terms and conditions of Section 2.7(a) hereof prior to
the consummation of the Release), the Debt Yield with respect to the remaining
Individual Properties shall be equal to or greater than the greater of (1) the
Closing Date Debt Yield and (2) the Debt Yield of all Individual Properties
encumbered by the Security Instruments immediately prior to the consummation of
the Release;

(e) Borrower shall (A) partially prepay the Debt in accordance with Section 2.7
hereof in an amount equal to the Release Price for the Released Property (the
“Release Amount”), (B) pay the Breakage Costs and any applicable Interest
Shortfall due hereunder in connection therewith, and (C) pay any Prepayment
Premium due in connection therewith;

(f) The Release shall be permitted under REMIC Requirements in effect as of each
of (I) the Release Notice Date and (II) the consummation of the Release;

(g) Borrower shall (A) deliver to Lender a REMIC Opinion with respect to the
Release and (B) pay all of Lender’s reasonable costs and expenses and the costs
and expenses of the Rating Agencies in connection with the Release, including,
without limitation, counsel fees; and

(h) Borrower shall have delivered to Lender evidence satisfactory to Lender that
each Mezzanine Borrower has complied with all of the terms and conditions set
forth in the applicable Mezzanine Loan Agreement with respect to a release of
the security interest corresponding to the Release requested pursuant to this
Section 2.10.

Notwithstanding anything to the contrary contained in this Section 2.10, the
parties hereto hereby acknowledge and agree that after the Securitization of the
Loan (or any portion thereof or interest therein), with respect to any Lender
approval or similar discretionary rights over any matters contained in this
Section 2.10 (any such matter, a “Release Approval Item”), such rights shall be
construed such that Lender shall only be permitted to withhold its consent or
approval with respect to any Release Approval Item if the same fails to meet the
Prudent Lender Standard.

Section 2.11 Components of the Loan. For the purposes of computing interest
payable from time to time on the principal amount of the Note A and certain
other computations set forth herein, the principal balance of Note A shall be
divided into Components A through F. The principal amount of the Components
shall be as follows:

 

-50-



--------------------------------------------------------------------------------

COMPONENT

  

PRINCIPAL AMOUNT

 

A

   $ 249,999,995   

B

   $ 1   

C

   $ 1   

D

   $ 1   

E

   $ 1   

F

   $ 1   

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants as of the Closing Date that:

Section 3.1. Legal Status and Authority. Each Borrower (a) is duly organized,
validly existing and in good standing under the laws of its state of formation;
(b) is duly qualified to transact business and is in good standing in the State;
and (c) has all necessary approvals, governmental and otherwise, and full power
and authority to own, operate and lease the applicable Individual Property.
Borrower has full power, authority and legal right to mortgage, grant, bargain,
sell, pledge, assign, warrant, transfer and convey each Individual Property
pursuant to the terms hereof and to keep and observe all of the terms of this
Agreement, the Note, the Security Instrument and the other Loan Documents on
Borrower’s part to be performed.

Section 3.2. Validity of Documents. (a) The execution, delivery and performance
of this Agreement, the Note, the Security Instrument and the other Loan
Documents by Borrower and Guarantor and the borrowing evidenced by the Note and
this Agreement (i) are within the power and authority of such parties; (ii) have
been authorized by all requisite organizational action of such parties;
(iii) have received all necessary approvals and consents, corporate,
governmental or otherwise; (iv) will not violate, conflict with, result in a
breach of or constitute (with notice or lapse of time, or both) a material
default under any provision of law, any order or judgment of any court or
Governmental Authority, any license, certificate or other approval required to
operate any Individual Property or any portion thereof, any applicable
organizational documents, or any applicable indenture, agreement or other
instrument to which Borrower is a party or which Borrower or any Individual
Property may be bound, including, without limitation, the Management Agreement;
(v) will not result in the creation or imposition of any lien, charge or
encumbrance whatsoever upon any of its assets, except the lien and security
interest created hereby and by the other Loan Documents; and (vi) will not
require any authorization or license from, or any filing with, any Governmental
Authority (except for the recordation of each Security Instrument and each
Assignment of Leases and Rents in the appropriate land records in each
applicable State and except for Uniform Commercial Code filings relating to the
security interest created hereby), (b) this Agreement, the Note, the Security
Instrument and the other Loan Documents have been duly executed and delivered by
Borrower and Guarantor and (c) this Agreement, the Note, the Security Instrument
and the other Loan Documents constitute the legal, valid and binding obligations
of Borrower and Guarantor. The Loan Documents are not subject to any right of
rescission, setoff, counterclaim or defense by Borrower or Guarantor, including
the defense of usury, nor would the operation of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable (except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar Creditors Rights Laws,
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law)). Neither Borrower nor
Guarantor has asserted any right of rescission, setoff, counterclaim or defense
with respect to the Loan Documents.

 

-51-



--------------------------------------------------------------------------------

Section 3.3. Litigation. There is no action, suit, proceeding or governmental
investigation, in each case, judicial, administrative or otherwise (including
any condemnation or similar proceeding), pending or, to Borrower’s knowledge,
threatened or contemplated against Borrower or against or affecting any
Individual Property or any portion thereof that would be reasonably likely to
have a Material Adverse Effect. There is no action, suit, proceeding or
governmental investigation, in each case, judicial, administrative or otherwise,
pending or, to Borrower’s knowledge, threatened or contemplated against
Guarantor that would be reasonably likely to have a Material Adverse Effect with
respect to Borrower or any Individual Property. Except as set forth on Schedule
XXI, there is no action, suit, proceeding or governmental investigation, in each
case, judicial, administrative or otherwise, pending or, to Borrower’s
knowledge, threatened or contemplated against Guarantor that would be reasonably
likely to have a Material Adverse Effect with respect to Guarantor.

Section 3.4. Agreements. Borrower is not a party to any agreement or instrument
or subject to any restriction which would have a Material Adverse Effect.
Borrower has not received notice that it is in default in any material respect
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which Borrower or any Individual Property (or any portion thereof)
is bound. Borrower has no material financial obligation under any agreement or
instrument to which Borrower is a party or by which Borrower or any Individual
Property (or any portion thereof) is otherwise bound, other than (a) Permitted
Equipment Leases, (b) obligations incurred in the ordinary course of the
operation of each Individual Property and (c) obligations under this Agreement,
the Security Instrument, the Note and the other Loan Documents. There is no
agreement or instrument to which Borrower is a party or by which Borrower is
bound that would require the subordination in right of payment of any of
Borrower’s obligations hereunder or under the Note to an obligation owed to
another party.

Section 3.5. Financial Condition.

(a) Borrower is solvent and Borrower has received reasonably equivalent value
for the granting of the Security Instrument. No proceeding under Creditors
Rights Laws with respect to any Borrower Party has been initiated

(b) In the last ten (10) years, no (i) petition in bankruptcy has been filed by
or against any Borrower Party and (ii) Borrower Party has ever made any
assignment for the benefit of creditors or taken advantage of any Creditors
Rights Laws.

 

-52-



--------------------------------------------------------------------------------

(c) No Borrower Party is contemplating either the filing of a petition by it
under any Creditors Rights Laws or the liquidation of its assets or property and
Borrower has no knowledge of any Person contemplating the filing of any such
petition against any Borrower Party.

(d) With respect to any loan or financing in which any Borrower Party or any
Affiliate thereof (other than a director or officer of any Borrower Party or any
Affiliate thereof in an individual capacity and not in a capacity as a director
or officer of, or related to their obligations and duties as a director or
officer of, any Borrower Party or any Affiliate thereof) has been directly or
directly obligated for or has, in connection therewith, otherwise provided any
guaranty, indemnity or similar surety , including, without limitation and to the
extent applicable, the loan which is being refinanced by the Loan, except as
disclosed to Lender, none of such loans or financings has ever been (i) more
than 30 days in default or (ii) transferred to special servicing.

Section 3.6. Disclosure. Borrower has disclosed to Lender all material facts and
has not failed to disclose any material fact that could cause any representation
or warranty made herein to be materially misleading.

Section 3.7. No Plan Assets.

(a) As of the date hereof and until the Debt is repaid in accordance with the
applicable terms and conditions hereof, (a) Borrower is not and will not be an
“employee benefit plan,” as defined in Section 3(3) of ERISA, subject to Title I
of ERISA, (b) Borrower is not and will not be a “governmental plan” within the
meaning of Section 3(32) of ERISA, (c) transactions by or with Borrower are not
and will not be subject to any state statute regulating investments of, or
fiduciary obligations with respect to, governmental plans and (d) none of the
assets of Borrower constitutes or will constitute “plan assets” of one or more
such plans within the meaning of 29 C.F.R. Section 2510.3-101. Except as set
forth on Schedule XXIII hereto, as of the date hereof, neither Borrower, nor any
member of a “controlled group of corporations” (within the meaning of
Section 414 of the IRS Code), maintains, sponsors or contributes to a “defined
benefit plan” (within the meaning of Section 3(35) of ERISA) or a “multiemployer
pension plan” (within the meaning of Section 3(37)(A) of ERISA).

(b) With respect to each “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA (a “Multiemployer Plan”) to which the Borrower or
any entity that is treated as a single employer with the Borrower under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer with the
Borrower under Section 414(m) of the Code (the “ERISA Group”) is making or has
an obligation to make contributions, or made or had an obligation to make
contributions during the preceding five (5)-year period, except as would not,
individually or in the aggregate, result in a Material Adverse Effect: (i) the
Borrower and each member of the ERISA Group has fulfilled its obligations to
make any contribution or payment to any Multiemployer Plan, (ii) neither the
Borrower nor any member of the ERISA Group has incurred any material liability
under Title IV of ERISA, and (iii) neither the Borrower nor any member of the
ERISA Group has received notice of or incurred a complete or partial withdrawal
from or default with respect to any Multiemployer Plan or received notice that
any Multiemployer Plan is in reorganization, is insolvent or has been
terminated.

 

-53-



--------------------------------------------------------------------------------

Section 3.8. Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of § 1445(f)(3) of the IRS Code.

Section 3.9. Intentionally Omitted.

Section 3.10. Business Purposes. The Loan is solely for the business purpose of
Borrower, and is not for personal, family, household, or agricultural purposes.

Section 3.11. Borrower’s Principal Place of Business. Borrower’s principal place
of business and its chief executive office as of the date hereof is c/o Morgans
Hotel Group, 475 Tenth Avenue, New York, New York 10018. Each Borrower’s mailing
address, as set forth in the opening paragraph hereof or as changed in
accordance with the provisions hereof, is true and correct. Borrower’s
organizational identification number, if any, assigned by the state of its
incorporation or organization is set forth on Schedule XIII hereto. Each
Borrower’s federal tax identification number is set forth on Schedule XIII
hereto. No Borrower is subject to back-up withholding taxes.

Section 3.12. Status of Property.

(a) Borrower has obtained all Permits, all of which are in full force and effect
as of the date hereof and not subject to revocation, suspension, forfeiture or
modification, except where the failure to obtain or keep in full force and
effect such Permits would not reasonably be expected to have a Material Adverse
Effect.

(b) Except as set forth on Schedule XXV attached hereto (with respect to the
building violations at the Hudson Property which are also addressed in the Post
Closing Agreement), each Individual Property and the present and contemplated
use and occupancy thereof are in full compliance with all applicable zoning
ordinances, building codes, land use laws, Environmental Laws and other similar
Legal Requirements.

(c) Each Individual Property is served by all utilities required for the current
or contemplated use thereof. Except as set forth on Schedule XXV attached hereto
(with respect to the certain waste disposal services identified on such
Schedule), all utility service is provided by public utilities and the Property
has accepted or is equipped to accept such utility service.

(d) All public roads and streets necessary for service of and access to each
Individual Property for the current or contemplated use thereof have been
completed, are serviceable and all-weather and are physically and legally open
for use by the public. Each Individual Property has either direct access to such
public roads or streets or access to such public roads or streets by virtue of a
perpetual easement or similar agreement inuring in favor of Borrower and any
subsequent owners of applicable Individual Property.

(e) Each Individual Property is served by public water and sewer systems.

 

-54-



--------------------------------------------------------------------------------

(f) Each Individual Property is free from damage caused by fire or other
casualty. Each Individual Property, including, without limitation, all
buildings, improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems, electrical
systems, equipment, elevators, exterior sidings and doors, landscaping,
irrigation systems and all structural components, are in good condition, order
and repair in all material respects; there exists no structural or other
material defects or damages in such Individual Property, whether latent or
otherwise, and Borrower has not received notice from any insurance company or
bonding company of any defects or inadequacies in such Individual Property, or
any part thereof, which would adversely affect the insurability of the same or
cause the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.

(g) All costs and expenses of any and all labor, materials, supplies and
equipment used in the construction of the Improvements have been paid in full.
There are no mechanics’ or similar liens or claims which have been filed for
work, labor or material (and no rights are outstanding that under applicable
Legal Requirements could give rise to any such liens) affecting any Individual
Property which are or may be prior to or equal to the lien of the related
Security Instrument.

(h) Each Borrower has paid in full for, and is the owner of, all furnishings,
fixtures and equipment (other than Tenants’ property or the property subject to
a Permitted Equipment Lease) used in connection with the operation of the
related Individual Property, free and clear of any and all security interests,
liens or encumbrances, except as set forth on Schedule XXV attached hereto (with
respect to the UCC filing against the copiers and fax machines identified on
such Schedule) and except for the lien and security interest created by this
Agreement, the Note, the Security Instrument and the other Loan Documents.

(i) To Borrower’s knowledge, all liquid and solid waste disposal, septic and
sewer systems located on each Individual Property are in a good and safe
condition and repair and in compliance with all Legal Requirements.

(j) Except as expressly disclosed on the Survey, no portion of the Improvements
is located in an area identified by the Federal Emergency Management Agency or
any successor thereto as an area having special flood hazards pursuant to the
Flood Insurance Acts. No part of any Individual Property consists of or is
classified as wetlands, tidelands or swamp and overflow lands.

(k) Except as set forth on the Survey, all the Improvements lie within the
boundaries of the Land and any building restriction lines applicable to the
Land.

(l) To Borrower’s knowledge, there are no pending or proposed special or other
assessments for public improvements or otherwise affecting any Individual
Property, nor are there any contemplated improvements to any Individual Property
that may result in such special or other assessments.

(m) Borrower has not (i) made, ordered or contracted for any construction,
alterations or improvements to be made on or to any Individual Property which
have not been completed and paid for in full, (ii) ordered materials for any
such construction, alterations or improvements which have not been paid for in
full or (iii) attached any fixtures to any Individual Property which have not
been paid for in full. Except as set forth on Schedule XXV attached hereto (with
respect to the identified work at the Delano Property), there is no such
construction, alterations or improvements ongoing at the Property as of the
Closing Date. There are no outstanding or disputed claims for any Work Charges
and there are no outstanding liens or security interests in connection with any
Work Charges.

 

-55-



--------------------------------------------------------------------------------

(n) Borrower has no direct employees. All other personnel employed at or in
connection with the Property are the direct employees of Manager.

Section 3.13. Financial Information. All financial data, including, without
limitation, the balance sheets, statements of cash flow, statements of income
and operating expense and rent rolls, that have been delivered to Lender in
respect of Borrower, Guarantor and/or any Individual Property (a) are true,
complete and correct in all material respects, (b) accurately represent the
financial condition of Borrower, Guarantor or any Individual Property, as
applicable, as of the date of such reports, and (c) to the extent prepared or
audited by an independent certified public accounting firm, have been prepared
in accordance with the Approved Accounting Method throughout the periods
covered, except as disclosed therein. Borrower does not have any contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments that are known
to Borrower and reasonably likely to have a Material Adverse Effect, except as
referred to or reflected in said financial statements. Since the date of such
financial statements, there has been no materially adverse change in the
financial condition, operations or business of Borrower or Guarantor from that
set forth in said financial statements.

Section 3.14. Condemnation. No Condemnation or other proceeding has been
commenced or, to Borrower’s knowledge, is threatened or contemplated with
respect to all or any portion of any Individual Property or for the relocation
of the access to any Individual Property.

Section 3.15. Separate Lots. Each Individual Property is assessed for real
estate tax purposes as one or more wholly independent tax lot or lots, separate
from any adjoining land or improvements not constituting a part of such lot or
lots, and no other land or improvements is assessed and taxed together with such
Individual Property or any portion thereof.

Section 3.16. Insurance. Borrower has obtained and has delivered to Lender
certified copies of all Policies (or such other evidence acceptable to Lender)
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement. Borrower has not received notice of any present claims of any
material nature under any of the Policies, and to Borrower’s knowledge, no
Person, including Borrower, has done, by act or omission, anything which would
impair the coverage of any of the Policies.

Section 3.17. Use of Property. Except with respect to the SRO Units at the
Hudson Property, each Individual Property is used exclusively as a hotel and
other appurtenant and related uses.

 

-56-



--------------------------------------------------------------------------------

Section 3.18. Leases and Rent Roll. Except as disclosed in the rent roll for
each Individual Property delivered to, certified to and approved by Lender in
connection with the closing of the Loan (the “Rent Roll”), (a) Borrower is the
sole owner of the entire lessor’s interest in the Leases; (b) the Leases are
valid and enforceable and in full force and effect; (c) all of the Leases are
arms-length agreements with bona fide, independent third parties; (d) to
Borrower’s knowledge, no party under any Lease is in default; (e) all Rents due
have been paid in full and no Tenant is in arrears in its payment of Rent;
(f) the terms of all alterations, modifications and amendments to the Leases are
reflected in the certified occupancy statement delivered to and approved by
Lender; (g) none of the Rents reserved in the Leases have been assigned or
otherwise pledged or hypothecated; (h) none of the Rents have been collected for
more than one (1) month in advance (except a security deposit shall not be
deemed rent collected in advance); (i) the premises demised under the Leases
have been completed, all improvements, repairs, alterations or other work
required to be furnished on the part of Borrower under the Leases have been
completed, the Tenants under the Leases have accepted the premises demised
thereunder and have taken possession of the same on a rent-paying basis and any
payments, credits or abatements required to be given by Borrower to the Tenants
under the Leases have been made in full; (j) to Borrower’s knowledge, there
exist no offsets or defenses to the payment of any portion of the Rents and
Borrower has no monetary obligation to any Tenant under any Lease; (k) Borrower
has received no notice from any Tenant challenging the validity or
enforceability of any Lease; (l) there are no agreements with the Tenants under
the Leases other than expressly set forth in each Lease; (m) Intentionally
Omitted; (n) no Lease contains an option to purchase, right of first refusal to
purchase, right of first refusal to lease additional space at any Individual
Property, or any other similar provision; (o) no Person has any possessory
interest in, or right to occupy, any Individual Property except under and
pursuant to a Lease; (p) all security deposits relating to the Leases are
reflected on the Rent Roll and have been collected by Borrower; (q) no brokerage
commissions or finders fees are due and payable regarding any Lease; (r) each
Tenant is in actual, physical occupancy of the premises demised under its Lease;
(s) to Borrower’s knowledge, there are no actions or proceedings (voluntary or
otherwise) pending against any Tenants or guarantors under Leases, in each case,
under bankruptcy or similar insolvency laws or regulations; and (t) to
Borrower’s knowledge, no event has occurred giving any Tenant the right to cease
operations at its leased premises (i.e., “go dark”), terminate its Lease or pay
reduced or alternative Rent to Borrower under any of the terms of such Lease,
such as a co-tenancy provision.

Section 3.19. Filing and Recording Taxes. All mortgage, mortgage recording,
stamp, intangible or other similar tax required to be paid by any Person with
respect to each Individual Property under applicable Legal Requirements
currently in effect in connection with the execution, delivery, recordation,
filing, registration, perfection or enforcement of any of this Agreement, the
Security Instrument, the Note and the other Loan Documents, including, without
limitation, the Security Instrument, have been paid or will be paid, and, under
current Legal Requirements, the Security Instrument and the other Loan Documents
are enforceable in accordance with their terms by Lender (or any subsequent
holder thereof), except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar Creditors Rights Laws,
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law).

Section 3.20. Management Agreement/Special Management Agreement.

(a) Each Management Agreement is in full force and effect and there is no
default thereunder by any party thereto and no event has occurred that, with the
passage of time and/or the giving of notice would constitute a default
thereunder. As of the date hereof, no management fees under any Management
Agreement are due and payable.

 

-57-



--------------------------------------------------------------------------------

(b) The Special Management Agreement is in full force and effect and there is no
default thereunder by any party thereto and no event has occurred that, with the
passage of time and/or the giving of notice would constitute a default
thereunder. As of the date hereof, no management fees under the Special
Management Agreement are due and payable in excess of thirty (30) days.

Section 3.21. Illegal Activity/Forfeiture.

(a) No portion of any Individual Property has been or will be purchased,
improved, equipped or furnished with proceeds of any illegal activity and to
Borrower’s knowledge, there are no illegal activities or activities relating to
controlled substances at the Property.

(b) There has not been and shall never be committed by Borrower or, to
Borrower’s knowledge, any other Person in occupancy of or involved with the
operation or use of any Individual Property any act or omission affording the
federal government or any state or local government the right of forfeiture as
against such Individual Property or any part thereof or any monies paid in
performance of Borrower’s obligations under this Agreement, the Note, the
Security Instrument or the other Loan Documents. Borrower hereby covenants and
agrees not to commit, permit or suffer to exist any act or omission affording
such right of forfeiture.

Section 3.22. Taxes. Borrower has filed all federal, state, county, municipal,
and city income, personal property and other tax returns required to have been
filed by it and has paid all taxes and related liabilities which have become due
pursuant to such returns or pursuant to any assessments received by it. Borrower
has no knowledge of any basis for any additional assessment in respect of any
such taxes and related liabilities for prior years.

Section 3.23. Permitted Encumbrances. None of the Permitted Encumbrances,
individually or in the aggregate, materially interferes with the benefits of the
security intended to be provided by this Agreement, the Security Instrument, the
Note and the other Loan Documents or would result in a Material Adverse Effect.

Section 3.24. Third Party Representations. Each of the representations and the
warranties made by Guarantor in the other Loan Documents (if any) are true,
complete and correct in all material respects.

Section 3.25. Non-Consolidation Opinion Assumptions. All of the assumptions made
in the Non-Consolidation Opinion, including, but not limited to, any exhibits
attached thereto and/or certificates delivered in connection therewith, are
true, complete and correct.

Section 3.26. Federal Reserve Regulations. No part of the proceeds of the Loan
will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Legal Requirements or by the terms and conditions of this
Agreement, the Security Instrument, the Note or the other Loan Documents.

 

-58-



--------------------------------------------------------------------------------

Section 3.27. Investment Company Act. Borrower is not (a) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; (b) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended; or (c) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.

Section 3.28. Fraudulent Conveyance. Borrower (a) has not entered into the Loan
or any Loan Document with the actual intent to hinder, delay, or defraud any
creditor and (b) received reasonably equivalent value in exchange for its
obligations under the Loan Documents. Giving effect to the Loan, the fair
saleable value of Borrower’s assets exceeds and will, immediately following the
execution and delivery of the Loan Documents, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
or contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the execution and delivery of the Loan Documents, be
greater than Borrower’s probable liabilities, including the maximum amount of
its contingent liabilities or its debts as such debts become absolute and
matured. Borrower’s assets do not and, immediately following the execution and
delivery of the Loan Documents will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted. Borrower
does not intend to, and does not believe that it will, incur debts and
liabilities (including, without limitation, contingent liabilities and other
commitments) beyond its ability to pay such debts as they mature (taking into
account the timing and amounts to be payable on or in respect of obligations of
Borrower).

Section 3.29. Embargoed Person. As of the date hereof and at all times
throughout the term of the Loan, including after giving effect to any transfers
of interests permitted pursuant to the Loan Documents, (a) none of the funds or
other assets of any Borrower Party constitute (or will constitute) property of,
or are (or will be) beneficially owned, directly or indirectly, by any Person or
government that is the subject of economic sanctions under U.S. law, including
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., the Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Orders or regulations promulgated thereunder with the result that
transactions involving or the investment in any such Borrower Party (whether
directly or indirectly) is prohibited by applicable law or the Loan made by
Lender is in violation of applicable law (“Embargoed Person”); (b) no Embargoed
Person has (or will have) any interest of any nature whatsoever in any Borrower
Party, with the result that transactions involving or the investment in any such
Borrower Party (whether directly or indirectly), is prohibited by applicable law
or the Loan is in violation of applicable law; and (c) none of the funds of any
Borrower Party have been (or will be) derived from any unlawful activity with
the result that transactions involving or the investment in any such Borrower
Party (whether directly or indirectly), is prohibited by applicable law or the
Loan is in violation of applicable law. Any violation of the foregoing shall, at
Lender’s option, constitute an Event of Default hereunder.

 

-59-



--------------------------------------------------------------------------------

Section 3.30. Anti-Money Laundering and Economic Sanctions. Borrower hereby
represents and warrants that each Borrower Party, each and every Person
Affiliated with any such Borrower Party and, to Borrower’s knowledge, their
directors, officers, employees or agents and any Person that has an economic
interest in any such Borrower Party, in each case, has not, and at all times
throughout the term of the Loan, including after giving effect to any transfers
of interests permitted pursuant to the Loan Documents, shall not: (i) itself be
(or have been), be (or have been) owned or controlled by, or act for or on
behalf of a Person or government that is the subject of, in each case, economic
sanctions administered or enforced by the Office of Foreign Assets Control
(“OFAC”) of the Department of the Treasury, the Department of State, or other
relevant sanctions authority (“Sanctions”); (ii) fail to be (or have been) in
full compliance with the requirements of the USA PATRIOT Act or other applicable
anti-money laundering laws and regulations and all Sanctions; (iii) fail to
operate (or have operated) under policies, procedures and practices, if any,
that are (A) in compliance with applicable anti-money laundering laws and
regulations and Sanctions and (B) available to Lender for Lender’s review and
inspection during normal business hours and upon reasonable prior notice;
(iv) be (or have been) in receipt of any notice from OFAC, the Secretary of
State or the Attorney General of the United States or any other department,
agency or office of the United States, in each case, claiming a violation or
possible violation of applicable anti-money laundering laws and regulations
and/or Sanctions; (v) be (or have been) the subject of Sanctions, including
those listed as a Specially Designated National or as a “blocked” Person on any
lists issued by OFAC and those owned or controlled by or acting for or on behalf
of such Specially Designated National or “blocked” Person; (vi) be (or have
been) a Person who has been determined by competent authority to be subject to
any of the prohibitions contained in the USA PATRIOT Act; or (vii) be (or have
been) owned or controlled by or be (or have been) acting for or on behalf of, in
each case, any Person who has been determined to be subject to the prohibitions
contained in the USA PATRIOT Act. Borrower covenants and agrees that in the
event Borrower receives any notice that any Borrower Party (or any of their
respective beneficial owners or Affiliates) became the subject of Sanctions or
is indicted, arraigned, or custodially detained on charges involving Sanctions,
money laundering or predicate crimes to money laundering, Borrower shall
immediately notify Lender. It shall be an Event of Default hereunder if any
Borrower Party or any other party to any Loan Document becomes the subject of
Sanctions or is indicted, arraigned or custodially detained on charges involving
Sanctions, money laundering or predicate crimes to money laundering. All
capitalized words and phrases and all defined terms used in the USA PATRIOT Act
of 2001, 107 Public Law 56 (October 26, 2001) and in other statutes and all
orders, rules and regulations of the United States government and its various
executive departments, agencies and offices related to applicable anti-money
laundering laws and regulations (collectively referred as the “Patriot Act”) are
incorporated into this Section.

Section 3.31. Organizational Chart. The organizational chart attached as
Schedule III hereto (the “Organizational Chart”), relating to Borrower and
certain Affiliates and other parties, is true, complete and correct on and as of
the date hereof.

Section 3.32. Bank Holding Company. Borrower is not a “bank holding company” or
a direct or indirect subsidiary of a “bank holding company” as defined in the
Bank Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.

 

-60-



--------------------------------------------------------------------------------

Section 3.33. Operating Lease. Borrower is the owner and lessor of landlord’s
interest in each Operating Lease. Each Operating Lease is in full force and
effect and there is no default thereunder by either party and there are no
conditions that would constitute defaults thereunder. No rent under any
Operating Lease has been paid more than one (1) month in advance of its due
date. All security deposits (if any) are held by Borrower in accordance with
applicable law. All work (if any) to be performed by Borrower under each
Operating Lease has been performed as required and has been accepted by
Operating Lessee, and any payments, free rent, partial rent, rebate of rent or
other payments, credits, allowances or abatements required to be given by
Borrower to Operating Lessee has already been received by Operating Lessee.
There has been no prior sale, transfer or assignment, hypothecation or pledge of
any Operating Lease or of the rent thereunder which is outstanding. Each
Operating Lessee has not assigned the applicable Operating Lease or sublet all
or any portion of the premises demised thereby other than pursuant to a Lease.
Operating Lessee has no right or option pursuant to the Operating Lease or
otherwise to purchase all or any part of the leased premises or the building of
which the leased premised are a part.

Section 3.34. Property Document Representations. With respect to each Property
Document (other than the Ground Lease), Borrower hereby represents that (a) each
Property Document is in full force and effect and has not been amended,
restated, replaced or otherwise modified (except, in each case, as expressly set
forth herein), (b) to Borrower’s knowledge, there are no defaults under any
Property Document by any party thereto and no event has occurred which, but for
the passage of time, the giving of notice, or both, would constitute a default
under any Property Document, (c) all rents, additional rents and other sums due
and payable under the Property Documents have been paid in full, (d) to
Borrower’s knowledge, no party to any Property Document has commenced any action
or given or received any notice for the purpose of terminating any Property
Document, and (e) to Borrower’s knowledge, the representations made in any
estoppel or similar document delivered with respect to any Property Document in
connection with the Loan are true, complete and correct and the representations
are hereby incorporated by reference as if fully set forth herein.

Section 3.35. Hotel Matters.

(a) The Properties are not subject to equipment leases or any other similar
leases or agreements, except for Permitted Equipment Leases, SRO Arrangements
and the Operating Leases.

(b) Borrower has the right to use all patents, licenses, franchises, trademarks,
trademark rights, trade names, trade name rights, trade secrets and copyrights
(collectively, the “Intellectual Property”) necessary to the conduct of its
businesses, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person. To Borrower’s knowledge, all such Intellectual Property is
fully protected and/or duly and properly registered, filed or issued in the
appropriate office and jurisdictions for such registrations, filing or
issuances. To Borrower’s knowledge, no material claim has been asserted by any
Person with respect to the use of any such Intellectual Property, or challenging
or questioning the validity or effectiveness of any such Intellectual Property.

 

-61-



--------------------------------------------------------------------------------

(c) There are no: (i) collective bargaining agreements and/or other labor
agreements to which Borrower is a party or to which Borrower may be bound except
as set forth on Schedule XXII; (ii) except as set forth on Schedule XXII hereof,
collective bargaining agreements and/or other labor agreements to which the
Properties, or any portion thereof, is bound, (iii) employment, profit sharing,
deferred compensation, bonus, stock option, stock purchase, pension, retainer,
consulting, retirement, health, welfare, or incentive plans and/or contracts to
which Borrower or the Properties, or any portion thereof is a party, or by which
either is or may be bound; or (iv) plans and/or agreements under which “fringe
benefits” (including, but not limited to, vacation plans or programs, and
related or similar dental or medical plans or programs, and related or similar
benefits) are afforded to employees of Borrower or the Properties, or any
portion thereof. To Borrower’s knowledge, Borrower has not violated any material
aspects of applicable laws, rules and regulations relating to the employment of
labor, including those relating to wages, hours, collective bargaining and the
payment and withholding of taxes and other sums as required by appropriate
Governmental Authorities. To Borrower’s knowledge, (i) Borrower has not violated
any material provisions of applicable laws, rules and regulations relating to
the employment of labor, including those relating to wages, hours, collective
bargaining and the payment and withholding of taxes and other sums as required
by appropriate Governmental Authorities and (ii) with respect to the collective
bargaining agreement set forth on Schedule XXII hereof, no party to such
collective bargaining agreement nor any such party’s affiliated or related
entities have breached any of its material obligations under the collective
bargaining agreement. To Borrower’s knowledge, Manager and its affiliated and
related entities have complied with the Employment Related Laws and
Obligations. To Borrower’s knowledge, no employee employed at the Property nor
the Union has asserted any material claim of violation of the collective
bargaining agreement listed on Schedule XXII hereto or the Employment Related
Laws and Obligations against Manager or any or its affiliated or related
entities that would reasonably be expected to have a Material Adverse Effect.

Section 3.36. No Change in Facts or Circumstances; Disclosure.

All information submitted by (or on behalf of) Borrower or Guarantor to Lender
and in all financial statements, rent rolls, reports, certificates and other
documents submitted in connection with the Loan or in satisfaction of the terms
thereof and all statements of fact made by Borrower and/or Guarantor in this
Agreement or in the other Loan Documents, are accurate, complete and correct in
all material respects. There has been no material adverse change in any
condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise have a Material Adverse Effect. Borrower has disclosed to Lender all
material facts and has not failed to disclose any material fact that could cause
any representation or warranty made herein to be materially misleading.

Section 3.37. Liquor Licenses. Schedule IX attached hereto and made a part
hereof is a true, correct and complete summary of all liquor licenses relating
to the Properties.

Section 3.38. Ground Lease Representations.

(a) Each Ground Lease is in full force and effect and has not been modified or
amended in any manner whatsoever, (ii) there are no defaults under any Ground
Lease by Borrower, or, to Borrower’s knowledge, the applicable landlord
thereunder, and, to the best of Borrower’s knowledge, no event has occurred
which but for the passage of time, or notice, or both would constitute a default
under any Ground Lease, (iii) all rents, additional rents and other sums due and
payable under each Ground Lease have been paid in full, (iv) neither Borrower
nor the landlord under any Ground Lease has commenced any action or given or
received any notice for the purpose of terminating any Ground Lease, (v) each
Fee Owner, as debtor in possession or by a trustee for such Fee Owner, has not
given any notice of, and Borrower has not consented to, any attempt to transfer
any Fee Estate free and clear of the Ground Lease under section 363(f) of the
Bankruptcy Code, and (vi) to Borrower’s knowledge, each Fee Owner under each
Ground Lease is not subject to any voluntary or involuntary bankruptcy,
reorganization or insolvency proceeding and the applicable Fee Estate under each
Ground Lease is not an asset in any voluntary or involuntary bankruptcy,
reorganization or insolvency proceeding;

 

-62-



--------------------------------------------------------------------------------

(b) Each Ground Lease or a memorandum thereof has been duly recorded, each
Ground Lease permits the interest of the lessee thereunder to be encumbered by
the related Security Instrument and does not restrict the use of the related
Individual Property by such lessee, its successors or assigns in a manner that
would adversely affect the security provided by the related Security Instrument
and there has not been any modifications, amendments or other changes in the
terms of any Ground Lease since its recordation;

(c) Except as indicated in the related Title Insurance Policy, the applicable
Borrower’s interest in each Ground Lease is not subject to any lien superior to,
or of equal priority with, the related Security Instrument;

(d) Each Ground Lease itself provides and/or the related Fee Owner has agreed in
a writing for the benefit of Lender, its successors and assigns that such Ground
Lease may not be amended, modified, canceled, surrendered or terminated without
the prior written consent of Lender and that any such action without such
consent is not binding on Lender, its successors or assigns;

(e) Except as indicated in each such Ground Lease, each Ground Lease does not
place commercially unreasonable restrictions on the identity of Lender and
Borrower’s interest in each Ground Lease is assignable upon notice to, but
without the consent of, the related Fee Owner and, in the event that it is so
assigned, it is further assignable upon notice to, but without the need to
obtain the consent of, the related Fee Owner;

(f) Each Ground Lease requires the related Fee Owner to give notice of any
default by Borrower to Lender and each Ground Lease further provides that notice
of default or termination given under such Ground Lease is not effective against
Lender unless a copy of the notice has been delivered to Lender in the manner
described in such Ground Lease, and requires that the related Fee Owner will
supply an estoppel certificate to Lender in form and substance acceptable to
Lender;

(g) Lender is permitted a reasonable opportunity (including, where necessary,
sufficient time to gain possession of the interest of Borrower under each Ground
Lease) to cure any default under such Ground Lease, which is curable after the
receipt of notice of any default before the related Fee Owner may terminate such
Ground Lease;

(h) Each Ground Lease has a term which extends not less than twenty (20) years
beyond the Maturity Date (including any extensions thereof in accordance with
the terms and conditions of this Agreement);

 

-63-



--------------------------------------------------------------------------------

(i) Except as indicated in each such Ground Lease, each Ground Lease requires
the related Fee Owner to enter into a new lease upon termination of such Ground
Lease for any reason, including rejection of such Ground Lease in a bankruptcy
proceeding;

(j) Under the terms of each Ground Lease and the applicable Loan Documents,
taken together, any Net Proceeds will be applied either to the Restoration of
all or part of the related Individual Property, with Lender having the right to
hold and disburse such Net Proceeds as the Restoration progresses, or to the
payment of the outstanding principal balance of the Loan together with any
accrued interest thereon; and

(k) To Borrower’s knowledge, each Ground Lease does not impose restrictions on
subletting that would be viewed as commercially unreasonable by a prudent
commercial mortgage lender.

Section 3.39. Condominium Representations.

(a) The Condominium has been legally and validly created pursuant to all Legal
Requirements and the Condominium Documents. The Condominium Documents are valid
and enforceable and there currently exists no default or event of default
thereunder by Borrower or, to Borrower’s knowledge, by any other party thereto.
All fees, dues, charges and assessments, whether annual, monthly, regular,
special or otherwise, including, any “Common Charges” (as such term is defined
in the Condominium Documents) (collectively, the “Common Charges”) payable by
Borrower to date have been fully paid. Henry Hudson Holdings LLC is one of the
“Declarants” (as such term is defined in the Condominium Documents) and is the
owner of the Units each as set forth on Schedule XIV attached hereto. No
Affiliate of Borrower (other than Borrower) owns any Units. There are currently
no special or other extraordinary Common Charges pending (other than regular,
monthly Common Charges). The Board has not established a working capital or any
other similar type of reserve. There are no judgments, suits or claims pending,
filed or threatened against the Board or the Association. Neither the Board nor
any other Person has any right of first refusal or option to purchase the
Individual Property subject to the Condominium Documents. All of the members and
officers of the Board are listed on Schedule XV attached hereto. The members of
the Board appointed by Borrower are designated as such on Schedule XV. The Board
has the sole power and authority to act on behalf of, and bind, the Condominium.

(b) The amount of Common Charges payable by Borrower on an annual basis is
$0.00.

(c) The Board and the Condominium are controlled by members thereof appointed by
Borrower. Neither the Board nor the Condominium are party to any loan, credit
agreement or other arrangement for any extension of credit, whether funded or to
be funded.

 

-64-



--------------------------------------------------------------------------------

Section 3.40. SRO Units.

(a) Attached hereto as Schedule XVI is a list of all SRO Units at the Hudson
Property, and attached hereto as Schedule XVII is a list of all occupied SRO
Units and the current rent payable with respect to each such occupied SRO Unit.
Except with respect to any written agreements relating to the relocation of any
occupant of an SRO Unit, there are no written agreements with respect to leasing
any of the SRO Units and Borrower shall not enter into any written agreements
with respect to leasing any SRO Unit other than any such written agreement that
is (i) required by Legal Requirements, (ii) in respect of a termination of such
SRO Unit in accordance with Legal Requirements or the relocation of any occupant
of such SRO Unit, or (iii) consented to by Lender, provided that in no event
shall Borrower increase the number of units at the Hudson Property occupied as
SRO Units beyond those set forth in the list attached as Schedule XVII hereto.
Borrower and the Hudson Property are in compliance with all Legal Requirements
applicable to the SRO Units, except to the extent that the Hudson Property has
only been issued a temporary certificate of occupancy. Borrower represents and
warrants that Borrower’s failure to have a final certificate of occupancy with
respect to the Hudson Property would not be reasonably expected to result in a
Material Adverse Effect. No rents or other amounts have been collected with
respect to any SRO Unit or any portion of the Hudson Property that was
previously leased or occupied as a single room occupancy unit in excess of the
legal maximum collectible rents for any period prior to the date hereof. There
is no SRO Units at the Delano Property.

(b) With respect to those SRO Units at the Hudson Property which are subject to
the New York City Rent Stabilization Law: (i) the rents shown on the rent
schedules delivered to Lender in connection with the Loan are not in excess of
the legal maximum collectible rents under the New York City Rent Stabilization
Law, and (ii) there are no proceedings with any occupant of any SRO Unit
presently pending before the DHCR in which such occupant has alleged an
overcharge of rent or diminution of services or similar grievance, and there are
no outstanding orders of the DHCR that have not been complied with by the
Borrower or any prior owner of all or any portion of the Hudson Property.

(c) With respect to those SRO Units at the Hudson Property which are subject to
the New York City Emergency Rent and Rehabilitation Law: (i) the rents shown on
the rent schedules delivered to Lender in connection with the closing of the
Loan are not in excess of the legal maximum collectible rents, (ii) no occupants
of any such SRO Units are entitled to abatements as senior citizens, (iii) there
are no proceedings presently pending in which any occupant of an SRO Unit has
alleged an overcharge of rent or diminution of services or similar grievance,
and (iv) there are no outstanding orders that have not been complied with by the
Borrower or any prior owner of all or any portions of the Hudson Property.

Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower set forth in this Article 3 and
elsewhere in this Agreement and the other Loan Documents shall survive for so
long as any portion of the Debt remains owing to Lender (except with respect to
any Individual Property that is released in accordance with the terms and
conditions of this Agreement (except for those representations and warranties
with respect to such Individual Property which survive the release of such
Individual Property and/or the repayment of the Debt)). All representations,
warranties, covenants and agreements made in this Agreement and in the other
Loan Documents shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.

 

-65-



--------------------------------------------------------------------------------

ARTICLE 4

BORROWER COVENANTS

From the date hereof and until payment and performance in full of all
obligations of Borrower under this Agreement, the Security Instrument, the Note
and the other Loan Documents or the earlier release of the lien of the Security
Instrument (and all related obligations) in accordance with the terms of this
Agreement, the Security Instrument, the Note and the other Loan Documents, each
Borrower hereby covenants and agrees with Lender that:

Section 4.1. Existence. Borrower will continuously maintain (a) its existence
and shall not dissolve or permit its dissolution, (b) its rights to do business
in the State and (c) its franchises and trade names, if any.

Section 4.2. Legal Requirements.

(a) Borrower shall promptly comply and shall cause each Individual Property to
comply with all Legal Requirements affecting such Individual Property or the use
thereof (which such covenant shall be deemed to (i) include Environmental Laws
and (ii) require Borrower to keep all Permits in full force and effect).

(b) Borrower shall from time to time, upon Lender’s request, but not more than
twice in a calendar year unless an Event of Default has occurred and is
continuing, provide Lender with evidence reasonably satisfactory to Lender that
each Individual Property complies with all Legal Requirements or is exempt from
compliance with Legal Requirements.

(c) Borrower shall give prompt notice to Lender of the receipt by Borrower of
any notice related to a violation of any Legal Requirements and of the
commencement of any proceedings or investigations which relate to compliance
with Legal Requirements.

(d) After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the validity of any Legal Requirement, the
applicability of any Legal Requirement to Borrower or any Individual Property or
any alleged violation of any Legal Requirement, provided that (i) no Event of
Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any
instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be permitted by and conducted in accordance
with all applicable Legal Requirements; (iii) neither the applicable Individual
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (iv) Borrower shall promptly
upon final determination thereof comply with any such Legal Requirement
determined to be valid or applicable or cure any violation of any Legal
Requirement; (v) such proceeding shall suspend the enforcement of the contested
Legal Requirement against Borrower or the applicable Individual Property; and
(vi) Borrower shall furnish such security as may be required in the proceeding,
or as may be reasonably requested by Lender, to insure compliance with such
Legal Requirement, together with all interest and penalties payable in
connection therewith. Lender may apply any such security or part thereof, as
necessary to cause compliance with such Legal Requirement at any time when, in
the reasonable judgment of Lender, the validity, applicability or violation of
such Legal Requirement is finally established or the applicable Individual
Property (or any part thereof or interest therein) shall be in danger of being
sold, forfeited, terminated, cancelled or lost.

 

-66-



--------------------------------------------------------------------------------

Section 4.3. Maintenance and Use of Property. Borrower shall cause each
Individual Property to be maintained in a good and safe condition and repair.
The Improvements and the Personal Property shall not be removed, demolished or
materially altered (except for normal replacement of the Personal Property)
without the consent of Lender (not to be unreasonably withheld) or as otherwise
permitted pursuant to Section 4.21 hereof. Borrower shall perform (or shall
cause to be performed) the prompt repair, replacement and/or rebuilding of any
part of any Individual Property which may be destroyed by any casualty, or
become damaged, worn or dilapidated or which may be affected by any proceeding
of the character referred to in Section 3.14 hereof and shall complete and pay
for (or cause the completion and payment for) any structure at any time in the
process of construction or repair on the Land. Borrower shall operate each
Individual Property for the same uses as such Individual Property is currently
operated and Borrower shall not, without the prior written consent of Lender
(not to be unreasonably withheld with respect to a request pursuant to the
immediately succeeding clause (ii)), (i) change the use of such Individual
Property or (ii) initiate, join in, acquiesce in, or consent to any change in
any private restrictive covenant, zoning law or other public or private
restriction, limiting or defining the uses which may be made of such Individual
Property or any part thereof. If under applicable zoning provisions the use of
all or any portion of any Individual Property is or shall become a nonconforming
use, Borrower will not cause or permit the nonconforming use to be discontinued
or the nonconforming Improvement to be abandoned without the express written
consent of Lender.

Section 4.4. Waste. Borrower shall not commit or suffer any waste of any
Individual Property or make any change in the use of any Individual Property
which will in any way materially increase the risk of fire or other hazard
arising out of the operation of any Individual Property, or take any action that
is reasonably likely to invalidate or give cause for cancellation of any Policy,
or do or permit to be done thereon anything that may in any way impair the
security for the Loan. Borrower will not, without the prior written consent of
Lender, permit any drilling or exploration for or extraction, removal, or
production of any minerals from the surface or the subsurface of any Individual
Property, regardless of the depth thereof or the method of mining or extraction
thereof.

Section 4.5. Taxes and Other Charges.

(a) Borrower shall pay (or cause to be paid) all Taxes and Other Charges now or
hereafter levied or assessed or imposed against each Individual Property or any
part thereof as the same become due and payable; provided, however, prior to the
occurrence and continuance of an Event of Default, Borrower’s obligation to
directly pay Taxes shall be suspended for so long as Borrower complies with the
terms and provisions of Section 8.6 hereof. Borrower shall furnish to Lender
receipts for the payment of the Taxes and the Other Charges prior to the date
the same shall become delinquent (provided, however, that Borrower is not
required to furnish such receipts for payment of Taxes in the event that such
Taxes have been paid by Lender pursuant to Section 8.6 hereof). Borrower shall
not suffer and shall promptly cause to be paid and discharged any lien or charge
whatsoever which may be or become a lien or charge against any Individual
Property (or any portion thereof) (provided, that, for so long as sums are
available for payment thereof in the Tax Account in accordance with the terms
and conditions of Section 8.6 hereof, such lien or charge may be paid from the
Tax Account in accordance with the terms and conditions of Section 8.6 hereof),
and shall promptly pay for, or cause to be paid for, all utility services
provided to such Individual Property (or any portion thereof).

 

-67-



--------------------------------------------------------------------------------

(b) After prior written notice to Lender, Borrower, at its own expense, may
contest (or permit to be contested) by appropriate legal proceeding, promptly
initiated and conducted in good faith and with due diligence, the amount or
validity or application in whole or in part of any Taxes or Other Charges,
provided that (i) no Event of Default has occurred and remains uncured;
(ii) such proceeding shall be permitted under and be conducted in accordance
with the provisions of any other instrument to which Borrower is subject and
shall not constitute a default thereunder and such proceeding shall be permitted
by and conducted in accordance with all applicable Legal Requirements;
(iii) neither the applicable Individual Property nor any part thereof or
interest therein will be in danger of being sold, forfeited, terminated,
canceled or lost; (iv) Borrower shall promptly upon final determination thereof
pay the amount of any such Taxes or Other Charges, together with all costs,
interest and penalties which may be payable in connection therewith; (v) such
proceeding shall suspend the collection of such contested Taxes or Other Charges
from the applicable Individual Property; and (vi) Borrower shall furnish such
security as may be reasonably required in the proceeding, or deliver to Lender
such reserve deposits as may be requested by Lender, to insure the payment of
any such Taxes or Other Charges, together with all interest and penalties
thereon. Lender may pay over any such cash deposit or part thereof held by
Lender to the claimant entitled thereto at any time when, in the reasonable
judgment of Lender, the entitlement of such claimant is established or the
applicable Individual Property (or part thereof or interest therein) shall be in
danger of being sold, forfeited, terminated, canceled or lost or there shall be
any danger of the lien of the Security Instrument being primed by any related
lien.

Section 4.6. Litigation. Borrower shall give prompt written notice to Lender of
any litigation or governmental proceedings pending or threatened in writing
against Borrower which might have a Material Adverse Effect.

Section 4.7. Access to Property. Borrower shall permit agents, representatives
and employees of Lender to inspect each Individual Property or any part thereof
at reasonable hours upon reasonable advance notice.

Section 4.8. Notice of Default. Borrower shall promptly advise Lender of any
change in Borrower’s and/or Guarantor’s condition (financial or otherwise) that
would result in a Material Adverse Effect or of the occurrence of any Default or
Event of Default of which Borrower has knowledge.

Section 4.9. Cooperate in Legal Proceedings. Borrower shall cooperate fully with
Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the Note, the Security
Instrument or the other Loan Documents and, in connection therewith, permit
Lender, at its election, to participate in any such proceedings.

 

-68-



--------------------------------------------------------------------------------

Section 4.10. Performance by Borrower. Borrower hereby acknowledges and agrees
that Borrower’s observance, performance and fulfillment of each and every
covenant, term and provision to be observed and performed by Borrower under this
Agreement, the Security Instrument, the Note and the other Loan Documents is a
material inducement to Lender in making the Loan.

Section 4.11. Intentionally Omitted.

Section 4.12. Books and Records.

(a) Borrower shall furnish to Lender:

(i) monthly, through and including the Monthly Payment Date in September, 2014,
and thereafter quarterly (unless after the Monthly Payment Date in September
2014 a Securitization has not occurred, then (if requested by Lender), monthly)
certified rent rolls with respect to the SRO Units and all Leases within ten
(10) days after the end of each calendar month or thirty (30) days after the end
of each calendar quarter, as applicable;

(ii) (A) monthly and quarterly, (I) operating statements of each Individual
Property detailing the revenues received, the expenses incurred and the
components of Net Cash Flow before and after Debt Service and major capital
improvements for the period of calculation and containing appropriate
year-to-date information, and each such quarterly operating statement shall show
actual and budgeted amounts and show any variances between such two amounts,
(II) Smith Travel STAR Reports for each Individual Property for the subject
calendar quarter or calendar month, as applicable, (III) a report of occupancy
for the subject calendar quarter or calendar month, as applicable, including an
average daily rate and RevPar for each Individual Property and (B) quarterly
(and prior to a Securitization (if requested by Lender), monthly), to the extent
available, tenant sales reports, each within fifteen (15) days after the end of
each calendar month or thirty (30) days after the end of each calendar quarter,
as applicable (except, with respect to the Smith Travel STAR Reports, to the
extent the Smith Travel STAR Report for the subject calendar quarter or subject
calendar month has not been delivered to Borrower on or before fifteen (15) days
after the end of the applicable calendar month or on or before thirty (30) days
after the end of the applicable calendar quarter, as applicable, then Borrower
shall deliver to Lender such Smith Travel STAR Report within two (2) Business
Days of Borrower’s receipt thereof);

(iii) within ninety (90) days after the close of each fiscal year of Borrower,
(A) with respect to Borrower, an annual balance sheet, and statement of cash
flow (each of which shall not include any Person other than Borrower) and (B) an
annual operating statement of each Individual Property (detailing the revenues
received, the expenses incurred and the components of Net Cash Flow before and
after Debt Service and major capital improvements for the period of calculation
and containing appropriate year-to-date information, and each such annual
operating statement shall show actual and budgeted amounts and show any
variances between such two amounts), which, with respect to the delivery of such
financial information pursuant to this clause (iii), shall each be audited by a
“Big Four” accounting firm, BDO USA LLP or other independent certified public
accountant acceptable to Lender;

 

-69-



--------------------------------------------------------------------------------

(iv) within eighty (80) days after the close of each fiscal year of Borrower,
(A) with respect to Borrower, an unaudited annual balance sheet, and statement
of cash flow (each of which shall not include any Person other than Borrower)
and (B) an annual operating statement of each Individual Property (detailing the
revenues received, the expenses incurred and the components of Net Cash Flow
before and after Debt Service and major capital improvements for the period of
calculation and containing appropriate year-to-date information);

(v) by no later than November 1 of each calendar year, an annual operating
budget for the next succeeding calendar year presented on a monthly basis
consistent with the annual operating statement described above for each
Individual Property, including cash flow projections for the upcoming year and
all proposed capital replacements and improvements, which such budget shall not
take effect until approved by Lender (after such approval has been given in
writing, such approved budget shall be referred to herein, as the “Approved
Annual Budget”). Until such time that Lender approves a proposed annual budget,
(1) to the extent that an Approved Annual Budget does not exist for the
immediately preceding calendar year, all operating expenses of the Properties
for the then current calendar year shall be deemed extraordinary expenses of the
Properties and shall be subject to Lender’s prior written approval (not to be
unreasonably withheld or delayed) and (2) to the extent that an Approved Annual
Budget exists for the immediately preceding calendar year, such Approved Annual
Budget shall apply to the then current calendar year; provided, that such
Approved Annual Budget shall be adjusted to reflect actual increases in Taxes,
Insurance Premiums, Ground Rent and utilities expenses;

(vi) by no later than twenty (20) days after and as of the end of each calendar
month and by no later than thirty (30) days after and as of the end of each
calendar quarter, (A) a calculation of the then current Debt Yield, together
with such back-up information as Lender shall require and (B) after the
occurrence and during the continuance of a Trigger Period, a calculation of the
amount of Excess Cash Flow generated by each Individual Property for such period
together with such back-up information as Lender shall require; and

(vii) upon the occurrence and continuance of a Trigger Period, monthly
(I) operating statements of each Individual Property detailing the revenues
received, the expenses incurred and the components of Net Cash Flow before and
after Debt Service and major capital improvements for the period of calculation
and containing appropriate year-to-date information, (II) Smith Travel STAR
Reports for each Individual Property for the subject calendar month, and (III) a
report of occupancy for the subject calendar month, including an average daily
rate and RevPar for each Individual Property, within thirty (30) days after the
end of each calendar month.

 

-70-



--------------------------------------------------------------------------------

(b) Upon request from Lender, Borrower shall furnish in a timely manner to
Lender:

(i) a property management report for the Property, showing the number of
inquiries made and/or rental applications received from tenants or prospective
tenants with respect to Leases and deposits received from tenants with respect
to Leases and any other information requested by Lender, but no more frequently
than quarterly;

(ii) an accounting of all security deposits held in connection with any SRO Unit
and any Lease of any part of any Individual Property, including the name and
identification number of the accounts in which such security deposits are held,
the name and address of the financial institutions in which such security
deposits are held and the name of the Person to contact at such financial
institution, along with any authority or release necessary for Lender to obtain
information regarding such accounts directly from such financial institutions;

(iii) evidence reasonably acceptable to Lender of compliance with the terms and
conditions of Articles 5 and 9 hereof; and

(iv) information as may be reasonably requested by Lender with respect to any
material variances in the financial reporting delivered pursuant to
Section 4.12(a)(ii) and/or (iii) hereof.

(c) Borrower shall, within ten (10) days of request, furnish Lender (and shall
cause Guarantor to furnish to Lender) with such other additional financial or
management information (including State and Federal tax returns) as may, from
time to time, be reasonably required by Lender in form and substance reasonably
satisfactory to Lender. Borrower shall furnish to Lender and its agents
convenient facilities for the examination and audit of any such books and
records.

(d) Borrower agrees that (i) Borrower shall keep adequate books and records of
account and (ii) all Required Financial Items (defined below) to be delivered to
Lender pursuant to Section 4.12 shall: (A) be complete and correct in all
material respects; (B) present fairly the financial condition of the applicable
Person; (C) disclose all liabilities that are required to be reflected or
reserved against; and (D) be prepared (1) in the form required by Lender and
accompanied by an Officer’s Certificate (2) in hardcopy and electronic formats
and (3) in accordance with the Approved Accounting Method. Borrower shall be
deemed to warrant and represent that, as of the date of delivery of any such
financial statement, there has been no change in financial condition that could
reasonably be expected to have a Material Adverse Effect, nor have any assets or
properties been sold, transferred, assigned, mortgaged, pledged or encumbered
since the date of such financial statement except as disclosed by Borrower in a
writing delivered to Lender. Borrower agrees that all Required Financial Items
shall not contain any misrepresentation or omission of a material fact.

(e) Borrower acknowledges the importance to Lender of the timely delivery of
each of the items required by this Section 4.12 and the other financial
reporting items required by this Agreement (each, a “Required Financial Item”
and, collectively, the “Required Financial Items”). In the event Borrower fails
to deliver to Lender any of the Required Financial Items within the time frame
specified herein and such failure shall continue for five (5) Business Days
following notice to Borrower of such failure (provided, that, Borrower shall
only have such five (5) Business Days notice and cure twice per calendar year)
(each such event, a “Reporting Failure”), the same shall, at Lender’s option,
constitute an immediate Event of Default hereunder.

 

-71-



--------------------------------------------------------------------------------

Section 4.13. Estoppel Certificates.

(a) After request by Lender, Borrower, within ten (10) Business Days of such
request, shall furnish Lender or any proposed assignee with a statement, duly
acknowledged and certified, setting forth (i) the original principal amount of
the Loan, (ii) the unpaid principal amount of the Loan, (iii) the rate of
interest of the Loan (including Note A and Note B), (iv) the terms of payment
and maturity date of the Loan, (v) the date installments of interest and/or
principal were last paid, (vi) that, except as provided in such statement, no
Event of Default exists, (vii) that this Agreement, the Note, the Security
Instrument and the other Loan Documents are valid, legal and binding obligations
and have not been modified or if modified, giving particulars of such
modification, (viii) whether any offsets or defenses exist against the
obligations secured hereby and, if any are alleged to exist, a detailed
description thereof, (ix) that all Leases are in full force and effect and have
not been modified (or if modified, setting forth all modifications), (x) the
date to which the Rents thereunder have been paid pursuant to the Leases,
(xi) whether or not, to the best knowledge of Borrower, any of the lessees under
the Leases are in default under the Leases, and, if any of the lessees are in
default, setting forth the specific nature of all such defaults, (xii) the
amount of security deposits held by Borrower under each Lease and that such
amounts are consistent with the amounts required under each Lease, and (xiii) as
to any other matters reasonably requested by Lender and reasonably related to
the Leases, the obligations created and evidenced hereby and by the Security
Instrument or the Property.

(b) Borrower shall use commercially reasonable efforts to deliver to Lender,
promptly upon request, duly executed estoppel certificates from any one or more
Tenants as required by Lender attesting to such facts regarding the Lease as
Lender may require, including, but not limited to, attestations that each Lease
covered thereby is in full force and effect with no defaults thereunder on the
part of any party, that none of the Rents have been paid more than one month in
advance, except as security, no free rent or other concessions are due lessee
and that the lessee claims no defense or offset against the full and timely
performance of its obligations under the Lease.

(c) In connection with any Secondary Market Transaction, at Lender’s request,
Borrower shall provide an estoppel certificate to any Investor or any
prospective Investor in such form, substance and detail as Lender, such Investor
or prospective Investor may require.

(d) Borrower shall use commercially reasonable efforts to deliver to Lender,
within ten (10) Business Days of request, estoppel certificates from each party
under any Property Document in form and substance reasonably acceptable to
Lender.

Section 4.14. Leases and Rents.

(a) All Leases and all renewals of Leases executed after the date hereof shall
(i) provide for rental rates comparable to existing local market rates for
similar properties, (ii) be on commercially reasonable terms with unaffiliated,
third parties (unless otherwise consented to by Lender), (iii) provide that such
Lease is subordinate to the Security Instrument and that the lessee will attorn
to Lender and any purchaser at a foreclosure sale and (iv) not contain any terms
which would have a Material Adverse Effect. Notwithstanding anything to the
contrary contained herein, Borrower shall not, without the prior written
approval of Lender (which approval shall not be unreasonably withheld or
delayed), enter into, renew, extend, amend, modify, permit any assignment of or
subletting under, waive any provisions of, release any party to, terminate,
reduce rents under, accept a surrender of space under, or shorten the term of,
in each case, any Major Lease.

 

-72-



--------------------------------------------------------------------------------

(b) Without limitation of subsection (a) above, Borrower (i) shall observe and
perform the obligations imposed upon the lessor under the Leases in a
commercially reasonable manner; (ii) shall enforce the terms, covenants and
conditions contained in the Leases upon the part of the lessee thereunder to be
observed or performed in a commercially reasonable manner; (iii) shall not
collect any of the Rents more than one (1) month in advance (other than security
deposits); (iv) shall not execute any assignment of lessor’s interest in the
Leases or the Rents (except as contemplated by the Loan Documents); (v) shall
not, without Lender’s prior written consent, alter, modify or change any Lease
to the extent the same would, individually or in the aggregate, (A) cause any
such Lease to violate 4.14(a)(i) through (iii) above or (B) have a Material
Adverse Effect; and (vi) shall hold all security deposits under all Leases in
accordance with Legal Requirements. Upon request, Borrower shall furnish Lender
with executed copies of all Leases.

(c) Notwithstanding anything contained herein to the contrary, Borrower shall
not willfully withhold from Lender any information regarding renewal, extension,
amendment, modification, waiver of provisions of, termination, rental reduction
of, surrender of space of, or shortening of the term of, any Lease during the
term of the Loan. Borrower further agrees to provide Lender with written notice
of a Tenant “going dark” under a Major Lease within five (5) Business Days after
such Tenant “goes dark” and Borrower’s failure to provide such notice shall
constitute an Event of Default.

(d) Borrower shall notify Lender in writing, within two (2) Business Days
following receipt thereof, of Borrower’s receipt of any early termination fee or
payment or other termination fee or payment paid by any Tenant under any Lease,
and Borrower further covenants and agrees that Borrower shall hold any such
termination fee or payment in trust for the benefit of Lender and that any use
of such termination fee or payment shall be subject in all respects to Lender’s
prior written consent in Lender’s sole discretion (which consent may include,
without limitation, a requirement by Lender that such termination fee or payment
be placed in reserve with Lender to be disbursed by Lender for tenant
improvement and leasing commission costs with respect to the Property and/or for
payment of the Debt or otherwise in connection with the Loan evidenced by the
Note and/or the Property, as so determined by Lender). The foregoing consent
right of Lender (including, without limitation, any reserve requirement) shall
not be subject to any “cap” or similar limit on the amount of Reserve Funds held
by Lender (including, without limitation, any “cap” or similar limit relating to
the Leasing Reserve Funds).

Section 4.15. Management Agreement.

 

-73-



--------------------------------------------------------------------------------

(a) Borrower shall (i) diligently and promptly perform, observe and enforce all
of the terms, covenants and conditions of each Management Agreement on the part
of Borrower to be performed, observed and enforced to the end that all things
shall be done which are necessary to keep unimpaired the rights of Borrower
under each Management Agreement, (ii) promptly notify Lender of any default
under the Management Agreement; (iii) promptly deliver to Lender a copy of any
notice of default or other material notice received by Borrower under any
Management Agreement; (iv) promptly give notice to Lender of any notice or
information that Borrower receives which indicates that any Manager is
terminating the applicable Management Agreement or that any Manager is otherwise
discontinuing its management of the applicable Individual Property; and
(v) promptly enforce the performance and observance of all of the covenants
required to be performed and observed by each Manager under each Management
Agreement.

(b) Borrower shall not, without the prior written consent of Lender,
(i) surrender, terminate or cancel any Management Agreement, consent to any
assignment of any Manager’s interest under such Management Agreement or
otherwise replace any Manager or renew or extend any Management Agreement
(exclusive of, in each case, any automatic renewal or extension in accordance
with its terms) or enter into any other new or replacement management agreement
with respect to any Individual Property; provided, however, that Borrower may
replace any Manager and/or consent to the assignment of such Manager’s interest
under the applicable Management Agreement, in each case, in accordance with the
applicable terms and conditions hereof and of the other Loan Documents;
(ii) reduce or consent to the reduction of the term of any Management Agreement;
(iii) increase or consent to the increase of the amount of any charges under any
Management Agreement; or (iv) otherwise modify, change, alter or amend, in any
material respect, or waive or release any of its material rights and remedies
under, any Management Agreement in any material respect. In no instance shall
management fees under any Management Agreement, when aggregated with management
fees under the Special Management Agreement, exceed an amount equal to the
product of (1) 3% and (2) Gross Rents plus Operating Income.

(c) If Borrower shall default beyond the expiration of any applicable notice and
cure period in the performance or observance of any material term, covenant or
condition of any Management Agreement on the part of Borrower to be performed or
observed, then, without limiting the generality of the other provisions of this
Agreement, and without waiving or releasing Borrower from any of its obligations
hereunder, Lender shall have the right, but shall be under no obligation, to pay
any sums and to perform any act or take any action as may be appropriate to
cause all the terms, covenants and conditions of such Management Agreement on
the part of Borrower to be performed or observed to be promptly performed or
observed on behalf of Borrower, to the end that the rights of Borrower in, to
and under any Management Agreement shall be kept unimpaired and free from
default. Lender and any Person designated by Lender shall have, and are hereby
granted, the right to enter upon any applicable Individual Property at any time
and from time to time for the purpose of taking any such action. If any Manager
shall deliver to Lender a copy of any notice sent to Borrower of default under
any Management Agreement, such notice shall constitute full protection to Lender
for any action taken or omitted to be taken by Lender in good faith, in reliance
thereon. Borrower shall notify Lender if any Manager sub-contracts to a third
party or an Affiliate any or all of its management responsibilities under any
Management Agreement.

 

-74-



--------------------------------------------------------------------------------

(d) Borrower shall, from time to time, use commercially reasonable efforts to
obtain from each Manager under each Management Agreement such certificates of
estoppel with respect to compliance by Borrower with the terms of such
Management Agreement as may be reasonably requested by Lender. Borrower shall
exercise each individual option, if any, to extend or renew the term of any
Management Agreement upon demand by Lender made at any time within one (1) year
of the last day upon which any such option may be exercised, and Borrower hereby
expressly authorizes and appoints Lender its attorney-in-fact (exercisable upon
the occurrence and during the continuance of an Event of Default) to exercise
any such option in the name of and upon behalf of Borrower, which power of
attorney shall be irrevocable and shall be deemed to be coupled with an
interest.

(e) In the event that any Management Agreement is scheduled to expire at any
time during the term of the Loan, Borrower shall submit to Lender by no later
than 30 days prior to such expiration a draft replacement management agreement
for approval in accordance with the terms and conditions hereof. Borrower’s
failure to submit the same within such time-frame shall, at Lender’s option,
constitute an immediate Event of Default.

(f) Borrower shall have the right to replace any Manager or consent to the
assignment of any Manager’s rights under the applicable Management Agreement, in
each case, to the extent that (i) no Event of Default has occurred and is
continuing, (ii) Lender receives at least sixty (60) days prior written notice
of the same, (iii) such replacement or assignment (as applicable) will not
result in a Property Document Event and (iv) the applicable New Manager is a
Qualified Manager engaged pursuant to a Qualified Management Agreement. No
Manager shall (and Borrower shall not permit any Manager to) resign as Manager
or otherwise cease managing any Individual Property until a New Manager is
engaged to manage such Individual Property in accordance with the applicable
terms and conditions hereof and of the other Loan Documents.

(g) Without limitation of the foregoing, if any Management Agreement is
terminated or expires (including, without limitation, pursuant to the applicable
Assignment of Management Agreement), comes up for renewal or extension
(exclusive of, in each case, any automatic renewal or extension in accordance
with its terms), ceases to be in full force or effect or is for any other reason
no longer in effect (including, without limitation, in connection with any Sale
or Pledge), then Lender, at its option, may require Borrower to engage, in
accordance with the terms and conditions set forth herein and in the applicable
Assignment of Management Agreement, a New Manager to manage the applicable
Individual Property, which such New Manager shall (i) to the extent a Trigger
Period is continuing and if opted by Lender, selected by Lender and (ii) be a
Qualified Manager and shall be engaged pursuant to a Qualified Management
Agreement.

(h) As conditions precedent to any engagement of a New Manager hereunder,
(i) New Manager and Borrower shall execute an Assignment of Management Agreement
in the form required by Lender (with such changes thereto as may be required by
the Rating Agencies), (ii) to the extent that such New Manager is an Affiliated
Manager, Borrower shall deliver to Lender a New Non-Consolidation Opinion with
respect to such New Manager and new management agreement and (iii) if requested
by Lender, Borrower shall deliver to Lender evidence that the engagement of such
New Manager will not result in a Property Document Event.

 

-75-



--------------------------------------------------------------------------------

(i) Borrower shall notify Lender in writing, within two (2) Business Days
following receipt thereof, of Borrower’s receipt of any early termination fee or
similar payment or other termination fee or similar payment paid by any Manager,
and Borrower further covenants and agrees that Borrower shall hold any such
termination fee or payment in trust for the benefit of Lender and that any use
of such termination fee or payment shall be subject in all respects to Lender’s
prior written consent in Lender’s sole discretion (which consent may include,
without limitation, a requirement by Lender that such termination fee or payment
be placed in reserve with Lender to be disbursed by Lender for replacing such
Manager and/or for payment of the Debt or otherwise in connection with the Loan
evidenced by the Note and/or the Property, as so determined by Lender). The
foregoing consent right of Lender (including, without limitation, any reserve
requirement) shall not be subject to any “cap” or similar limit on the amount of
Reserve Funds held by Lender.

(j) Any sums expended by Lender pursuant to this Section shall bear interest at
the Default Rate from the date such cost is incurred to the date of payment to
Lender, shall be deemed to constitute a portion of the Debt, shall be secured by
the lien of the Security Instrument and the other Loan Documents and shall be
immediately due and payable upon demand by Lender therefor.

Section 4.16. Payment for Labor and Materials.

(a) Subject to Section 4.16(b) below, Borrower will promptly pay (or cause to be
paid) when due all bills and costs for labor, materials, and specifically
fabricated materials incurred in connection with any Individual Property (any
such bills and costs, a “Work Charge”) and all other trade payables and never
permit to exist in respect of any Individual Property or any part thereof any
lien or security interest, even though inferior to the liens and the security
interests hereof, and in any event never permit to be created or exist in
respect of any Individual Property or any part thereof any other or additional
lien or security interest other than the liens or security interests created
hereby and by the Security Instrument, except for the Permitted Encumbrances.

(b) After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the validity of any Work Charge and/or any
other trade payable, the applicability of any Work Charge and/or any other trade
payable to Borrower or to any Individual Property or any alleged non-payment of
any Work Charge and/or any other trade payable and defer paying the same,
provided that (i) no Event of Default has occurred and is continuing; (ii) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable Legal Requirements; (iii) neither any Individual
Property nor any part thereof or interest therein will be in imminent danger of
being sold, forfeited, terminated, cancelled or lost; (iv) Borrower shall
promptly upon final determination thereof pay (or cause to be paid) any such
contested Work Charge and/or other trade payable determined to be valid,
applicable or unpaid; (v) such proceeding shall suspend the collection of such
contested Work Charge and/or other trade payable from the applicable Individual
Property or Borrower shall have paid the same (or shall have caused the same to
be paid) under protest; and (vi) Borrower shall furnish (or cause to be
furnished) such security as may be required in the proceeding, or as may be
reasonably requested by Lender, to insure payment of such Work Charge and/or
other trade payable, together with all interest and penalties payable in
connection therewith. Lender may apply any such security or part thereof, as
necessary to pay for such Work Charge and/or other trade payable at any time
when, in the judgment of Lender, the validity, applicability or non-payment of
such Work Charge and/or other trade payable is finally established or any
Individual Property (or any part thereof or interest therein) shall be in
present danger of being sold, forfeited, terminated, cancelled or lost.

 

-76-



--------------------------------------------------------------------------------

Section 4.17. Performance of Other Agreements. Borrower shall observe and
perform each and every term to be observed or performed by Borrower pursuant to
the terms of any agreement or recorded instrument affecting or pertaining to
each Individual Property (or any portion thereof), or given by Borrower to
Lender for the purpose of further securing the Debt and any amendments,
modifications or changes thereto.

Section 4.18. Debt Cancellation. Borrower shall not cancel or otherwise forgive
or release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

Section 4.19. ERISA

(a) Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights hereunder or under the other Loan Documents) to be a non
exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA.

(b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Security Instrument, as requested by Lender in its reasonable discretion, that
(i) Borrower is not an “employee benefit plan” as defined in Section 3(3) of
ERISA, or other retirement arrangement, which is subject to Title I of ERISA or
Section 4975 of the IRS Code, or a “governmental plan” within the meaning of
Section 3(32) of ERISA; (ii) Borrower is not subject to state statutes
regulating investments and fiduciary obligations with respect to governmental
plans; and (iii) one or more of the following circumstances is true:

 

  (A) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. § 2510.3 101(b)(2);

 

  (B) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R.§ 2510.3 101(f)(2); or

 

  (C) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R § 2510.3 101(c) or (e) or an investment
company registered under The Investment Company Act of 1940, as amended.

 

-77-



--------------------------------------------------------------------------------

(c) Borrower shall not maintain, sponsor, contribute to or become obligated to
contribute to, or suffer or permit any member of Borrower’s “controlled group of
corporations” to maintain, sponsor, contribute to or become obligated to
contribute to a “defined benefit plan” or a “multiemployer pension plan”. The
terms in quotes above are defined in Section 3.7 of this Agreement.

Section 4.20. No Joint Assessment. Borrower shall not suffer, permit or initiate
the joint assessment of any Individual Property with (a) any other real property
constituting a tax lot separate from the applicable Individual Property, or
(b) any portion of the applicable Individual Property which may be deemed to
constitute personal property, or any other procedure whereby the lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to the applicable Individual Property.

Section 4.21. Alterations. Notwithstanding anything contained herein (including,
without limitation, Article 8 hereof) to the contrary, Lender’s prior approval
shall be required in connection with any alterations to any Improvements (which
alterations shall not include the SRO Unit Conversion Work solely to the extent
that funds have been reserved for such SRO Unit Conversion Work pursuant to
Section 8.8 hereof) (a) that may have a Material Adverse Effect, (b) the cost of
which (including any related alteration, improvement or replacement) is
reasonably anticipated to exceed the applicable Alteration Threshold or (c) that
are structural in nature, which approval may be granted or withheld in Lender’s
sole discretion. If the total unpaid amounts incurred and to be incurred with
respect to any alterations to the Improvements (which alterations shall not
include the SRO Unit Conversion Work solely to the extent that funds have been
reserved for such SRO Unit Conversion Work pursuant to Section 8.8 hereof) shall
at any time exceed the applicable Alteration Threshold, Borrower shall promptly
deliver to Lender as security for the payment of such amounts and as additional
security for Borrower’s obligations under the Loan Documents any of the
following: (i) cash, (ii) U.S. Obligations, (iii) other security acceptable to
Lender, (provided that Lender shall have received a Rating Agency Confirmation
as to the form and issuer of same), or (iv) a completion bond (provided that
Lender shall have received a Rating Agency Confirmation as to the form and
issuer of same). Such security shall be in an amount equal to the excess of the
total unpaid amounts incurred and to be incurred with respect to such
alterations to the Improvements (which alterations shall not include the SRO
Unit Conversion Work solely to the extent that funds have been reserved for such
SRO Unit Conversion Work pursuant to Section 8.8 hereof) over the Alteration
Threshold.

 

-78-



--------------------------------------------------------------------------------

Section 4.22. Property Document Covenants. Without limiting the other provisions
of this Agreement and the other Loan Documents, Borrower shall (i) promptly
perform and/or observe, in all material respects, all of the covenants and
agreements required to be performed and observed by it under the Property
Documents and do all things necessary to preserve and to keep unimpaired its
material rights thereunder; (ii) promptly notify Lender of any material default
under the Property Documents of which it is aware; (iii) promptly deliver to
Lender a copy of each financial statement, business plan, capital expenditures
plan, notice, report and estimate received by it under the Property Documents;
(iv) enforce the performance and observance of all of the material covenants and
agreements required to be performed and/or observed under the Property Documents
in a commercially reasonable manner; (v) cause the applicable Individual
Property to be operated, in all material respects, in accordance with the
Property Documents; and (vi) not, without the prior written consent of Lender,
which consent shall not be unreasonably withheld, conditioned or delayed,
(A) enter into any new Property Document or replace or execute material
modifications to any existing Property Documents or renew or extend the same
(exclusive of, in each case, any automatic renewal or extension in accordance
with its terms), (B) surrender, terminate or cancel the Property Documents,
(C) reduce or consent to the reduction of the term of the Property Documents,
(D) increase or consent to the increase of the amount of any charges under the
Property Documents, (E) otherwise modify, change, supplement, alter or amend, or
waive or release any of its rights and remedies under, the Property Documents in
any material respect or (F) following the occurrence and during the continuance
of an Event of Default, exercise any rights, make any decisions, grant any
approvals or otherwise take any action under the Property Documents.

Section 4.23. Ground Lease Covenants. Without limitation of the other provisions
herein (including, without limitation, Section 4.22 hereof), Borrower makes the
following covenants with respect to the Ground Lease:

(a) Borrower shall (i) pay (or cause to be paid) all rents, additional rents and
other sums required to be paid by Borrower, as tenant under and pursuant to the
provisions of the Ground Lease, (ii) diligently perform and observe (or cause to
be performed and observed) all of the terms, covenants and conditions of the
Ground Lease on the part of Borrower, as tenant thereunder, (iii) promptly
notify Lender of the giving of any notice by the landlord under the Ground Lease
to Borrower of any default by Borrower and deliver to Lender a true copy of each
such notice within five (5) Business Days of receipt, and (iv) promptly notify
Lender of any bankruptcy, reorganization or insolvency of the landlord under the
Ground Lease or of any notice thereof, and deliver to Lender a true copy of such
notice within five (5) Business Days of Borrower’s receipt.

(b) Borrower shall not, without the prior consent of Lender, surrender the
leasehold estate created by the Ground Lease or terminate or cancel the Ground
Lease or modify, change, supplement, alter or amend the Ground Lease, either
orally or in writing, and if Borrower shall default in the performance or
observance of any term, covenant or condition of the Ground Lease on the part of
Borrower and shall fail to cure the same prior to the expiration of any
applicable cure period provided thereunder, Lender shall have the right, but
shall be under no obligation, to pay any sums and to perform any act or take any
action as may be appropriate to cause all of the terms, covenants and conditions
of the Ground Lease on the part of Borrower to be performed or observed on
behalf of Borrower, to the end that the rights of Borrower in, to and under the
Ground Lease shall be kept unimpaired and free from default. If the landlord
under the Ground Lease shall deliver to Lender a copy of any notice of default
under the Ground Lease, such notice shall constitute full protection to Lender
for any action taken or omitted to be taken by Lender, in good faith, in
reliance thereon.

 

-79-



--------------------------------------------------------------------------------

(c) Borrower shall exercise each individual option, if any, to extend or renew
the term of the Ground Lease no less than sixty (60) days prior to the
expiration of such Ground Lease (the “Renewal Deadline”), and Borrower hereby
expressly authorizes and appoints Lender its attorney-in-fact to exercise any
such option in the name of and upon behalf of Borrower, which power of attorney
shall be irrevocable and shall be deemed to be coupled with an interest.
Borrower’s failure to exercise the aforesaid renewal option within the aforesaid
period shall, at Lender’s option, constitute an immediate Event of Default
hereunder. Additionally, Borrower acknowledges that Borrower has delivered to
Lender an original executed but undated notice to the landlord under the Ground
Lease exercising Borrower’s renewal rights thereunder (such notice, the “Renewal
Notice”). Borrower hereby irrevocably grants Lender the right to date and
transmit the Renewal Notice to the landlord under the Ground Lease; provided,
however, Lender shall only do so if, as of the Renewal Deadline, Lender is not
in receipt of evidence reasonably acceptable to Lender that Borrower has
exercised its right to renew the Ground Lease.

(d) Notwithstanding anything contained in the Ground Lease to the contrary,
Borrower shall not, without prior written consent of Lender, sublet any portion
of the leasehold estate created by the Ground Lease except in accordance with
the express terms and conditions of this Agreement

Section 4.24. Permits; Intellectual Property.

(a) Without limiting the other provisions of this Agreement and the other Loan
Documents, Borrower shall keep all Permits (including, without limitation, any
liquor licenses and any trademark or other Permits applicable to any Management
Agreement) in full force and effect and, during the continuance of an Event of
Default, Borrower will, at the cost of Borrower, and without expense to Lender,
execute, acknowledge and deliver all such writings and take any all further
actions necessary or reasonably requested by Lender to transfer any Permits
(including, without limitation, any liquor licenses or other Permits applicable
to any franchise agreement but excluding any trademarks or trade names) with
respect to the Properties into the name of Lender or its designee. To the extent
any such Permits (including, without limitation, any liquor licenses or other
Permits applicable to any franchise agreement but excluding any trademarks or
trade names) cannot be so transferred to Lender or its designee under applicable
law, Borrower shall continue to hold and maintain such Permits in full force and
effect for the benefit of Lender until such time as Lender can obtain such
Permits in its own name or the name of a designee. Without limiting the
foregoing, Borrower shall execute such interim management, leasing or other
agreements (which shall be in form and substance (i) reasonably satisfactory to
Lender and satisfactory to the applicable licensing authorities and
(ii) reasonably satisfactory to Borrower, which such approval by Borrower shall
not be unreasonably withheld, conditioned or delayed) as may be required for
Lender to continue operations at the Properties pursuant to such Permits
(excluding any trademarks or trade names other than as set forth in the
Assignment of Management Agreement) until such Permits are transferred to, or
are otherwise obtained by, Lender or its designee. Borrower constitutes and
appoints Lender its true and lawful attorney-in-fact with full power of
substitution to complete or undertake any action required of Borrower under this
Section in the name of Borrower in the event Borrower fails to do the same;
provided, however, Lender shall not exercise such power of attorney (unless an
Event of Default has occurred and is continuing) without five (5) Business Days
prior written notice to Borrower.

 

-80-



--------------------------------------------------------------------------------

(b) Borrower shall keep and maintain all Intellectual Property relating to the
use or operation of the Property and all Intellectual Property (other than any
Intellectual Property used by Borrower pursuant to any franchise agreement
entered into in accordance with the applicable terms and conditions hereof or
any Management Agreement) shall be held by and (if applicable) registered in the
name of Borrower. Borrower shall not transfer or let lapse any Intellectual
Property without Lender’s prior consent unless such transfer or lapse is in the
ordinary course of business and would not reasonably be expected to result in a
Material Adverse Effect. Lender acknowledges that it has no security interest in
any Intellectual Property or right to use any of Borrower’s (or any of
Borrower’s Affiliates) trade names or trademarks in connection with the Loan
(other than as set forth in the Assignment of Management Agreement).

Section 4.25. Condominium Covenants. With respect to the Condominium, Borrower
hereby covenants as follows:

(a) Borrower shall promptly pay (or cause to be paid) all Common Charges imposed
pursuant to the Condominium Documents when the same become due and payable with
respect to the Units owned by Borrower. The amount of Common Charges payable by
Borrower on an annual basis is $0.00. Borrower shall deliver to Lender, promptly
upon Lender’s request, evidence satisfactory to Lender that the Common Charges
have been so paid or are not then delinquent with respect to the Units owned by
Borrower. Borrower shall promptly notify Lender of (I) any adjustments made to
the amount of Common Charges due under the Condominium Documents and (II) the
imposition of any additional Common Charges under the Condominium Documents.

(b) Borrower acknowledges and agrees that the Units owned by Borrower are within
the definition of “Property” under this Agreement and, as such, Borrower shall
cause the same to be insured in accordance with Article 7 of this Agreement. Any
Net Proceeds of such insurance or any Net Proceeds otherwise obtained with
respect to any condemnation of the Individual Property subject to the
Condominium Documents shall be held and applied by Lender in accordance with the
applicable terms and conditions of this Agreement and the Condominium and the
Units shall be insured in accordance with the provisions of Article 7 of this
Agreement. Borrower shall cause any insurance proceeds or condemnation awards
with respect to the Condominium and/or the Units that are to be held and
disbursed by the Board pursuant to the terms of the Condominium Documents to be
held by an Eligible Institution or an insurance trustee approved by Lender and
such insurance proceeds or condemnation awards shall be applied in accordance
with the terms and conditions of this Agreement.

(c) Borrower hereby covenants and agrees to provide to the Board on the Closing
Date a copy of the Security Instrument with respect to the Individual Property
subject to the Condominium Documents, the name and address of Lender and
Servicer, and a general description of the Loan.

 

-81-



--------------------------------------------------------------------------------

(d) Borrower shall observe and perform (and shall cause the Board to observe and
perform) each and every term to be observed or performed by Borrower and/or the
Board in all material respects pursuant to the Condominium Documents. Borrower
shall (i) restrict the Board from taking any action with respect to the
Condominium and/or the Hudson Property that would be contrary to or inconsistent
with any applicable covenant contained in this Agreement or in any other Loan
Documents, (ii) cause the Board to comply with any applicable covenant of
Borrower contained in this Agreement or in the other Loan Documents relating to
the Condominium and/or the Hudson Property, (iii) cause the Board to hold the
funds of the Condominium in an Eligible Account at an Eligible Institution, and
(iv) not permit the Board to establish any significant working capital or
similar reserves or undertaking any significant capital expenditures. Borrower
shall not, and Borrower shall not permit, consent to or otherwise allow the
Board to, create any new Units or sell any Units (other than in connection with
the release of the Hudson Property in accordance with the terms and conditions
of this Agreement). Borrower shall obtain resignation letters from each voting
member of the Board and any officers of the Condominium appointed by Borrower to
be held by Lender in escrow and submitted upon the occurrence and continuance of
an Event of Default and Borrower shall obtain the agreement of the Board and the
officers of the Condominium to have Lender appoint each voting member of the
Board upon the occurrence and during the continuance of an Event of Default.

(e) Borrower shall, and shall cause the Board to (i) maintain the Condominium
and the Units in good condition and repair, (ii) promptly comply with all Legal
Requirements applicable to the Condominium and the Units, (iii) promptly repair,
replace or rebuild any part of the Condominium and the Units which may be
damaged or destroyed by any casualty or which may be affected by any
condemnation proceeding and Borrower shall not in such event vote to not repair,
restore or rebuild the Condominium without the prior written consent of Lender,
and (iv) complete and pay for, within a reasonable time, any structure at any
time in the process of construction or repair on the Condominium and the Units.

(f) Without the prior written consent of Lender, Borrower shall not permit any
of the terms or provisions of the Condominium Documents to be modified or
amended in any manner or permit the Condominium to be terminated, withdrawn from
a condominium regime, partitioned, subdivided, expanded or otherwise modified.

(g) Borrower shall cause the Board to allow Lender to examine the books, records
and receipts of the Condominium upon ten (10) days’ prior written notice to the
Borrower.

(h) Borrower shall promptly deliver to Lender a true and correct copy of all
notices of default or other material notices received by Borrower with respect
to any obligations or duty of Borrower under the Condominium Documents. Borrower
shall deliver to Lender each budget of the Condominium promptly upon the
finalization thereof. Lender shall have the right, but not the obligation, to
cure any default by Borrower under the Condominium Documents and Borrower shall
cause the Board to provide Lender (i) forty-five (45) days to cure any monetary
default and ninety (90) days to cure any non-monetary default, (ii) in the event
that any such default cannot be cured by the payment of money or within such
ninety (90) day period, such reasonable time as may be necessary to cure the
default so long as Lender diligently pursues such cure to completion and
continues to perform any monetary obligations of Borrower to the Board, and
(iii) in the event that such default is incapable of cure by Lender, such time
as may be required for Lender to institute foreclosure of the Security
Instrument with respect to the Individual Property subject to the Condominium
and/or otherwise enforce Lender’s rights and remedies under this Agreement, the
Security Instrument and the other Loan Documents and prosecute such foreclosure
and/or enforcement to conclusion.

 

-82-



--------------------------------------------------------------------------------

(i) To the extent that any approval rights, consent rights or other rights or
privileges are granted to a “Registered Mortgagee” in the Condominium Documents
or any other similar mortgagee protection provisions are contained in the
Condominium Documents, then such approval rights, consent rights or other
rights, protections or privileges shall be deemed to be required by this
Agreement or contained in this Agreement, as applicable.

(j) Lender shall have the rights and privileges which Borrower has as though
Lender were in fact the owner of the Units owned by Borrower and as if it were a
“Declarant” under the Condominium Documents, and as if it were a member of the
Board elected by Borrower, which rights and privileges shall include, without
limitation, all voting rights accruing to Borrower (and the members of the Board
elected by Borrower) under the terms of the Condominium Documents. Upon the
occurrence and continuance of an Event of Default, Lender may vote in place of
Borrower and may exercise any and all of the rights and privileges of Borrower.
Borrower hereby irrevocably appoints Lender as its attorney-in-fact, coupled
with an interest, to vote as Borrower’s proxy and to act with respect to all of
said rights so long as such Event of Default continues hereunder or under any
other Loan Documents. Written notice from Lender to the Board shall be deemed
conclusive as to the existence of such Event of Default and as to Lender’s
rights and privileges under this Agreement. Notwithstanding anything contained
herein to the contrary, nothing contained herein or otherwise shall render
Lender liable for any Common Charges.

(k) The Board and the Condominium are not a party to any loan, credit agreement
or other arrangement for any extension of credit, whether funded or to be
funded. Borrower shall not, without Lender’s prior written consent, permit the
Board and/or the Condominium to incur any indebtedness or to encumber the
Condominium in connection therewith (other than the Security Instrument granted
by Borrower to Lender).

(l) In addition to Lender’s consent rights as specified in this Section,
Borrower shall not exercise any other approval, consent or voting right to which
it is entitled under the Condominium Documents without obtaining Lender’s prior
written consent (which consent shall not be unreasonably withheld or delayed).

(m) Borrower shall (and shall cause the members of the Board elected by Borrower
to) attend each duly called meeting or special meeting of the Board. Lender
shall have the right to participate in any arbitration proceeding instituted in
accordance with the provisions of the Condominium Documents.

(n) Borrower acknowledges and agrees that any management agreement with respect
to the Condominium and/or the Units shall be required to be a Management
Agreement (as defined herein) and shall be subject to the terms and conditions
of this Agreement and the other Loan Documents.

Section 4.26. Operating Lease.

(a) Each Borrower represents, covenants and warrants that it is the express
intent of Borrower and Operating Lessee that each Operating Lease constitute a
lease under applicable real property laws and laws governing bankruptcy,
insolvency and creditors’ rights generally, and that the sole interest of each
Operating Lessee in each applicable Individual Property is as tenant under the
applicable Operating Lease. In the event that it shall be determined that the
Operating Lease is not a lease under applicable real property laws and laws
governing bankruptcy, insolvency and creditors’ rights generally, and that the
interest of any Operating Lessee in any applicable Individual Property is other
than that of tenant under an Operating Lease, Borrower hereby covenants and
agrees that it shall cause such Operating Lessee’s interest in such Individual
Property, however characterized, to continue to be subject and subordinate to
the lien of the Security Instruments on all the same terms and conditions as
contained in the applicable Operating Lease and the applicable Security
Instrument.

 

-83-



--------------------------------------------------------------------------------

(b) Without Lender’s prior written consent, Borrower shall not (a) surrender,
terminate or cancel any Operating Lease, (b) reduce or consent to the reduction
of the term of any Operating Lease, (c) increase or consent to the increase of
the amount of any charges under any Operating Lease, (d) modify, change,
supplement, alter or amend any Operating Lease or waive or release any of
Borrower’s rights and remedies under the Operating Lease; or (e) waive, excuse,
condone or in any way release or discharge the Operating Lessee of or from
Operating Lessee’s obligations, covenants and/or conditions under the Operating
Lease.

(c) Borrower shall, from time to time, deliver to Lender such certificates of
estoppel with respect to compliance by Borrower with the terms of each Operating
Lease as may be requested by Lender (which request shall not be made more than
twice in any calendar year prior to the occurrence and continuance of an Event
of Default).

Section 4.27. SRO Units.

(a) In the event any SRO Unit ceases to be regulated under the New York City
Rent Stabilization Law or the New York City Emergency Rent and Rehabilitation
Law, as applicable, Borrower shall convert such SRO Unit into a hotel room in
accordance with applicable law and in a manner consistent with Borrower’s past
practices.

(b) Borrower will promptly notify Lender of any vacancy of an SRO Unit. Upon
request of Lender from time to time, Borrower shall provide Lender with a report
relating to the SRO Units listing the occupancy status, current rent, copies of
any material filings with the New York City Department of Housing Preservation
and Development as respects each such unit, and evidence that Borrower is in
compliance in all material respects with all Legal Requirements pertaining
thereto. Prior to commencing any material alterations of any such SRO Units,
Borrower shall make all required filings and take all actions required under
applicable Legal Requirements and shall furnish Lender with evidence of such
compliance.

(c) Borrower shall continue to provide all services required to be provided to
each SRO Unit under applicable Legal Requirements.

(d) Borrower shall collect rent with respect to each SRO Unit in an amount not
to exceed the maximum legal rent collectible thereunder.

 

-84-



--------------------------------------------------------------------------------

Section 4.28. Special Management Agreement.

(a) Borrower shall (i) diligently and promptly perform, observe and enforce all
of the terms, covenants and conditions of the Special Management Agreement on
the part of Borrower to be performed, observed and enforced to the end that all
things shall be done which are necessary to keep unimpaired the rights of
Borrower under the Special Management Agreement, (ii) promptly notify Lender of
any default under the Special Management Agreement; (iii) promptly deliver to
Lender a copy of any notice of default or other material notice received by
Borrower under any Special Management Agreement; (iv) promptly give notice to
Lender of any notice or information that Borrower receives which indicates that
Special Manager is terminating the Special Management Agreement or that Special
Manager is otherwise discontinuing its management of the food and beverage
related activities at the Delano Property; and (v) promptly enforce the
performance and observance of all of the covenants required to be performed and
observed by Special Manager under the Special Management Agreement.

(b) Borrower shall not, without the prior written consent of Lender,
(i) surrender, terminate or cancel the Special Management Agreement, consent to
any assignment of the Special Manager’s interest under the Special Management
Agreement or otherwise replace the Special Manager or renew or extend the
Special Management Agreement (exclusive of, in each case, any automatic renewal
or extension in accordance with its terms) or enter into any other new or
replacement management agreement with respect to the food and beverage related
activities at the Delano Property; provided, however, that Borrower may
terminate the Special Management Agreement provided that (A) such termination is
in accordance with the applicable terms and conditions hereof and of the other
Loan Documents, (B) any termination fees payable to Special Manager are either
(1) paid from Excess Cash Flow which is entitled to be used for such payment in
accordance with the terms and conditions of this Agreement or (2) paid from an
equity contribution to Borrower from sources other than the Properties and
(C) Borrower shall have provided to Lender evidence reasonably acceptable to
Lender that the food and beverage activities at the Delano Property shall be
either be operated (1) by Manager pursuant to a Management Agreement in
accordance with the terms and conditions of this Agreement and the other Loan
Documents or (2) pursuant to Leases entered into in accordance with the terms
and conditions of this Agreement; (ii) except pursuant to the express terms and
conditions of clause (i) above, reduce or consent to the reduction of the term
of the Special Management Agreement; (iii) increase or consent to the increase
of the amount of any charges under the Special Management Agreement; or
(iv) except pursuant to the express terms and conditions of clause (i) above,
otherwise modify, change, alter or amend, in any material respect, or waive or
release any of its material rights and remedies under, the Special Management
Agreement in any material respect.

(c) If Borrower shall default beyond the expiration of any applicable notice and
cure period in the performance or observance of any material term, covenant or
condition of the Special Management Agreement on the part of Borrower to be
performed or observed, then, without limiting the generality of the other
provisions of this Agreement, and without waiving or releasing Borrower from any
of its obligations hereunder, Lender shall have the right, but shall be under no
obligation, to pay any sums and to perform any act or take any action as may be
appropriate to cause all the terms, covenants and conditions of the Special
Management Agreement on the part of Borrower to be performed or observed to be
promptly performed or observed on behalf of Borrower, to the end that the rights
of Borrower in, to and under the Special Management Agreement shall be kept
unimpaired and free from default. Lender and any Person designated by Lender
shall have, and are hereby granted, the right to enter upon any applicable
Individual Property at any time and from time to time for the purpose of taking
any such action. If any Special Manager shall deliver to Lender a copy of any
notice sent to Borrower of default under the Special Management Agreement, such
notice shall constitute full protection to Lender for any action taken or
omitted to be taken by Lender in good faith, in reliance thereon. Borrower shall
notify Lender if any Special Manager sub-contracts to a third party or an
Affiliate any or all of its management responsibilities under the Special
Management Agreement.

 

-85-



--------------------------------------------------------------------------------

(d) Borrower shall, from time to time, use commercially reasonable efforts to
obtain from the Special Manager under the Special Management Agreement such
certificates of estoppel with respect to compliance by Borrower with the terms
of the Special Management Agreement as may be reasonably requested by Lender.
Borrower shall exercise each individual option, if any, to extend or renew the
term of the Special Management Agreement upon demand by Lender made at any time
within one (1) year of the last day upon which any such option may be exercised,
and Borrower hereby expressly authorizes and appoints Lender its
attorney-in-fact (exercisable upon the occurrence and during the continuance of
an Event of Default) to exercise any such option in the name of and upon behalf
of Borrower, which power of attorney shall be irrevocable and shall be deemed to
be coupled with an interest.

(e) In the event that the Special Management Agreement is scheduled to expire at
any time during the term of the Loan, Borrower shall submit to Lender by no
later than 30 days prior to such expiration evidence reasonably acceptable to
Lender that the food and beverage related activities at the Delano Property
shall be either be operated (1) by Manager pursuant to a Management Agreement in
accordance with the terms and conditions of this Agreement and the other Loan
Documents or (2) pursuant to Leases entered into in accordance with the terms
and conditions of this Agreement. Borrower’s failure to submit the same within
such time-frame shall, at Lender’s option, constitute an immediate Event of
Default.

(f) Borrower shall notify Lender in writing, within two (2) Business Days
following receipt thereof, of Borrower’s receipt of any early termination fee or
similar payment or other termination fee or similar payment paid by Special
Manager, and Borrower further covenants and agrees that Borrower shall hold any
such termination fee or payment in trust for the benefit of Lender and that any
use of such termination fee or payment shall be subject in all respects to
Lender’s prior written consent in Lender’s sole discretion (which consent may
include, without limitation, a requirement by Lender that such termination fee
or payment be placed in reserve with Lender to be disbursed by Lender for
finding a replacement for Special Manager with respect to the food and beverage
operations at the Delano Property and/or for payment of the Debt or otherwise in
connection with the Loan evidenced by the Note and/or the Properties, as so
determined by Lender). The foregoing consent right of Lender (including, without
limitation, any reserve requirement) shall not be subject to any “cap” or
similar limit on the amount of Reserve Funds held by Lender.

(g) Any sums expended by Lender pursuant to this Section shall bear interest at
the Default Rate from the date such cost is incurred to the date of payment to
Lender, shall be deemed to constitute a portion of the Debt, shall be secured by
the lien of the Security Instrument and the other Loan Documents and shall be
immediately due and payable upon demand by Lender therefor.

 

-86-



--------------------------------------------------------------------------------

Section 4.29. Collective Bargaining Agreement.

(a) Borrower shall timely comply, and, to the extent that it has authority to do
so, shall require Manager to comply, in all material respects, with all
Employment Related Laws and Obligations as the same relate to the Properties.

(b) Borrower shall comply, and, to the extent that it has authority to do so,
shall require Manager to comply, in all material respects with the Union
Documents as the same relate to the Properties; provided, however, that,
Borrower may not take such actions or give consent for Manager to take such
actions that would trigger multiemployer pension plan withdrawal liability to
the CBA Multiemployer Plans under Title IV of ERISA without Lender’s consent. To
the extent that it is liable, Borrower shall pay any such liability in full in
accordance with the provisions of ERISA, the collective bargaining agreement set
forth on Schedule XXII hereto, the CBA Multiemployer Plans and any rules,
regulations and by-laws established by such plans. Borrower shall notify Lender
of the occurrence of any material default or the occurrence of any condition
which, but for the passage of time or the giving of notice, could result in a
material default under the terms of the Union Documents.

(c) Borrower shall promptly notify Lender in the event Borrower, Manager or any
Affiliates of the foregoing will be the subject of an audit by a CBA
Multiemployer Plan. In the event Borrower or Manager does not fully fund its
obligations under the CBA Multiemployer Plans, Borrower shall continually
provide Lender with up to date written information regarding Borrower’s or
Manager’s actions to remedy any such shortfall in funding obligations under the
CBA Multiemployer Plans.

(d) Promptly upon Borrower’s receipt of same, Borrower shall provide Lender with
copies of the following: (i) all notices from the CBA Multiemployer Plan,
(ii) notices from the applicable CBA Multiemployer Plan stating that such CBA
Multiemployer Plan is determined to be in critical or endangered status,
(iii) notices and demands from the CBA Multiemployer Plans regarding actual or
potential withdrawal liability under any such CBA Multiemployer Plan, and
(iv) written requests to the CBA Multiemployer Plans for estimates of potential
or actual withdrawal liability under such CBA Multiemployer Plans along with
copies of the actual estimates when received by Borrower.

Section 4.30. Closing Date Delano Property Work. Borrower shall use commercially
reasonable efforts to (i) complete the replacement of the boilers at the Delano
Property and (ii) complete work adding new flooring for the solarium at the
Delano Property.

ARTICLE 5

ENTITY COVENANTS

Section 5.1. Single Purpose Entity/Separateness.

(a) Each Borrower has not and will not:

(i) engage in any business or activity other than the ownership, operation and
maintenance of the applicable Individual Property, and activities incidental
thereto;

 

-87-



--------------------------------------------------------------------------------

(ii) acquire or own any assets other than (A) the applicable Individual
Property, and (B) such incidental Personal Property as may be necessary for the
ownership, leasing, maintenance and operation of such applicable Individual
Property;

(iii) merge into or consolidate with any Person, or dissolve, terminate,
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure;

(iv) except with respect to the Lapses in Good Standing, fail to observe all
organizational formalities in all material respects, or fail to preserve its
existence as an entity duly organized, validly existing and in good standing (if
applicable) under the applicable Legal Requirements of the jurisdiction of its
organization or formation, or amend, modify, terminate or fail to comply with
the provisions of its organizational documents (provided, that, such
organizational documents may be amended or modified to the extent that, in
addition to the satisfaction of the requirements related thereto set forth
therein, Lender’s prior written consent and, if required by Lender, a Rating
Agency Confirmation are first obtained);

(v) own any subsidiary, or make any investment in, any Person (other than, with
respect to any SPE Component Entity, in the applicable Borrower and other than
with respect to Henry Hudson Holdings LLC, its ownership of Hudson Pledgor LLC,
Hudson Managing Member LLC and Hudson Residual Interests, Inc.);

(vi) commingle its funds or assets with the funds or assets of any other Person
(other than another Borrower);

(vii) incur any Indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (A) the Debt, (B) trade and
operational indebtedness incurred in the ordinary course of business with trade
creditors, provided such indebtedness is (1) unsecured, (2) not evidenced by a
note, (3) on commercially reasonable terms and conditions, and (4) due not more
than sixty (60) days past the date incurred and paid on or prior to such date
(except, with respect to Work Charges and/or other trade payables, to the extent
that Borrower is contesting such charges in accordance with the terms and
conditions of Section 4.16 hereof), and/or (C) Permitted Equipment Leases;
provided however, the aggregate amount of the indebtedness described in (B) and
(C) shall not exceed at any time three percent (3%) of the outstanding aggregate
Allocated Loan Amounts associated with the portions of the Property owned by the
applicable Borrower. No Indebtedness other than the Debt may be secured
(subordinate or pari passu) by the Property;

(viii) fail to maintain all of its books, records, financial statements and bank
accounts separate from those of any other Person (including, without limitation,
any Affiliates). Borrower’s assets have not and will not be listed as assets on
the financial statement of any other Person; provided, however, that Borrower’s
assets may be included in a consolidated financial statement of its Affiliates
provided that (i) appropriate notation shall be made on such consolidated
financial statements to indicate the separateness of Borrower and such
Affiliates and to indicate that Borrower’s assets and credit are not available
to satisfy the debts and other obligations of such Affiliates or any other
Person and (ii) such assets shall be listed on Borrower’s own separate balance
sheet. Borrower has maintained and will maintain its books, records, resolutions
and agreements as official records;

 

-88-



--------------------------------------------------------------------------------

(ix) enter into any contract or agreement with any partner, member, shareholder,
principal or Affiliate, except, except, in each case, upon terms and conditions
that are intrinsically fair and substantially similar to those that would be
available on an arm’s-length basis with unaffiliated third parties;

(x) maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;

(xi) assume or guaranty the debts of any other Person, hold itself out to be
responsible for the debts of any other Person, or otherwise pledge its assets
for the benefit of any other Person or hold out its credit as being available to
satisfy the obligations of any other Person (other than another Borrower);

(xii) make any loans or advances to any Person (other than another Borrower);

(xiii) fail to file its own tax returns (unless prohibited by applicable Legal
Requirements from doing so);

(xiv) fail to (A) hold itself out to the public and identify itself, in each
case, as a legal entity separate and distinct from any other Person and not as a
division or part of any other Person, (B) conduct its business solely in its own
name, (C) hold its assets in its own name or (D) correct any known
misunderstanding regarding its separate identity;

(xv) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations (to the extent there exists sufficient cash
flow from the applicable Individual Property to do so);

(xvi) without the prior unanimous written consent of all of its partners,
shareholders or members, as applicable, the prior unanimous written consent of
its board of directors or managers, as applicable, and the prior written consent
of each Independent Director (regardless of whether such Independent Director is
engaged at the Borrower or SPE Component Entity level), (a) file or consent to
the filing of any petition, either voluntary or involuntary, to take advantage
of any Creditors Rights Laws, (b) seek or consent to the appointment of a
receiver, liquidator or any similar official, (c) take any action that will
cause such entity to become insolvent, (d) make an assignment for the benefit of
creditors or (e) take any Material Action with respect to Borrower or any SPE
Component Entity (provided, that, none of any member, shareholder or partner (as
applicable) of Borrower or any SPE Component Entity or any board of directors or
managers (as applicable) of Borrower or any SPE Component Entity may vote on or
otherwise authorize the taking of any of the foregoing actions unless, in each
case, there are at least two (2) Independent Directors then serving in such
capacity in accordance with the terms of the applicable organizational documents
and each of such Independent Directors have consented to such foregoing action);

 

-89-



--------------------------------------------------------------------------------

(xvii) fail to allocate shared expenses (including, without limitation, shared
office space) or fail to use separate stationery, invoices and checks;

(xviii) fail to pay its own liabilities (including, without limitation, salaries
of its own employees, if any) from its own funds or fail to maintain a
sufficient number of employees in light of its contemplated business operations
(in each case to the extent there exists sufficient cash flow from the
applicable Individual Property to do so);

(xix) acquire obligations or securities of its partners, members, shareholders
or other Affiliates, as applicable; or

(xx) identify its partners, members, shareholders or other Affiliates, as
applicable, as a division or part of it.

(b) If Borrower is a partnership or limited liability company (other than an
Acceptable LLC), each general partner (in the case of a partnership) and at
least one member (in the case of a limited liability company) of Borrower, as
applicable, shall be a corporation or an Acceptable LLC (each an “SPE Component
Entity”) whose sole asset is its interest in Borrower. Each SPE Component Entity
(i) will at all times comply with each of the covenants, terms and provisions
contained in Section 5.1(a)(iii)—(vi) (inclusive) and (viii) – (xx) (inclusive)
and, if such SPE Component Entity is an Acceptable LLC, Section 5.1(c) and
(d) hereof, as if such representation, warranty or covenant was made directly by
such SPE Component Entity; (ii) will not engage in any business or activity
other than owning an interest in Borrower; (iii) will not acquire or own any
assets other than its partnership, membership, or other equity interest in
Borrower; (iv) will at all times continue to own no less than a 0.1% direct
equity ownership interest in Borrower; (v) will not incur any debt, secured or
unsecured, direct or contingent (including guaranteeing any obligation); and
(vi) will cause Borrower to comply with the provisions of this Section 5.1.

(c) In the event Borrower or the SPE Component Entity is an Acceptable LLC, the
limited liability company agreement of Borrower or the SPE Component Entity (as
applicable) (the “LLC Agreement”) shall provide that (i) upon the occurrence of
any event that causes the last remaining member of Borrower or the SPE Component
Entity (as applicable) (“Member”) to cease to be the member of Borrower or the
SPE Component Entity (as applicable) (other than (A) upon an assignment by
Member of all of its limited liability company interest in Borrower or the SPE
Component Entity (as applicable) and the admission of the transferee in
accordance with the Loan Documents and the LLC Agreement, or (B) the resignation
of Member and the admission of an additional member of Borrower or the SPE
Component Entity (as applicable) in accordance with the terms of the Loan
Documents and the LLC Agreement), any person acting as Independent Director of
Borrower or the SPE Component Entity (as applicable) shall, without any action
of any other Person and simultaneously with the Member ceasing to be the member
of Borrower or the SPE Component Entity (as applicable) automatically be
admitted to Borrower or the SPE Component Entity (as applicable) as a member
with a 0% economic interest (“Special Member”) and shall continue Borrower or
the SPE Component Entity (as applicable) without

 

-90-



--------------------------------------------------------------------------------

dissolution and (ii) Special Member may not resign from Borrower or the SPE
Component Entity (as applicable) or transfer its rights as Special Member unless
(A) a successor Special Member has been admitted to Borrower or the SPE
Component Entity (as applicable) as a Special Member in accordance with
requirements of Delaware law and (B) after giving effect to such resignation or
transfer, there remains at least two (2) Independent Directors of the SPE
Component Entity or Borrower (as applicable) in accordance with Section 5.2
below. The LLC Agreement shall further provide that (i) Special Member shall
automatically cease to be a member of Borrower or the SPE Component Entity (as
applicable) upon the admission to Borrower or the SPE Component Entity (as
applicable) of the first substitute member, (ii) Special Member shall be a
member of Borrower or the SPE Component Entity (as applicable) that has no
interest in the profits, losses and capital of Borrower or the SPE Component
Entity (as applicable) and has no right to receive any distributions of the
assets of Borrower or the SPE Component Entity (as applicable), (iii) pursuant
to the applicable provisions of the limited liability company act of the State
of Delaware (the “Act”), Special Member shall not be required to make any
capital contributions to Borrower or the SPE Component Entity (as applicable)
and shall not receive a limited liability company interest in Borrower or the
SPE Component Entity (as applicable), (iv) Special Member, in its capacity as
Special Member, may not bind Borrower or the SPE Component Entity (as
applicable) and (v) except as required by any mandatory provision of the Act,
Special Member, in its capacity as Special Member, shall have no right to vote
on, approve or otherwise consent to any action by, or matter relating to,
Borrower or the SPE Component Entity (as applicable) including, without
limitation, the merger, consolidation or conversion of Borrower or the SPE
Component Entity (as applicable); provided, however, such prohibition shall not
limit the obligations of Special Member, in its capacity as Independent
Director, to vote on such matters required by the Loan Documents or the LLC
Agreement. In order to implement the admission to Borrower or the SPE Component
Entity (as applicable) of Special Member, Special Member shall execute a
counterpart to the LLC Agreement. Prior to its admission to Borrower or the SPE
Component Entity (as applicable) as Special Member, Special Member shall not be
a member of Borrower or the SPE Component Entity (as applicable), but Special
Member may serve as an Independent Director of Borrower or the SPE Component
Entity (as applicable).

(d) The LLC Agreement shall further provide that (i) upon the occurrence of any
event that causes the Member to cease to be a member of Borrower or the SPE
Component Entity (as applicable) to the fullest extent permitted by law, the
personal representative of Member shall, within ninety (90) days after the
occurrence of the event that terminated the continued membership of Member in
Borrower or the SPE Component Entity (as applicable) agree in writing (A) to
continue Borrower or the SPE Component Entity (as applicable) and (B) to the
admission of the personal representative or its nominee or designee, as the case
may be, as a substitute member of Borrower or the SPE Component Entity (as
applicable) effective as of the occurrence of the event that terminated the
continued membership of Member in Borrower or the SPE Component Entity (as
applicable), (ii) any action initiated by or brought against Member or Special
Member under any Creditors Rights Laws shall not cause Member or Special Member
to cease to be a member of Borrower or the SPE Component Entity (as applicable)
and upon the occurrence of such an event, the business of Borrower or the SPE
Component Entity (as applicable) shall continue without dissolution and
(iii) each of Member and Special Member waives any right it might have to agree
in writing to dissolve Borrower or the SPE Component Entity (as applicable) upon
the occurrence of any action initiated by or brought against Member or Special
Member under any Creditors Rights Laws, or the occurrence of an event that
causes Member or Special Member to cease to be a member of Borrower or the SPE
Component Entity (as applicable).

 

-91-



--------------------------------------------------------------------------------

(e) Without limiting the foregoing in this Section 5.1, each Borrower (i) except
with respect to the Lapses in Good Standing, has since the date of its formation
been duly formed, validly existing and in good standing in the state of its
incorporation or formation and in all other jurisdictions where it is qualified
to do business, (ii) has paid all taxes which it owes and is not involved in any
dispute with any taxing authority, (iii) is not now or has ever been, party to
any lawsuit, arbitration, summons or legal proceeding that resulted in a
judgment against it that has not been indefeasibly satisfied in full by proceeds
of insurance or otherwise prior to the date hereof, (iv) has no Liens of any
nature against it, except for Permitted Encumbrances, (v) has no material
contingent or actual obligations not related to the applicable Individual
Property, (vi) except with respect to the Lapses in Good Standing, has all times
since the date of its formation been a single purpose, bankruptcy remote entity
and, to the extent applicable, has complied with the separateness covenants set
forth in its respective limited liability company agreement and (vii) has not
owned any property other than the applicable Individual Property.

Section 5.2. Independent Director.

(a) The organizational documents of each Borrower (to the extent such Borrower
is a corporation or an Acceptable LLC) or the SPE Component Entity, as
applicable, shall provide that at all times there shall be at least two duly
appointed independent directors or managers of such entity (each, an
“Independent Director”) who each shall (I) not have been at the time of each
such individual’s initial appointment, and shall not have been at any time
during the preceding five years, and shall not be at any time while serving as
Independent Director, either (i) a shareholder (or other equity owner) of, or an
officer, director (other than in its capacity as Independent Director), partner,
member or employee of, any Borrower or any of its respective shareholders,
partners, members, subsidiaries or Affiliates, (ii) a customer of, or supplier
to, or other Person who derives any of its purchases or revenues from its
activities with, any Borrower or any of its respective shareholders, partners,
members, subsidiaries or Affiliates, (iii) a Person who Controls or is under
common Control with any such shareholder, officer, director, partner, member,
employee supplier, customer or other Person, or (iv) a member of the immediate
family of any such shareholder, officer, director, partner, member, employee,
supplier, customer or other Person (II) shall have, at the time of their
appointment, had at least three (3) years experience in serving as an
independent director and (III) be employed by, in good standing with and engaged
by Borrower in connection with, in each case, an Approved ID Provider.

 

-92-



--------------------------------------------------------------------------------

(b) The organizational documents of each Borrower and the SPE Component Entity
shall further provide that (I) the board of directors or managers of Borrower
and the SPE Component Entity and the constituent equity owners of such entities
(constituent equity owners, the “Constituent Members”) shall not take any action
set forth in Section 5.1(a)(xvi) or any other action which, under the terms of
any organizational documents of Borrower or the SPE Component Entity, requires
the vote of the Independent Directors unless, in each case, at the time of such
action there shall be at least two Independent Directors engaged as provided by
the terms hereof and such Independent Directors vote in favor of or otherwise
consent to such action; (II) any resignation, removal or replacement of any
Independent Director shall not be effective without (and Borrower shall not be
permitted to remove or replace any Independent Director without) (1) prior
written notice to Lender and the Rating Agencies (which such prior written
notice must be given on the earlier of five (5) days or three (3) Business Days
prior to the applicable resignation, removal or replacement) and (2) evidence
that the replacement Independent Director satisfies the applicable terms and
conditions hereof and of the applicable organizational documents (which such
evidence must accompany the aforementioned notice); (III) to the fullest extent
permitted by applicable law, including Section 18-1101(c) of the Act and
notwithstanding any duty otherwise existing at law or in equity, the Independent
Directors shall consider only the interests of the Constituent Members and
Borrower and any SPE Component Entity (including Borrower’s and any SPE
Component Entity’s respective creditors) in acting or otherwise voting on the
matters provided for herein and in Borrower’s and SPE Component Entity’s
organizational documents (which such fiduciary duties to the Constituent Members
and Borrower and any SPE Component Entity (including Borrower’s and any SPE
Component Entity’s respective creditors), in each case, shall be deemed to apply
solely to the extent of their respective economic interests in Borrower or SPE
Component Entity (as applicable) exclusive of (x) all other interests
(including, without limitation, all other interests of the Constituent Members),
(y) the interests of other Affiliates of the Constituent Members, Borrower and
SPE Component Entity and (z) the interests of any group of Affiliates of which
the Constituent Members, Borrower or SPE Component Entity is a part)); (IV)
other than as provided in subsection (III) above, the Independent Directors
shall not have any fiduciary duties to any Constituent Members, any directors of
Borrower or SPE Component Entity or any other Person; (V) the foregoing shall
not eliminate the implied contractual covenant of good faith and fair dealing
under applicable law; and (VI) to the fullest extent permitted by applicable
law, including Section 18-1101(e) of the Act, an Independent Director shall not
be liable to Borrower, SPE Component Entity, any Constituent Member or any other
Person for breach of contract or breach of duties (including fiduciary duties),
unless the Independent Director acted in bad faith or engaged in willful
misconduct.

Section 5.3. Change of Name, Identity or Structure. Borrower shall not change
(or permit to be changed) Borrower’s or the SPE Component Entity’s (a) name,
(b) identity (including its trade name or names), (c) principal place of
business set forth on the first page of this Agreement or (d) if not an
individual, Borrower’s or the SPE Component Entity’s corporate, partnership or
other structure or state of formation, without, in each case, notifying Lender
of such change in writing at least thirty (30) days prior to the effective date
of such change and, in the case of a change in Borrower’s or the SPE Component
Entity’s structure or state of formation, without first obtaining the prior
written consent of Lender and, if required by Lender, a Rating Agency
Confirmation with respect thereto, provided, that, (1) the Delano Property may
be referred to as the “Delano, a Morgans hotel” or pursuant to words of similar
import and (2) the Hudson Property may be referred to as the “Hudson, a Morgans
hotel” or pursuant to words of similar import without the prior written consent
of Lender and without a Rating Agency Confirmation. Borrower shall execute and
deliver to Lender, prior to or contemporaneously with the effective date of any
such change, any financing statement or financing statement change required by
Lender to establish or maintain the validity, perfection and priority of the
security interest granted herein. At the request of Lender, Borrower shall
execute a certificate in form reasonably satisfactory to Lender listing the
trade names under which Borrower or the SPE Component Entity intends to operate
the applicable Individual Property, and representing and warranting that
Borrower or the SPE Component Entity does business under no other trade name
with respect to the applicable Individual Property.

 

-93-



--------------------------------------------------------------------------------

Section 5.4. Business and Operations. Borrower will continue to engage in the
businesses now conducted by it as and to the extent the same are necessary for
the ownership, maintenance, management and operation of the applicable
Individual Property. Borrower will qualify to do business and will remain in
good standing under the laws of the jurisdiction as and to the extent the same
are required for the ownership, maintenance, management and operation of the
applicable Individual Property.

ARTICLE 6

NO SALE OR ENCUMBRANCE

Section 6.1. Transfer Definitions. As used herein and in the other Loan
Documents, “Restricted Party” shall mean Borrower, Guarantor, any SPE Component
Entity, any Affiliated Manager, any Hudson Intermediate Entity or any
shareholder, partner, member or non-member manager, or any direct or indirect
legal or beneficial owner of Borrower, Guarantor, any SPE Component Entity, any
Affiliated Manager, any Hudson Intermediate Entity or any non-member manager;
and a “Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
mortgage, grant, bargain, encumbrance, pledge, assignment, grant of any options
with respect to, or any other transfer or disposition of (directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, and
whether or not for consideration or of record) of a legal or beneficial
interest.

Section 6.2. No Sale/Encumbrance.

(a) It shall be an Event of Default hereof if, without the prior written consent
of Lender, a Sale or Pledge of the Property or any part thereof or any legal or
beneficial interest therein (including, without limitation, the Loan and/or Loan
Documents) occurs, a Sale or Pledge of an interest in any Restricted Party
occurs and/or Borrower shall acquire any real property in addition to the real
property owned by Borrower as of the Closing Date (each of the foregoing,
collectively, a “Prohibited Transfer”), other than (i) pursuant to Leases of
space in the Improvements to Tenants in accordance with the provisions of
Section 4.14 or the conversion of SRO Units to hotel rooms in accordance with
the terms and conditions hereof and (ii) as permitted pursuant to the express
terms of this Article 6.

 

-94-



--------------------------------------------------------------------------------

(b) A Prohibited Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Borrower agrees to sell the Property or any
part thereof for a price to be paid in installments; (ii) an agreement by
Borrower leasing all or a substantial part of the Property for other than actual
occupancy by a Tenant thereunder or a sale, assignment or other transfer of, or
the grant of a security interest in, Borrower’s right, title and interest in and
to any (A) Leases or any Rents or (B) Property Documents; (iii) if a Restricted
Party is a corporation, any merger, consolidation or Sale or Pledge of such
corporation’s stock or the creation or issuance of new stock in one or a series
of transactions; (iv) if a Restricted Party is a limited or general partnership
or joint venture, any merger or consolidation or the change, removal,
resignation or addition of a general partner or the Sale or Pledge of the
partnership interest of any general or limited partner or any profits or
proceeds relating to such partnership interests or the creation or issuance of
new limited partnership interests; (v) if a Restricted Party is a limited
liability company, any merger or consolidation or the change, removal,
resignation or addition of a managing member or non-member manager (or if no
managing member, any member) or the Sale or Pledge of the membership interest of
any member or any profits or proceeds relating to such membership interest;
(vi) if a Restricted Party is a trust or nominee trust, any merger,
consolidation or the Sale or Pledge of the legal or beneficial interest in a
Restricted Party or the creation or issuance of new legal or beneficial
interests; (vii) the removal or the resignation of Manager (including, without
limitation, an Affiliated Manager) or the engagement of a New Manager, in each
case, other than in accordance with Section 4.15; (viii) any action for
partition of the Property (or any portion thereof or interest therein) or any
similar action instituted or prosecuted by Borrower or by any other Person,
pursuant to any contractual agreement or other instrument or under applicable
law (including, without limitation, common law) and/or any other action
instituted by (or at the behest of) Borrower or its Affiliates or consented to
or acquiesced in by Borrower or its Affiliates which results in a Property
Document Event or (ix) the issuance or existence of any LTIP Units that (A) in
the aggregate at any time, exceed ten percent (10%) of the ownership interests
in Morgans Group LLC or (B) provide any holder of any LTIP Unit any control
rights with respect to Morgans Group LLC.

Section 6.3. Permitted Equity Transfers.

(a) Notwithstanding the restrictions contained in this Article 6, the following
equity transfers shall be permitted without Lender’s consent: (i) a transfer
(but not a pledge) by devise or descent or by operation of law upon the death of
a Restricted Party or any member, partner or shareholder of a Restricted Party
(other than a transfer of the direct interests in Borrower, Mezzanine A
Borrower, Mezzanine B Borrower or any Hudson Intermediate Entity), (ii) the
(1) transfer (but not the pledge), in one or a series of transactions, of the
stock, partnership interests or membership interests (as the case may be) in a
Restricted Party (other than the transfer of the direct interests in Borrower,
Mezzanine A Borrower, Mezzanine B Borrower or any Hudson Intermediate Entity) or
(2) subject to Section 6.2(b)(ix) above, sale, transfer, issuance or pledge of
LTIP Units (other than the transfer or pledge of the direct interests in
Borrower, Mezzanine A Borrower, Mezzanine B Borrower or any Hudson Intermediate
Entity), (iii) the sale, transfer, pledge or issuance of shares of common stock
or securities convertible into or exchangeable for shares of common stock in any
Restricted Party that is a publicly traded entity, provided such shares of
common stock are listed on the New York Stock Exchange or another nationally
recognized stock exchange or (iv) the pledge of any direct or indirect interests
in Borrower and any SPE Component Entity in connection with the Mezzanine Loans
and the exercise of any rights or remedies that any Mezzanine Lender may have
under its respective Mezzanine Loan Documents (provided, that, the foregoing
provisions of clauses (i), (ii), (iii) and (iv) above shall not be deemed to
waive, qualify or otherwise limit Borrower’s obligation to comply (or to cause
the compliance with) the other covenants set forth herein and in the other Loan
Documents (including, without limitation, the covenants contained herein
relating to ERISA matters)); provided, further, that, with respect to the
transfers listed in clauses (i) and/or (ii) above, (A) except with respect to
the sale, transfer, issuance or pledge of LTIP Units, Lender shall receive not
less than thirty (30) days prior written notice of such transfers; (B) no such
sale, transfer, issuance or pledge, as applicable, shall result in a change in
Control of Guarantor or Affiliated Manager (provided that a change in the board
of Guarantor shall not constitute a violation of this

 

-95-



--------------------------------------------------------------------------------

clause (B)); (C) after giving effect to such sale, transfer, issuance or pledge,
as applicable, Guarantor shall (I) own at least a 51% direct or indirect equity
ownership interest in each of Borrower and any SPE Component Entity; (II)
Control Borrower and any SPE Component Entity and (III) control the day-to-day
operation of the Properties; (D) after giving effect to sale, transfer, issuance
or pledge, as applicable, the Property shall continue to be managed by Manager
or a New Manager approved in accordance with the applicable terms and conditions
hereof; (E) such sale, transfer, issuance or pledge, as applicable, shall be
conditioned upon continued compliance with the relevant provisions of Article 5
hereof; (F) in the case of the transfer of the management of the Property to a
new Affiliated Manager in accordance with the applicable terms and conditions
hereof, or if after giving effect to such sale, transfer, issuance or pledge, as
applicable, more than forty-nine percent (49%) in the aggregate of the direct or
indirect interests in Borrower or any SPE Component Entity are owned by any
Person and/or its Affiliates that owned less than forty-nine percent (49%) of
the direct or indirect interests in Borrower or any SPE Component Entity as of
the Closing Date, Borrower shall deliver to Lender a New Non-Consolidation
Opinion addressing such sale, transfer, issuance or pledge, as applicable;
(G) such sale, transfer, issuance or pledge, as applicable, shall be conditioned
upon Borrower’s ability to, after giving effect to the equity transfer in
question (I) remake the representations contained herein relating to ERISA
matters (and, upon Lender’s request, Borrower shall deliver to Lender an
Officer’s Certificate containing such updated representations effective as of
the date of the consummation of the applicable equity transfer) and (II)
continue to comply with the covenants contained herein relating to ERISA
matters; (H) to the extent that any sale, transfer, issuance or pledge, as
applicable, results in the transferee (either itself or collectively with its
affiliates) owning a 20% or greater equity interest (directly or indirectly) in
Borrower or in any SPE Component Entity, Lender’s receipt of the Satisfactory
Search Results shall be a condition precedent to such transfer; (I) such sale,
transfer, issuance or pledge, as applicable, shall be permitted pursuant to the
terms of the Property Documents; and (J) after giving effect to such sale,
transfer, issuance or pledge, as applicable, the Guarantor Control Condition
shall continue to be satisfied. Upon request from Lender, Borrower shall
promptly provide Lender a revised version of the Organizational Chart delivered
to Lender in connection with the Loan reflecting any equity transfer consummated
in accordance with this Section 6.3.

(b) Notwithstanding the restrictions contained in this Article 6, so long as no
Event of Default has occurred and shall be continuing, a Private Company
Transaction shall be permitted without Lender’s consent provided that:
(A) Lender shall receive not less than thirty (30) days prior written notice of
such Private Company Transaction; (B) after giving effect to such Private
Company Transaction, Guarantor shall (I) own at least a 51% direct or indirect
equity ownership interest in each of Borrower and any SPE Component Entity; (II)
Control Borrower and any SPE Component Entity and (III) control the day-to-day
operation of the Properties; (C) after giving effect to such Private Company
Transaction, the Property shall continue to be managed by Manager or a New
Manager approved in accordance with the applicable terms and conditions hereof;
(D) such Private Company Transaction shall be conditioned upon continued
compliance with the relevant provisions of Article 5 hereof; (E) in the case of
the transfer of the management of the Property to a new Affiliated Manager in
accordance with the applicable terms and conditions hereof, or if after giving
effect to such Private Company Transaction, more than forty-nine percent
(49%) in the aggregate of the direct or indirect interests in Borrower or any
SPE Component Entity are owned by any Person and/or its Affiliates that owned
less than forty-nine percent (49%) of the direct or indirect interests in
Borrower or any SPE Component Entity as of

 

-96-



--------------------------------------------------------------------------------

the Closing Date, Borrower shall deliver to Lender a New Non-Consolidation
Opinion addressing such Private Company Transaction; (F) such Private Company
Transaction shall be conditioned upon Borrower’s ability to, after giving effect
to the equity transfer in question (I) remake the representations contained
herein relating to ERISA matters (and, upon Lender’s request, Borrower shall
deliver to Lender an Officer’s Certificate containing such updated
representations effective as of the date of the consummation of the applicable
equity transfer) and (II) continue to comply with the covenants contained herein
relating to ERISA matters; (G) to the extent that any transfer results in the
transferee (either itself or collectively with its affiliates) owning a 20% or
greater equity interest (directly or indirectly) in Borrower or in any SPE
Component Entity, Lender’s receipt of the Satisfactory Search Results shall be a
condition precedent to such Private Company Transaction; (H) such transfers
shall be permitted pursuant to the terms of the Property Documents; (I) after
giving effect to such transfers, the Guarantor Control Condition shall continue
to be satisfied, (J) after giving effect to such Private Company Transaction, a
Private Company Replacement Guarantor shall be either (I) a Private Company
Qualified Transferee or (II) be controlled by, and at least fifty-one percent
(51%) directly or indirectly owned by a Private Company Qualified Transferee,
(K) Lender shall have received a Rating Agency Confirmation with respect to such
transfer, (L) a Private Company Replacement Guarantor shall execute (I) a
recourse guaranty in form and substance substantially similar to the Guaranty
and otherwise reasonably acceptable to Lender (provided that the Private Company
Replacement Guarantor shall not be required to comply with the covenants set
forth in Section 28 of the Guaranty in effect as of the Closing Date, but such
Private Company Replacement Guarantor shall be required to comply with, and such
recourse guaranty shall contain, the covenants set forth on Schedule XVIII
hereof) and (II) an environmental indemnity in form and substance substantially
similar to the Environmental Indemnity and otherwise reasonably acceptable to
Lender, (M) after giving effect to such Private Company Transaction, such
Private Company Replacement Guarantor shall (I) own at least a 20% direct or
indirect equity ownership interest in each of Borrower and any SPE Component
Entity, (II) Control Borrower and any SPE Component Entity and (III) control the
day-to-day operation of the Properties and (N) Borrower shall have delivered to
Lender evidence satisfactory to Lender that each Mezzanine Borrower has complied
with all of the terms and conditions set forth in the applicable Mezzanine Loan
Agreement with respect to the Private Company Transaction corresponding to the
Private Company Transaction requested pursuant to this Section 6.3(b). Borrower
shall have the right to consult with Lender with regard to a Private Company
Transaction prior to Borrower’s written notice of such Private Company
Transaction as required pursuant to this Section 6.3(b).

(c) Notwithstanding the restrictions contained in this Article 6, so long as no
Event of Default has occurred and shall be continuing, a Public Company
Transaction shall be permitted without Lender’s consent provided that:
(A) Lender shall receive not less than thirty (30) days prior written notice of
such Public Company Transaction; (B) after giving effect to such Public Company
Transaction, Guarantor shall (I) own at least a 51% direct or indirect equity
ownership interest in each of Borrower and any SPE Component Entity; (II)
Control Borrower and any SPE Component Entity and (III) control the day-to-day
operation of the Properties; (C) after giving effect to such Public Company
Transaction, the Property shall continue to be managed by Manager or a New
Manager approved in accordance with the applicable terms and conditions hereof;
(D) such Public Company Transaction shall be conditioned upon continued
compliance with the relevant provisions of Article 5 hereof; (E) in the case of
the transfer of the management of the Property to a new Affiliated Manager in
accordance with the applicable terms and

 

-97-



--------------------------------------------------------------------------------

conditions hereof, or if after giving effect to such Public Company Transaction,
more than forty-nine percent (49%) in the aggregate of the direct or indirect
interests in Borrower or any SPE Component Entity are owned by any Person and/or
its Affiliates that owned less than forty-nine percent (49%) of the direct or
indirect interests in Borrower or any SPE Component Entity as of the Closing
Date, Borrower shall deliver to Lender a New Non-Consolidation Opinion
addressing such Public Company Transaction; (F) such Public Company Transaction
shall be conditioned upon Borrower’s ability to, after giving effect to the
equity transfer in question (I) remake the representations contained herein
relating to ERISA matters (and, upon Lender’s request, Borrower shall deliver to
Lender an Officer’s Certificate containing such updated representations
effective as of the date of the consummation of the applicable equity transfer)
and (II) continue to comply with the covenants contained herein relating to
ERISA matters; (G) to the extent that any transfer results in the transferee
(either itself or collectively with its affiliates) owning a 20% or greater
equity interest (directly or indirectly) in Borrower or in any SPE Component
Entity, Lender’s receipt of the Satisfactory Search Results shall be a condition
precedent to such Public Company Transaction; (H) such transfers shall be
permitted pursuant to the terms of the Property Documents; (I) after giving
effect to such transfers, the Guarantor Control Condition shall continue to be
satisfied, (J) after giving effect to such Public Company Transaction, a Public
Company Replacement Guarantor shall be either (I) a Public Company Qualified
Transferee or (II) be controlled by, and at least fifty-one percent
(51%) directly or indirectly owned by a Public Company Qualified Transferee,
(K) Lender shall have received a Rating Agency Confirmation with respect to such
transfer, (L) a Public Company Replacement Guarantor shall execute (I) a
recourse guaranty in form and substance substantially similar to the Guaranty
and otherwise reasonably acceptable to Lender (provided that the Public Company
Replacement Guarantor shall not be required to comply with the covenants set
forth in Section 28 of the Guaranty in effect as of the Closing Date but such
Public Company Replacement Guarantor shall be required to comply with, and such
recourse guaranty shall contain, the covenants set forth on Schedule XIX hereof)
and (II) an environmental indemnity in form and substance substantially similar
to the Environmental Indemnity and otherwise reasonably acceptable to Lender,
(M) after giving effect to such Public Company Transaction, such Public Company
Replacement Guarantor shall (I) own at least a 20% direct or indirect equity
ownership interest in each of Borrower and any SPE Component Entity, (II)
Control Borrower and any SPE Component Entity and (III) control the day-to-day
operation of the Properties and (N) Borrower shall have delivered to Lender
evidence satisfactory to Lender that each Mezzanine Borrower has complied with
all of the terms and conditions set forth in the applicable Mezzanine Loan
Agreement with respect to the Public Company Transaction corresponding to the
Public Company Transaction requested pursuant to this Section 6.3(c). Borrower
shall have the right to consult with Lender with regard to a Public Company
Transaction prior to Borrower’s written notice of such Public Company
Transaction as required pursuant to this Section 6.3(c).

Section 6.4. Permitted Property Transfer (Assumption). Notwithstanding the
foregoing provisions of this Article 6, at any time other than the sixty
(60) days prior to and following any Secondary Market Transaction, Lender shall
not unreasonably withhold consent to a one-time transfer of the Properties (or,
to the extent that an Individual Property has been released in accordance with
Section 2.10 hereof, the remaining Individual Property) in their or its
entirety, as applicable, to, and the related assumptions of the Loan by, any
Person (a “Transferee”) provided that each of the following terms and conditions
are satisfied:

(a) no Default or Event of Default has occurred;

 

-98-



--------------------------------------------------------------------------------

(b) Borrower shall have (i) delivered written notice to Lender of the terms of
such prospective transfer not less than sixty (60) days before the date on which
such transfer is scheduled to close and, concurrently therewith, all such
information concerning the proposed Transferee as Lender shall reasonably
require and (ii) paid to Lender a non-refundable processing fee in the amount of
$25,000. Unless a Qualified Transferee owns more than fifty-one percent (51%) of
the direct or indirect equity ownership interest in such Transferee and Controls
Transferee and will control the day-to-day operations of the Properties, Lender
shall have the right to approve or disapprove the proposed transfer based on its
then current underwriting and credit requirements for similar loans secured by
similar properties which loans are sold in the secondary market, such approval
not to be unreasonably withheld. Unless a Qualified Transferee owns more than
fifty-one percent (51%) of the direct or indirect equity ownership interest in
such Transferee and Controls Transferee and will control the day-to-day
operations of the Properties, in determining whether to give or withhold its
approval of the proposed transfer, Lender shall consider the experience and
track record of Transferee and its principals in owning and operating facilities
similar to the Properties, the financial strength of Transferee and its
principals, the general business standing of Transferee and its principals and
Transferee’s and its principals’ relationships and experience with contractors,
vendors, tenants, lenders and other business entities; provided, however, that,
notwithstanding Lender’s agreement to consider the foregoing factors in
determining whether to give or withhold such approval, such approval shall be
given or withheld based on what Lender determines to be commercially reasonable
and, if given, may be given subject to such conditions as Lender may deem
reasonably appropriate;

(c) Borrower shall have paid to Lender, concurrently with the closing of such
prospective transfer, (i) a non-refundable assumption fee in an amount equal to
one-quarter of one percent (0.25%) of the then outstanding principal balance of
the Loan, (ii) all out-of-pocket costs and expenses, including reasonable
attorneys’ fees, incurred by Lender in connection therewith and (iii) all fees,
costs and expenses of all third parties and the Rating Agencies incurred in
connection therewith;

(d) Transferee assumes and agrees to pay the Debt as and when due subject to the
provisions of Article 13 hereof and, prior to or concurrently with the closing
of such transfer, Transferee and its constituent partners, members,
shareholders, Affiliates or sponsors as Lender may require, shall execute,
without any cost or expense to Lender, such documents and agreements as Lender
shall reasonably require to evidence and effectuate said assumption and a
Qualified Transferee Replacement Guarantor shall execute a recourse guaranty and
an environmental indemnity in form and substance substantially similar to the
Guaranty and Environmental Indemnity, respectively, with such changes to each of
the foregoing as may be reasonably required by Lender, including, without
limitation that such Qualified Transferee Replacement Guarantor shall not be
required to comply with the covenants set forth in Section 26(e) and Section 28
of the Guaranty in effect as of the Closing Date, but such Qualified Transferee
Replacement Guarantor shall be required to comply with, and such recourse
guaranty shall contain, the covenants set forth on Schedule XX hereof. In
addition to the foregoing, such Qualified Transferee Replacement Guarantor shall
be either (I) a Qualified Transferee or (II) be controlled by, and at least
fifty-one percent (51%) directly or indirectly owned by a Qualified Transferee;

 

-99-



--------------------------------------------------------------------------------

(e) Borrower and Transferee, without any cost to Lender, shall furnish any
information requested by Lender for the preparation of, and shall authorize
Lender to file, new financing statements and financing statement amendments and
other documents to the fullest extent permitted by applicable Legal
Requirements, and shall execute any additional documents reasonably requested by
Lender;

(f) Borrower shall have delivered to Lender, without any cost or expense to
Lender, such endorsements to Lender’s Title Insurance Policies insuring that fee
simple or leasehold title to the Properties, as applicable, is vested in
Transferee (subject to Permitted Encumbrances), hazard insurance endorsements or
certificates and other similar materials as Lender may deem necessary at the
time of the transfer, all in form and substance satisfactory to Lender;

(g) Transferee shall have furnished to Lender all appropriate papers evidencing
Transferee’s organization and good standing, and the qualification of the
signers to execute the assumption of the Debt, which papers shall include
certified copies of all documents relating to the organization and formation of
Transferee and of the entities, if any, which are partners or members of
Transferee. Transferee and such constituent partners, members or shareholders of
Transferee (as the case may be), as Lender shall require, shall comply with the
covenants set forth in Article 5 hereof;

(h) Transferee shall assume the obligations of Borrower under any Management
Agreement or provide a new management agreement with a new manager which meets
with the requirements of the Assignment of Management Agreement and Section 4.15
hereof and assign to Lender as additional security such new management
agreement;

(i) Transferee shall furnish to Lender a New Non-Consolidation Opinion and, a
REMIC Opinion with respect to the transfer and the transactions related thereto
and an additional opinion of counsel satisfactory to Lender and its counsel
(A) that Transferee’s formation documents provide for the matters described in
subparagraph (g) above, (B) that the assumption of the Debt has been duly
authorized, executed and delivered, and that the assumption agreement and the
other Loan Documents are valid, binding and enforceable against Transferee in
accordance with their terms, (C) that Transferee and any entity which is a
controlling stockholder, member or general partner of Transferee, have been duly
organized, and are in existence and good standing and (D) with respect to such
other matters as Lender may reasonably request;

(j) Lender shall have received (A) a Rating Agency Confirmation with respect to
such transfer and (B) evidence that the proposed transfer will not result in a
Property Document Event;

(k) Borrower’s obligations under the contract of sale pursuant to which the
transfer is proposed to occur shall expressly be subject to the satisfaction of
the terms and conditions of this Section 6.4; and

 

-100-



--------------------------------------------------------------------------------

(l) Borrower shall have delivered to Lender evidence satisfactory to Lender that
each Mezzanine Borrower has complied with all of the terms and conditions set
forth in the applicable Mezzanine Loan Agreement with respect to the assumption
corresponding to the assumption requested pursuant to this Section 6.4.

Section 6.5. Lender’s Rights. Lender reserves the right to condition the consent
to a Prohibited Transfer requested hereunder upon (a) a modification of the
terms hereof and on assumption of this Agreement and the other Loan Documents as
so modified by the proposed Prohibited Transfer, (b) payment of a transfer fee
of 1% of outstanding principal balance of the Loan and all of Lender’s expenses
incurred in connection with such Prohibited Transfer, (c) receipt of a Rating
Agency Confirmation with respect to the Prohibited Transfer, (d) the proposed
transferee’s continued compliance with the covenants set forth in this
Agreement, including, without limitation, the covenants in Article 5,
(e) receipt of a New Non-Consolidation Opinion with respect to the Prohibited
Transfer and/or (f) such other conditions and/or legal opinions as Lender shall
determine in its sole discretion to be in the interest of Lender. All expenses
incurred by Lender shall be payable by Borrower whether or not Lender consents
to the Prohibited Transfer. Lender shall not be required to demonstrate any
actual impairment of its security or any increased risk of default hereunder in
order to declare the Debt immediately due and payable upon a Prohibited Transfer
without Lender’s consent. This provision shall apply to every Prohibited
Transfer, whether or not Lender has consented to any previous Prohibited
Transfer.

Section 6.6. Economic Sanctions, Anti-Money Laundering and Transfers. Borrower
shall (and shall cause its direct and indirect constituent owners and Affiliates
(other than holders of shares of common stock that are listed on the New York
Stock Exchange or another nationally recognized stock exchange or holders of
LTIP Units that are not affiliated with any Borrower Party or its Affiliates)
to) (a) at all times comply with the representations and covenants contained in
Sections 3.29 and 3.30 such that the same remain true, correct and not violated
or breached and (b) not permit a Prohibited Transfer to occur and shall cause
the ownership and Control requirements specified in this Article 6 (including,
without limitation, those stipulated in Section 6.3 hereof) to be complied with
at all times. Borrower hereby represents that, other than in connection with the
Loan, the Loan Documents and any Permitted Encumbrances, as of the date hereof,
there exists no Sale or Pledge of (i) the Property or any part thereof or any
legal or beneficial interest therein or (ii) any interest in any Restricted
Party. Notwithstanding anything to the contrary contained in this Article 6, in
no instance shall a transfer be made to a Person who has been convicted of, or
been indicted for, a felony criminal offense, who has been adjudicated guilty of
fraud, racketeering or moral turpitude in connection with a governmental
investigation and/or who is then subject to a bankruptcy or insolvency action
against it.

 

-101-



--------------------------------------------------------------------------------

ARTICLE 7

INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

Section 7.1. Insurance.

(a) Each Borrower (or Borrower’s collectively) shall obtain and maintain, or
cause to be obtained and maintained, insurance for each Borrower and each
Individual Property providing at least the following coverages:

(i) property insurance with respect to the Improvements and the Personal
Property insuring against any peril now or hereafter included within the
classification “All Risk” or “Special Perils” (including, without limitation,
fire, lightning, windstorm, hail, terrorism and similar acts of sabotage,
explosion, riot, riot attending a strike, civil commotion, vandalism, aircraft,
vehicles and smoke), in each case (A) in an amount equal to 100% of the “Full
Replacement Cost,” which for purposes of this Agreement shall mean actual
replacement value exclusive of costs of excavations, foundations, underground
utilities and footings, with a waiver of depreciation; (B) in an amount
sufficient so that no co-insurance penalties shall apply; (C) providing for no
deductible in excess of $50,000 for the Hudson Property and $250,000 for the
Delano Property, except (I) with respect to windstorm/named storms and flood,
which such insurance shall provide for no deductible in relation to such
coverage in excess of 5% of the total insurable value of the Property and (II)
as otherwise expressly and specifically permitted herein; (D) at all times
insuring against at least those hazards that are commonly insured against under
a “special causes of loss” form of policy, as the same shall exist on the date
hereof, and together with any increase in the scope of coverage provided under
such form after the date hereof; and (E) providing coverage for contingent
liability from Operation of Building Laws, Demolition Costs and Increased Cost
of Construction Endorsements together with an “Ordinance or Law Coverage”
endorsement. The Full Replacement Cost shall be re-determined from time to time
(but not more frequently than once in any twelve (12) calendar months) at the
request of Lender by an appraiser or contractor designated and paid by Borrower
and approved by Lender, or by an engineer or appraiser in the regular employ of
the insurer. After the first appraisal, additional appraisals may be based on
construction cost indices customarily employed in the trade. No omission on the
part of Lender to request any such ascertainment shall relieve Borrower of any
of its obligations under this Subsection;

(ii) commercial general liability insurance against all claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
applicable Individual Property, including “Dram Shop” or other liquor liability
coverage if alcoholic beverages are sold, manufactured or distributed from the
applicable Individual Property, such insurance (A) to be on the so-called
“occurrence” form with a general aggregate limit of not less than $2,000,000 and
a per occurrence limit of not less than $1,000,000, with no deductible or
self-insured retention in excess of $100,000; (B) to continue at not less than
the aforesaid limit until required to be changed by Lender in writing by reason
of changed economic conditions making such protection inadequate; and (C) to
cover at least the following hazards: (1) premises and operations; (2) products
and completed operations on an “if any” basis; (3) independent contractors;
(4) contractual liability for all insured contracts; (5) contractual liability
covering the indemnities contained in Article 13 hereof to the extent the same
is available; and (6) acts of terrorism and similar acts of sabotage;

 

-102-



--------------------------------------------------------------------------------

(iii) loss of rents and/or business interruption insurance (A) with loss payable
to Lender; (B) covering all risks required to be covered by the insurance
provided for in Subsection 7.1(a)(i), (iv) and (vi) through (viii); (C) in an
amount equal to 100% of the projected net operating income plus fixed expenses
from the applicable Individual Property (on an actual loss sustained basis) for
a period continuing until the Restoration of the applicable Individual Property
is completed; the amount of such business interruption/loss of rents insurance
shall be determined prior to the Closing Date and at least once each year
thereafter based on Lender’s determination of the projected net operating income
plus fixed expenses from the applicable Individual Property for a eighteen
(18) month period; and (D) containing an extended period of indemnity
endorsement which provides that after the physical loss to the Improvements and
the Personal Property has been repaired, the continued loss of income will be
insured until such income either returns to the same level it was at prior to
the loss, or the expiration of six (6) months from the date that the applicable
Individual Property is repaired or replaced and operations are resumed,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period. To the extent that insurance proceeds are payable to
Lender pursuant to this Subsection (the “Rent Loss Proceeds”) and Borrower is
entitled to disbursement of such Rent Loss Proceeds in accordance with the terms
hereof (1) a Trigger Period shall be deemed to exist and (2) such Rent Loss
Proceeds shall be deposited by Lender in the Cash Management Account and
disbursed as provided in Article 9 hereof; provided, however, that (I) nothing
herein contained shall be deemed to relieve Borrower of its obligations to pay
the obligations secured hereunder on the respective dates of payment provided
for in the Note except to the extent such amounts are actually paid out of the
Rent Loss Proceeds and (II) in the event the Rent Loss Proceeds are paid in a
lump sum in advance and Borrower is entitled to disbursement of such Rent Loss
Proceeds in accordance with the terms hereof, Lender or Servicer shall hold such
Rent Loss Proceeds in a segregated interest-bearing Eligible Account (which
shall deemed to be included within the definition of the “Accounts” hereunder)
and Lender or Servicer shall estimate the number of months required for Borrower
to restore the damage caused by the applicable Casualty, shall divide the
applicable aggregate Rent Loss Proceeds by such number of months and shall
disburse such monthly installment of Rent Loss Proceeds from such Eligible
Account into the Cash Management Account each month during the performance of
such Restoration;

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements (A) owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the above mentioned commercial general liability insurance
policy; and (B) the insurance provided for in Subsection 7.1(a)(i) written in a
so-called builder’s risk completed value form (1) on a non-reporting basis,
(2) against all risks insured against pursuant to Subsection 7.1(a)(i),
(3) including permission to occupy the applicable Individual Property, and
(4) with an agreed amount endorsement waiving co-insurance provisions;

(v) workers’ compensation, subject to the statutory limits of the state in which
the applicable Individual Property is located, and employer’s liability
insurance with a limit of at least $1,000,000 per accident and per disease per
employee, and $1,000,000 for disease aggregate in respect of any work or
operations on or about the applicable Individual Property, or in connection with
the applicable Individual Property or its operation (if applicable);

 

-103-



--------------------------------------------------------------------------------

(vi) comprehensive boiler and machinery insurance covering all mechanical and
electrical equipment and pressure vessels and boilers in an amount not less than
their replacement cost or in such other amount as shall be reasonably required
by Lender;

(vii) if any portion of the Improvements is at any time located in an area
identified by (A) the Federal Emergency Management Agency in the Federal
Register as an area having special flood hazards and/or (B) the Secretary of
Housing and Urban Development or any successor thereto as an area having special
flood hazards pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Reform Act of
1994, as each may be amended, or any successor law (the “Flood Insurance Acts”),
flood hazard insurance in an amount equal to the maximum limit of coverage
available for the applicable Individual Property under the Flood Insurance Acts
(or such higher amount as Lender may require in its sole discretion);

(viii) earthquake, sinkhole and mine subsidence insurance, if required, in
amounts equal to two times (2x) the probable maximum loss of the applicable
Individual Property as determined by Lender in its sole discretion and in form
and substance satisfactory to Lender, provided that the insurance pursuant to
this Subsection (viii) shall be on terms consistent with the all risk insurance
policy required under Section 7.1(a)(i);

(ix) umbrella liability insurance in an amount not less than $100,000,000 per
occurrence on terms consistent with the commercial general liability insurance
policy required under subsection (ii) above;

(x) a blanket fidelity bond (crime) insuring against losses resulting from
dishonest or fraudulent acts committed by (A) any personnel employed by Borrower
and/or at the Property; (B) any employees of outside firms that provide
appraisal, legal, data processing or other services for Borrower and/or the
Property or (C) temporary contract employees or student interns (if applicable);

(xi) motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence,
including umbrella coverage, of One Million and No/100 Dollars ($1,000,000); and

(xii) such other insurance and in such amounts as (A) may be required pursuant
to the terms of the Property Documents and (B) Lender from time to time may
reasonably request against such other insurable hazards which at the time are
commonly insured against for property similar to the applicable Individual
Property located in or around the region in which the applicable Individual
Property is located.

 

-104-



--------------------------------------------------------------------------------

(b) All insurance provided for in Subsection 7.1(a) hereof shall be obtained
under valid and enforceable policies (the “Policies” or in the singular, the
“Policy”), in such forms and, from time to time after the date hereof, in such
amounts as may be satisfactory to Lender, issued by financially sound and
responsible insurance companies authorized and admitted to do business in the
state in which the applicable Individual Property is located and approved by
Lender. The insurance companies must have rating “A” or better by S&P and “A2”
or better by Moody’s, if they are rating the Securities and rate the applicable
insurance companies and “A” or better by Fitch if they are rating the Securities
and rate the applicable insurance companies; or by a syndicate of insurance
companies through which at least 75% of the coverage (if there are 4 or fewer
members of the syndicate) or at least 60% of the coverage (if there are 5 or
more members of the syndicate) is with insurance companies having such ratings,
and all such insurers shall have ratings of not less than “BBB+” by S&P and
“Baa1” by Moody’s, if they are rating the Securities and rate the applicable
insurance companies and “BBB+” or better by Fitch if they are rating the
Securities and rate the applicable insurance companies (each such insurer shall
be referred to below as a “Qualified Insurer”). Notwithstanding the foregoing,
Affiliated FM Insurance Company shall be an acceptable insurance company
provided they maintain a rating of “Api” or better with S&P and a rating of “A”
or better with Fitch. Prior to the expiration dates of the Policies theretofore
furnished to Lender pursuant to Subsection 7.1(a), Borrower shall deliver
certified copies of the Policies marked “premium paid” or accompanied by
evidence satisfactory to Lender of payment of the premiums due thereunder (the
“Insurance Premiums”), provided, however, that in the case of renewal Policies,
including renewals with different insurance companiesBorrower may furnish Lender
with binders and Acord Form 28 Certificates therefor to be followed by the
complete copies of the Policies when issued. Upon request by the Lender or after
any change in the flood zone certifications, Borrower shall provide Lender with
updated flood zone certifications for the Property (in form and substance
acceptable to Lender), which such flood zone certifications shall be delivered
to Lender upon the earlier to occur of (i) December 1 of each calendar year or
(ii) the renewal of the applicable Policy providing flood insurance coverage
during the applicable calendar year.

(c) Borrower shall not obtain (or permit to be obtained) (i) any blanket Policy
of property insurance unless, in each case, such Policy is approved in advance
in writing by Lender, Lender’s interest is included therein as provided in this
Agreement, such Policy is issued by a Qualified Insurer and such Policy includes
such changes to the coverages and requirements set forth herein as may be
required by Lender (including, without limitation, increases to the amount of
coverages required herein) or (ii) separate insurance concurrent in form or
contributing in the event of loss with that required in Subsection 7.1(a) to be
furnished by, or which may be reasonably required to be furnished by, Borrower.
In the event Borrower obtains (or causes to be obtained) separate insurance or a
blanket Policy, Borrower shall notify Lender of the same and shall cause
complete copies of each Policy to be delivered as required in Subsection 7.1(a).
Notwithstanding Lender’s approval of any blanket Policy hereunder, Lender
reserves the right, in its sole discretion, to require Borrower to obtain a
separate Policy in compliance with this Section 7.1.

(d) All Policies of insurance provided for or contemplated by Subsection 7.1(a)
shall name Borrower as a named insured and, in the case of liability Policies
(except for the Policies referenced in Subsections 7.1(a)(v) and (xi)), shall
name Lender as an additional insured, as their respective interests may appear,
and, in the case of Policies of property insurance (including, but not limited
to, terrorism, rent loss, business interruption, boiler and machinery,
earthquake and flood insurance), such Policies shall contain a standard
noncontributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender.

 

-105-



--------------------------------------------------------------------------------

(e) All Policies of insurance provided for in Subsection 7.1(a) shall:

(i) contain clauses or endorsements to the effect that, with respect to the
Policies of property insurance, (1) the following shall in no way affect the
validity or enforceability of the Policy insofar as Lender is concerned: (A) any
act or negligence of Borrower, of anyone acting for Borrower or of any other
Person named as an insured, additional insured and/or loss payee, (B) any
foreclosure or other similar exercise of remedies and (C) the failure to comply
with the provisions of the Policy which might otherwise result in a forfeiture
of the insurance or any part thereof; and (2) the policies shall not be
cancelled without at least 30 days’ written notice to Lender, except ten
(10) days’ notice for non-payment of premium

(ii) contain clauses or endorsements to the effect that, if obtainable by
Borrower using commercially reasonable efforts, the Policy shall not be
materially changed (other than to increase the coverage provided thereby),
terminated or cancelled without at least 30 days’ written notice (via certified
mail, postage prepaid, return receipt requested) to Lender and any other party
named therein as an insured, except ten (10) days’ notice for non-payment of
premium. If the issuers cannot or will not provide notice, the Borrower shall be
obligated to provide such notice;

(iii) not contain any clause or provision that would make Lender liable for any
Insurance Premiums thereon or subject to any assessments or commissions
thereunder and that the related issuer(s) waive any related claims to the
contrary. Lender shall, at its option and with no obligation to do so, have the
right to directly pay Insurance Premiums in order to avoid cancellation,
expiration and/or termination of the Policy due to non-payment of Insurance
Premiums

(iv) Lender shall, at its option and with no obligation to do so, have the right
to directly pay Insurance Premiums in order to avoid cancellation, expiration
and/or termination of the Policy due to non-payment of Insurance Premiums; and

(v) with respect to the property, rent loss/business interruption, commercial
general liability and umbrella Policies required in Section 7.1(a)(i) through
(iii) and (ix), include coverage for acts of terror or similar acts of sabotage.

(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, with fifteen (15) days’ written notice to Borrower (or at any time Lender
deems necessary, regardless of prior notice to Borrower, to avoid the lapse of
any such coverage) to take such action as Lender deems necessary to protect its
interest in the Property, including, without limitation, the obtaining of such
insurance coverage as Lender in its sole discretion deems appropriate, and all
expenses incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and until paid shall be secured by the Security Instrument and shall bear
interest at the Default Rate.

 

-106-



--------------------------------------------------------------------------------

(g) In the event of a foreclosure of the Security Instrument or other transfer
of title to any Individual Property (or any portion thereof) in extinguishment
in whole or in part of the Debt, all right, title and interest of Borrower in
and to the Policies then in force concerning the applicable Individual Property
(or any portion thereof) and all proceeds payable thereunder shall thereupon
vest exclusively in Lender or the purchaser at such foreclosure or other
transferee in the event of such other transfer of title.

(h) As an alternative to the Policies required to be maintained pursuant to the
preceding provisions of this Section 7.1, Borrower will not be in default under
this Section 7.1 if Borrower maintains (or causes to be maintained) Policies
which (i) have coverages, deductibles and/or other related provisions other than
those specified above and/or (ii) are provided by insurance companies not
meeting the credit ratings requirements set forth above (any such Policy, a
“Non-Conforming Policy”), provided, that, prior to obtaining such Non-Conforming
Policies (or permitting such Non-Conforming Policies to be obtained), Borrower
shall have (1) received Lender’s prior written consent thereto and (2) if
required by Lender, confirmed that Lender has received a Rating Agency
Confirmation with respect to any such Non-Conforming Policy. Notwithstanding the
foregoing, Lender hereby reserves the right to deny its consent to any
Non-Conforming Policy regardless of whether or not Lender has consented to the
same on any prior occasion.

(i) Borrower shall cooperate with Lender in obtaining for Lender the benefits of
any Awards or insurance proceeds lawfully or equitably payable in connection
with any Individual Property (or any portion thereof), and Lender shall be
reimbursed for any expenses incurred in connection therewith (including
reasonable, actual attorneys’ fees and disbursements, and the payment by
Borrower of the expense of an appraisal on behalf of Lender in case of a
Casualty or Condemnation affecting any Individual Property or any part thereto)
out of such Awards or insurance proceeds.

Section 7.2. Casualty. If any Individual Property shall be damaged or destroyed,
in whole or in part, by fire or other casualty (a “Casualty”), Borrower shall
give prompt notice of such damage to Lender and shall promptly commence and
diligently prosecute the completion of the Restoration of the applicable
Individual Property and otherwise comply with the provisions of Section 7.4
(provided, that, such diligent prosecution of the completion of the Restoration
shall be conditioned upon Borrower’s receipt of any Net Proceeds to the extent
that Borrower is entitled to such Net Proceeds pursuant to Section 7.4 hereof).
Lender may, but shall not be obligated to, make proof of loss if not made
promptly by Borrower.

Section 7.3. Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of any
Individual Property (or any portion thereof) of which Borrower has knowledge and
shall deliver to Lender copies of any and all papers served in connection with
such proceedings. Lender may participate in any such proceedings, and Borrower
shall from time to time deliver to Lender all instruments requested by it to
permit such participation. Borrower shall, at its expense, diligently prosecute
any such proceedings, and shall consult with Lender, its attorneys and experts,
and cooperate with them in the carrying on or defense of any such proceedings.
Notwithstanding any taking by any public or quasi-public authority through
Condemnation or otherwise (including but not limited to any transfer made in
lieu of or in anticipation of the exercise of such taking), Borrower shall
continue to pay the Debt at the time and in the manner provided for its payment
in the Note and in this Agreement and the Debt shall not be reduced

 

-107-



--------------------------------------------------------------------------------

until any Award shall have been actually received and applied by Lender, after
the deduction of expenses of collection, to the reduction or discharge of the
Debt. Lender shall not be limited to the interest paid on the Award by the
condemning authority but shall be entitled to receive out of the Award interest
at the rate or rates provided herein or in the Note. If any Individual Property
or any portion thereof is taken by a condemning authority, Borrower shall
promptly commence and diligently prosecute the Restoration of any Individual
Property (or any portion thereof) and otherwise comply with the provisions of
Section 7.4 (provided, that, such diligent prosecution of the completion of the
Restoration shall be conditioned upon Borrower’s receipt of any Net Proceeds to
the extent that Borrower is entitled to such Net Proceeds pursuant to
Section 7.4 hereof). If the Property is sold, through foreclosure or otherwise,
prior to the receipt by Lender of the Award, Lender shall have the right,
whether or not a deficiency judgment on the Note shall have been sought,
recovered or denied, to receive the Award, or a portion thereof sufficient to
pay the Debt. Notwithstanding the foregoing or anything to the contrary
contained herein, if, in connection with any Casualty or Condemnation, a
prepayment of the Debt (in whole or in part) is required under REMIC
Requirements, (a) the applicable Net Proceeds shall be applied to the Debt in
accordance with Section 7.4(c) hereof and (b) to the extent that the amount of
the applicable Net Proceeds actually applied to the Debt in connection therewith
is insufficient under REMIC Requirements, Borrower shall, within five (5) days
of demand by Lender, prepay the principal amount of the Debt in accordance with
the applicable terms and conditions hereof in an amount equal to such
insufficiency plus the amount of any then applicable Interest Shortfall (such
prepayment, together with any related Interest Shortfall Payment, collectively,
the “REMIC Payment”). Lender may require Borrower to deliver a REMIC Opinion in
connection with each of the foregoing.

Section 7.4. Restoration. The following provisions shall apply in connection
with the Restoration of any Individual Property:

(a) If the Net Proceeds shall be less than the Restoration Threshold and the
costs of completing the Restoration shall be less than the Restoration
Threshold, the Net Proceeds will be disbursed by Lender to Borrower upon
receipt, provided that all of the conditions set forth in Section 7.4(b)(i) are
met and Borrower delivers to Lender a written undertaking to expeditiously
commence and to satisfactorily complete with due diligence the Restoration in
accordance with the terms of this Agreement.

(b) If the Net Proceeds are equal to or greater than the Restoration Threshold
or the costs of completing the Restoration are equal to or greater than the
Restoration Threshold, Lender shall make the Net Proceeds available for the
Restoration in accordance with the provisions of this Section 7.4.

(i) The Net Proceeds shall be made available for Restoration provided that each
of the following conditions are met:

(A) no Event of Default shall have occurred and be continuing;

(B) (1) in the event the Net Proceeds are insurance proceeds, less than thirty
percent (30%) of the total floor area of the Improvements on an Individual
Property has been damaged, destroyed or rendered unusable as a result of a
Casualty or (2) in the event the Net Proceeds are condemnation proceeds, less
than ten percent (10%) of the land constituting an Individual Property is taken,
such land is located along the perimeter or periphery of the applicable
Individual Property, no portion of the Improvements is located on such land and
such taking does not materially impair the existing access to the applicable
Individual Property;

 

-108-



--------------------------------------------------------------------------------

(C) Borrower shall commence (or shall cause the commencement of) the Restoration
as soon as reasonably practicable (but in no event later than thirty (30) days
after the issuance of a building permit with respect thereto) and shall
diligently pursue the same to satisfactory completion in compliance with all
applicable Legal Requirements, including, without limitation, all applicable
Environmental Laws, and the applicable requirements of the Property Documents;

(D) Lender shall be satisfied that any operating deficits which will be incurred
with respect to the applicable Individual Property as a result of the occurrence
of any such fire or other casualty or taking will be covered out of (1) the Net
Proceeds, (2) the insurance coverage referred to in Section 7.1(a)(iii) above,
or (3) by other funds of Borrower;

(E) Lender shall be satisfied that the Net Proceeds together with any cash or
cash equivalent deposited by Borrower with Lender are sufficient to cover the
cost of the Restoration;

(F) Lender shall be satisfied that, upon the completion of the Restoration, the
fair market value and cash flow of the applicable Individual Property will not
be less than the fair market value and cash flow of the applicable Individual
Property as the same existed immediately prior to the applicable Casualty or
Condemnation;

(G) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) six (6) months prior to the Maturity Date,
(2) eighteen (18) months after the occurrence of such fire or other casualty or
taking, subject to extension for Force Majeure delays, (3) the earliest date
required for such completion under the terms of any Leases and the Property
Documents, (4) such time as may be required under applicable Legal Requirements
or (5) the expiration of the insurance coverage referred to in
Section 7.1(a)(iii) above;

(H) Borrower and Guarantor shall execute and deliver to Lender a completion
guaranty in form and substance reasonably satisfactory to Lender and its counsel
pursuant to the provisions of which Borrower and Guarantor shall jointly and
severally guaranty to Lender the lien-free completion by Borrower of the
Restoration in accordance with the provisions of this Subsection 7.4(b);

(I) the applicable Individual Property and the use thereof after the Restoration
will be in compliance with and permitted under all applicable Legal Requirements
and the Property Documents;

 

-109-



--------------------------------------------------------------------------------

(J) the Restoration shall be done and completed in an expeditious and diligent
fashion and in compliance with all applicable Legal Requirements and the
Property Documents;

(K) the Property Documents will remain in full force and effect during and after
the Restoration and a Property Document Event shall not occur as a result of the
applicable Casualty, Condemnation and/or Restoration; and

(L) Lender shall be satisfied that making the Net Proceeds available for
Restoration shall be permitted pursuant to REMIC Requirements and, in that
regard, Lender may require Borrower to deliver a REMIC Opinion in connection
therewith.

(ii) The Net Proceeds shall be held by Lender and, until disbursed in accordance
with the provisions of this Section 7.4(b), shall constitute additional security
for the Debt and other obligations under this Agreement, the Security
Instrument, the Note and the other Loan Documents. The Net Proceeds (other than
the Rent Loss Proceeds) shall be disbursed by Lender to, or as directed by,
Borrower from time to time during the course of the Restoration, upon receipt of
evidence satisfactory to Lender that (A) all materials installed and work and
labor performed (except to the extent that they are to be paid for out of the
requested disbursement) in connection with the related Restoration item have
been paid for in full, and (B) there exist no notices of pendency, stop orders,
mechanic’s or materialman’s liens or notices of intention to file same, or any
other liens or encumbrances of any nature whatsoever on the Property which have
not either been fully bonded to the satisfaction of Lender and discharged of
record or in the alternative fully insured to the satisfaction of Lender by the
title company issuing the Title Insurance Policy.

(iii) All plans and specifications required in connection with the Restoration
shall be subject to prior review and acceptance in all respects by Lender and by
an independent consulting engineer selected by Lender (the “Casualty
Consultant”). Lender shall have the use of the plans and specifications and all
permits, licenses and approvals required or obtained in connection with the
Restoration. The identity of the contractors, subcontractors and materialmen
engaged in the Restoration shall be subject to prior review and acceptance by
Lender and the Casualty Consultant. All costs and expenses incurred by Lender in
connection with making the Net Proceeds available for the Restoration including,
without limitation, reasonable counsel fees and disbursements and the Casualty
Consultant’s fees, shall be paid by Borrower. Borrower shall have the right to
settle all claims under the Policies jointly with Lender, provided that (a) no
Event of Default exists, (b) Borrower promptly and with commercially reasonable
diligence negotiates a settlement of any such claims and (c) the insurer with
respect to the Policy under which such claim is brought has not raised any act
of the insured as a defense to the payment of such claim. If an Event of Default
exists, Lender shall, at its election, have the exclusive right to settle or
adjust any claims made under the Policies in the event of a Casualty.

 

-110-



--------------------------------------------------------------------------------

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Restoration Retainage. The term “Restoration
Retainage” as used in this Subsection 7.4(b) shall mean an amount equal to 10%
of the costs actually incurred for work in place as part of the Restoration, as
certified by the Casualty Consultant, until such time as the Casualty Consultant
certifies to Lender that Net Proceeds representing 50% of the required
Restoration have been disbursed. There shall be no Restoration Retainage with
respect to costs actually incurred by Borrower for work in place in completing
the last 50% of the required Restoration. The Restoration Retainage shall in no
event, and notwithstanding anything to the contrary set forth above in this
Subsection 7.4(b), be less than the amount actually held back by Borrower from
contractors, subcontractors and materialmen engaged in the Restoration. The
Restoration Retainage shall not be released until the Casualty Consultant
certifies to Lender that the Restoration has been completed in accordance with
the provisions of this Subsection 7.4(b) and that all approvals necessary for
the re-occupancy and use of the applicable Individual Property have been
obtained from all appropriate governmental and quasi-governmental authorities,
and Lender receives evidence reasonably satisfactory to Lender that the costs of
the Restoration have been paid in full or will be paid in full out of the
Restoration Retainage, provided, however, that Lender will release the portion
of the Restoration Retainage being held with respect to any contractor,
subcontractor or materialman engaged in the Restoration as of the date upon
which the Casualty Consultant certifies to Lender that the contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of the contractor’s,
subcontractor’s or materialman’s contract, and the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the title company insuring the lien of the Security
Instrument. If required by Lender, the release of any such portion of the
Restoration Retainage shall be approved by the surety company, if any, which has
issued a payment or performance bond with respect to the contractor,
subcontractor or materialman.

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 7.4(b) shall constitute additional security for the Debt and other
obligations under this Agreement, the Security Instrument, the Note and the
other Loan Documents.

 

-111-



--------------------------------------------------------------------------------

(vii) The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 7.4(b), and the receipt by Lender
of evidence reasonably satisfactory to Lender that all costs incurred in
connection with the Restoration have been paid in full, shall be remitted by
Lender to Borrower, provided no Event of Default shall have occurred and shall
be continuing under this Agreement, the Security Instrument, the Note or any of
the other Loan Documents.

(c) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to Subsection
7.4(b)(vii) shall be retained and applied by Lender toward the payment of the
Debt in accordance with Section 2.7(b) hereof. If Lender shall receive and
retain Net Proceeds, the lien of the Security Instrument shall be reduced only
by the amount thereof received and retained by Lender and actually applied by
Lender in reduction of the Debt.

ARTICLE 8

RESERVE FUNDS

Section 8.1. Immediate Repair Funds.

(a) Borrower shall perform the repairs at the Properties as set forth on
Schedule I hereto as “Immediate” or “Short Term 0-1 Years” repairs (all such
repairs are hereinafter referred to as “Immediate Repairs”) and shall complete
each of such Immediate Repairs on Schedule I hereto within one hundred and
eighty (180) days of the Closing Date (provided, that such one hundred and
eighty (180) day period may be extended for an additional ninety (90) days
provided that Borrower is diligently pursuing such Immediate Repairs). On the
Closing Date, Borrower shall deposit into an Eligible Account held by Lender or
Servicer (the “Immediate Repair Account”) from sources other than the proceeds
of the Loan an amount equal to $67,332.50, such amount representing 115% of the
estimated costs of the Immediate Repairs. Amounts deposited pursuant to this
Section 8.1 are referred to herein as the “Immediate Repair Funds”.

(b) Lender shall disburse to Borrower the Immediate Repair Funds upon
satisfaction by Borrower of each of the following conditions: (i) Borrower shall
submit a request for payment to Lender at least ten (10) days prior to the date
on which Borrower requests such payment be made and specifies the Immediate
Repairs to be paid; (ii) on the date such request is received by Lender and on
the date such payment is to be made, no Event of Default shall exist and remain
uncured; (iii) Lender shall have received a certificate from Borrower
(A) stating that all Immediate Repairs to be funded by the requested
disbursement have been completed in a good and workmanlike manner and in
accordance with all applicable Legal Requirements, such certificate to be
accompanied by a copy of any license, permit or other approval by any
Governmental Authority required in connection with the Immediate Repairs,
(B) identifying each Person that supplied materials or labor in connection with
the Immediate Repairs to be funded by the requested disbursement, and
(C) stating that each such Person has been paid in full or will be paid in full
upon such disbursement, such certificate to be accompanied by lien waivers,
invoices

 

-112-



--------------------------------------------------------------------------------

and/or other evidence of payment satisfactory to Lender; (iv) at Lender’s
option, if the cost of the Immediate Repairs exceeds $100,000, a title search
for the Property indicating that the Property is free from all liens, claims and
other encumbrances other than Permitted Encumbrances; (v) at Lender’s option, if
the cost of the Immediate Repairs exceeds $100,000, Lender shall have received a
report satisfactory to Lender in its reasonable discretion from an architect or
engineer approved by Lender in respect of such architect or engineer’s
inspection of the required repairs; and (vi) Lender shall have received such
other evidence as Lender shall reasonably request that the Immediate Repairs to
be funded by the requested disbursement have been completed and are paid for or
will be paid upon such disbursement to Borrower. Lender shall not be required to
disburse Immediate Repair Funds more frequently than once each calendar month
nor in an amount less than the Minimum Disbursement Amount (or a lesser amount
if the total Immediate Repair Funds is less than the Minimum Disbursement
Amount, in which case only one disbursement of the amount remaining in the
account shall be made).

(c) Any Immediate Repair Funds remaining on deposit in the Immediate Repair
Account after the Debt has been paid in full shall be paid (a) to Mezzanine A
Lender to be held by Mezzanine A Lender pursuant to the Mezzanine A Loan
Agreement for the same purposes as those described in this Section 8.1, (b) if
the Mezzanine A Loan is no longer outstanding, but the Mezzanine B Loan is
outstanding, to Mezzanine B Lender to be held by Mezzanine B Lender pursuant to
the Mezzanine B Loan Agreement for the same purposes as those described in this
Section 8.1, or (c) if none of the Mezzanine A Loan or the Mezzanine B Loan is
then outstanding, to Borrower.

Section 8.2. FF&E Reserve Funds.

(a) Borrower shall deposit into an Eligible Account held by Lender or Servicer
(the “FF&E Reserve Account”) on each Monthly Payment Date an amount equal to
four percent (4%) of Gross Rents plus Operating Income (or such greater amount
if required by any Management Agreement) of the calendar month occurring two
(2) calendar months prior to the calendar month of the Monthly Payment Date on
which such deposit is required (the “FF&E Reserve Monthly Deposit”) for FF&E
Expenditures. Amounts deposited pursuant to this Section 8.2 are referred to
herein as the “FF&E Reserve Funds”. Lender may reassess its estimate of the
amount necessary for FF&E Expenditures from time to time and, and may require
Borrower to increase the monthly deposits required pursuant to this Section 8.2
upon thirty (30) days notice to Borrower if Lender determines in its reasonable
discretion that an increase is necessary to maintain proper operation of the
Property.

(b) Lender shall disburse FF&E Reserve Funds only for FF&E Expenditures. Lender
shall disburse to Borrower the FF&E Reserve Funds upon satisfaction by Borrower
of each of the following conditions: (i) Borrower shall submit a request for
payment to Lender at least ten (10) days prior to the date on which Borrower
requests such payment be made and specifies the FF&E Expenditures to be paid;
(ii) on the date such request is received by Lender and on the date such payment
is to be made, no Event of Default shall exist and remain uncured, (iii) Lender
shall have received a certificate from Borrower (A) stating that the items to be
funded by the requested disbursement are FF&E Expenditures, (B) stating that all
FF&E Expenditures at the Property to be funded by the requested disbursement
have been completed in a good and workmanlike manner and in accordance with all
applicable Legal Requirements, such certificate

 

-113-



--------------------------------------------------------------------------------

to be accompanied by a copy of any license, permit or other approval required by
any Governmental Authority in connection with the FF&E Expenditures,
(C) identifying each Person that supplied materials or labor in connection with
the FF&E Expenditures to be funded by the requested disbursement and (D) stating
that each such Person has been paid in full or will be paid in full upon such
disbursement, such certificate to be accompanied by lien waivers, invoices
and/or other evidence of payment satisfactory to Lender; (iv) at Lender’s
option, if the cost of any individual FF&E Expenditure exceeds $100,000, a title
search for the Property indicating that the Property is free from all liens,
claims and other encumbrances other than Permitted Encumbrances; (v) at Lender’s
option, if the cost of any individual FF&E Expenditure exceeds $100,000, Lender
shall have received a report satisfactory to Lender in its reasonable discretion
from an architect or engineer approved by Lender in respect of such architect or
engineer’s inspection of the required repairs; and (vi) Lender shall have
received such other evidence as Lender shall reasonably request that the FF&E
Expenditures at the Property to be funded by the requested disbursement have
been completed and are paid for or will be paid upon such disbursement to
Borrower. Lender shall not be required to disburse Replacement Reserve Funds
more frequently than once each calendar month nor in an amount less than the
Minimum Disbursement Amount (or a lesser amount if the total amount of FF&E
Reserve Funds is less than the Minimum Disbursement Amount, in which case only
one disbursement of the amount remaining in the account shall be made).

(c) Nothing in this Section 8.2 shall (i) make Lender responsible for making or
completing the FF&E Expenditures; (ii) require Lender to expend funds in
addition to the FF&E Reserve Funds to complete any FF&E Expenditures;
(iii) obligate Lender to proceed with the FF&E Expenditures; or (iv) obligate
Lender to demand from Borrower additional sums to complete any FF&E
Expenditures.

(d) Borrower shall permit Lender and Lender’s agents and representatives
(including, without limitation, Lender’s engineer, architect, or inspector) or
third parties to enter onto the Property during normal business hours to inspect
the progress of any FF&E Expenditures and all materials being used in connection
therewith and to examine all plans and shop drawings relating to such FF&E
Expenditures. Borrower shall use commercially reasonable efforts to cause all
contractors and subcontractors to cooperate with Lender or Lender’s
representatives or such other Persons described above in connection with
inspections described in this Section.

(e) Any FF&E Reserve Funds remaining on deposit in the FF&E Reserve Account
after the Debt has been paid in full shall be paid (a) to Mezzanine A Lender to
be held by Mezzanine A Lender pursuant to the Mezzanine A Loan Agreement for the
same purposes as those described in this Section 8.2, (b) if the Mezzanine A
Loan is no longer outstanding, but the Mezzanine B Loan is outstanding, to
Mezzanine B Lender to be held by Mezzanine B Lender pursuant to the Mezzanine B
Loan Agreement for the same purposes as those described in this Section 8.2, or
(c) if none of the Mezzanine A Loan or the Mezzanine B Loan is then outstanding,
to Borrower.

 

-114-



--------------------------------------------------------------------------------

Section 8.3. Environmental Remediation Funds.

(a) Borrower shall perform the environmental remediation work at the Properties
as set forth on Schedule XI within one hundred and eighty (180) days of the
Closing Date (provided, that such one hundred and eighty (180) day period may be
extended for an additional ninety (90) days provided that Borrower is diligently
pursuing such environmental remediation work) (such environmental remediation
work hereinafter referred to as the “Environmental Remediation Work”) and shall
complete each item of the Environmental Remediation Work on or before the
respective deadline for each item of remediation work as set forth on Schedule
XI hereto. On the Closing Date, Borrower shall deposit into an Eligible Account
held by Lender or Servicer (the “Environmental Remediation Account”) from
sources other than the proceeds of the Loan the amount set forth on such
Schedule XI hereto to perform the Environmental Remediation Work, such amount
representing 115% of the estimated cost of the Environmental Remediation Work.
Amounts deposited pursuant to this Section 8.3 are referred to herein as the
“Environmental Remediation Funds”.

(b) Lender shall disburse to Borrower the Environmental Remediation Funds upon
satisfaction by Borrower of each of the following conditions: (i) Borrower shall
submit a request for payment to Lender at least ten (10) days prior to the date
on which Borrower requests such payment be made and specifies the Environmental
Remediation Work to be paid; (ii) on the date such request is received by Lender
and on the date such payment is to be made, no Event of Default shall exist and
remain uncured; (iii) Lender shall have received a certificate from Borrower
(A) stating that all Environmental Remediation Work to be funded by the
requested disbursement have been completed in a good and workmanlike manner and
in accordance with all applicable Legal Requirements, such certificate to be
accompanied by a copy of any license, permit or other approval by any
Governmental Authority required in connection with the Environmental Remediation
Work, (B) identifying each Person that supplied materials or labor in connection
with the Environmental Remediation Work to be funded by the requested
disbursement, and (C) stating that each such Person has been paid in full or
will be paid in full upon such disbursement, such certificate to be accompanied
by lien waivers, invoices and/or other evidence of payment satisfactory to
Lender; (iv) at Lender’s option, if the cost of the Environmental Remediation
Work exceeds $100,000, a title search for the applicable Individual Property
indicating that the applicable Individual Property is free from all liens,
claims and other encumbrances other than Permitted Encumbrances; (v) at Lender’s
option, if the cost of the Environmental Remediation Work exceeds $100,000,
Lender shall have received a report satisfactory to Lender in its reasonable
discretion from an architect or engineer approved by Lender in respect of such
architect or engineer’s inspection of the required Environmental Remediation
Work; and (vi) Lender shall have received such other evidence as Lender shall
reasonably request that the Environmental Remediation Work to be funded by the
requested disbursement have been completed and are paid for or will be paid upon
such disbursement to Borrower. Lender shall not be required to disburse
Environmental Remediation Funds more frequently than once each calendar month
nor in an amount less than the Minimum Disbursement Amount (or a lesser amount
if the total Environmental Remediation Funds is less than the Minimum
Disbursement Amount, in which case only one disbursement of the amount remaining
in the account shall be made).

(c) Any Environmental Remediation Funds remaining on deposit in the
Environmental Remediation Account after the Debt has been paid in full shall be
paid (a) to Mezzanine A Lender to be held by Mezzanine A Lender pursuant to the
Mezzanine A Loan Agreement for the same purposes as those described in this
Section 8.3, (b) if the Mezzanine A Loan is no longer outstanding, but the
Mezzanine B Loan is outstanding, to Mezzanine B Lender to be held by Mezzanine B
Lender pursuant to the Mezzanine B Loan Agreement for the same purposes as those
described in this Section 8.3, or (c) if none of the Mezzanine A Loan or the
Mezzanine B Loan is then outstanding, to Borrower

 

-115-



--------------------------------------------------------------------------------

Section 8.4. Hotels Taxes and Custodial Funds. On each Monthly Payment Date,
Borrower shall deposit (or shall cause there to be deposited) into an Eligible
Account held by Lender or Servicer (the “Hotel Taxes and Custodial Funds
Account”) an amount equal to the estimated Hotel Taxes and Custodial Funds set
forth in the Approved Annual Budget for the applicable calendar month in which
such Monthly Payment Date occurs (such amount, the “Hotel Taxes and Custodial
Funds Monthly Deposit”). Amounts deposited pursuant to this Section 8.4 are
referred to herein as the “Hotel Taxes and Custodial Reserve Funds”. Provided no
Event of Default has occurred and is continuing, upon Borrower’s written request
(which such request may be made no more frequently that once per calendar
month), Lender shall disburse the Hotel Taxes and Custodial Reserve Funds to
Borrower to pay Hotel Taxes and Custodial Funds due for such calendar month
(which such request shall be accompanied by an Officer’s Certificate detailing
the applicable expenses to which the requested disbursement relates and
attesting that such expense shall be paid with the requested disbursement). Any
Hotel Taxes and Custodial Reserve Funds remaining on deposit in the Hotel Taxes
and Custodial Funds Account after the Debt has been paid in full shall be paid
(a) to Mezzanine A Lender to be held by Mezzanine A Lender pursuant to the
Mezzanine A Loan Agreement for the same purposes as those described in this
Section 8.4, (b) if the Mezzanine A Loan is no longer outstanding, but the
Mezzanine B Loan is outstanding, to Mezzanine B Lender to be held by Mezzanine B
Lender pursuant to the Mezzanine B Loan Agreement for the same purposes as those
described in this Section 8.4, or (c) if none of the Mezzanine A Loan or the
Mezzanine B Loan is then outstanding, to Borrower.

Section 8.5. Excess Cash Flow Funds. On and after the occurrence and continuance
of a Trigger Period, Borrower shall, when available pursuant to Section 9.3 of
this Agreement, deposit (or cause to be deposited) into an Eligible Account with
Lender or Servicer (the “Excess Cash Flow Account”) an amount equal to the
Excess Cash Flow generated by the Property for the immediately preceding
Interest Accrual Period (each such monthly deposit being herein referred to as
the “Monthly Excess Cash Flow Deposits” and the amounts on deposit in the Excess
Cash Flow Reserve Account being herein referred to as the “Excess Cash Flow
Funds”). Provided no Event of Default has occurred and is continuing, any Excess
Cash Flow Funds remaining in the Excess Cash Flow Account shall be disbursed to
Borrower upon the expiration of all Trigger Periods in accordance with the
applicable terms and conditions hereof.

 

-116-



--------------------------------------------------------------------------------

Section 8.6. Tax and Insurance Funds. In addition to the initial deposits with
respect to Taxes and, if applicable, Insurance Premiums made by Borrower to
Lender on the Closing Date to be held in Eligible Accounts by Lender or Servicer
and hereinafter respectively referred to as the “Tax Account” and the “Insurance
Account”, Borrower shall pay (or cause to be paid) to Lender on each Monthly
Payment Date (a) one-twelfth of an amount which would be sufficient to pay the
Taxes payable, or estimated by Lender to be payable, during the next ensuing
twelve (12) months assuming that said Taxes are to be paid in full on the Tax
Payment Date (the “Monthly Tax Deposit”), each of which such deposits shall be
held in the Tax Account, and (b) at the option of Lender, if the liability or
casualty Policy maintained by Borrower covering the Property shall not
constitute an approved blanket or umbrella Policy pursuant to Subsection 7.1(c)
hereof, or Lender shall require Borrower to obtain a separate Policy pursuant to
Subsection 7.1(c) hereof, one-twelfth of an amount which would be sufficient to
pay the Insurance Premiums due for the renewal of the coverage afforded by the
Policies upon the expiration thereof (the “Monthly Insurance Deposit”), each of
which such deposits shall be held in the Insurance Account (amounts held in the
Tax Account and the Insurance Account are collectively herein referred to as the
“Tax and Insurance Funds”). In the event Lender shall elect, after the Closing
Date, to collect payments in escrow for Insurance Premiums, Borrower shall make
a True Up Payment with respect to the same into the applicable Reserve Account.
Additionally, if, at any time, Lender determines that amounts on deposit in or
scheduled to be deposited in (i) the Tax Account will be insufficient to pay all
applicable Taxes in full on the Tax Payment Date and/or (ii) the Insurance
Account will be insufficient to pay all applicable Insurance Premiums in full on
the Insurance Payment Date, Borrower shall make a True Up Payment with respect
to such insufficiency into the applicable Reserve Account. Borrower agrees to
notify Lender immediately of any changes to the amounts, schedules and
instructions for payment of any Taxes and Insurance Premiums of which it has or
obtains knowledge and authorizes Lender or its agent to obtain the bills for
Taxes directly from the appropriate taxing authority. Provided there are
sufficient amounts in the Tax Account and Insurance Account, respectively, and
no Event of Default exists, Lender shall be obligated to pay the Taxes and
Insurance Premiums as they become due on their respective due dates on behalf of
Borrower by applying the Tax and Insurance Funds to the payment of such Taxes
and Insurance Premiums. If the amount of the Tax and Insurance Funds shall
exceed the amounts due for Taxes and Insurance Premiums pursuant to Sections 4.5
and 7.1 hereof, Lender shall, in its discretion, either return any excess to
Borrower or credit such excess against future payments to be made to the Tax and
Insurance Funds.

Section 8.7. Ground Rent Funds. In addition to the initial deposits with respect
to Ground Rent made by Borrower to Lender on the Closing Date to be held in
Eligible Accounts by Lender or Servicer and hereinafter respectively referred to
as the “Ground Rent Account”, on each Monthly Payment Date, Borrower shall pay
(or cause to be paid) to Lender one-twelfth of an amount which would be
sufficient to pay the Ground Rent payable, or estimated by Lender, in its
reasonable discretion, to be payable during the ensuing twelve (12) months,
under the Ground Lease in order to pay installments of Ground Rent at least
thirty (30) days prior to the due date for such Ground Rent (the “Monthly Ground
Rent Deposit”), which such deposits shall be held in the Ground Rent Account
(amounts held in the Ground Rent Account are hereinafter referred to as the
“Ground Rent Funds”). Additionally, if, at any time, Lender determines, in its
reasonable discretion, that amounts on deposit in or scheduled to be deposited
in the Ground Rent Account will be insufficient to pay all Ground Rent due under
the Ground Lease at least ten (10) Business Days prior to the due date for such
Ground Rent, Borrower shall make a True Up Payment with respect to such
insufficiency into the Ground Rent Account. Borrower agrees to promptly notify
Lender of any changes to the amounts, schedules and instructions for payment of
any Ground Rent of which it has or obtains knowledge and authorizes Lender or
its agent to obtain the bills for Ground Rent directly from the landlord under
such applicable Ground Lease. Provided there are sufficient amounts in the
Ground Rent Account and no Event of Default exists, Lender shall be obligated to
pay the Ground Rent as it becomes due on its respective due dates on behalf of
Borrower by applying the Ground Rent Funds to the payment of such Ground Rent.
Any Ground Rent Funds remaining on deposit in the Ground Rent Account after the
Debt has been paid in full shall be paid (a) to Mezzanine A Lender to be held by
Mezzanine A Lender pursuant to the Mezzanine A Loan Agreement for the same
purposes as those described in this Section 8.7, (b) if the Mezzanine A Loan is
no longer outstanding, but the Mezzanine B Loan is outstanding, to Mezzanine B
Lender to be held by Mezzanine B Lender pursuant to the Mezzanine B Loan
Agreement for the same purposes as those described in this Section 8.7, or
(c) if none of the Mezzanine A Loan or the Mezzanine B Loan is then outstanding,
to Borrower.

 

-117-



--------------------------------------------------------------------------------

Section 8.8. SRO Conversion Account.

(a) On each Monthly Payment Date occurring on and after the occurrence of an SRO
Trigger Event, Borrower shall deposit into an Eligible Account held by Lender or
Servicer (the “SRO Conversion Account”) on each Monthly Payment Date an amount
equal to $250,000 (the “SRO Conversion Monthly Deposit”) for SRO Unit Conversion
Work until an aggregate amount equal to $1,750,000 has been deposited into the
SRO Conversion Account. Amounts deposited pursuant to this Section 8.8 are
referred to herein as the “SRO Conversion Funds”.

(b) Lender shall disburse SRO Conversion Funds only with respect to SRO Unit
Conversion Work. Lender shall disburse to Borrower the SRO Conversion Funds upon
satisfaction by Borrower of each of the following conditions: (i) Borrower shall
submit a request for payment to Lender at least ten (10) days prior to the date
on which Borrower requests such payment be made and specifies the SRO Unit
Conversion Work to be paid; (ii) on the date such request is received by Lender
and on the date such payment is to be made, no Event of Default shall exist and
remain uncured, (iii) Lender shall have received a certificate from Borrower
(A) stating that the items to be funded by the requested disbursement are SRO
Unit Conversion Work, (B) stating that all SRO Unit Conversion Work at the
Hudson Property to be funded by the requested disbursement have been completed
in a good and workmanlike manner and in accordance with all applicable Legal
Requirements, such certificate to be accompanied by a copy of any license,
permit or other approval required by any Governmental Authority in connection
with the SRO Unit Conversion Work, (C) identifying each Person that supplied
materials or labor in connection with the SRO Unit Conversion Work to be funded
by the requested disbursement and (D) stating that each such Person has been
paid in full or will be paid in full upon such disbursement, such certificate to
be accompanied by lien waivers, invoices and/or other evidence of payment
satisfactory to Lender; (iv) at Lender’s option, if the cost of any item of SRO
Unit Conversion Work exceeds $100,000, a title search for the Hudson Property
indicating that the Hudson Property is free from all liens, claims and other
encumbrances other than Permitted Encumbrances; (v) at Lender’s option, if the
cost of any item of SRO Unit Conversion Work exceeds $100,000, Lender shall have
received a report satisfactory to Lender in its reasonable discretion from an
architect or engineer approved by Lender in respect of such architect or
engineer’s inspection of the required repairs; and (vi) Lender shall have
received such other evidence as Lender shall reasonably request that the SRO
Unit Conversion Work at the Hudson Property to be funded by the requested
disbursement have been completed and are paid for or will be paid upon such
disbursement to Borrower. Lender shall not be required to disburse SRO
Conversion Funds more frequently than once each calendar month nor in an amount
less than the Minimum Disbursement Amount (or a lesser amount if the total
amount of SRO Conversion Funds is less than the Minimum Disbursement Amount, in
which case only one disbursement of the amount remaining in the account shall be
made).

 

-118-



--------------------------------------------------------------------------------

(c) Nothing in this Section 8.8 shall (i) make Lender responsible for making or
completing the SRO Unit Conversion Work; (ii) require Lender to expend funds in
addition to the SRO Conversion Funds to complete any SRO Unit Conversion Work;
(iii) obligate Lender to proceed with the SRO Unit Conversion Work; or
(iv) obligate Lender to demand from Borrower additional sums to complete any SRO
Unit Conversion Work.

(d) Borrower shall permit Lender and Lender’s agents and representatives
(including, without limitation, Lender’s engineer, architect, or inspector) or
third parties to enter onto the Hudson Property during normal business hours to
inspect the progress of any SRO Unit Conversion Work and all materials being
used in connection therewith and to examine all plans and shop drawings relating
to such SRO Unit Conversion Work. Borrower shall cause all contractors and
subcontractors to cooperate with Lender or Lender’s representatives or such
other Persons described above in connection with inspections described in this
Section.

(e) Any SRO Conversion Funds remaining on deposit in the SRO Conversion Account
after the Debt has been paid in full shall be paid (a) to Mezzanine A Lender to
be held by Mezzanine A Lender pursuant to the Mezzanine A Loan Agreement for the
same purposes as those described in this Section 8.8, (b) if the Mezzanine A
Loan is no longer outstanding, but the Mezzanine B Loan is outstanding, to
Mezzanine B Lender to be held by Mezzanine B Lender pursuant to the Mezzanine B
Loan Agreement for the same purposes as those described in this Section 8.8, or
(c) if none of the Mezzanine A Loan or the Mezzanine B Loan is then outstanding,
to Borrower.

Section 8.9. Seasonality Reserve Account.

(a) Borrower shall deposit into an Eligible Account held by Lender or Servicer
(i) on the Closing Date, the sum of $2,000,000 and (ii) when available pursuant
to Section 9.3 hereof, all Post Reserve and Mezzanine Excess Cash Flow until an
amount equal to $2,000,000 is then on deposit in the Seasonality Reserve Account
(the “Seasonality Reserve Cap”). Such amounts shall hereinafter be referred to
as the “Seasonality Reserve Funds” and the account in which such amounts are
held shall hereinafter be referred to as the “Seasonality Reserve Account”.

(b) Provided no Event of Default has occurred and is continuing, Lender shall,
on the applicable Monthly Payment Date, withdraw sums on deposit in the
Seasonality Reserve Account and use the same to satisfy (in whole or in part)
Borrower’s obligations hereunder to make payments of shortfalls in Debt Service,
payments of shortfalls in Mezzanine A Debt Service, payments of shortfalls in
Mezzanine B Debt Service, payments of shortfalls with respect to deposits to any
Reserve Fund and payments of shortfalls in Operating Expenses set forth on the
Approved Annual Budget; provided, that upon the occurrence and continuance of a
Trigger Period, the maximum amount that may be disbursed from the Seasonality
Reserve Account shall not exceed the lesser of (i) an aggregate amount, together
with all previous disbursements from the Seasonality Reserve Account during a
Trigger Period, equal to $3,000,000 and (ii) the shortfall amount as set forth
in the Approved Annual Budget.

 

-119-



--------------------------------------------------------------------------------

Section 8.10. The Accounts Generally.

(a) Borrower grants to Lender a first-priority perfected security interest in
each of the Accounts and any and all sums now or hereafter deposited in the
Accounts as additional security for payment of the Debt. Until expended or
applied in accordance herewith, the Accounts and the funds deposited therein
shall constitute additional security for the Debt. The provisions of this
Section 8.10 (together with the other related provisions of the other Loan
Documents) are intended to give Lender and/or Servicer “control” of the Accounts
and the Account Collateral and serve as a “security agreement” and a “control
agreement” with respect to the same, in each case, within the meaning of the
UCC. Borrower acknowledges and agrees that the Accounts are subject to the sole
dominion, control and discretion of Lender, its authorized agents or designees,
subject to the terms hereof, and Borrower shall have no right of withdrawal with
respect to any Account except with the prior written consent of Lender or as
otherwise provided herein. The funds on deposit in the Accounts shall not
constitute trust funds and may be commingled with other monies held by Lender.
Notwithstanding anything to the contrary contained herein, unless otherwise
consented to in writing by Lender, Borrower shall only be permitted to request
(and Lender shall only be required to disburse) Reserve Funds on account of the
liabilities, costs, work and other matters (as applicable) for which said sums
were originally reserved hereunder, in each case, as reasonably determined by
Lender.

(b) Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in the Accounts or the
sums deposited therein or permit any lien to attach thereto, or any levy to be
made thereon, or any UCC-1 Financing Statements, except those naming Lender as
the secured party, to be filed with respect thereto. Borrower hereby authorizes
Lender to file a financing statement or statements under the UCC in connection
with any of the Accounts and the Account Collateral in the form required to
properly perfect Lender’s security interest therein. Borrower agrees that at any
time and from time to time, at the expense of Borrower, Borrower will promptly
execute and deliver all further instruments and documents, and take all further
action, that may be reasonably necessary or desirable, or that Lender may
reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby (including, without limitation, any
security interest in and to any Permitted Investments) or to enable Lender to
exercise and enforce its rights and remedies hereunder with respect to any
Account or Account Collateral.

(c) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon the occurrence and during the continuance of an Event of
Default, without notice from Lender or Servicer (i) Borrower shall have no
rights in respect of the Accounts, (ii) Lender may liquidate and transfer any
amounts then invested in Permitted Investments pursuant to the applicable terms
hereof to the Accounts or reinvest such amounts in other Permitted Investments
as Lender may reasonably determine is necessary to perfect or protect any
security interest granted or purported to be granted hereby or pursuant to the
other Loan Documents or to enable Lender to exercise and enforce Lender’s rights
and remedies hereunder or under any other Loan Document with respect to any
Account or any Account Collateral, and (iii) Lender shall have all rights and
remedies with respect to the Accounts and the amounts on deposit therein and the
Account Collateral as described in this Agreement and in the Security
Instrument, in addition to all of the rights and remedies available to a secured
party under the UCC, and, notwithstanding anything to the contrary contained in
this Agreement or in the Security Instrument, may apply the amounts of such
Accounts as Lender determines in its sole discretion including, but not limited
to, payment of the Debt.

 

-120-



--------------------------------------------------------------------------------

(d) The insufficiency of funds on deposit in the Accounts shall not absolve
Borrower of the obligation to make any payments, as and when due pursuant to
this Agreement and the other Loan Documents, and such obligations shall be
separate and independent, and not conditioned on any event or circumstance
whatsoever.

(e) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys fees and expenses) arising from or in any way connected with the
Accounts, the sums deposited therein or the performance of the obligations for
which the Accounts were established, except to the extent arising from the gross
negligence or willful misconduct of Lender, its agents or employees. Upon
Lender’s request, Borrower shall assign to Lender all rights and claims Borrower
may have against all Persons supplying labor, materials or other services which
are to be paid from or secured by the Accounts; provided, however, that Lender
may not pursue any such right or claim unless an Event of Default has occurred
and remains uncured.

(f) Borrower and Lender (or Servicer on behalf of Lender) shall maintain each
applicable Account as an Eligible Account, except as otherwise expressly agreed
to in writing by Lender. In the event that Lender or Servicer no longer
satisfies the criteria for an Eligible Institution, Borrower shall cooperate
with Lender in transferring the applicable Accounts to an institution that
satisfies such criteria. Borrower hereby grants Lender power of attorney
(irrevocable for so long as the Loan is outstanding) with respect to any such
transfers and the establishment of accounts with a successor institution.

(g) Interest accrued on any Account other than an Interest Bearing Account shall
not be required to be remitted either to Borrower or to any Account and may
instead be retained by Lender. Funds deposited in the Interest Bearing Accounts
shall be invested in Permitted Investments as provided for in Section 8.10(h)
hereof. Interest accrued, if any, on sums on deposit in the Interest Bearing
Accounts shall be remitted to and become part of the applicable Account. All
such interest that so becomes part of the applicable Account shall be disbursed
in accordance with the disbursement procedures contained herein applicable to
such Account; provided, however, that Lender may, at its election, retain any
such interest for its own account during the occurrence and continuance of an
Event of Default.

(h) Sums on deposit in the Interest Bearing Accounts shall, upon Borrower’s
written request, be invested in Permitted Investments selected by Lender or
Servicer provided (i) such investments are then regularly offered by Lender (or
Servicer on behalf of Lender) for accounts of this size, category and type
(Borrower acknowledges that the Servicer or Lender may only offer as an
investment opportunity the right to place funds on deposit in the applicable
Accounts in an interest bearing account (bearing interest at the money market
rate)), (ii) such investments are permitted by applicable federal, State and
local rules, regulations and laws, (iii) the maturity date of the Permitted
Investment is not later than the date on which sums in the Interest Bearing
Accounts are required to be disbursed pursuant to the terms hereof, and (iv) no
Event of Default shall have occurred and be continuing. All income earned from
the aforementioned Permitted Investments shall be property of Borrower and
Borrower hereby irrevocably authorizes and directs Lender (or Servicer on behalf
of Lender) to hold any income earned from the aforementioned Permitted
Investments as part of the applicable Interest Bearing Account. Borrower shall
be responsible for payment of any federal, State or local income or other tax
applicable to income earned from Permitted Investments. No other investments of
the sums on deposit in the Interest Bearing Accounts shall be permitted. Lender
shall not be liable for any loss sustained on the investment of any funds in the
Interest Bearing Accounts.

 

-121-



--------------------------------------------------------------------------------

(i) Borrower acknowledges and agrees that it solely shall be, and shall at all
times remain, liable to Lender or Servicer for all reasonable out-of-pocket
fees, charges, costs and expenses in connection with the Accounts, this
Agreement and the enforcement hereof, including, without limitation, any monthly
or annual fees or charges as may be reasonably assessed by Lender or Servicer in
connection with the administration of the Accounts and the reasonable fees and
expenses of legal counsel to Lender and Servicer as needed to enforce, protect
or preserve the rights and remedies of Lender and/or Servicer under this
Agreement.

Section 8.11. Letters of Credit.

(a) This Section shall apply to any Letters of Credit which are permitted to be
delivered pursuant to the express terms and conditions hereof. Other than in
connection with any Letters of Credit delivered in connection with the closing
of the Loan, Borrower shall give Lender no less than ten (10) days written
notice of Borrower’s election to deliver a Letter of Credit together with a
draft of the proposed Letter of Credit and Borrower shall pay to Lender all of
Lender’s reasonable out-of-pocket costs and expenses in connection therewith. No
party other than Lender shall be entitled to draw on any such Letter of Credit.
In the event that any disbursement of any Reserve Funds relates to a portion
thereof provided through a Letter of Credit, any “disbursement” of said funds as
provided above shall be deemed to refer to (i) Borrower providing Lender a
replacement Letter of Credit in an amount equal to the original Letter of Credit
posted less the amount of the applicable disbursement provided hereunder and
(ii) Lender, after receiving such replacement Letter of Credit, returning such
original Letter of Credit to Borrower; provided, that, no replacement Letter of
Credit shall be required with respect to the final disbursement of the
applicable Reserve Funds such that no further sums are required to be deposited
in the applicable Reserve Funds.

(b) Each Letter of Credit delivered hereunder shall be additional security for
the payment of the Debt. Upon the occurrence and during the continuance of an
Event of Default, Lender shall have the right, at its option, to draw on any
Letter of Credit and to apply all or any part thereof to the payment of the
items for which such Letter of Credit was established or to apply each such
Letter of Credit to payment of the Debt in such order, proportion or priority as
Lender may determine. Any such application to the Debt shall be subject to the
terms and conditions hereof relating to application of sums to the Debt. Lender
shall have the additional rights to draw in full any Letter of Credit: (i) if
Lender has received a notice from the issuing bank that the Letter of Credit
will not be renewed and a substitute Letter of Credit is not provided at least
forty five (45) days prior to the date on which the outstanding Letter of Credit
is scheduled to expire; (ii) if Lender has not received a notice from the
issuing bank that it has renewed the Letter of Credit at least forty five
(45) days prior to the date on which such Letter of Credit is scheduled to
expire and a substitute Letter of Credit is not provided at least forty five
(45) days prior to the date on which the outstanding Letter of Credit is
scheduled to expire; (iii) upon receipt of notice from the issuing bank that the
Letter of Credit will be terminated (except if the termination of such Letter of
Credit is permitted pursuant to the terms and conditions hereof or a substitute
Letter of Credit is provided by no later than forty five (45) days prior to such
termination); (iv) if Lender has received notice that the bank issuing the
Letter of Credit shall cease to be an Approved Bank and Borrower has not
substituted a Letter of Credit from an Approved Bank within fifteen (15) days
after notice; and/or (v) if the bank issuing the Letter of Credit shall fail to
(A) issue a replacement Letter of Credit in the event the original Letter of
Credit has been lost, mutilated, stolen and/or destroyed or (B) consent to the
transfer of the Letter of Credit to any Person designated by Lender. If Lender
draws upon a Letter of Credit pursuant to the terms and conditions of this
Agreement, provided no Event of Default exists, Lender shall apply all or any
part thereof for the purposes for which such Letter of Credit was established.
Notwithstanding anything to the contrary contained in the above, Lender is not
obligated to draw any Letter of Credit upon the happening of an event specified
in (i), (ii), (iii), (iv) or (v) above and shall not be liable for any losses
sustained by Borrower due to the insolvency of the bank issuing the Letter of
Credit if Lender has not drawn the Letter of Credit.

 

-122-



--------------------------------------------------------------------------------

ARTICLE 9

CASH MANAGEMENT

Section 9.1. Establishment of Certain Accounts.

(a) Borrower shall, simultaneously herewith, establish an Eligible Account (the
“Restricted Account”) pursuant to the Restricted Account Agreement in the name
of Borrower for the sole and exclusive benefit of Lender into which Borrower
shall deposit, or cause to be deposited, all revenue generated by the Property.
Pursuant to the Restricted Account Agreement, funds on deposit in the Restricted
Account shall be transferred on each Business Day to the Cash Management
Account.

(b) Simultaneously herewith, Lender, on Borrower’s behalf, shall establish an
Eligible Account (the “Cash Management Account”) with Lender or Servicer, as
applicable, in the name of Borrower for the sole and exclusive benefit of
Lender. Simultaneously herewith, Lender, on Borrower’s behalf, shall also
establish with Lender or Servicer an Eligible Account into which Borrower shall
deposit, or cause to be deposited the amounts required for the payment of Debt
Service under the Loan (the “Debt Service Account”).

(c) Borrower acknowledges and agrees that it solely shall be, and shall at all
times remain, liable to Lender or Servicer (in its capacity as administrator of
the Cash Management Account and the Reserve Accounts) for all fees, charges,
costs and expenses in connection with the Cash Management Account and the
Reserve Accounts, including, without limitation, any monthly or annual fees or
charges as may be assessed by Lender or Servicer (in its capacity as
administrator of the Cash Management Account and the Reserve Accounts) in
connection with the administration of the Cash Management Account and the
Reserve Accounts and the actual out-of-pocket fees and expenses of legal counsel
to Lender and Servicer (in its capacity as administrator of the Cash Management
Account and the Reserve Accounts) as needed to enforce, protect or preserve the
rights and remedies of Lender and/or Servicer (in its capacity as administrator
of the Cash Management Account and the Reserve Accounts) under this Agreement
with respect to the Cash Management Account and the Reserve Accounts.

 

-123-



--------------------------------------------------------------------------------

Section 9.2. Deposits into the Restricted Account; Maintenance of Restricted
Account.

(a) Borrower represents, warrants and covenants that, so long as the Debt
remains outstanding, (i) Borrower shall, or shall cause Manager and/or Special
Manager to, within one (1) Business Day of receipt thereof deposit all revenue
derived from the Property and received by Borrower, Special Manager or Manager,
as the case may be, into the Restricted Account; (ii) Borrower shall instruct
Manager and Special Manager to within one (1) Business Day of receipt thereof
deposit (A) all revenue derived from the Property collected by Manager and
Special Manager, if any, pursuant to the Management Agreement and the Special
Management Agreement, as applicable (or otherwise) into the Restricted Account
and (B) all funds otherwise payable to Borrower by Manager pursuant to the
Management Agreement and to Borrower by Special Manager pursuant to the Special
Management Agreement (or otherwise in connection with the Property) into the
Restricted Account; (iii) (A) on or before the Closing Date, Borrower shall have
sent (and hereby represents that it has sent) notices (each such notice, a
“Direction Notice”), substantially in the forms of Exhibit A-1 and Exhibit A-2
attached hereto (as applicable), to (1) all Tenants now occupying space at the
Property directing them to pay all rent and other sums due under the Lease or
SRO Arrangement to which they are a party into the Restricted Account until such
time as the Debt has been repaid in full in accordance with the terms hereof and
(2) each of the credit card companies or credit card clearing banks with which
Borrower or Manager has entered into merchant’s or other credit card agreements
(any such agreement, a “Credit Card Agreement”) directing them to pay by wire
transfer or the ACH System to the Restricted Account all payments which would
otherwise be paid to Borrower or Manager under the applicable credit-card
processing agreement until such time as the Debt has been repaid in full in
accordance with the terms hereof, (B) simultaneously with the execution of any
Lease or Credit Card Agreement entered into on or after the date hereof in
accordance with the applicable terms and conditions hereof, Borrower shall
furnish each Tenant under each such Lease and under each SRO Arrangement and
each credit card company or credit card clearing bank party to each such Credit
Card Agreement a Direction Notice and (C) Borrower shall continue to send the
aforesaid Direction Notices until each addressee thereof complies with the terms
thereof; (iv) there shall be no other accounts maintained by Borrower or any
other Person into which revenues from the ownership and operation of the
Property are directly deposited; and (v) neither Borrower nor any other Person
shall open any other such account with respect to the direct deposit of income
in connection with the Property. Until deposited into the Restricted Account,
any Rents and other revenues from the Property held by Borrower shall be deemed
to be collateral and shall be held in trust by it for the benefit, and as the
property, of Lender pursuant to the Security Instrument and shall not be
commingled with any other funds or property of Borrower. Borrower warrants and
covenants that it shall not rescind, withdraw or change any notices or
instructions required to be sent by it pursuant to this Section 9.2 without
Lender’s prior written consent.

 

-124-



--------------------------------------------------------------------------------

(b) Borrower shall maintain the Restricted Account for the term of the Loan,
which Restricted Account shall be under the sole dominion and control of Lender
(subject to the terms hereof and of the Restricted Account Agreement). The
Restricted Account shall have a title evidencing the foregoing in a manner
reasonably acceptable to Lender. Borrower hereby grants to Lender a
first-priority security interest in the Restricted Account and all deposits at
any time contained therein and the proceeds thereof and will take all actions
necessary to maintain in favor of Lender a perfected first priority security
interest in the Restricted Account. Borrower hereby authorizes Lender to file
UCC Financing Statements and continuations thereof to perfect Lender’s security
interest in the Restricted Account and all deposits at any time contained
therein and the proceeds thereof. All costs and expenses for establishing and
maintaining the Restricted Account (or any successor thereto) shall be paid by
Borrower. All monies now or hereafter deposited into the Restricted Account
shall be deemed additional security for the Debt. Borrower shall pay all sums
due under and otherwise comply with the Restricted Account Agreement. Borrower
shall not alter or modify either the Restricted Account or the Restricted
Account Agreement, in each case without the prior written consent of Lender. The
Restricted Account Agreement shall provide (and Borrower shall provide) Lender
online access to bank and other financial statements relating to the Restricted
Account (including, without limitation, a listing of the receipts being
collected therein). In connection with any Secondary Market Transaction, Lender
shall have the right to cause the Restricted Account to be entitled with such
other designation as Lender may select to reflect an assignment or transfer of
Lender’s rights and/or interests with respect to the Restricted Account. Lender
shall provide Borrower with prompt written notice of any such renaming of the
Restricted Account. Borrower shall not further pledge, assign or grant any
security interest in the Restricted Account or the monies deposited therein or
permit any lien or encumbrance to attach thereto, or any levy to be made
thereon, or any UCC Financing Statements, except those naming Lender as the
secured party, to be filed with respect thereto. The Restricted Account
(i) shall be an Eligible Account and (ii) shall not be commingled with other
monies held by Borrower or Bank. Upon (A) Bank ceasing to be an Eligible
Institution, (B) the Restricted Account ceasing to be an Eligible Account,
(C) any resignation by Bank or termination of the Restricted Account Agreement
by Bank or Lender and/or (D) the occurrence and continuance of an Event of
Default, Borrower shall, within fifteen (15) days of Lender’s request,
(1) terminate the existing Restricted Account Agreement, (2) appoint a new Bank
(which such Bank shall (I) be an Eligible Institution, (II) other than during
the continuance of an Event of Default, be selected by Borrower and approved by
Lender and (III) during the continuance of an Event of Default, be selected by
Lender), (3) cause such Bank to open a new Restricted Account (which such
account shall be an Eligible Account) and enter into a new Restricted Account
Agreement with Lender on substantially the same terms and conditions as the
previous Restricted Account Agreement and (4) send new Tenant Direction Notices
and the other notices required pursuant to the terms hereof relating to such new
Restricted Account Agreement and Restricted Account. Borrower constitutes and
appoints Lender its true and lawful attorney-in-fact with full power of
substitution to complete or undertake any action required of Borrower under this
Section 9.2 in the name of Borrower in the event Borrower fails to do the same.
Such power of attorney shall be deemed to be a power coupled with an interest
and cannot be revoked.

Section 9.3. Disbursements from the Cash Management Account. On a weekly basis
(and on each Monthly Payment Date), Lender or Servicer, as applicable, shall
allocate all funds, if any, on deposit in the Cash Management Account and
disburse such funds in the following amounts and order of priority (provided
that no Event of Default has occurred and is continuing):

(a) First, payment to or as directed by Borrower in an amount equal to
twenty-five percent (25%) of the Operating Expenses for the current calendar
month solely with respect to payroll (including payroll costs associated with
“cluster services” that are directly allocable to the Properties), utilities and
ordinary course trade payments, in each instance as set forth in the Approved
Annual Budget (the “Initial OpEx Disbursement”);

 

-125-



--------------------------------------------------------------------------------

(b) Second, funds sufficient to pay the Hotels Taxes and Custodial Funds Monthly
Deposit for the then applicable Monthly Payment Date, if any, shall be deposited
in the Hotel Taxes and Custodial Reserve Funds Account;

(c) Third, funds sufficient to pay the Monthly Ground Rent Deposit due for the
then applicable Monthly Payment Date, if any, shall be deposited in the Ground
Rent Account;

(d) Fourth, funds sufficient to pay the Monthly Tax Deposit due for the then
applicable Monthly Payment Date, if any, shall be deposited in the Tax Account;

(e) Fifth, funds sufficient to pay the Monthly Insurance Deposit due for the
then applicable Monthly Payment Date, if any, shall be deposited in the
Insurance Account;

(f) Sixth, funds sufficient to pay any interest accruing at the Default Rate and
late payment charges, if any, shall be deposited into the Debt Service Account;

(g) Seventh, funds sufficient to pay the Debt Service due on the then applicable
Monthly Payment Date shall be deposited in the Debt Service Account;

(h) Eighth, funds sufficient to pay any other amounts due and owing to Lender
and/or Servicer pursuant to the terms hereof and/or of the other Loan Documents,
if any, shall be deposited with or as directed by Lender;

(i) Ninth, payment to or as directed by Borrower in an amount equal to
(A) Operating Expenses for the then current calendar month as set forth on the
Approved Annual Budget less (B) the Initial OpEx Disbursement paid to or as
directed by Borrower pursuant to Section 9.3(a) above plus (C) any variances,
extraordinary expenses and other operating items approved by Lender;

(j) Tenth, funds sufficient to pay the FF&E Reserve Monthly Deposit for the then
applicable Monthly Payment Date, if any, shall be deposited in the FF&E Reserve
Account;

(k) Eleventh, provided no Event of Default has occurred and is continuing, funds
sufficient to pay the Mezzanine A Debt Service (including interest accruing at
the Default Rate (as defined in the Mezzanine A Loan Agreement)) due on the then
applicable Monthly Payment Date shall be deposited with or as directed by the
Mezzanine A Lender;

(l) Twelfth, provided no Event of Default has occurred and is continuing and no
Mezzanine A Event of Default has occurred and is continuing, funds sufficient to
pay the Mezzanine B Debt Service (including interest accruing at the Default
Rate (as defined in the Mezzanine B Loan Agreement)) due on the then applicable
Monthly Payment Date shall be deposited with or as directed by the Mezzanine B
Lender;

(m) Intentionally omitted;

 

-126-



--------------------------------------------------------------------------------

(n) Thirteenth, all amounts remaining in the Cash Management Account after
deposits for items (a) through (m) above (the “Post Reserve and Mezzanine Excess
Cash Flow”) shall be deposited into the Seasonality Reserve Account until an
amount equal to the Seasonality Reserve Cap in then on deposit in the
Seasonality Reserve Account;

(o) Fourteenth, to the extent that an SRO Trigger Event has occurred and is
continuing, funds sufficient to pay the SRO Conversion Reserve Monthly Deposit
for the then applicable Monthly Payment Date, if any, shall be deposited in the
SRO Conversion Reserve Account; and

(p) Fifteenth, all amounts remaining in the Cash Management Account after
deposits for items (a) through (o) above (“Excess Cash Flow”) shall (i) to the
extent that a Trigger Period has occurred and is continuing, be deposited into
the Excess Cash Flow Account and (ii) to the extent that no Trigger Period
exists, be disbursed to Borrower.

All transfers of funds from the Cash Management Account or other sources to or
for the benefit of the Mezzanine Lenders or the Mezzanine Borrowers pursuant to
this Agreement or any of the other Loan Documents are intended by Borrower and
the Mezzanine Borrower to constitute and shall constitute distributions from
Borrower to the applicable Mezzanine Borrower of such funds. No provision of the
Loan Documents shall create a debtor-creditor relationship between Borrower and
the Mezzanine Lenders.

Section 9.4. Withdrawals from the Debt Service Account. Prior to the occurrence
and continuance of an Event of Default, funds on deposit in the Debt Service
Account, if any, shall be used to pay Debt Service when due, together with any
late payment charges or interest accruing at the Default Rate.

Section 9.5. Payments Received Under this Agreement. Notwithstanding anything to
the contrary contained in this Agreement or the other Loan Documents, provided
no Event of Default has occurred and is continuing, Borrower’s obligations with
respect to the monthly payment of Debt Service and amounts due for the Reserve
Accounts shall (provided Lender is not prohibited from withdrawing or applying
any funds in the applicable Accounts by operation of law or otherwise) be deemed
satisfied to the extent sufficient amounts are deposited in applicable Accounts
to satisfy such obligations on the dates each such payment is required,
regardless of whether any of such amounts are so applied by Lender.

ARTICLE 10

EVENTS OF DEFAULT; REMEDIES

Section 10.1. Event of Default.

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

(a) if (A) any monthly Debt Service payment or the payment due on the Maturity
Date is not paid when due, (B) any deposit to any of the Accounts required
hereunder or under the other Loan Documents is not paid when due and such
non-payment pursuant to this clause (B) continues for five (5) Business Days
following notice to Borrower that the same is due and payable or (C) any other
portion of the Debt is not paid when due and such non-payment pursuant to this
clause (C) continues for five (5) Business Days following notice to Borrower
that the same is due and payable;

 

-127-



--------------------------------------------------------------------------------

(b) if any of the Taxes or Other Charges are not paid when the same are due and
payable except to the extent (A) sums sufficient to pay the Taxes or Other
Charges in question had been reserved hereunder prior to the applicable due date
for the Taxes or Other Charges in accordance with the terms of this Agreement
and Lender failed to pay the Taxes or Other Charges in question when required
hereunder, (B) Lender’s access to such sums was not restricted or constrained in
any manner and (C) no Event of Default was continuing;

(c) if (A) the Policies are not kept in full force and effect or (B) if evidence
of the same is not delivered to Lender upon request when required pursuant to
the applicable provisions of this Agreement and such failure pursuant to this
clause (B) shall continue for five (5) Business Days following notice to
Borrower of such failure;

(d) if any of the representations or covenants contained in Article 5 are
breached or violated; provided, that, (A) with respect to any failure to comply
with the requirements relating to trade and operational indebtedness and
Permitted Equipment Leases set forth in Section 5.1(a)(vii) hereof, it shall
only be an Event of Default if Borrower does not cure such failure

within ten (10) days after notice thereof from Lender to Borrower and provided
further, (B) except as provided in (A) of this clause (d) with respect to trade
and operational indebtedness and Permitted Equipment Leases, any such breach
shall not constitute an Event of Default (1) if such breach is inadvertent and
non-recurring, (2) if such breach is curable, Borrower shall promptly cure such
breach within thirty (30) days after such breach occurs and (3) upon the written
request of Lender, Borrower shall promptly deliver to Lender a New
Non-Consolidation Opinion to the effect that such breach shall not in any way
impair, negate or amend the opinions rendered in the Non-Consolidation Opinion,
which opinion and the counsel delivering such opinion shall be acceptable to
Lender in its sole discretion;

(e) if a Prohibited Transfer shall occur or any representation or covenants
contained in Section 6.6 hereof is breached or violated;

(f) if any of the representations or covenants contained in Section 3.33,
Section 3.34, Section 3.35, Section 3.37, Section 3.38, Section 3.39,
Section 3.40, Section 4.22, Section 4.23, Section 4.24, Section 4.25 or
Section 4.26 hereof or if the Property Document Provisions are breached or
violated and such breach or violation, to the extent that the same is
susceptible of being cured, shall continue for ten (10) Business Days following
notice to Borrower of such failure;

(g) if any representation or warranty made herein, in the Guaranty or in the
Environmental Indemnity or in any other guaranty, or in any certificate, report,
financial statement or other instrument or document furnished to Lender in
connection with the Loan shall have been false or misleading in any respect
sufficient to result in a Material Adverse Effect when made; provided, however,
if such untrue representation or warranty is susceptible of being cured, such
breach shall not constitute an Event of Default if Borrower or Guarantor, as
applicable, shall cure such representation or warranty within thirty (30) days
of receipt of notice from Lender;

 

-128-



--------------------------------------------------------------------------------

(h) if (i) Borrower, any SPE Component Entity, any Affiliated Manager, any
Hudson Intermediate Entity or Guarantor shall commence any case, proceeding or
other action (A) under any Creditors Rights Laws seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, liquidation or dissolution, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or Borrower,
any SPE Component Entity, any Affiliated Manager, any Hudson Intermediate Entity
or Guarantor or any managing member or general partner of Borrower, any SPE
Component Entity, any Affiliated Manager, any Hudson Intermediate Entity or
Guarantor shall make a general assignment for the benefit of its creditors;
(ii) there shall be commenced against Borrower, any SPE Component Entity, any
Affiliated Manager, any Hudson Intermediate Entity or Guarantor or any managing
member or general partner of Borrower, any SPE Component Entity, any Affiliated
Manager, any Hudson Intermediate Entity or Guarantor any case, proceeding or
other action of a nature referred to in clause (i) above (other than any case,
action or proceeding already constituting an Event of Default by operation of
the other provisions of this subsection) which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of sixty (60) days;
(iii) there shall be commenced against Borrower, any SPE Component Entity, any
Affiliated Manager, any Hudson Intermediate Entity or Guarantor any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets (other than any case, action or proceeding already constituting an
Event of Default by operation of the other provisions of this subsection) which
results in the entry of any order for any such relief which shall not have been
vacated, discharged, or stayed or bonded pending appeal within sixty (60) days
from the entry thereof; (iv) Borrower, any SPE Component Entity, any Affiliated
Manager, any Hudson Intermediate Entity or Guarantor shall take any action in
furtherance of, in collusion with respect to, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clause (i), (ii),
or (iii) above; (v) Borrower, any SPE Component Entity, any Affiliated Manager,
any Hudson Intermediate Entity or Guarantor shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; (vi) any Restricted Party is substantively consolidated with any
other entity in connection with any proceeding under the Bankruptcy Code or any
other Creditors Rights Laws involving Guarantor or its subsidiaries; or (vii) a
Bankruptcy Event occurs;

(i) if Borrower shall be in default beyond applicable notice and grace periods
under any other mortgage, deed of trust, deed to secure debt or other security
agreement covering any part of the Property whether it be superior or junior in
lien to the Security Instrument;

(j) if the Property becomes subject to any mechanic’s, materialman’s or other
lien other than a lien for any Taxes not then due and payable and the lien shall
remain undischarged of record (by payment, bonding or otherwise) for a period of
thirty (30) days;

(k) if any federal tax lien is filed against Borrower, any SPE Component Entity,
any Hudson Intermediate Entity, Guarantor or any Individual Property and same is
not discharged of record (by payment, bonding or otherwise) within thirty
(30) days after same is filed;

 

-129-



--------------------------------------------------------------------------------

(l) if Borrower shall fail to deliver to Lender, within ten (10) Business Days
after request by Lender, the estoppel certificates required by Section 4.13(a)
or (c) hereof;

(m) if any default occurs under any guaranty or indemnity executed in connection
herewith (including, without limitation, the Environmental Indemnity and/or the
Guaranty) and such default continues after the expiration of applicable grace
periods, if any;

(n) if any of the assumptions contained in the Non-Consolidation Opinion, or in
any New Non-Consolidation Opinion (including, without limitation, in any
schedules thereto and/or certificates delivered in connection therewith) are
untrue or shall become untrue in any material respect; provided any such breach
shall not constitute an Event of Default (1) if such breach is inadvertent and
non-recurring, (2) if such breach is curable, Borrower shall promptly cure such
breach within thirty (30) days after such breach occurs and (3) upon the written
request of Lender, Borrower shall promptly deliver to Lender a New
Non-Consolidation Opinion to the effect that such breach shall not in any way
impair, negate or amend the opinions rendered in the Non-Consolidation Opinion,
which opinion and the counsel delivering such opinion shall be acceptable to
Lender in its sole discretion;

(o) if Borrower defaults under the Management Agreement beyond the expiration of
applicable notice and grace periods, if any, thereunder and such default gives
Manager the right to terminate the Management Agreement or if the Management
Agreement is canceled, terminated or surrender, expires pursuant to its terms or
otherwise ceased to be in full force and effect, unless, in each such case,
Borrower, contemporaneously with such cancellation, termination, surrendered,
expiration or cessation, enters into a Qualified Management Agreement with a
Qualified Manager in accordance with the applicable terms and provisions hereof;

(p) if Borrower fails to appoint a New Manager when required pursuant to this
Agreement and/or fails to comply with any limitations on instructing the Manager
and/or Special Manager, each as required by and in accordance with, as
applicable, the terms and provisions of, this Agreement, the Assignment of
Management Agreement, the Assignment of Special Management Agreement and the
Security Instrument;

(q) if any representation and/or covenant herein relating to ERISA matters is
breached;

(r) if (A) Borrower shall fail (beyond any applicable notice or grace period) to
pay any rent, additional rent or other charges payable under any Property
Document as and when payable thereunder, (B) Borrower defaults under the
Property Documents in any material respect beyond the expiration of applicable
notice and grace periods, if any, thereunder, (C) any of the Property Documents
are amended, supplemented, replaced, restated or otherwise modified without
Lender’s prior written consent or if Borrower consents to a transfer of any
party’s interest thereunder without Lender’s prior written consent, to the
extent that Lender’s consent is required pursuant to this Agreement, (D) any
Property Document and/or the estate created thereunder is canceled, rejected,
terminated, surrendered or expires pursuant to its terms without Lender’s
consent (to the extent that Lender’s consent is required pursuant to this
Agreement), unless in such case Borrower enters into a replacement thereof in
accordance with the applicable terms and provisions hereof or (E) a Property
Document Event occurs;

 

-130-



--------------------------------------------------------------------------------

(s) if (A) the Interest Rate Cap Agreement or Replacement Interest Rate Cap
Agreement shall fail to any time to be in full force and effect or (B) Borrower
shall otherwise fail to comply with the terms and conditions of Section 2.8
hereof and such failure pursuant to this clause (B) shall continue for ten
(10) Business Days following notice to Borrower;

(t) if, without Lender’s consent, any liquor license, hotel license, and/or
other material Permit relating to any Individual Property ceases to be in full
force and effect and, in each instance, such failure shall continue for thirty
(30) days following notice to Borrower;

(u) if any of the provisions contained in Section 7(a)(ii), Section 7(a)(iii) or
Section 7(b) of any Assignment of Management Agreement is breached or violated;

(v) if Borrower ceases to operate a hotel on any Individual Property or
terminates such business for any reason whatsoever;

(w) other than pursuant to Section 2.7(b) hereof, if any prepayment of any
Mezzanine Loan is made at any time (unless such prepayment of the Mezzanine Loan
is made on a pro-rata basis with the Loan and each other Mezzanine Loan);

(x) if, prior to obtaining a final certificate of occupancy with respect to the
Hudson Property, Borrower shall fail to maintain a temporary certificate of
occupancy with respect to the Hudson Property;

(y) if Borrower or Manager fails to make any required contributions related to
employees covered by the CBA Multiemployer Plans after Borrower and/or Manager
is notified in writing of a failure to make any required contributions related
to employees covered by the CBA Multiemployer Plans and Borrower and/or Manager
fails to cure any deficiency or contest the same within sixty (60) days of such
notice and Lender reasonably determines that such failure to make such required
contribution would result in a Material Adverse Effect;

(z) if (A) a default has occurred and continues beyond any applicable cure
period under any Operating Lease, (B) any Operating Lease is amended, modified
or terminated in violation of the terms of this Agreement or (C) Borrower fails
to enforce any of the terms and provisions of the Operating Lease;

(aa) With respect to any default or breach of any term, covenant or condition of
this Agreement not specified in subsections (a) through (z) above or not
otherwise specifically specified as an Event of Default in this Agreement, if
the same is not cured (i) within ten (10) days after notice from Lender (in the
case of any default which can be cured by the payment of a sum of money) or
(ii) for thirty (30) days after notice from Lender (in the case of any other
default or breach); provided, that, with respect to any default or breach
specified in subsection (ii), if the same cannot reasonably be cured within such
thirty (30) day period and Borrower shall have commenced to cure the same within
such thirty (30) day period and thereafter diligently and expeditiously proceeds
to cure the same, such thirty (30) day period shall be extended for so long as
it shall require Borrower in the exercise of due diligence to cure the same, it
being agreed that no such extension shall be for a period in excess of ninety
(90) days; or

 

-131-



--------------------------------------------------------------------------------

(bb) if any default shall exist under any of the other Loan Documents beyond any
applicable cure periods contained in such Loan Documents or if any other such
event shall occur or condition shall exist, if the effect of such event or
condition is to accelerate the maturity of any portion of the Debt or to permit
Lender to accelerate the maturity of all or any portion of the Debt.

Section 10.2. Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default (other
than an Event of Default described in Section 10.1(h) above with respect to
Borrower or any SPE Component Entity) and at any time thereafter Lender may, in
addition to any other rights or remedies available to it pursuant to this
Agreement, the Security Instrument, the Note and the other Loan Documents or at
law or in equity, take such action, without notice or demand, that Lender deems
advisable to protect and enforce its rights against Borrower and in the
Property, including, without limitation, declaring the Debt to be immediately
due and payable, and Lender may enforce or avail itself of any or all rights or
remedies provided in this Agreement, the Security Instrument, the Note and the
other Loan Documents against Borrower and the Property, including, without
limitation, all rights or remedies available at law or in equity. Upon any Event
of Default described in Section 10.1(h) above with respect to Borrower or any
SPE Component Entity, the Debt and all other obligations of Borrower under this
Agreement, the Security Instrument, the Note and the other Loan Documents shall
immediately and automatically become due and payable, without notice or demand,
and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in the Security Instrument, the Note and the other Loan
Documents to the contrary notwithstanding.

(b) Upon the occurrence and during the continuance of an Event of Default, all
or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement, the Security
Instrument, the Note or the other Loan Documents executed and delivered by, or
applicable to, Borrower or at law or in equity may be exercised by Lender at any
time and from time to time, whether or not all or any of the Debt shall be
declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under this Agreement, the Security Instrument, the Note or the other
Loan Documents with respect to the Property. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by
applicable law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by applicable law, equity or contract or as set
forth herein or in the Security Instrument, the Note or the other Loan
Documents. No delay or omission to exercise any remedy, right or power accruing
upon an Event of Default shall impair any such remedy, right or power or shall
be construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default with respect to Borrower shall not be construed
to be a waiver of any subsequent Default or Event of Default by Borrower or to
impair any remedy, right or power consequent thereon.

 

-132-



--------------------------------------------------------------------------------

(c) With respect to Borrower and the Properties, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to any
Individual Property for the satisfaction of any of the Debt in preference or
priority to any other Individual Property, and Lender may seek satisfaction out
of all of the Properties or any part thereof, in its absolute discretion in
respect of the Debt. In addition, Lender shall have the right from time to time
to partially foreclose the Security Instruments in any manner and for any
amounts secured by the Security Instruments then due and payable as determined
by Lender in its sole discretion including, without limitation, the following
circumstances: (i) in the event Borrower defaults beyond any applicable grace
period in the payment of one or more scheduled payments of principal and
interest, Lender may foreclose one or more of the Security Instruments to
recover such delinquent payments, or (ii) in the event Lender elects to
accelerate less than the entire outstanding principal balance of the Loan,
Lender may foreclose one or more of the Security Instruments to recover so much
of the principal balance of the Loan as Lender may accelerate and such other
sums secured by one or more of the Security Instruments as Lender may elect.
Notwithstanding one or more partial foreclosures, the Properties shall remain
subject to the Security Instruments to secure payment of sums secured by the
Security Instruments and not previously recovered.

(d) Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, security instruments and
other security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrower by Lender of Lender’s intent to exercise its
rights under such power. Borrower shall not be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents and the Severed Loan Documents shall not
contain any representations, warranties or covenants not contained in the Loan
Documents and any such representations and warranties contained in the Severed
Loan Documents will be given by Borrower only as of the Closing Date.

(e) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, any amounts recovered from the Property (or any portion thereof)
or any other collateral for the Loan and/or paid to or received by Lender may,
after an Event of Default, be applied by Lender toward the Debt in such order,
priority and proportions as Lender in its sole discretion shall determine.

 

-133-



--------------------------------------------------------------------------------

(f) Lender may, but without any obligation to do so and without notice to or
demand on Borrower and without releasing Borrower from any obligation hereunder
or being deemed to have cured any Event of Default hereunder, make, do or
perform any obligation of Borrower hereunder in such manner and to such extent
as Lender may deem necessary. Lender is authorized to enter upon the Property
for such purposes, or appear in, defend, or bring any action or proceeding to
protect its interest in the Property for such purposes, and the cost and expense
thereof (including reasonable attorneys’ fees to the extent permitted by
applicable law), with interest as provided in this Section, shall constitute a
portion of the Debt and shall be due and payable to Lender upon demand. All such
costs and expenses incurred by Lender in remedying such Event of Default or such
failed payment or act or in appearing in, defending, or bringing any action or
proceeding shall bear interest at the Default Rate, for the period after such
cost or expense was incurred into the date of payment to Lender. All such costs
and expenses incurred by Lender together with interest thereon calculated at the
Default Rate shall be deemed to constitute a portion of the Debt and be secured
by the liens, claims and security interests provided to Lender under the Loan
Documents and shall be immediately due and payable upon demand by Lender
therefore.

ARTICLE 11

SECONDARY MARKET

Section 11.1. Securitization.

(a) Lender shall have the right (i) to sell or otherwise transfer the Loan (or
any portion thereof and/or interest therein), (ii) to sell participation
interests in the Loan (or any portion thereof and/or interest therein) or
(iii) to securitize the Loan (or any portion thereof and/or interest therein) in
a single asset securitization or a pooled asset securitization. The transactions
referred to in clauses (i), (ii) and (iii) above shall hereinafter be referred
to collectively as “Secondary Market Transactions” and the transactions referred
to in clause (iii) shall hereinafter be referred to as a “Securitization”. Any
certificates, notes or other securities issued in connection with a
Securitization are hereinafter referred to as “Securities”.

(b) If requested by Lender, each of Borrower and Guarantor shall assist Lender
in satisfying the market standards to which Lender customarily adheres or which
may be reasonably required in the marketplace or by the Rating Agencies in
connection with any Secondary Market Transactions, including, without
limitation, to:

(i) provide (A) updated financial and other information with respect to the
Property (or any portion thereof), the business operated at the Property (or any
portion thereof), Borrower, Mezzanine Borrower, Guarantor, SPE Component Entity,
any Hudson Intermediate Entity and Manager, (B) updated budgets relating to the
Property, (C) updated appraisals, market studies, environmental reviews (Phase
I’s and, if appropriate, Phase II’s), property condition reports and other due
diligence investigations of the Property (or any portion thereof) (the “Updated
Information”), together, if customary, with appropriate verification of the
Updated Information through letters of auditors or opinions of counsel
acceptable to Lender and the Rating Agencies and (D) revisions to and other
agreements with respect to the Property Documents in form and substance
acceptable to Lender and the Rating Agencies;

(ii) provide new and/or updated opinions of counsel, which may be relied upon by
Lender, the Rating Agencies and their respective counsel, agents and
representatives, as to substantive non-consolidation, fraudulent conveyance,
matters of Delaware and federal bankruptcy law relating to limited liability
companies, true sale, true lease and any other opinion customary in Secondary
Market Transactions or required by the Rating Agencies with respect to the
Property (or any portion thereof), Property Documents, Borrower, Mezzanine
Borrowers and Borrower’s Affiliates, which counsel and opinions shall be
satisfactory in form and substance to the Rating Agencies and reasonably
satisfactory in form and substance to Lender;

 

-134-



--------------------------------------------------------------------------------

(iii) provide updated, as of the closing date of the Secondary Market
Transaction, representations and warranties made in the Loan Documents and such
additional representations and warranties as the Rating Agencies may require;
and

(iv) execute such amendments to the Loan Documents, the Mezzanine Loan
Documents, the Property Documents and Borrower’s, Mezzanine Borrower’s, any
Hudson Intermediate Entity’s or any SPE Component Entity’s organizational
documents as may be reasonably requested by Lender or requested by the Rating
Agencies or otherwise to effect any Secondary Market Transaction, including,
without limitation, (A) to amend and/or supplement the Independent Director
provisions provided herein and therein, in each case, in accordance with the
applicable requirements of the Rating Agencies, (B) further bifurcating the Loan
(including, without limitation, Note A and/or Note B) into two or more
additional components, re-allocating the Loan (including, without limitation,
Note A and/or Note B) among existing components or existing Notes, reducing the
number of components of the Loan or of any Note and/or creating additional
separate notes and/or creating additional senior/subordinate note structure(s),
including, without limitation, re-allocating the principal amounts of the Loan,
Note A, Note B, the Mezzanine A Loan and the Mezzanine B Loan (any of the
foregoing, a “Loan Bifurcation”) and (C) to modify all operative dates
(including but not limited to payment dates, interest period start dates and end
dates, etc.) under the Loan Documents, by up to ten (10) days; provided,
however, that Borrower and/or Guarantor shall not be required to so modify or
amend any Loan Document if such modification or amendment would change any
material economic or material non-economic term, including the interest rate or
the stated maturity (except as provided in subclause (C) above), except in
connection with a Loan Bifurcation which may result in varying interest rates
but will have the same initial weighted average coupon of the original Note
(except following an Event of Default or any principal payments received on the
Loan).

(c) If, at the time a Disclosure Document is being prepared for a
Securitization, Lender expects that Borrower alone or Borrower and one or more
Affiliates of Borrower collectively, or the Property (or any portion thereof)
alone or the Property (or any portion thereof) and Related Properties
collectively, will be a Significant Obligor, Borrower and Guarantor shall
furnish to Lender, upon request, any information not already in Lender’s
possession required under Item 1112(a) of Regulation AB together with (i) the
selected financial data or, if applicable, net operating income, required under
Item 1112(b)(1) of Regulation AB, if Lender expects that the principal amount of
the Loan together with any Related Loans as of the cut-off date for such
Securitization may, or if the principal amount of the Loan together with any
Related Loans as of the cut-off date for such Securitization and at any time
during which the Loan and any Related Loans are included in a Securitization
does, equal or exceed ten percent (10%) (but less than twenty percent (20%)) of
the aggregate principal amount of all mortgage loans included or expected to be
included, as applicable, in the Securitization, or (ii) the financial

 

-135-



--------------------------------------------------------------------------------

statements required under Item 1112(b)(2) of Regulation AB, if Lender expects
that the principal amount of the Loan together with any Related Loans as of the
cut-off date for such Securitization may, or if the principal amount of the Loan
together with any Related Loans as of the cut-off date for such Securitization
and at any time during which the Loan and any Related Loans are included in a
Securitization does, equal or exceed twenty percent (20%) of the aggregate
principal amount of all mortgage loans included or expected to be included, as
applicable, in the Securitization. Such financial data or financial statements
shall be furnished to Lender (A) within ten (10) Business Days after notice from
Lender in connection with the preparation of Disclosure Documents for the
Securitization, (B) not later than thirty (30) days after the end of each fiscal
quarter of Borrower and (C) not later than seventy-five (75) days after the end
of each fiscal year of Borrower; provided, however, that without limiting the
obligations of Borrower or Guarantor pursuant to any other provision of this
Agreement, Borrower and Guarantor shall not be obligated to furnish financial
data or financial statements pursuant to clauses (B) or (C) of this sentence
with respect to any period for which a filing pursuant to the Exchange Act in
connection with or relating to the Securitization (an “Exchange Act Filing”) is
not required. If requested by Lender, Borrower and Guarantor shall furnish to
Lender financial data and/or financial statements (including any such data or
statements as may be required under Regulation AB) for any tenant of the
Property (or any portion thereof) if, in connection with a Securitization,
Lender expects there to be, with respect to such tenant or group of Affiliated
tenants, a concentration within all of the mortgage loans included or expected
to be included, as applicable, in the Securitization such that such tenant or
group of Affiliated tenants would constitute a Significant Obligor.

(d) All financial data and statements provided by Borrower and Guarantor
hereunder shall be prepared in accordance with the Approved Accounting Method,
and shall meet the requirements of Regulation AB and other applicable legal
requirements. All financial statements referred to in this Section shall be
audited by independent accountants of Borrower acceptable to Lender in
accordance with Regulation AB and all other applicable legal requirements, shall
be accompanied by the manually executed report of the independent accountants
thereon, which report shall meet the requirements of Regulation AB and all other
applicable legal requirements, and shall be further accompanied by a manually
executed written consent of the independent accountants, in form and substance
acceptable to Lender, to the inclusion of such financial statements in any
Disclosure Document and any Exchange Act Filing and to the use of the name of
such independent accountants and the reference to such independent accountants
as “experts” in any Disclosure Document and Exchange Act Filing, all of which
shall be provided at the same time as the related financial statements are
required to be provided. All financial data and statements (audited or
unaudited) provided by Borrower and Guarantor under this Section shall be
accompanied by an Officer’s Certificate, which certification shall state that
such financial statements meet the requirements set forth in the first sentence
of this subsection (d).

(e) If requested by Lender, Borrower and Guarantor shall provide Lender,
promptly upon request, with any other or additional financial statements, or
financial, statistical or operating information, as Lender shall reasonably
determine to be required pursuant to Regulation AB or any amendment,
modification or replacement thereto or other legal requirements in connection
with any Disclosure Document or any Exchange Act Filing or as shall otherwise be
reasonably requested by Lender.

 

-136-



--------------------------------------------------------------------------------

(f) In the event Lender reasonably determines, in connection with a
Securitization, that the financial data and financial statements required in
order to comply with Regulation AB or any amendment, modification or replacement
thereto or other legal requirements are other than as provided herein, then
notwithstanding the provisions of this Section, Lender may request, and Borrower
and Guarantor shall promptly provide, such other financial data and financial
statements as Lender reasonably determines to be necessary or appropriate for
such compliance.

(g) Notwithstanding anything herein to the contrary, Lender shall pay the
reasonable and out-of-pocket fees and expenses of Borrower with respect to
Borrower’s compliance with this Section 11.1; provided, that, Borrower shall be
responsible for the payment of (i) Borrower’s legal fees with respect to
compliance with the terms of this Section 11.1, and (ii) all of Borrower’s costs
and expenses with respect to Borrower’s compliance with Regulation AB or any
amendment, modification or replacement thereto.

Section 11.2. Disclosure.

(a) Each of Borrower and Guarantor (on their own behalf and on behalf of each
other Borrower Party) understands that information provided to Lender by
Borrower, Guarantor, any other Borrower Party and/or their respective agents,
counsel and representatives may be (i) included in (A) the Disclosure Documents
and (B) filings under the Securities Act and/or the Exchange Act and (ii) made
available to Investors, the Rating Agencies and service providers, in each case,
in connection with any Secondary Market Transaction.

(b) Borrower and Guarantor shall indemnify Lender and its officers, directors,
partners, employees, representatives, agents and affiliates against any losses,
claims, damages or liabilities (collectively, the “Liabilities”) to which Lender
and/or its officers, directors, partners, employees, representatives, agents
and/or affiliates may become subject in connection with (x) any Disclosure
Document and/or any Covered Rating Agency Information, in each case, insofar as
such Liabilities arise out of or are based upon any untrue statement of any
material fact in the Provided Information and/or arise out of or are based upon
the omission to state a material fact in the Provided Information required to be
stated therein or necessary in order to make the statements in the applicable
Disclosure Document and/or Covered Rating Agency Information, in light of the
circumstances under which they were made, not misleading and (y) after a
Securitization, any indemnity obligations incurred by Lender or Servicer in
connection with any Rating Agency Confirmation.

(c) Borrower and Guarantor shall provide in connection with each of (i) a
preliminary and a final private placement memorandum, offering memorandum or
offering circular, (ii) a free writing prospectus, (iii) a preliminary and final
prospectus or prospectus supplement or (iv) a term sheet, as applicable, an
agreement (A) certifying that Borrower and Guarantor have examined such
Disclosure Documents specified by Lender and that each such Disclosure Document,
as it relates to Borrower, Mezzanine Borrower, Borrower Affiliates, the
Properties, Manager, Guarantor, the Property Documents, the Operating Leases,
the Management Agreements, the Special Management Agreement, the CBA
Multiemployer Plans, the Union Documents, the SRO Arrangements, the terms of the
Loan Documents, the terms of the Mezzanine Loan Documents, the use of Loan and
Mezzanine Loan proceeds and all other aspects of the Loan and the Mezzanine
Loan, does not contain any untrue statement of a material

 

-137-



--------------------------------------------------------------------------------

fact or omit to state a material fact necessary in order to make the statements
made, in the light of the circumstances under which they were made, not
misleading, (B) indemnifying Lender (and for purposes of this Section 11.2,
Lender hereunder shall include its officers and directors), the Affiliate of
Lender (“Lender Affiliate”) that has filed the registration statement relating
to the Securitization (the “Registration Statement”) or is otherwise acting as
“depositor” of the Securitization, each of its directors, each of its officers
who have signed the Registration Statement and each Person that controls the
Affiliate within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act (collectively, the “Lender Group”), and Lender Affiliate,
and any other placement agent or underwriter with respect to the Securitization,
each of their respective directors and each Person who controls Lender Affiliate
or any other placement agent or underwriter within the meaning of Section 15 of
the Securities Act and Section 20 of the Exchange Act (collectively, the
“Underwriter Group”) for any Liabilities to which Lender, the Lender Group or
the Underwriter Group may become subject insofar as the Liabilities arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact contained in such sections or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated in such sections or necessary in order to make the statements in such
sections, in light of the circumstances under which they were made, not
misleading and (C) agreeing to reimburse Lender, the Lender Group and/or the
Underwriter Group for any legal or other expenses reasonably incurred by Lender,
the Lender Group and the Underwriter Group in connection with investigating or
defending the Liabilities; provided, however, that Borrower will be liable in
any such case under clauses (B) or (C) above only to the extent that any such
loss claim, damage or liability arises out of or is based upon any such untrue
statement or omission made therein in reliance upon and in conformity with
information furnished to Lender by or on behalf of Borrower in connection with
the preparation of the Disclosure Document or in connection with the
underwriting or closing of the Loan, including, without limitation, financial
statements of Borrower, operating statements and rent rolls with respect to the
Property. The indemnification provided for in clauses (B) and (C) above shall be
effective whether or not the indemnification agreement described above is
provided. The aforesaid indemnity will be in addition to any liability which
Borrower may otherwise have.

(d) In connection with filings under Exchange Act and/or the Securities Act,
Borrower and Guarantor shall (i) indemnify Lender, the Lender Group and the
Underwriter Group for Liabilities to which Lender, the Lender Group or the
Underwriter Group may become subject insofar as the Liabilities arise out of or
are based upon the omission or alleged omission to state in the Disclosure
Document a material fact required to be stated in the Disclosure Document in
order to make the statements in the Disclosure Document, in light of the
circumstances under which they were made, not misleading and (ii) reimburse
Lender, the Lender Group or the Underwriter Group for any legal or other
expenses reasonably incurred by Lender, the Lender Group or the Underwriter
Group in connection with defending or investigating the Liabilities.

 

-138-



--------------------------------------------------------------------------------

(e) Promptly after receipt by an indemnified party under this Section 11.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 11.2, notify the indemnifying party in writing of the commencement
thereof (but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party). In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel satisfactory to such indemnified party.
After notice from the indemnifying party to such indemnified party under this
Section 11.2, such indemnifying party shall pay for any legal or other expenses
subsequently incurred by such indemnifying party in connection with the defense
thereof; provided, however, if the defendants in any such action include both
the indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there are any legal defenses available to it
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party, the indemnified party or parties shall have
the right to select separate counsel to assert such legal defenses and to
otherwise participate in the defense of such action on behalf of such
indemnified party at the cost of the indemnifying party.

After notice from such Indemnifying Person to such Indemnified Person of its
election to so assume the defense of such claim or action, such Indemnifying
Person shall not be liable to such Indemnified Person for any legal or other
expenses subsequently incurred by such Indemnified Person in connection with the
defense thereof, unless, (1) if the defendants in any such action include both
an Indemnified Person and any of the Indemnifying Persons and an Indemnified
Person shall have reasonably concluded that there are any legal defenses
available to it and/or other Indemnified Persons that are different from or
additional to those available to an Indemnifying Person, the Indemnified Person
or Persons shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnified Person at the expense of the Indemnifying Persons, (2) the
Indemnifying Person shall not have employed counsel reasonably satisfactory to
the Indemnified Person to represent the Indemnified Person within a reasonable
time after notice of commencement of the action (provided that the Indemnified
Person has provided the Indemnifying Person with ten (10) days prior written
notice that it intends to exercise its rights pursuant to this clause (2) and
the Indemnifying Person has not employed counsel reasonably satisfactory to the
Indemnified Person within such 10-day period), or (3) the Indemnifying Person
has authorized in writing the employment of counsel of the Indemnified Person at
the expense of the Indemnifying Person.

Without the prior written consent of the applicable Indemnified Persons, no
Indemnifying Person shall settle or compromise or consent to the entry of any
judgment in any pending or threatened claim, action, suit or proceeding in
respect of which indemnification may be sought hereunder (whether or not any
Indemnified Person is an actual or potential party to such claim, action, suit
or proceeding) unless (i) such Indemnifying Person shall have given the
Indemnified Persons reasonable prior written notice thereof and shall have
obtained an unconditional release of each Indemnified Person from all liability
arising out of such claim, action, suit or proceedings and (ii) such settlement,
compromise or judgment does not include a statement as to, or admission of,
fault, culpability or a failure to act by or on behalf of any Indemnified
Person. As long as an Indemnifying Person has complied with its obligations to
defend and indemnify hereunder, such Indemnifying Person shall not be liable for
any settlement made by any Indemnified Person(s) without the consent of such
Indemnifying Person (which consent shall not

 

-139-



--------------------------------------------------------------------------------

be unreasonably withheld or delayed). Notwithstanding the foregoing sentence, if
at any time an Indemnified Person shall have requested that an Indemnifying
Person reimburse the Indemnified Person for fees and expenses of counsel to
which the Indemnified Person is entitled pursuant to this Agreement, the
Indemnifying Person shall be liable for any settlement, compromise or entry of a
judgment in connection with any proceeding effected without its written consent
if (i) such settlement, compromise or judgment is entered into or entered, as
applicable, more than ninety (90) days after receipt by the Indemnifying Person
of such request, (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement, compromise or judgment, and (iii) such settlement, compromise or
judgment does not include a statement as to, or an admission of, fault,
culpability or failure to act by or on behalf of any such Indemnifying Person;
provided, that the Indemnified Person has provided the Indemnifying Person with
five (5) Business Days prior notice of its intent to exercise its rights under
this sentence.

The Indemnifying Persons agree that if any indemnification or reimbursement
sought pursuant to this Agreement is judicially determined to be unenforceable
for any reason or is insufficient to hold any Indemnified Person harmless (with
respect only to the Liabilities that are the subject of this Agreement), then
the Indemnifying Persons, on the one hand, and such Indemnified Person, on the
other hand, shall contribute to the Liabilities for which such indemnification
or reimbursement is held unavailable or is insufficient: (x) in such proportion
as is appropriate to reflect the relative benefits to the Indemnifying Persons,
on the one hand, and such Indemnified Person, on the other hand, from the
transactions to which such indemnification or reimbursement relates; or (y) if
the allocation provided by clause (x) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (x) but also the relative faults of the Indemnifying
Persons, on the one hand, and all Indemnified Persons, on the other hand, as
well as any other equitable considerations. Notwithstanding the foregoing, no
party found liable for a fraudulent misrepresentation shall be entitled to
contribution from any other party who is not also found liable for such
fraudulent misrepresentation, and the Indemnifying Persons agree that in no
event shall the amount to be contributed by the Indemnified Persons collectively
pursuant to this paragraph exceed the amount of the fees (by underwriting
discount or otherwise) actually received by such Indemnified Persons in
connection with the closing of the Loan or the Securitization.

The Indemnifying Persons agree that the indemnification, contribution and
reimbursement obligations set forth in this Agreement shall apply whether or not
any Indemnified Person is a formal party to any lawsuits, claims or other
proceedings. The Indemnifying Persons further agree that the Indemnified Persons
are intended third party beneficiaries under this Agreement.

(f) The liabilities and obligations of each of Borrower, Guarantor and Lender
under this Section 11.2 shall survive the termination of this Agreement and the
satisfaction and discharge of the Debt. Failure by Borrower, Guarantor and/or
any other Borrower Party to comply with the provisions of Section 11.1 and/or
Section 11.2 within the timeframes specified therein and/or as otherwise
required by Lender shall, at Lender’s option, constitute a breach of the terms
thereof and/or an Event of Default. Borrower (on its own behalf and on behalf of
each Borrower Party) hereby expressly authorizes and appoints Lender its
attorney-in-fact to take any actions required of any Borrower Party under
Sections 11.1, 11.2 and/or 11.6 in the event any Borrower Party fails to do the
same, which power of attorney shall be irrevocable and shall be deemed to be
coupled with an interest. Notwithstanding anything to the contrary contained
herein, (i) except as may otherwise expressly provided to the contrary in this
Article 11, each Borrower Party shall bear its own cost of compliance with this
Article (including, without limitation, the costs of any ongoing financial
reporting or similar provisions contained herein) and (ii) to the extent that
the timeframes for compliance with such ongoing financial reporting and similar
provisions are shorter than the timeframes allowed for comparable reporting
obligations under Section 4.12 hereof (if any), the timeframes under this
Article 11 shall control.

 

-140-



--------------------------------------------------------------------------------

Section 11.3. Reserves/Escrows. In the event that Securities are issued in
connection with the Loan, all funds held by Lender in escrow or pursuant to
reserves in accordance with this Agreement and the other Loan Documents shall be
deposited in “eligible accounts” at “eligible institutions” and, to the extent
applicable, invested in “permitted investments” as then defined and required by
the Rating Agencies.

Section 11.4. Servicer. At the option of Lender, the Loan may be serviced by a
servicer/special servicer/trustee selected by Lender (collectively, the
“Servicer”) and Lender may delegate all or any portion of its responsibilities
under this Agreement and the other Loan Documents to such Servicer pursuant to a
servicing agreement between Lender and such Servicer. Without limitation of any
other provision contained herein, Borrower shall be liable for the costs and
expenses of Lender incurred with respect to any Servicer, including, without
limitation, any initial set up costs and fees and ongoing monthly costs and
fees, in each case, charged by such Servicer.

Section 11.5. Rating Agency Costs. In connection with any Rating Agency
Confirmation or other Rating Agency consent, approval or review required
hereunder as a result of a request by Borrower (other than the initial review of
the Loan by the Rating Agencies in connection with a Securitization), Borrower
shall pay all of the costs and expenses of Lender, Servicer and each Rating
Agency in connection therewith, and, if applicable, shall pay any fees imposed
by any Rating Agency in connection therewith.

Section 11.6. Mezzanine Option. Lender shall have the option (the “Mezzanine
Option”) at any time to divide the Loan into two parts, a mortgage loan and a
mezzanine loan, provided, that (i) the total loan amounts for such mortgage loan
and such mezzanine loan shall equal the then outstanding amount of the Loan
immediately prior to Lender’s exercise of the Mezzanine Option, (ii) the
weighted average interest rate of such mortgage loan and mezzanine loan shall
initially equal the Interest Rate (except, with respect to such mezzanine loan,
following an Event of Default or with respect to any prepayment of the mortgage
loan pursuant to Section 2.7(b) hereof and except, with respect to such mortgage
loan, following an Event of Default or with respect to any principal payments
received on the mortgage loan) and (iii) the Allocated Loan Amounts shall be
allocated between such mortgage loan and such mezzanine loan on a pro rata
basis. Borrower shall cooperate with Lender in Lender’s exercise of the
Mezzanine Option in good faith and in a timely manner, which such cooperation
shall include, but not be limited to, (i) executing such amendments to the Loan
Documents and Borrower, any Hudson Intermediate Entity’s or any SPE Component
Entity’s organizational documents as may be reasonably requested by Lender or
requested by the Rating Agencies (provided, that, any such amendment shall not
change any material economic or material non-economic term,

 

-141-



--------------------------------------------------------------------------------

including the interest rate or the stated maturity (except as provided in clause
(ii) of the immediately preceding sentence), (ii) creating one or more Single
Purpose Entities (the “New Mezzanine Borrower”), which such New Mezzanine
Borrower shall (A) own, directly or indirectly, 100% of the equity ownership
interests in Borrower (the “Equity Collateral”), and (B) together with such
constituent equity owners of such New Mezzanine Borrower as may be designated by
Lender, execute such agreements, instruments and other documents as may be
required by Lender in connection with the mezzanine loan (including, without
limitation, a promissory note evidencing the mezzanine loan and a pledge and
security agreement pledging the Equity Collateral to Lender as security for the
mezzanine loan); and (iii) delivering such opinions, title endorsements, UCC
title insurance policies, documents and/or instruments relating to the Property
Documents and other materials as may be required by Lender or the Rating
Agencies. Notwithstanding anything herein to the contrary, Lender shall pay the
reasonable and out-of-pocket fees and expenses of Borrower with respect to
Borrower’s compliance with this Section 11.6; provided, that, Borrower shall be
responsible for the payment of Borrower’s legal fees with respect to compliance
with the terms of this Section 11.6.

Section 11.7. Registered Form. The Servicer, as non-fiduciary agent of Borrower,
shall maintain a record that identifies each owner (including successors and
assignees) of an interest in the Loan, including the name and address of the
owner, and each owner’s rights to principal and stated interest (the “Loan
Register”), and shall record all transfers of an interest in the Loan, including
each assignment, in the Loan Register. Transfers of interests in the Loan
(including assignments) shall be subject to the applicable conditions set forth
in the Loan Documents with respect thereto and Servicer will update the Loan
Register to reflect the transfer. Furthermore, each Lender that sells a
participation shall, acting solely for this purpose as agent of Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts and stated interest of each participant’s interest
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any participant or any information relating to a
participant’s interest) except to the extent that such disclosure is necessary
to establish that such obligation is in registered form under
Section 5f.103-1(c) of the U.S. Department of Treasury regulations. The entries
in the Loan Register and Participant Register shall be conclusive. The Borrower,
the Lenders and the Servicer may treat each Person whose name is recorded in the
Loan Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, and the Borrower, the Lenders and the Servicer may
treat each Person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement. Failure to make any such recordation, or any error in such
recordation, however, shall not affect Borrower’s obligations in respect of the
Loan. Borrower acknowledges that the Notes are in registered form and may not be
transferred except by register.

 

-142-



--------------------------------------------------------------------------------

Section 11.8. Syndication. Without limiting Lender’s rights under Section 11.1,
the provisions of this Section 11.8 shall only apply in the event that the Loan
is syndicated in accordance with the provisions of this Section 11.8 set forth
below.

(a) Sale of Loan, Co-Lenders, Participations and Servicing.

(i) Lender and any Co-Lender may, at their option, without Borrower’s consent
(but with notice to Borrower), sell with novation all or any part of their
right, title and interest in, and to, and under the Loan (the “Syndication”), to
one or more additional lenders (each a “Co-Lender”). Each additional Co-Lender
shall enter into an assignment and assumption agreement (the “Assignment and
Assumption”) assigning a portion of Lender’s or Co-Lender’s rights and
obligations under the Loan, and pursuant to which the additional Co-Lender
accepts such assignment and assumes the assigned obligations. From and after the
effective date specified in the Assignment and Assumption (i) each Co-Lender
shall be a party hereto and to each Loan Document to the extent of the
applicable percentage or percentages set forth in the Assignment and Assumption
and, except as specified otherwise herein, shall succeed to the rights and
obligations of Lender and the Co-Lenders hereunder and thereunder in respect of
the Loan, and (ii) Lender, as lender and each Co-Lender, as applicable, shall,
to the extent such rights and obligations have been assigned by it pursuant to
such Assignment and Assumption, relinquish its rights and be released from its
obligations hereunder and under the Loan Documents.

(ii) The liabilities of Lender and each of the Co-Lenders shall be several and
not joint, and Lender’s and each Co-Lender’s obligations to Borrower under this
Agreement shall be reduced by the amount of each such Assignment and Assumption.
Neither Lender nor any Co-Lender shall be responsible for the obligations of any
other Co-Lender. Lender and each Co-Lender shall be liable to Borrower only for
their respective proportionate shares of the Loan.

(iii) Borrower agrees that it shall, in connection with any sale of all or any
portion of the Loan, whether in whole or to an additional Co-Lender or
Participant, within ten (10) Business Days after requested by Agent, furnish
Agent with the certificates required under Sections 4.12 and 4.13 hereof and
such other information as reasonably requested by any additional Co-Lender or
Participant in performing its due diligence in connection with its purchase of
an interest in the Loan.

(iv) Citi (or an Affiliate of Citi) shall act as administrative agent for itself
and the Co-Lenders (together with any successor administrative agent, the
“Agent”) pursuant to this Section 11.8. Borrower acknowledges that Citi, as
Agent, shall have the sole and exclusive authority to execute and perform this
Agreement and each Loan Document on behalf of itself, as a Lender and as agent
for itself and the Co-Lenders subject to the terms of the Co-Lending Agreement.
Each Lender acknowledges that Citi, as Agent, shall retain the exclusive right
to grant approvals and give consents with respect to all matters requiring
consent hereunder. Except as otherwise provided herein, Borrower shall have no
obligation to recognize or deal directly with any Co-Lender, and no Co-Lender
shall have any right to deal directly with Borrower with respect to the rights,
benefits and obligations of Borrower under this Agreement, the Loan Documents or
any one or more documents or instruments in respect thereof. Borrower may rely
conclusively on the actions of Citi as Agent to bind Citi and the Co-Lenders,
notwithstanding that the particular action in question may, pursuant to this
Agreement or the Co-Lending Agreement be subject to the consent or direction of
some or all of the Co-Lenders. Citi may resign as Agent of the Co-Lenders, in
its sole discretion, or if required to by the Co-Lenders in accordance with the
term of the Co-Lending Agreement, in each case without the consent of but upon
prior written notice to Borrower. Upon any such resignation, a successor Agent
shall be determined pursuant to the terms of the Co-Lending Agreement. The term
Agent shall mean any successor Agent.

 

-143-



--------------------------------------------------------------------------------

(v) Notwithstanding any provision to the contrary in this Agreement, the Agent
shall not have any duties or responsibilities except those expressly set forth
herein (and in the Co-Lending Agreement) and no covenants, functions,
responsibilities, duties, obligations or liabilities of Agent shall be implied
by or inferred from this Agreement, the Co-Lending Agreement, or any other Loan
Document, or otherwise exist against Agent.

(vi) Except to the extent its obligations hereunder and its interest in the Loan
have been assigned pursuant to one or more Assignments and Assumption, Citi, as
Agent, shall have the same rights and powers under this Agreement as any other
Co-Lender and may exercise the same as though it were not Agent, respectively.
The term “Co-Lender” or “Co-Lenders” shall, unless otherwise expressly
indicated, include Citi in its individual capacity. Citi and the other
Co-Lenders and their respective Affiliates may accept deposits from, lend money
to, act as trustee under indentures of, and generally engage in any kind of
business with, Borrower, or any Affiliate of Borrower and any Person who may do
business with or own securities of Borrower or any Affiliate of Borrower, all as
if they were not serving in such capacities hereunder and without any duty to
account therefor to each other.

(vii) If required by any Co-Lender, Borrower hereby agrees to execute
supplemental notes in the principal amount of such Co-Lender’s pro rata share of
the Loan substantially in the form of the Note, and such supplemental note shall
(i) be payable to order of such Co-Lender, (ii) be dated as of the Closing Date,
and (iii) mature on the Maturity Date. Such supplemental note shall provide that
it evidences a portion of the existing indebtedness hereunder and under the Note
and not any new or additional indebtedness of Borrower. The term “Note” as used
in this Agreement and in all the other Loan Documents shall include all such
supplemental notes.

(viii) Citi, as Agent, shall maintain at its domestic lending office or at such
other location as Citi, as Agent, shall designate in writing to each Co-Lender
and Borrower a copy of each Assignment and Assumption delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Co-Lenders, the amount of each Co-Lender’s proportionate share of the Loan and
the name and address of each Co-Lender’s agent for service of process (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and Borrower, Citi, as Agent, and the
Co-Lenders may treat each person or entity whose name is recorded in the
Register as a Co-Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection and copying by Borrower or any
Co-Lender during normal business hours upon reasonable prior notice to the
Agent. A Co-Lender may change its address and its agent for service of process
upon written notice to Lender, as Agent, which notice shall only be effective
upon actual receipt by Citi, as Agent, which receipt will be acknowledged by
Citi, as Agent, upon request.

 

-144-



--------------------------------------------------------------------------------

(ix) Notwithstanding anything herein to the contrary, any financial institution
or other entity may be sold a participation interest in the Loan by Lender or
any Co-Lender without Borrower’s consent (such financial institution or entity,
a “Participant”). No Participant shall have any rights under this Agreement, the
Note or any of the Loan Documents and the Participant’s rights in respect of
such participation shall be solely against Lender or Co-Lender, as the case may
be, as set forth in the participation agreement executed by and between Lender
or Co-Lender, as the case may be, and such Participant. Borrower may rely
conclusively on the actions of Citi as Agent to bind Lender and any Participant,
notwithstanding that the particular action in question may, pursuant to this
Agreement or any participation agreement be subject to the consent or direction
of some or all of the Participants. No participation shall relieve Lender or
Co-Lender, as the case may be, from its obligations hereunder or under the Note
or the Loan Documents and Lender or Co- Lender, as the case may be, shall remain
solely responsible for the performance of its obligations hereunder.

(x) Notwithstanding any other provision set forth in this Agreement, Lender or
any Co-Lender may at any time create a security interest in all or any portion
of its rights under this Agreement (including, without limitation, amounts owing
to it in favor of any Federal Reserve Bank in accordance with Regulation A of
the Board of Governors of the Federal Reserve System).

(b) Cooperation in Syndication.

(i) Each of Borrower and Guarantor agrees to reasonably assist Lender in
completing a Syndication satisfactory to Lender. Such assistance shall include
(i) direct contact between senior management and advisors of Borrower and
Guarantor and the proposed Co-Lenders, (ii) assistance in the preparation of a
confidential information memorandum and other marketing materials to be used in
connection with the Syndication, (iii) the hosting, with Lender, of one or more
meetings of prospective Co-Lenders or with the Rating Agencies, (iv) the
delivery of appraisals satisfactory to Lender if required, and (v) working with
Lender to procure a rating for the Loan by the Rating Agencies.

(ii) Lender shall manage all aspects of the Syndication of the Loan, including
decisions as to the selection of institutions to be approached and when they
will be approached, when their commitments will be accepted, which institutions
will participate, the allocations of the commitments among the Co-Lenders and
the amount and distribution of fees among the Co-Lenders. To assist Lender in
its Syndication efforts, each of Borrower and Guarantor agrees promptly to
prepare and provide to Lender all information with respect to Borrower,
Mezzanine Borrowers, Manager, Guarantor, any SPE Component Entity (if any), any
Hudson Intermediate Entity and the Property (or any portion thereof)
contemplated hereby, including all financial information and projections (the
“Projections”), as Lender may reasonably request in connection with the
Syndication of the Loan. Each of Borrower and Guarantor hereby represents and
covenants that (i) all information other than the Projections (the
“Information”) that has been or will be made available to Lender by Borrower,
Guarantor or any of their representatives is or will be, when furnished,
complete and correct in all material respects and does not or will not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made and (ii) the Projections that have been or will be made available to
Lender by Borrower, Guarantor or any of their representatives have been or will
be prepared in good faith based upon reasonable assumptions. Each of Borrower
and Guarantor understands that in arranging and syndicating the Loan, Lender,
the Co-Lenders and, if applicable, the Rating Agencies, may use and rely on the
Information and Projections without independent verification thereof.

 

-145-



--------------------------------------------------------------------------------

(iii) If required in connection with the Syndication, each of Borrower and
Guarantor hereby agrees to:

(A) amend the Loan Documents to give Lender the right, at Borrower’s sole cost
and expense, to have the Property reappraised on an annual basis;

(B) deliver updated financial and operating statements and other information
reasonably required by Lender to facilitate the Syndication;

(C) deliver reliance letters reasonably satisfactory to Lender with respect to
the environmental assessments and reports delivered to Lender prior to the
Closing Date, which will run to Lender, any Co-Lender and their respective
successors and assigns;

(D) execute modifications to the Loan Documents required by the Co- Lenders,
provided that such modification will not (except as set forth in clause
(E) below), change any material or economic terms of the Loan Documents, or
otherwise materially increase the obligations or materially decrease the rights
of Borrower and Guarantor pursuant to the Loan Documents; and

(E) if Lender elects, in its sole discretion, prior to or upon a Syndication, to
split the Loan into two or more parts, or the Note into multiple component notes
or tranches which may have different interest rates, principal amounts, payment
priorities and maturities, Borrower and Guarantor agrees to cooperate with
Lender in connection with the foregoing and to execute the required
modifications and amendments to the Note, this Agreement and the Loan Documents
and to provide opinions necessary to effectuate the same. Such Notes or
components may be assigned different interest rates, so long as the initial
weighted average of such interest rates does not exceed the applicable Interest
Rate (except following an Event of Default or any principal payments received on
the Loan).

Borrower shall be responsible for payments of its legal fees incurred in
connection with compliance with the requests made under this Section.

 

-146-



--------------------------------------------------------------------------------

(c) Limitation of Liability. No claim may be made by Borrower, or any other
Person against Agent, Lender or any Co-Lenders or the Affiliates, directors,
officers, employees, attorneys or agent of any of such Persons for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement or any act, omission or event
occurring in connection therewith; and Borrower hereby waives, releases and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.

(d) No Joint Venture. Notwithstanding anything to the contrary herein contained,
neither Agent, Lender nor any Co-Lender by entering into this Agreement or by
taking any action pursuant hereto, will be deemed a partner or joint venturer
with Borrower.

(e) Voting Rights of Co-Lenders. Borrower acknowledges that the Co-Lending
Agreement may contain provisions which require that amendments, waivers,
extensions, modifications, and other decisions with respect to the Loan
Documents shall require the approval of all or a number of the Co-Lenders
holding in the aggregate a specified percentage of the Loan or any one or more
Co-Lenders that are specifically affected by such amendment, waiver, extension,
modification or other decision.

(f) Notwithstanding anything herein to the contrary, Lender shall pay the
reasonable and out-of-pocket fees and expenses of Borrower with respect to
Borrower’s compliance with this Section 11.8; provided, that, Borrower shall be
responsible for the payment of Borrower’s legal fees with respect to compliance
with the terms of this Section 11.8.

Section 11.9. Uncross of Properties.

(a) Borrower agrees that at any time Lender shall have the unilateral right to
elect to, from time to time, uncross any of the Properties (such uncrossed
Property or Properties, collectively, the “Affected Property” and the remaining
Property or Properties, collectively, the “Unaffected Property”) in order to
separate the Loan from the portion of the Debt to be secured by the Affected
Property (such portion of the Debt to be secured by the Affected Property, the
“Uncrossed Loan” and the remaining portion of the Debt secured by the Unaffected
Property, the “Remaining Loan”). In furtherance thereof, Lender shall have the
right to (i) sever and/or divide the Note and the other Loan Documents so that
(A) the original Loan Documents (collectively, the “Remaining Loan Documents”)
evidence and secure only the Remaining Loan and relate only to the Unaffected
Property and (B) amended and/or new documents and other instruments
(collectively, the “Uncrossed Loan Documents”) evidence and secure only the
Uncrossed Loan and relate only to the Affected Property, (ii) allocate the
applicable portion of each of the Reserve Funds relating to the Affected
Property to the Uncrossed Loan, (iii) release any cross-default and/or
cross-collateralization provisions applicable to such Affected Property (but
such Affected Property shall be cross-defaulted an cross-collateralized with
each other Affected Property) and (iv) take such additional actions consistent
therewith (including, without limitation, requiring delivery of the Uncrossed
Loan Documents and amendments to the Loan Documents, in each case, to give
effect to the foregoing); provided, that the Uncrossed Loan Documents and the
Remaining Loan Documents, shall not, in the aggregate, increase (A) any material
monetary obligation of Borrower under the Loan Documents or (B) any other
material obligation of Borrower under the Loan Documents in any material
respect. In connection with the uncrossing of any such Affected Property as
provided for in this Section 11.9 (an “Uncrossing Event”), the Remaining Loan
shall be reduced by an amount equal to amount of the Uncrossed Loan and the
Uncrossed Loan shall be in an amount equal to the Allocated Loan Amount
applicable to the Affected Property.

 

-147-



--------------------------------------------------------------------------------

(b) Borrower shall (and shall cause each Borrower Party to) fully cooperate (at
Lender’s sole cost and expense (including any additional mortgage and/or
transfer taxes associated therewith), provided that such Uncrossing Event did
not occur during the continuance of an Event of Default or as a result of such
Event of Default) with Lender to effectuate each Uncrossing Event. Without
limitation of the foregoing, upon Lender’s request, Borrower shall (and shall
cause each Borrower Party to), among other things, (i) deliver evidence to
Lender that the single purpose nature and bankruptcy remoteness of the
Borrower(s) owning Properties other than the Affected Property following such
Uncrossing Event have not been adversely affected and are in accordance with the
terms and provisions of the Remaining Loan Documents; (ii) deliver evidence to
Lender that the single purpose nature and bankruptcy remoteness of the
Borrower(s) owning the Affected Property following such release have not been
adversely affected and are in accordance with the terms and provisions of the
Uncrossed Loan Documents; (iii) deliver to Lender such legal opinions and
updated legal opinions as Lender or the Rating Agencies shall require
(including, without limitation, a New Non-Consolidation Opinion and a REMIC
Opinion); (iv) take the actions contemplated in Subsection (a) above (including,
without limitation, executing the Uncrossed Loan Documents and amendments to the
Loan Documents); and (v) deliver such title endorsements, title insurance
policies, documents and/or instruments relating to the Property Documents and
other materials as may be required by Lender or the Rating Agencies.

Section 11.10. Intercreditor Agreement.

(a) Lender and Mezzanine Lenders are or will be parties to a certain
Intercreditor Agreement (the “Intercreditor Agreement”) memorializing their
relative rights and obligations with respect to the Loan, the Mezzanine Loans,
Borrower, Mezzanine Borrowers and the Properties. Borrower hereby acknowledges
and agrees that (i) such Intercreditor Agreement is intended solely for the
benefit of Lender and the Mezzanine Lenders and (ii) Borrower and Mezzanine
Borrowers are not intended third-party beneficiaries of any of the provisions
therein and shall not be entitled to rely on the provisions contained therein.
Lender and Mezzanine Lenders shall have no obligation to disclose to Borrower
the contents of the Intercreditor Agreement. Borrower’s obligations hereunder
are independent of such Intercreditor Agreement and remain unmodified by the
terms and provisions thereof.

(b) If all or part of any payment made by Mezzanine B Borrower pursuant to the
Mezzanine B Loan Documents and/or Mezzanine A Borrower pursuant to the Mezzanine
A Loan Documents is paid or released to Lender pursuant to the Intercreditor
Agreement, Lender shall apply such amounts to the payment of the Debt as a
prepayment pursuant to the applicable provision of Section 2.7 hereof.

 

-148-



--------------------------------------------------------------------------------

ARTICLE 12

INDEMNIFICATIONS

Section 12.1. General Indemnification. Borrower shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all Losses imposed upon or incurred by or
asserted against any Indemnified Parties and directly or indirectly arising out
of or in any way relating to any one or more of the following: (a) any accident,
injury to or death of persons or loss of or damage to property occurring in, on
or about the Property or any part thereof or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (b) any use,
nonuse or condition in, on or about the Property or any part thereof or on the
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways; (c) performance of any labor or services or the furnishing of any
materials or other property in respect of the Property or any part thereof;
(d) any failure of the Property (or any portion thereof) to be in compliance
with any applicable Legal Requirements; (e) any and all claims and demands
whatsoever which may be asserted against Lender by reason of any alleged
obligations or undertakings on its part to perform or discharge any of the
terms, covenants, or agreements contained in any Lease, management agreement or
any Property Document; (f) the payment of any commission, charge or brokerage
fee to anyone (other than a broker or other agent retained by Lender) which may
be payable in connection with the funding of the Loan evidenced by the Note and
secured by the Security Instrument; and/or (g) the holding or investing of the
funds on deposit in the Accounts or the performance of any work or the
disbursement of funds in each case in connection with the Accounts. Any amounts
payable to Lender by reason of the application of this Section 12.1 shall become
immediately due and payable and shall bear interest at the Default Rate from the
date loss or damage is sustained by Lender until paid.

Section 12.2. Mortgage and Intangible Tax Indemnification. Borrower shall, at
its sole cost and expense, protect, defend, indemnify, release and hold harmless
the Indemnified Parties from and against any and all Losses imposed upon or
incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any tax on the making and/or
recording of the Security Instrument, the Note or any of the other Loan
Documents.

Section 12.3. ERISA Indemnification. Borrower shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all Losses (including, without limitation,
reasonable attorneys’ fees and costs incurred in the investigation, defense, and
settlement of Losses incurred in correcting any prohibited transaction or in the
sale of a prohibited loan, and in obtaining any individual prohibited
transaction exemption under ERISA that may be required, in Lender’s sole
discretion) that Lender may incur, directly or indirectly, as a result of a
default under Sections 3.7 or 4.19 of this Agreement.

 

-149-



--------------------------------------------------------------------------------

Section 12.4. Duty to Defend, Legal Fees and Other Fees and Expenses. Upon
written request by any Indemnified Party, Borrower shall defend such Indemnified
Party (if requested by any Indemnified Party, in the name of the Indemnified
Party) by attorneys and other professionals approved by the Indemnified Parties.
Notwithstanding the foregoing, any Indemnified Parties may, in their sole
discretion, engage their own attorneys and other professionals to defend or
assist them, and, at the option of Indemnified Parties, their attorneys shall
control the resolution of any claim or proceeding. Upon demand, Borrower shall
pay or, in the sole discretion of the Indemnified Parties, reimburse, the
Indemnified Parties for the payment of reasonable fees and disbursements of
attorneys, engineers, environmental consultants, laboratories and other
professionals in connection therewith.

Section 12.5. Survival. The obligations and liabilities of Borrower under this
Article 12 shall fully survive indefinitely notwithstanding any termination,
satisfaction, assignment, entry of a judgment of foreclosure, exercise of any
power of sale, or delivery of a deed in lieu of foreclosure of the Security
Instrument.

Section 12.6. Environmental Indemnity. Simultaneously herewith, Borrower and
Guarantor have executed and delivered the Environmental Indemnity to Lender,
which Environmental Indemnity is not secured by the Security Instrument.

ARTICLE 13

EXCULPATION

Section 13.1. Exculpation.

(a) Subject to the qualifications below, Lender shall not enforce the liability
and obligation of Borrower to perform and observe the obligations contained in
the Note, this Agreement, the Security Instrument or the other Loan Documents by
any action or proceeding wherein a money judgment or any deficiency judgment or
other judgment establishing personal liability shall be sought against Borrower
or any principal, director, officer, employee, beneficiary, shareholder,
partner, member, trustee, agent, or Affiliate of Borrower or any legal
representatives, successors or assigns of any of the foregoing (collectively,
the “Exculpated Parties”), except that Lender may bring a foreclosure action, an
action for specific performance or any other appropriate action or proceeding to
enable Lender to enforce and realize upon its interest under the Note, this
Agreement, the Security Instrument and the other Loan Documents, or in the
Property (or any portion thereof), the Rents, or any other collateral given to
Lender pursuant to the Loan Documents; provided, however, that, except as
specifically provided herein, any judgment in any such action or proceeding
shall be enforceable against Borrower only to the extent of Borrower’s interest
in the Properties, in the Rents and in any other collateral given to Lender, and
Lender, by accepting the Note, this Agreement, the Security Instrument and the
other Loan Documents, shall not sue for, seek or demand any deficiency judgment
against Borrower or any of the Exculpated Parties in any such action or
proceeding under or by reason of or under or in connection with the Note, this
Agreement, the Security Instrument or the other Loan Documents. The provisions
of this Section shall not, however, (1) constitute a waiver, release or
impairment of any obligation evidenced or secured by any of the Loan Documents;
(2) impair the right of Lender to name Borrower as a party defendant in any
action or suit for foreclosure and sale under the Security Instrument;
(3) affect the validity or enforceability of any indemnity, guaranty or similar
instrument (including, without limitation, indemnities set forth in Article 12
hereof, Section 11.2 hereof, in the Guaranty and the Environmental Indemnity)
made in connection with the Loan or any of the rights and remedies of Lender
thereunder (including,

 

-150-



--------------------------------------------------------------------------------

without limitation, Lender’s right to enforce said rights and remedies against
Borrower and/or Guarantor (as applicable) personally and without the effect of
the exculpatory provisions of this Article 13); (4) impair the rights of Lender
to (A) obtain the appointment of a receiver and/or (B) enforce its rights and
remedies provided in Articles 8 and 9 hereof; (5) impair the enforcement of the
assignment of leases and rents contained in the Security Instrument and in any
other Loan Documents; (6) impair the right of Lender to enforce Section 4.12(e)
of this Agreement; (7) constitute a prohibition against Lender to seek a
deficiency judgment against Borrower in order to fully realize the security
granted by the Security Instrument or to commence any other appropriate action
or proceeding in order for Lender to exercise its remedies against the Property
(or any portion thereof); or (8) constitute a waiver of the right of Lender to
enforce the liability and obligation of Borrower, by money judgment or
otherwise, to the extent of any Loss incurred by Lender (including attorneys’
fees and costs reasonably incurred) arising out of or in connection with the
following:

(i) fraud or intentional misrepresentation by any Borrower Party in connection
with the Loan;

(ii) the gross negligence or willful misconduct of any Borrower Party;

(iii) any litigation or other legal proceeding related to the Debt filed by any
Borrower Party or any other action of any Borrower Party that delays, opposes,
impedes, obstructs, hinders, enjoins or otherwise interferes with or frustrates
the efforts of Lender to exercise any rights and remedies available to Lender as
provided herein and in the other Loan Documents; provided, however, that
Borrower shall have no liability under this clause (iii) in the event that such
Borrower Party asserts any defense or otherwise exercises any of its rights in
good faith, including, without limitation, by means of, or in connection with,
the filing, pursuit or maintenance by such Borrower Party of any litigation,
proceeding, action or claim in good faith;

(iv) (A) waste to the Property caused by the intentional acts or intentional
omissions of any Borrower Party and/or (B) the removal or disposal of any
portion of the Property by any Borrower Party or its Affiliates after an Event
of Default;

(v) the misapplication, misappropriation or conversion by any Borrower Party of
(A) any insurance proceeds paid by reason of any loss, damage or destruction to
the Property (or any portion thereof), (B) any Awards or other amounts received
in connection with the Condemnation of all or a portion of the Property, (C) any
Rents, if any, (D) any Tenant security deposits or Rents collected in advance,
if any or (E) any other monetary collateral for the Loan (including, without
limitation, any Reserve Funds and/or any portion thereof disbursed to (or at the
direction of) Borrower);

(vi) failure to pay Taxes, charges for labor or materials or other charges that
can create liens on any portion of the Property in accordance with the terms and
provisions hereof (except (1) to the extent that Borrower does not have
sufficient revenue from the Properties to make such payment, (2) to the extent
that sums sufficient to pay such amounts have been deposited in escrow with
Lender pursuant to the terms of Sections 8.1, 8.2, 8.3, 8.6 or 8.8 hereof, as
applicable and Lender has not made such sums available to Borrower or (3) to the
extent that Borrower is contesting such charges in accordance with the terms and
conditions of Section 4.5 hereof (with respect to Taxes) and in accordance with
the terms and conditions of Section 4.16 hereof (with respect to Work Charges
and/or other trade payables));

 

-151-



--------------------------------------------------------------------------------

(vii) failure to pay Insurance Premiums, to maintain the Policies in full force
and effect and/or to provide Lender evidence of the same, in each case, as
expressly provided herein (except (1) to the extent that Borrower does not have
sufficient revenue from the Properties to make such payment or (2) to the extent
that sums sufficient to pay such amounts have been deposited in escrow with
Lender pursuant to the terms of Section 8.6 hereof and Lender has not made such
sums available to Borrower);

(viii) any security deposits, advance deposits or any other deposits collected
with respect to the Property which are not delivered to Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of the Leases prior to the occurrence of the Event of Default that gave
rise to such foreclosure or action in lieu thereof;

(ix) any tax on the making and/or recording of the Security Instrument, the Note
or any of the other Loan Documents or any transfer or similar taxes upon the
making of the same, but excluding any income, franchise or other similar taxes;

(x) any violation or breach of any applicable law mandating the forfeiture or
seizure of the Property (or any portion thereof and/or interest therein);

(xi) the failure to make any REMIC Payment;

(xii) the failure to make any True Up Payment (except to the extent that
Borrower does not have sufficient revenue from the Properties to make such
payment);

(xiii) the failure to purchase or replace (as applicable) any Interest Rate Cap
Agreement or Replacement Interest Rate Cap Agreement (as applicable), in each
case, as and when required by the terms hereof;

(xiv) any material violation or breach with respect to any representation,
warranty or covenant contained in Article 5 (except with respect to Borrower or
any SPE Component Entity remaining solvent, maintaining adequate capital or
complying with Section 5.1(a)(vii) hereof with respect to trade payables or
Permitted Equipment Leases solely (1) to the extent that Borrower does not have
sufficient revenue from the Properties to make such payment or (2) to the extent
that sums sufficient to pay such amounts have been deposited in an escrow for
the payment of such amounts with Lender pursuant to the terms of Article VIII
hereof and Lender has not made such sums available to Borrower).

(xv) any violation or breach of Section 11.6 or 11.8 hereof;

(xvi) any Property Document Event shall occur;

(xvii) any indemnity obligations of Lender to Bank under the Restricted Account
Agreement;

 

-152-



--------------------------------------------------------------------------------

(xviii) any violation or breach of Section 7(a)(ii), Section 7(a)(iii) or
Section 7(b) of any Assignment of Management Agreement

(xix) the failure of Borrower and/or Manager to make any required contributions
to the CBA Multiemployer Plans (whether or not such failure results in an Event
of Default hereunder); and/or

(xx) the failure of Borrower or Manager to cooperate with Lender and/or its
assignees or designees in transitioning to Lender and/or its assignees or
designees any liquor licenses with respect to any Individual Property.

(b) Notwithstanding anything to the contrary in this Agreement, the Note or any
of the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt or to require that all collateral shall continue to secure all of the Debt
owing to Lender in accordance with the Loan Documents, and (B) the Debt shall be
fully recourse to Borrower in the event that: (i) Borrower fails to comply with
any Cash Management Provisions and does not cure such failure within ten
(10) days after written notice thereof, (ii) Borrower fails to appoint a new
property manager when required to do so pursuant to this Agreement or fails to
comply with any limitations on instructing the property manager, each as
required by and in accordance with, as applicable, the terms and provisions of,
this Agreement and the other Loan Documents; (iii) any representation, warranty
or covenant contained in Article 5 hereof is violated or breached which results
in the substantive consolidation of Borrower or any SPE Component Entity with
any other Person that is a debtor in any proceeding under the Bankruptcy Code or
any other Creditors Rights Laws; (iv) a Prohibited Transfer occurs, (v) a
Bankruptcy Event occurs; (vi) Section 11.1 hereof is violated or breached; or
(vii) the Ground Lease is terminated or cancelled or the Renewal Deadline occurs
and Lender has not received evidence acceptable to Lender of the renewal of the
Ground Lease in accordance with its terms.

ARTICLE 14

NOTICES

Section 14.1. Notices. All notices or other written communications hereunder
shall be deemed to have been properly given (a) upon delivery, if delivered in
person or by facsimile transmission with receipt acknowledged by the recipient
thereof and confirmed by telephone by sender, (b) one (1) Business Day after
having been deposited for overnight delivery with any reputable overnight
courier service, or (c) three (3) Business Days after having been deposited in
any post office or mail depository regularly maintained by the U.S. Postal
Service and sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:

 

If to Borrower:     

c/o Morgans Hotel Group

475 Tenth Avenue

New York, New York 10018

Attention: General Counsel

Facsimile No.: (212) 277-4172

 

-153-



--------------------------------------------------------------------------------

With a copy to:     

Ropes & Gray LLP

Prudential Tower, 800 Boylston Street

Boston, Massachusetts 02199-3600

Attention: Walter R. McCabe III, Esq.

Facsimile No.: (617) 235-0230

And a copy to:     

McDermott Will & Emery LLP

340 Madison Avenue

New York, New York 10173

Attention: Keith M. Pattiz, Esq.

Facsimile No.: (646) 390-1338

If to Lender:     

Citigroup Global Markets Realty Corp.

388 Greenwich Street

19th Floor

New York, New York 10013

Attention: Ana Rosu Marmann

Facsimile No.: (646) 328-2938

And to:     

Bank of America, N.A.

Real Estate Structured Finance—Servicing

900 West Trade Street

Suite 650

NC1-026-06-01

Charlotte, North Carolina 28255

Attention: Servicing Manager

Facsimile No.: (704) 317-4501

With a copy to:     

Dechert LLP Cira Centre

2929 Arch Street

Philadelphia, Pennsylvania 19104-2808

Attention: David W. Forti, Esq.

Facsimile No.: (215) 655-2647

or addressed as such party may from time to time designate by written notice to
the other parties.

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

 

-154-



--------------------------------------------------------------------------------

ARTICLE 15

FURTHER ASSURANCES

Section 15.1. Replacement Documents. Upon receipt of an affidavit of an officer
of Lender as to the loss, theft, destruction or mutilation of the Note, this
Agreement or any of the other Loan Documents which is not of public record, and,
in the case of any such mutilation, upon surrender and cancellation of the Note,
this Agreement or such other Loan Document, Borrower will issue, in lieu
thereof, a replacement thereof, dated the date of the Note, this Agreement or
such other Loan Document, as applicable, in the same principal amount thereof
and otherwise of like tenor.

Section 15.2. Recording of Security Instrument, etc.

(a) Borrower forthwith upon the execution and delivery of the Security
Instrument and thereafter, from time to time, will cause the Security Instrument
and any of the other Loan Documents creating a lien or security interest or
evidencing the lien hereof upon the Property and each instrument of further
assurance to be filed, registered or recorded in such manner and in such places
as may be required by any present or future law in order to publish notice of
and fully to protect and perfect the lien or security interest hereof upon, and
the interest of Lender in, the Property. Borrower will pay all taxes, filing,
registration or recording fees, and all expenses incident to the preparation,
execution, acknowledgment and/or recording of the Note, the Security Instrument,
this Agreement, the other Loan Documents, any note, deed of trust or mortgage
supplemental hereto, any security instrument with respect to the Property and
any instrument of further assurance, and any modification or amendment of the
foregoing documents, and all federal, state, county and municipal taxes, duties,
imposts, assessments and charges arising out of or in connection with the
execution and delivery of the Security Instrument, any deed of trust or mortgage
supplemental hereto, any security instrument with respect to the Property or any
instrument of further assurance, and any modification or amendment of the
foregoing documents, except where prohibited by applicable law so to do.

(b) Borrower represents that it has paid all state, county and municipal
recording and all other taxes imposed upon the execution and recordation of each
Security Instrument. If at any time Lender determines, based on applicable Legal
Requirements, that Lender is not being afforded the maximum amount of security
available from any one or more of the Properties as a direct or indirect result
of applicable taxes not having been paid with respect to any Individual
Property, Borrower agrees that Borrower will execute, acknowledge and deliver to
Lender, immediately upon Lender’s request, supplemental affidavits increasing
the amount of the Debt attributable to any such Individual Property to an amount
determined by Lender to be equal to the lesser of (i) the greater of the fair
market value of the applicable Individual Property (1) as of the date hereof and
(2) as of the date such supplemental affidavits are to be delivered to Lender,
and (ii) the amount of the Debt attributable to any such Individual Property (as
set forth on Schedule V hereof), and Borrower shall, on demand, pay any
additional taxes.

 

-155-



--------------------------------------------------------------------------------

Section 15.3. Further Acts, etc. Borrower will, at the cost of Borrower, and
without expense to Lender, do, execute, acknowledge and deliver all and every
further acts, deeds, conveyances, deeds of trust, mortgages, assignments,
notices of assignments, transfers and assurances as Lender shall, from time to
time, reasonably require, for the better assuring, conveying, assigning,
transferring, and confirming unto Lender the property and rights hereby
mortgaged, deeded, granted, bargained, sold, conveyed, confirmed, pledged,
assigned, warranted and transferred or intended now or hereafter so to be, or
which Borrower may be or may hereafter become bound to convey or assign to
Lender, or for carrying out the intention or facilitating the performance of the
terms of this Agreement or for filing, registering or recording the Security
Instrument, or for complying with all Legal Requirements. Borrower, on demand,
will execute and deliver, and in the event it shall fail to so execute and
deliver, hereby authorizes Lender to execute in the name of Borrower or without
the signature of Borrower to the extent Lender may lawfully do so, one or more
financing statements to evidence more effectively the security interest of
Lender in the Property. Borrower grants to Lender an irrevocable power of
attorney coupled with an interest for the purpose of exercising and perfecting
any and all rights and remedies available to Lender at law and in equity,
including without limitation, such rights and remedies available to Lender
pursuant to this Section 15.3.

Section 15.4. Changes in Tax, Debt, Credit and Documentary Stamp Laws.

(a) If any law is enacted or adopted or amended after the date of this Agreement
which deducts the Debt from the value of the Property for the purpose of
taxation and which imposes a tax, either directly or indirectly, on the Debt or
Lender’s interest in the Property, Borrower will pay the tax, with interest and
penalties thereon, if any. If Lender is advised by counsel chosen by it that the
payment of tax by Borrower would be unlawful or taxable to Lender or
unenforceable or provide the basis for a defense of usury then Lender shall have
the option by written notice of not less than one hundred twenty (120) days to
declare the Debt immediately due and payable.

(b) Borrower will not claim or demand or be entitled to any credit or credits on
account of the Debt for any part of the Taxes or Other Charges assessed against
the Property, or any part thereof, and no deduction shall otherwise be made or
claimed from the assessed value of the Property, or any part thereof, for real
estate tax purposes by reason of the Security Instrument or the Debt. If such
claim, credit or deduction shall be required by applicable law, Lender shall
have the option, by written notice of not less than one hundred twenty
(120) days, to declare the Debt immediately due and payable.

(c) If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, the Security Instrument, or any of the other Loan Documents
or impose any other tax or charge on the same, Borrower will pay for the same,
with interest and penalties thereon, if any.

ARTICLE 16

WAIVERS

Section 16.1. Remedies Cumulative; Waivers.

The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement, the Security Instrument,
the Note or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

 

-156-



--------------------------------------------------------------------------------

Section 16.2. Modification, Waiver in Writing.

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, the Security Instrument, the Note and the other
Loan Documents, nor consent to any departure by Borrower therefrom, shall in any
event be effective unless the same shall be in a writing signed by the party
against whom enforcement is sought, and then such waiver or consent shall be
effective only in the specific instance, and for the purpose, for which given.
Except as otherwise expressly provided herein, no notice to, or demand on
Borrower, shall entitle Borrower to any other or future notice or demand in the
same, similar or other circumstances.

Section 16.3. Delay Not a Waiver.

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege under this Agreement, the Security Instrument,
the Note or the other Loan Documents, or any other instrument given as security
therefor, shall operate as or constitute a waiver thereof, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Security Instrument, the Note or the other Loan Documents,
Lender shall not be deemed to have waived any right either to require prompt
payment when due of all other amounts due under this Agreement, the Security
Instrument, the Note and the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount.

Section 16.4. Waiver of Trial by Jury.

BORROWER AND LENDER, BY ACCEPTANCE OF THIS AGREEMENT, HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE,
RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE APPLICATION FOR THE LOAN, THIS
AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS OR ANY
ACTS OR OMISSIONS OF LENDER OR BORROWER.

Section 16.5. Waiver of Notice.

Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except (a) with respect to matters for which this Agreement specifically
and expressly provides for the giving of notice by Lender to Borrower and
(b) with respect to matters for which Lender is required by applicable law to
give notice, and Borrower hereby expressly waives the right to receive any
notice from Lender with respect to any matter for which this Agreement does not
specifically and expressly provide for the giving of notice by Lender to
Borrower.

 

-157-



--------------------------------------------------------------------------------

Section 16.6. Remedies of Borrower.

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by
applicable law or under this Agreement, the Security Instrument, the Note and
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, Borrower agrees that neither Lender
nor its agents shall be liable for any monetary damages, and Borrower’s sole
remedies shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. The parties hereto agree that any action or proceeding to
determine whether Lender has acted reasonably shall be determined by an action
seeking declaratory judgment. Lender agrees that, in such event, it shall
cooperate in expediting any action seeking injunctive relief or declaratory
judgment.

Section 16.7. Marshalling and Other Matters.

Borrower hereby waives, to the extent permitted by applicable Legal
Requirements, the benefit of all appraisement, valuation, stay, extension,
reinstatement and redemption laws now or hereafter in force and all rights of
marshalling in the event of any sale under the Security Instrument of the
Property or any part thereof or any interest therein. Further, Borrower hereby
expressly waives any and all rights of redemption from sale under any order or
decree of foreclosure of the Security Instrument on behalf of Borrower, and on
behalf of each and every person acquiring any interest in or title to the
Property subsequent to the date of the Security Instrument and on behalf of all
persons to the extent permitted by applicable Legal Requirements.

Section 16.8. Waiver of Statute of Limitations.

To the extent permitted by applicable Legal Requirements, Borrower hereby
expressly waives and releases to the fullest extent permitted by applicable
Legal Requirements, the pleading of any statute of limitations as a defense to
payment of the Debt or performance of its obligations hereunder, under the Note,
Security Instrument or other Loan Documents.

Section 16.9. Waiver of Counterclaim. Borrower hereby waives the right to assert
a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.

Section 16.10. Sole Discretion of Lender. Wherever pursuant to this Agreement
(a) Lender exercises any right given to it to approve or disapprove, (b) any
arrangement or term is to be satisfactory to Lender, or (c) any other decision
or determination is to be made by Lender, the decision to approve or disapprove
all decisions that arrangements or terms are satisfactory or not satisfactory,
and all other decisions and determinations made by Lender, shall be in the sole
discretion of Lender, except as may be otherwise expressly and specifically
provided herein.

 

-158-



--------------------------------------------------------------------------------

ARTICLE 17

MISCELLANEOUS

Section 17.1. Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth in this Agreement, the Security Instrument, the
Note or the other Loan Documents. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the legal
representatives, successors and assigns of such party. All covenants, promises
and agreements in this Agreement, by or on behalf of Borrower, shall inure to
the benefit of the legal representatives, successors and assigns of Lender.

Section 17.2. Governing Law. THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW
YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW
YORK, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM
THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT,
THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF
THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS
CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE, IT BEING UNDERSTOOD
THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE
STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF
ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.
TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

-159-



--------------------------------------------------------------------------------

ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS WILL, AT LENDER’S
OPTION, BE INSTITUTED IN (OR, IF PREVIOUSLY INSTITUTED, MOVED TO) ANY FEDERAL OR
STATE COURT DESIGNATED BY LENDER IN THE CITY OF NEW YORK, COUNTY OF NEW YORK.
BORROWER HEREBY (I) WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE
BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING AND (II) IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER AND LENDER HEREBY
ACKNOWLEDGE AND AGREE THAT THE FOREGOING AGREEMENT, WAIVER AND SUBMISSION ARE
MADE PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

BORROWER DOES HEREBY DESIGNATE AND APPOINT:

CT CORPORATION SYSTEM

111 EIGHTH AVENUE NEW YORK,

NEW YORK 10011

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

Section 17.3. Headings. The Article and/or Section headings in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

Section 17.4. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Legal Requirements, but if any provision of this Agreement shall be
prohibited by or invalid under applicable Legal Requirements, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

-160-



--------------------------------------------------------------------------------

Section 17.5. Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
Creditors Rights Laws, state or federal law, common law or equitable cause,
then, to the extent of such payment or proceeds received, the obligations
hereunder or part thereof intended to be satisfied shall be revived and continue
in full force and effect, as if such payment or proceeds had not been received
by Lender.

Section 17.6. Expenses. Borrower covenants and agrees to pay its own costs and
expenses and pay, or, if Borrower fails to pay, to reimburse, Lender, upon
receipt of written notice from Lender, for Lender’s reasonable costs and
expenses (including reasonable, actual attorneys’ fees and disbursements) in
each case, incurred by Lender in accordance with this Agreement in connection
with (i) the preparation, negotiation, execution and delivery of this Agreement,
the Security Instrument, the Note and the other Loan Documents and the
consummation of the transactions contemplated hereby and thereby and all the
costs of furnishing all opinions by counsel for Borrower (including without
limitation any opinions requested by Lender as to any legal matters arising
under this Agreement, the Security Instrument, the Note and the other Loan
Documents with respect to the Property); (ii) Borrower’s ongoing performance of
and compliance with Borrower’s respective agreements and covenants contained in
this Agreement, the Security Instrument, the Note and the other Loan Documents
on its part to be performed or complied with after the Closing Date, including,
without limitation, confirming compliance with environmental and insurance
requirements (provided that Borrower’s costs and expenses in connection with
compliance with Sections 11.1, 11.6, 11.7, 11.8 and 11.9 are subject to the
express terms and conditions of such Sections); (iii) Lender’s ongoing
performance and compliance with all agreements and conditions contained in this
Agreement, the Security Instrument, the Note and the other Loan Documents on its
part to be performed or complied with after the Closing Date (including, without
limitation, those contained in Articles 8 and 9 hereof); (iv) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement, the Security Instrument, the
Note and the other Loan Documents and any other documents or matters requested
by Lender; (v) securing Borrower’s compliance with any requests made pursuant to
the provisions of this Agreement; (vi) the filing and recording fees and
expenses, title insurance and reasonable fees and expenses of counsel for
providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the lien in favor of Lender pursuant to this
Agreement, the Security Instrument, the Note and the other Loan Documents;
(vii) enforcing or preserving any rights, in response to third party claims or
the prosecuting or defending of any action or proceeding or other litigation, in
each case against, under or affecting Borrower, this Agreement, the Security
Instrument, the Note, the other Loan Documents, the Property, or any other
security given for the Loan; (viii) servicing the Loan (including, without
limitation, enforcing any obligations of or collecting any payments due from
Borrower under this Agreement, the Security Instrument, the Note and the other
Loan Documents or with respect to the Property) or in connection with any
refinancing or

 

-161-



--------------------------------------------------------------------------------

restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or of any insolvency or bankruptcy proceedings; and
(ix) the preparation, negotiation, execution, delivery, review, filing,
recording or administration of any documentation associated with the exercise of
any of Borrower’s rights hereunder and/or under the other Loan Documents
regardless of whether or not any such right is consummated (including, without
limitation, Borrower’s rights hereunder to defease the Loan and to permit or
undertake transfers (including under Sections 6.3 and 6.4 hereof), in each case,
in accordance with the applicable terms and conditions hereof); provided,
however, that, with respect to each of subsections (i) though (ix) above,
(A) none of the foregoing subsections shall be deemed to be mutually exclusive
or limit any other subsection, (B) the same shall be deemed to (I) include,
without limitation and in each case, any related special servicing fees,
liquidation fees, modification fees, work-out fees, appraisal costs, special
servicer inspection costs, operating advisor consulting fees and other similar
costs or expenses payable to any Servicer, trustee, operating advisor and/or
special servicer of the Loan (or any portion thereof and/or interest therein)
and (II) exclude any requirement that Borrower directly pay the base monthly
servicing fees due to any master servicer on account of the day to day, routine
servicing of the Loan (provided, further, that the foregoing subsection (II)
shall not be deemed to otherwise limit any fees, costs, expenses or other sums
required to be paid to Lender under this Section, the other terms and conditions
hereof and/or of the other Loan Documents) and (C) Borrower shall not be liable
for the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender.

Section 17.7. Cost of Enforcement. In the event (a) that the Security Instrument
is foreclosed in whole or in part, (b) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower or any of its
constituent Persons or an assignment by Borrower or any of its constituent
Persons for the benefit of its creditors, or (c) Lender exercises any of its
other remedies under this Agreement, the Security Instrument, the Note and the
other Loan Documents, Borrower shall be chargeable with and agrees to pay all
costs of collection and defense, including attorneys’ fees and costs, incurred
by Lender or Borrower in connection therewith and in connection with any
appellate proceeding or post judgment action involved therein, together with all
required service or use taxes.

Section 17.8. Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 17.9. Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Security Instrument, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

 

-162-



--------------------------------------------------------------------------------

Section 17.10. No Joint Venture or Partnership; No Third Party Beneficiaries.

(a) Borrower and Lender intend that the relationships created under this
Agreement, the Security Instrument, the Note and the other Loan Documents be
solely that of borrower and lender. Nothing herein or therein is intended to
create a joint venture, partnership, tenancy-in-common, or joint tenancy
relationship between Borrower and Lender nor to grant Lender any interest in the
Property other than that of mortgagee, beneficiary or lender.

(b) This Agreement, the Security Instrument, the Note and the other Loan
Documents are solely for the benefit of Lender and Borrower and nothing
contained in this Agreement, the Security Instrument, the Note or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

(c) The general partners, members, principals and (if Borrower is a trust)
beneficial owners of Borrower are experienced in the ownership and operation of
properties similar to the Property, and Borrower and Lender are relying solely
upon such expertise and business plan in connection with the ownership and
operation of the Property. Borrower is not relying on Lender’s expertise,
business acumen or advice in connection with the Property.

(d) Notwithstanding anything to the contrary contained herein, Lender is not
undertaking the performance of (i) any obligations related to the Property (or
any portion thereof) (including, without limitation, under the Leases); or
(ii) any obligations with respect to any agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents to
which any Borrower Party and/or the Property (or any portion thereof) is
subject.

(e) By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Agreement, the Security
Instrument, the Note or the other Loan Documents, including, without limitation,
any officer’s certificate, balance sheet, statement of profit and loss or other
financial statement, survey, appraisal, or insurance policy, Lender shall not be
deemed to have warranted, consented to, or affirmed the sufficiency, the
legality or effectiveness of same, and such acceptance or approval thereof shall
not constitute any warranty or affirmation with respect thereto by Lender.

(f) Borrower recognizes and acknowledges that in accepting this Agreement, the
Note, the Security Instrument and the other Loan Documents, Lender is expressly
and primarily relying on the truth and accuracy of the representations and
warranties set forth in Article 3 of this Agreement without any obligation to
investigate the Property and notwithstanding any investigation of the Property
by Lender; that such reliance existed on the part of Lender prior to the date
hereof, that the warranties and representations are a material inducement to
Lender in making the Loan; and that Lender would not be willing to make the Loan
and accept the this Agreement, the Note, the Security Instrument and the other
Loan Documents in the absence of the warranties and representations as set forth
in Article 3 of this Agreement.

 

-163-



--------------------------------------------------------------------------------

Section 17.11. Publicity. All news releases, publicity or advertising by
Borrower or its Affiliates through any media intended to reach the general
public which refers to this Agreement, the Note, the Security Instrument or the
other Loan Documents or the financing evidenced by this Agreement, the Note, the
Security Instrument or the other Loan Documents, to Lender or any of its
Affiliates shall be subject to the prior written approval of Lender, not to be
unreasonably withheld.

Section 17.12. Limitation of Liability. No claim may be made by Borrower, or any
other Person against Lender or its Affiliates, directors, officers, employees,
attorneys or agents of any of such Persons for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement or any act, omission or event occurring in
connection therewith; and Borrower hereby waives, releases and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

Section 17.13. Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and the Security
Instrument, the Note or any of the other Loan Documents, the provisions of this
Agreement shall control. The parties hereto acknowledge that they were
represented by competent counsel in connection with the negotiation, drafting
and execution of this Agreement, the Note, the Security Instrument and the other
Loan Documents and this Agreement, the Note, the Security Instrument and the
other Loan Documents shall not be subject to the principle of construing their
meaning against the party which drafted same. Borrower acknowledges that, with
respect to the Loan, Borrower shall rely solely on its own judgment and advisors
in entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under this Agreement, the
Note, the Security Instrument and the other Loan Documents or any other
agreements or instruments which govern the Loan by virtue of the ownership by it
or any parent, subsidiary or Affiliate of Lender of any equity interest any of
them may acquire in Borrower, and Borrower hereby irrevocably waives the right
to raise any defense or take any action on the basis of the foregoing with
respect to Lender’s exercise of any such rights or remedies. Borrower
acknowledges that Lender engages in the business of real estate financings and
other real estate transactions and investments which may be viewed as adverse-to
or competitive with the business of Borrower or its Affiliates.

Section 17.14. Entire Agreement. This Agreement, the Note, the Security
Instrument and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written between Borrower and Lender are superseded by the terms of this
Agreement, the Note, the Security Instrument and the other Loan Documents.

 

-164-



--------------------------------------------------------------------------------

Section 17.15. Liability. If Borrower consists of more than one Person, the
obligations and liabilities of each such Person hereunder shall be joint and
several. This Agreement shall be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns forever.

Section 17.16. Duplicate Originals; Counterparts. This Agreement may be executed
in any number of duplicate originals and each duplicate original shall be deemed
to be an original. The failure of any party hereto to execute this Agreement, or
any counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.

Section 17.17. Brokers. Borrower agrees (i) to pay any and all fees imposed or
charged by all brokers, mortgage bankers and advisors (each a “Broker”) hired or
contracted by any Borrower Party or their Affiliates in connection with the
transactions contemplated by this Agreement and (ii) to indemnify and hold
Lender harmless from and against any and all claims, demands and liabilities for
brokerage commissions, assignment fees, finder’s fees or other compensation
whatsoever arising from this Agreement or the making of the Loan which may be
asserted against Lender by any Person. The foregoing indemnity shall survive the
termination of this Agreement and the payment of the Debt. Borrower hereby
represents and warrants that the only Broker engaged by any Borrower Party in
connection with the transactions contemplated by this Agreement respect hereto
is Jones Lang LaSalle Americas. Lender hereby agrees to pay any and all fees
imposed or charged by any Broker hired solely by Lender. Borrower acknowledges
and agrees that (a) any Broker is not an agent of Lender and has no power or
authority to bind Lender, (b) Lender is not responsible for any recommendations
or advice given to any Borrower Party by any Broker, (c) Lender and the Borrower
Parties have dealt at arms-length with each other in connection with the Loan,
(d) no fiduciary or other special relationship exists or shall be deemed or
construed to exist among Lender and the Borrower Parties and (e) none of the
Borrower Parties shall be entitled to rely on any assurances or waivers given,
or statements made or actions taken, by any Broker which purport to bind Lender
or modify or otherwise affect this Agreement or the Loan, unless Lender has, in
its sole discretion, agreed in writing with any such Borrower Party to such
assurances, waivers, statements, actions or modifications. Borrower acknowledges
and agrees that Lender may, in its sole discretion, pay fees or compensation to
any Broker in connection with or arising out of the closing and funding of the
Loan. Such fees and compensation, if any, (i) shall be in addition to any fees
which may be paid by any Borrower Party to such Broker and (ii) create a
potential conflict of interest for Broker in its relationship with the Borrower
Parties. Such fees and compensation, if applicable, may include a direct,
one-time payment, servicing fees and/or incentive payments based on volume and
size of financings involving Lender and such Broker.

Section 17.18. Set-Off. In addition to any rights and remedies of Lender
provided by this Agreement and by law, Lender shall have the right in its sole
discretion, without prior notice to Borrower, any such notice being expressly
waived by Borrower to the extent permitted by applicable law, upon any amount
becoming due and payable by Borrower hereunder (whether at the stated maturity,
by acceleration or otherwise), to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by Lender or any Affiliate
thereof to or for the credit or the account of Borrower; provided however,
Lender may only exercise such right during the continuance of an Event of
Default. Lender agrees promptly to notify Borrower after any such set-off and
application made by Lender; provided that the failure to give such notice shall
not affect the validity of such set-off and application.

 

-165-



--------------------------------------------------------------------------------

Section 17.19. Contributions and Waivers.

(a) As a result of the transactions contemplated by this Agreement and the other
Loan Documents, each Borrower will benefit, directly and indirectly, from each
Borrower’s obligation to pay the Debt and perform its obligations hereunder and
under the other Loan Documents (collectively, the “Obligations”) and in
consideration therefore each Borrower desires to enter into an allocation and
contribution agreement among themselves as set forth in this Section to allocate
such benefits among themselves and to provide a fair and equitable agreement to
make contributions among each of Borrowers in the event any payment is made by
any individual Borrower hereunder to Lender (such payment being referred to
herein as a “Contribution,” and for purposes of this Section, includes any
exercise of recourse by Lender against any Property of a Borrower and
application of proceeds of such Property in satisfaction of such Borrower’s
obligations, to Lender under the Loan Documents).

(b) Each Borrower shall be liable hereunder with respect to the Obligations only
for such total maximum amount (if any) that would not render its Obligations
hereunder or under any of the Loan Documents subject to avoidance under
Section 548 of the Bankruptcy Code or any comparable provisions of applicable
Legal Requirements.

(c) In order to provide for a fair and equitable contribution among Borrowers in
the event that any Contribution is made by an individual Borrower (a “Funding
Borrower”), such Funding Borrower shall be entitled to a reimbursement
Contribution (“Reimbursement Contribution”) from all other Borrowers for all
payments, damages and expenses incurred by that Funding Borrower in discharging
any of the Obligations, in the manner and to the extent set forth in this
Section.

(d) For purposes hereof, the “Benefit Amount” of any individual Borrower as of
any date of determination shall be the net value of the benefits to such
Borrower and its Affiliates from extensions of credit made by Lender to (i) such
Borrower and (ii) to the other Borrowers hereunder and the Loan Documents to the
extent such other Borrowers have guaranteed or mortgaged their property to
secure the Obligations of such Borrower to Lender.

(e) Each Borrower shall be liable to a Funding Borrower in an amount equal to
the greater of (i) the (A) ratio of the Benefit Amount of such Borrower to the
total amount of Obligations, multiplied by (B) the amount of Obligations paid by
such Funding Borrower, or (ii) ninety-five percent (95%) of the excess of the
fair saleable value of the property of such Borrower over the total liabilities
of such Borrower (including the maximum amount reasonably expected to become due
in respect of contingent liabilities) determined as of the date on which the
payment made by a Funding Borrower is deemed made for purposes hereof (giving
effect to all payments made by other Funding Borrowers as of such date in a
manner to maximize the amount of such Contributions).

 

-166-



--------------------------------------------------------------------------------

(f) In the event that at any time there exists more than one Funding Borrower
with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from other Borrowers pursuant
hereto shall be allocated among such Funding Borrowers in proportion to the
total amount of the Contribution made for or on account of the other Borrowers
by each such Funding Borrower pursuant to the Applicable Contribution. In the
event that at any time any Borrower pays an amount hereunder in excess of the
amount calculated pursuant to this Section above, that Borrower shall be deemed
to be a Funding Borrower to the extent of such excess and shall be entitled to a
Reimbursement Contribution from the other Borrowers in accordance with the
provisions of this Section.

(g) Each Borrower acknowledges that the right to Reimbursement Contribution
hereunder shall constitute an asset in favor of Borrower to which such
Reimbursement Contribution is owing.

(h) No Reimbursement Contribution payments payable by a Borrower pursuant to the
terms of this Section shall be paid until all amounts then due and payable by
all of Borrowers to Lender, pursuant to the terms of the Loan Documents, are
paid in full in cash. Nothing contained in this Section shall limit or affect in
any way the Obligations of any Borrower to Lender under the Loan Documents.

(i) To the extent permitted by applicable Legal Requirements, each Borrower
waives:

(i) any right to require Lender to proceed against any other Borrower or any
other Person or to proceed against or exhaust any security held by Lender at any
time or to pursue any other remedy in Lender’s power before proceeding against
Borrower;

(ii) any defense based upon any legal disability or other defense of any other
Borrower, any guarantor of any other Person or by reason of the cessation or
limitation of the liability of any other Borrower or any guarantor from any
cause other than full payment of all sums payable under the Loan Documents;

(iii) any defense based upon any lack of authority of the officers, directors,
partners or agents acting or purporting to act on behalf of any other Borrower
or any principal of any other Borrower or any defect in the formation of any
other Borrower or any principal of any other Borrower;

(iv) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal;

(v) any defense based upon any failure by Lender to obtain collateral for the
indebtedness or failure by Lender to perfect a lien on any collateral;

(vi) presentment, demand, protest and notice of any kind;

(vii) any defense based upon any failure of Lender to give notice of sale or
other disposition of any collateral to any other Borrower or to any other Person
or any defect in any notice that may be given in connection with any sale or
disposition of any collateral;

 

-167-



--------------------------------------------------------------------------------

(viii) any defense based upon any failure of Lender to comply with applicable
laws in connection with the sale or other disposition of any collateral,
including any failure of Lender to conduct a commercially reasonable sale or
other disposition of any collateral;

(ix) any defense based upon any use of cash collateral under Section 363 of the
Bankruptcy Code;

(x) any defense based upon any agreement or stipulation entered into by Lender
with respect to the provision of adequate protection in any bankruptcy
proceeding;

(xi) any defense based upon any borrowing or any grant of a security interest
under Section 364 of the Bankruptcy Code;

(xii) any defense based upon the avoidance of any security interest in favor of
Lender for any reason;

(xiii) any defense based upon any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding,
including any discharge of, or bar or stay against collecting, all or any of the
obligations evidenced by the Note or owing under any of the Loan Documents;

(xiv) any defense or benefit based upon Borrower’s, or any other party’s,
resignation of the portion of any obligation secured by the Security Instrument
to be satisfied by any payment from any other Borrower or any such party;

(xv) all rights and defenses arising out of an election of remedies by Lender
even though the election of remedies, such as non-judicial foreclosure with
respect to security for the Loan or any other amounts owing under the Loan
Documents, has destroyed Borrower’s rights of subrogation and reimbursement
against any other Borrower; and

(xvi) all rights and defenses that Borrower may have because any of the Debt is
secured by real property. This means, among other things (subject to the other
terms and conditions of the Loan Documents): (1) Lender may collect from
Borrower without first foreclosing on any real or personal property collateral
pledged by any other Borrower, and (2) if Lender forecloses on any real property
collateral pledged by any other Borrower, (I) the amount of the Debt may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price and (II) Lender
may collect from Borrower even if any other Borrower, by foreclosing on the real
property collateral, has destroyed any right Borrower may have to collect from
any other Borrower. This is an unconditional and irrevocable waiver of any
rights and defenses Borrower may have because any of the Debt is secured by real
property; and except as may be expressly and specifically permitted herein, any
claim or other right which Borrower might now have or hereafter acquire against
any other Borrower or any other Person that arises from the existence or
performance of any obligations under the Loan Documents, including any of the
following: (i) any right of subrogation, reimbursement, exoneration,
contribution, or indemnification; or (ii) any right to participate in any claim
or remedy of Lender against any other Borrower or any collateral security
therefor, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law.

 

-168-



--------------------------------------------------------------------------------

(j) Each Borrower hereby restates and makes the waivers made by Guarantor in the
Guaranty for the benefit of Lender. Such waivers are hereby incorporated by
reference as if fully set forth herein (and as if applicable to each Borrower)
and shall be effective for all purposes under the Loan (including, without
limitation, in the event that any Borrower is deemed to be a surety or guarantor
of the Debt (by virtue of each Borrower being co-obligors and jointly and
severally liable hereunder, by virtue of each Borrower encumbering its interest
in the Property for the benefit or debts of the other Borrowers in connection
herewith or otherwise)).

Section 17.20. Cross-Default; Cross-Collateralization.

(a) Borrower acknowledges that Lender has made the Loan to Borrower upon the
security of its collective interest in the Properties and in reliance upon the
aggregate of the Properties taken together being of greater value as collateral
security than the sum of each Individual Property taken separately. Borrower
agrees that each of the Loan Documents (including, without limitation, the
Security Instruments) are and will be cross collateralized and cross defaulted
with each other so that (i) an Event of Default under any of Loan Documents
shall constitute an Event of Default under each of the other Loan Documents;
(ii) an Event of Default hereunder shall constitute an Event of Default under
each Security Instrument; (iii) each Security Instrument shall constitute
security for the Note as if a single blanket lien were placed on all of the
Properties as security for the Note; and (iv) such cross collateralization shall
in no event be deemed to constitute a fraudulent conveyance and Borrower waives
any claims related thereto.

(b) To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners and others with interests in Borrower, and of the
Properties, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Security Instruments, and agrees not to assert
any right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Properties for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Properties in preference to every other claimant whatsoever. In addition,
Borrower, for itself and its successors and assigns, waives in the event of
foreclosure of any or all of the Security Instruments, any equitable right
otherwise available to Borrower which would require the separate sale of the
Properties or require Lender to exhaust its remedies against any Individual
Property or any combination of the Properties before proceeding against any
other Individual Property or combination of Properties; and further in the event
of such foreclosure Borrower does hereby expressly consent to and authorize, at
the option of Lender, the foreclosure and sale either separately or together of
any combination of the Properties.

[NO FURTHER TEXT ON THIS PAGE]

 

-169-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

HENRY HUDSON HOLDINGS LLC,

a Delaware limited liability company

By: Hudson Delano Senior Mezz LLC,

a Delaware limited liability company,

its Managing Member

By: Hudson Delano Junior Mezz LLC,

a Delaware limited liability company,

its Managing Member

By: Morgans Group LLC,

a Delaware limited liability company,

its Managing Member

By: Morgans Hotel Group Co.,

a Delaware corporation,

its Managing Member

  By:  

/s/ Richard Szymanski

    Name: Richard Szymanski     Title: Chief Financial Officer

 

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

58TH STREET BAR COMPANY LLC, a Delaware limited liability company

By: Hudson Pledgor LLC,

a Delaware limited liability company,

its Managing Member

By: Henry Hudson Holdings LLC,

a Delaware limited liability company,

its Managing Member

By: Hudson Delano Senior Mezz LLC,

a Delaware limited liability company,

its Managing Member

By: Hudson Delano Junior Mezz LLC,

a Delaware limited liability company,

its Managing Member

By: Morgans Group LLC,

a Delaware limited liability company,

its Managing Member

By: Morgans Hotel Group Co.,

a Delaware corporation,

its Managing Member

  By:  

/s/ Richard Szymanski

    Name: Richard Szymanski     Title: Chief Financial Officer

 

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

HUDSON LEASECO LLC, a New York limited liability company

By: Hudson Managing Member LLC,

a Delaware limited liability company,

its Managing Member

By: Henry Hudson Holdings LLC,

a Delaware limited liability company,

its Managing Member

By: Hudson Delano Senior Mezz LLC,

a Delaware limited liability company,

its Managing Member

By: Hudson Delano Junior Mezz LLC,

a Delaware limited liability company,

its Managing member

By: Morgans Group LLC,

a Delaware limited liability company,

its Managing Member

By: Morgans Hotel Group Co.,

a Delaware corporation,

its Managing member

  By:  

/s/ Richard Szymanski

    Name: Richard Szymanski     Title: Chief Financial Officer

 

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

BEACH HOTEL ASSOCIATES LLC, a Delaware limited liability company

By: Hudson Delano Senior Mezz LLC,

a Delaware limited liability company,

its Managing Member

By: Hudson Delano Junior Mezz LLC,

a Delaware limited liability company,

its Managing member

By: Morgans Group LLC,

a Delaware limited liability company,

its Managing member

By: Morgans Hotel Group Co.,

a Delaware corporation,

its Managing Member

  By:  

/s/ Richard Szymanski

    Name: Richard Szymanski     Title: Chief Financial Officer

 

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

LENDER:

 

CITIGROUP GLOBAL MARKETS REALTY CORP.,

a New York corporation

By:   /s/ Ana Rosu Marmann   Name: Ana Rosu Marmann   Title: Vice President

 

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

LENDER: BANK OF AMERICA, N.A., a national banking association By:   /s/ Steven
Wasser   Name: Steven Wasser   Title: Managing Director

 

[NO FURTHER TEXT ON THIS PAGE]



--------------------------------------------------------------------------------

SCHEDULE I

IIMMEDIATE REPAIRS

[See Attached]



--------------------------------------------------------------------------------

Opinions of Probable Costs

Deferred Maintenance Existing Deficiencies

 

Project Number:    PC31107228-101 Project Name:    Hudson Hotel Location:    356
West 58th Street, New York, NY Description:    866-Guestroom Hotel Date:   
December 13, 2013

 

NO.

   SECTION NO.   

DESCRIPTION

   QUANTITY      UNIT      UNIT
COST      OPINIONS OF PROBABLE COST                     IMMEDIATE      SHORT
TERM 0-1
YEARS      3.2    STRUCTURAL SYSTEM                1    3.2.1   

Waterproof Elevator Pit

Property management reported that some moisture infiltration has been occurring
within the elevator pit. The leak has been occurring through the foundation
wall. We recommend that the foundation wall be properly waterproofed after the
source of the water infiltration is found and addressed. This item is being
included in the 2014 Capital Expenditures Budget, and therefore costs are zeroed
out.

     1         LS       $ 43,550.00          $ 0 ^                   

 

 

    

 

 

            Subtotal Structural System             $ 0       $ 0               
     

 

 

    

 

 

     3.3    EXTERIORS                2    3.3.1   

Clean Limestone Water Table

The limestone water table along the north elevation was observed with some soot
and algae growth. Although generally a cosmetic issue, such conditions indicate
that the stone is perpetually damp. At this time, the water table should be
pressure-washed and all joints pointed as necessary.

     2         CD       $ 3,500.00          $ 7,000                     

 

 

    

 

 

            Subtotal Exteriors             $ 0       $ 7,000                  
  

 

 

    

 

 

 

 

This Document Needs to be Used in Conjunction With the PCR For This Project.   
   IVI Assessment Services, Inc.    LOGO [g658368g80l09.jpg]    Page 1



--------------------------------------------------------------------------------

Opinions of Probable Costs

Deferred Maintenance Existing Deficiencies

 

Project Number:    PC31107228-101 Project Name:    Hudson Hotel Location:    356
West 58th Street, New York, NY Description:    866-Guestroom Hotel Date:   
December 13, 2013

 

NO.

   SECTION NO.   

DESCRIPTION

   QUANTITY      UNIT      UNIT COST      OPINIONS OF PROBABLE COST           
         IMMEDIATE      SHORT TERM
0-1 YEARS      3.4    ROOFING                3    3.4.1   

Make Necessary BUR Repairs

During our visit, we noted some vapor pressure underneath the mineralized cap
sheet at the upper east mechanical penthouse roof, adjacent to the Subject’s
generator. The vapor pressure was noted as a large blister and appears to be
indicating that some moisture is entering the system. At this time, we recommend
surveying and repairing all parapet flashings and patching the blister with new
roofing material.

     6         MD       $ 350.00          $ 2,100                     

 

 

    

 

 

            Subtotal Roofing             $ 0       $ 2,100                     

 

 

    

 

 

     3.5    INTERIORS                4    3.5.2.6   

Repair Damaged Stairwell Finishes

The stairwell accessing the east elevator machine room was found to be
deteriorating. The plaster ceiling and wall finishes were found to be spalling
and deteriorating. Although they do not appear to be the result of any active
leakage and have been in the present condition for quite some time, we recommend
removing all loose and delaminated plaster, prepping the substrate, refinishing
the areas with new plaster, and repainting.

     350         SF       $ 8.00          $ 2,800                     

 

 

    

 

 

            Subtotal Interiors             $ 0       $ 2,800                  
  

 

 

    

 

 

 

 

This Document Needs to be Used in Conjunction With the PCR For This Project.   
   IVI Assessment Services, Inc.    LOGO [g658368g80l09.jpg]    Page 2



--------------------------------------------------------------------------------

Opinions of Probable Costs

Deferred Maintenance Existing Deficiencies

 

Project Number:    PC31107228-101 Project Name:    Hudson Hotel Location:    356
West 58th Street, New York, NY Description:    866-Guestroom Hotel Date:   
December 13, 2013

 

NO.

   SECTION NO.     

DESCRIPTION

   QUANTITY      UNIT      UNIT
COST      OPINIONS OF PROBABLE COST                     IMMEDIATE      SHORT
TERM
0-1 YEARS        3.6       PLUMBING SYSTEMS                5      3.6.1      

Repair Domestic Water Booster Pump System

The booster pumps were observed with some minor leaks and rusting at fitting
joints. We observed some water staining on the slab floor as well. We recommend
that all fittings be cleaned and re-sealed. This work will improve the
efficiency of the booster pump system and will prevent continued leakage.

     4         MD       $ 350.00          $ 1,400                     

 

 

    

 

 

            Subtotal Plumbing Systems             $ 0       $ 1,400            
        

 

 

    

 

 

       3.7       HEATING, VENTILATION & AIR CONDITIONING                6     
3.7.1      

Replace Inoperative Secondary Hot Water Pump

A secondary hot water pump was found to be inoperative at the time of our site
visit. The secondary hot water pump exhibited extensive rust and some leaking.
We recommend replacing the down secondary hot water pump at this time.

     1         EA       $ 3,500.00          $ 3,500                     

 

 

    

 

 

       

Subtotal Heating, Ventilation & Air Conditioning

            $ 0       $ 3,500                     

 

 

    

 

 

 

 

This Document Needs to be Used in Conjunction With the PCR For This Project.   
   IVI Assessment Services, Inc.    LOGO [g658368g80l09.jpg]    Page 3



--------------------------------------------------------------------------------

Opinions of Probable Costs

Deferred Maintenance Existing Deficiencies

 

Project Number:    PC31107228-101 Project Name:    Hudson Hotel Location:    356
West 58th Street, New York, NY Description:    866-Guestroom Hotel Date:   
December 13, 2013

 

NO.

   SECTION NO.   

DESCRIPTION

   QUANTITY      UNIT      UNIT
COST      OPINIONS OF PROBABLE COST                     IMMEDIATE      SHORT
TERM
0-1 YEARS      3.9    FIRE PROTECTION AND LIFE SAFETY                7    4.1.2
  

Utilize Expeditor to Clear Building/Fire Code Violations

During our research, IVI discovered that there are 14 open DOB violations
(regarding construction, failure to certify, elevators, and failure to
benchmark) and a single Environmental Control Board (ECB) violation (regarding
construction) on-file with the municipality. We recommend hiring an expeditor
service to research and clear all open violations. The budgeting of this line
item does not account for the payment of any associated fines or penalties.

     15         EA       $ 500.00       $ 7,500                        

 

 

    

 

 

       

Subtotal Fire Protection and Life Safety

            $ 7,500       $ 0                     

 

 

    

 

 

       

Total

            $ 7,500       $ 16,800                     

 

 

    

 

 

 

 

* -      COST OMITTED: Work can be completed in-house or by an outside
contractor at minimal cost.

** -    COST OMITTED: Recommendation only.

*** -  COST OMITTED: Tenant responsibility.

^ -       COST OMITTED: Work already budgeted as part of Capital Program

https://gateway.ivi-intl.com/sites/PC31107228/PC31107228-101/Project
Documents/FA/Final Dual Readdress/[A—PC31107228-101 Hudson Hotel, New York
NY—Costs rev l-29-14.xlsm]Summary

© 2012 IVI Assessment Services, Inc. All Rights Reserved. Version No. 20.1

 

This Document Needs to be Used in Conjunction With the PCR For This Project.   
   IVI Assessment Services, Inc.    LOGO [g658368g80l09.jpg]    Page 4



--------------------------------------------------------------------------------

Opinions of ADA Modifications

 

Project Number:    PC31107228-101 Project Name:    Hudson Hotel Location:    356
West 58th Street, New York, NY Description:    866-Guestroom Hotel Date:   
December 13, 2013

 

NO.

   SECTION NO.   

DESCRIPTION

   QUANTITY      UNIT      UNIT COST      OPINIONS OF ADA
COST      4.5    ADA MODIFICATIONS             1    4.5   

Provide Additional ADA Kits

Additional assisted listening devices are required at the Subject for guests to
use either within the guestrooms or while in the meeting rooms. An insufficient
number of kits are provided.

     13         Each       $ 500.00       $ 6,500                     

 

 

       

Subtotal ADA Modifications

            $ 6,500                     

 

 

       

Total

            $ 6,500                     

 

 

 

 

* -      COST OMITTED: Work can be completed in-house or by an outside
contractor at minimal cost.

** -    COST OMITTED: Recommendation only.

*** -  COST OMITTED: Tenant responsibility.

^ -       COST OMITTED: Work already budgeted as part of Capital Program

https://gateway.ivi-intl.com/sites/PC31107228/PC31107228-101/Project
Documents/FA/Final Dual Readdress/[A—PC31107228-101 Hudson Hotel, New York
NY—Costs rev l-29-14.xlsm]Summary

©2012 IVI Assessment Services, Inc. All Rights Reserved. Version No. 20.1

 

 

This Document Needs to be Used in Conjunction With the PCR For This Project.   
   IVI Assessment Services, Inc.    LOGO [g658368g80l09.jpg]    Page 1



--------------------------------------------------------------------------------

Opinions of Probable Costs

Deferred Maintenance Existing Deficiencies

 

Project Number:    PC31107228 - 102 Project Name:    Delano Hotel Location:   
1685 Collins Avenue, Miami Beach, FL Description:    194 Guestroom Hotel Date:
   December 13, 2013

 

NO.

  SECTION NO.  

DESCRIPTION

  QUANTITY     UNIT     UNIT COST     OPINIONS OF PROBABLE COST              
IMMEDIATE     SHORT TERM
0 - 1 YEARS     3.1   SITE           1    

Repair Terrazzo Flooring Cracking

The terrazzo flooring was noted to be cracked at the front steps. Repair and
refinish all the terrazzo flooring to provide a uniform appearance.

    5        MD      $ 350.00        $ 1,750               

 

 

   

 

 

     

Subtotal Site

        $ 0      $ 1,750               

 

 

   

 

 

    3.2   STRUCTURAL SYSTEM           2    

Concrete Repairs

Concrete cracking, spalling and exposed steel reinforcement was observed at the
following locations: at the laundry room; at the generator room; at the north
elevation (eyebrow located directly above the service entrance), south elevation
(lower wall near front deck) and east elevation of the building. Remove all
loose and delaminated concrete down to sound base and evaluate the condition of
the steel reinforcement, prepare the area and patch exposed areas with a
non-shrink grout following the manufacturer’s specifications. Finish the areas
to match the surroundings.

    1        Allowance      $ 5,000.00        $ 5,000               

 

 

   

 

 

     

Subtotal Structural System

        $ 0      $ 5,000               

 

 

   

 

 

 

 

This Document Needs to be Used in Conjunction With the PCR For This Project.   
   IVI Assessment Services, Inc.    LOGO [g658368g80l09.jpg]    Page 1



--------------------------------------------------------------------------------

Opinions of Probable Costs

Deferred Maintenance Existing Deficiencies

 

Project Number:    PC31107228 - 102 Project Name:    Delano Hotel Location:   
1685 Collins Avenue, Miami Beach, FL Description:    194 Guestroom Hotel Date:
   December 13, 2013

 

 

NO.

  SECTION NO.  

DESCRIPTION

  QUANTITY     UNIT     UNIT COST     OPINIONS OF PROBABLE COST              
IMMEDIATE     SHORT TERM
0 - 1 YEARS     3.4   ROOFING           3    

Replace Deteriorated Metal Steps at Elevator Room Bulkhead

Deteriorated metal steps were noted at the stair bulkhead entrances of the
elevator rooms located at the roof of the main building. This condition
represents a hazard and should be remedied to prevent personal injury. Replace
all the deteriorated steps accordingly and finish to match the surroundings.

    1        LS      $ 1,000.00      $ 1,000      4    

Replace Deteriorated Wood Deck^

The wooden deck and corresponding metal framing located at the 4th floor was
noted to be deteriorated and is in need of repair. According to the POC, the
entire deck, including its framing system is scheduled to be completely replaced
during the first quarter of 2014. Remove and replace the deteriorated sections
as required.

    1        LS      $ 50,000.00        $ 0 ^             

 

 

   

 

 

     

Subtotal Roofing

        $ 1,000      $ 0               

 

 

   

 

 

    3.5   INTERIORS           5    

Replace Stained Mezzanine Carpeting

The common area carpet at the mezzanine corridor was noted to be stained at
various locations. According to maintenance personnel, multiple attempts to
clean to the staining have been performed. All affected areas should be replaced
as needed to improve overall curb appeal.

    300        SY      $ 12.00        $ 3,600               

 

 

   

 

 

     

Subtotal Interiors

        $ 0      $ 3,600               

 

 

   

 

 

 

 

This Document Needs to be Used in Conjunction With the PCR For This Project.   
   IVI Assessment Services, Inc.    LOGO [g658368g80l09.jpg]    Page 2



--------------------------------------------------------------------------------

Opinions of Probable Costs

Deferred Maintenance Existing Deficiencies

 

Project Number:    PC31107228 - 102 Project Name:    Delano Hotel Location:   
1685 Collins Avenue, Miami Beach, FL Description:    194 Guestroom Hotel Date:
   December 13, 2013

 

 

NO.

  SECTION NO.  

DESCRIPTION

  QUANTITY     UNIT     UNIT COST     OPINIONS OF PROBABLE COST              
IMMEDIATE     SHORT TERM
0 - 1 YEARS     3.6   PLUMBING SYSTEMS           6    

Replace Central Domestic Water Boiler^

The Subject’s existing central domestic water boilers and pool boiler are about
to exceed their designed EUL and should be replaced to prevent disruption of
service. Replace the current equipment as required. Work included as part of the
Capital Expenditure Budget. As work has already started permitting, costs are
zeroed out.

    1        EA      $ 145,000.00        $ 0 ^             

 

 

   

 

 

     

Subtotal Plumbing Systems

        $ 0      $ 0               

 

 

   

 

 

    3.7   HEATING, VENTILATION & AIR CONDITIONING           7    

Chiller Overhaul^

According to management personnel, the chiller overhaul is scheduled to be
performed during the first quarter of 2014. Based on the limited budget
provided, the scope of work will include the chiller computer panel replacement.
This will extend the EUL of the machines and lessen down time due to
maintenance. Work included as part of the Capital Expenditure Budget.

    1        EA      $ 34,500.00        $ 0 ^ 

 

This Document Needs to be Used in Conjunction With the PCR For This Project.   
   IVI Assessment Services, Inc.    LOGO [g658368g80l09.jpg]    Page 3



--------------------------------------------------------------------------------

Opinions of Probable Costs

Deferred Maintenance Existing Deficiencies

 

Project Number:    PC31107228 - 102 Project Name:    Delano Hotel Location:   
1685 Collins Avenue, Miami Beach , FL Description:    194 Guestroom Hotel Date:
   December 13, 2013

 

 

                              OPINIONS OF PROBABLE COST  

NO.

  SECTION NO.  

DESCRIPTION

  QUANTITY     UNIT     UNIT
COST     IMMEDIATE     SHORT TERM
0 -1 YEARS   8    

Cooling Tower Refurbishing*

The fiberglass cooling towers and corresponding framing supports were observed
to be deteriorated. According to management personnel, refurbishing of the
cooling tower is scheduled to be performed at the first quarter of 2014. The
cooling tower motors have already been removed and the new motors were observed
on site and waiting to be installed. As part of the cooling tower refurbishing,
new cells, condenser water pumps, corresponding piping and structural supports
will reportedly be installed. All repairs should be performed along with an
overhaul of all cooling tower parts to inspect for scaling, rusting and/or
leaks. Work is included as part of the Capital Expenditure Budget. This work has
started and therefore costs are zeroed out.

    1        LS      $ 60,000.00        $ 0 ^  9    

Balance HVAC System and Clean Mildew

Mildew was observed at some of the A/C closets walls, AHU and ductwork
indicating improper balancing of the system. Upon completion of the cooling
towers and chiller upgrades, the heating and air conditioning system should be
properly balanced to ensure adequate distribution of heating and cooling
throughout. All mildew should be properly cleaned and the areas monitored to
ensure the condition has been properly addressed. Affected porous materials,
namely sheetrock, should be removed and replaced with like materials.

    4        MD      $ 350.00        $ 1,400               

 

 

   

 

 

     

Subtotal Heating, Ventilation & Air Conditioning

        $ 0      $ 1,400               

 

 

   

 

 

 

 

This Document Needs to be Used in Conjunction With the PCR For This Project.   
   IVI Assessment Services, Inc.    LOGO [g658368g80l09.jpg]    Page 4



--------------------------------------------------------------------------------

Opinions of Probable Costs

Deferred Maintenance Existing Deficiencies

 

Project Number:    PC31107228 - 102 Project Name:    Delano Hotel Location:   
1685 Collins Avenue, Miami Beach , FL Description:    194 Guestroom Hotel Date:
   December 13, 2013

 

 

NO.

  SECTION NO.  

DESCRIPTION

  QUANTITY     UNIT     UNIT COST     OPINIONS OF PROBABLE COST              
IMMEDIATE     SHORT TERM
0 -1 YEARS     3.8   ELECTRICAL SYSTEM           10    

Remove Storage at Electrical Room*

Storage of materials were noted at the main electrical room. This condition
represents a fire code violation. Remove all storage of materials and keep the
rooms clean and free of debris.

    1        MD      $ 350.00      $ 0 *               

 

 

   

 

 

     

Subtotal Electrical System

        $ 0      $ 0               

 

 

   

 

 

    3.9   FIRE PROTECTION AND LIFE SAFETY           11    

Repair Fire Pump Leak

An active water leak was observed at the fire pump, and the inspection tag
indicated that it was last checked in September 18, 2012 by Caribbean Fire and
Associates, Inc. In addition, several of the risers were noted to be missing the
code required inspection tags. Repair the leak and perform the annual
inspection. Provide inspection tags to all the standpipes as required by the
fire code.

    1        LS      $ 1,000.00      $ 1,000                 

 

 

   

 

 

     

Subtotal Fire Protection and Life Safety

        $ 1,000      $ 0               

 

 

   

 

 

 

 

This Document Needs to be Used in Conjunction With the PCR For This Project.   
   IVI Assessment Services, Inc.   

 

LOGO [g658368g80l09.jpg]

   Page 5



--------------------------------------------------------------------------------

Opinions of Probable Costs

Deferred Maintenance Existing Deficiencies

 

Project Number:    PC31107228 - 102 Project Name:    Delano Hotel Location:   
1685 Collins Avenue, Miami Beach , FL Description:    194 Guestroom Hotel Date:
   December 13, 2013

 

NO.

  SECTION NO.  

DESCRIPTION

  QUANTITY     UNIT     UNIT COST     OPINIONS OF PROBABLE COST              
IMMEDIATE     SHORT TERM
0 -1 YEARS     3.10   GARAGES AND CARPORTS               No Items Required      
               

 

 

   

 

 

     

Subtotal Garages and Carports

        $ 0      $ 0               

 

 

   

 

 

    3.11   ELEVATORS           12    

Verifty that Elevator Violations Have Been Addressed **

According to the City of Miami Beach Elevator Violations Report, dated September
25, 2013, all violations have been addressed by management and they are awaiting
re-inspection from the city. Follow-up to ensure this has been addressed is
recommended.

    1        LS      $ 0.00      $ 0 **               

 

 

   

 

 

     

Subtotal Elevators

        $ 0      $ 0               

 

 

   

 

 

     

Total

        $ 2,000      $ 11,750               

 

 

   

 

 

 

 

* -      COST OMITTED: Work can be completed in-house or by an outside
contractor at minimal cost.

** -      COST OMITTED: Recommendation only.

*** -      COST OMITTED: Tenant responsibility.

^ -      COST OMITTED: Work already budgeted as part of Capital Program

C:\Users\saw\Desktop\Holding File\Final Dual Readdress 102 PCA\[A –
PC31107228-102-Delano Hotel Costs-Reserves Rev 1.24.2014.xlsm]Summary

© 2012 IVI Assessment Services, Inc. All Rights Reserved. Version No. 20.1

 

This Document Needs to be Used in Conjunction With the PCR For This Project.   
   IVI Assessment Services, Inc.    LOGO [g658368g80l09.jpg]    Page 6



--------------------------------------------------------------------------------

SCHEDULE II

CONDOMINIUM DOCUMENTS

With respect to the Hudson Property:

 

  •   Amended and Restated Declaration Pursuant to Article 9-B of the Real
Property Law of the State of New York, by and among Henry Hudson Holdings LLC,
Irving Schatz, Adrienne Wechsler and Cheryl Hirsch, dated as of February 12,
1999

 

  •   Amendment to Amended and Restated Declaration, dated as of September 30,
1999

 

  •   By-Laws of 353 West 57th Street Condominium



--------------------------------------------------------------------------------

SCHEDULE III

ORGANIZATIONAL CHART

(attached hereto)



--------------------------------------------------------------------------------

LOGO [g658368dsp_309.jpg]



--------------------------------------------------------------------------------

SCHEDULE IV

DESCRIPTION OF REA’S

With respect to the Delano Property:

None.

With respect to the Hudson Property:

None.



--------------------------------------------------------------------------------

SCHEDULE V

ALLOCATED LOAN AMOUNTS

 

•   Delano Property: $113,333,333.33

 

•   Hudson Property: $186,666,666.67



--------------------------------------------------------------------------------

SCHEDULE VI

MANAGER

With respect to the Delano Property:

Morgans Hotel Group Management LLC

With respect to the Hudson Property:

Morgans Hotel Group Management LLC



--------------------------------------------------------------------------------

SCHEDULE VII

INTENTIONALLY OMITTED



--------------------------------------------------------------------------------

SCHEDULE VIII

OPERATING LEASE/OPERATING LESSEE

With respect to the Hudson Property:

 

  •   Lease between Henry Hudson Holdings LLC, as operating lessor, and Hudson
Leaseco LLC, as operating lessee, dated as of August 28, 2000

 

  •   Lease between Henry Hudson Holdings LLC, as operating lessor, and 58th
Street Bar Company LLC, as operating lessee, dated as of August 12, 2011



--------------------------------------------------------------------------------

SCHEDULE IX

LIQUOR LICENSES

With respect to the Delano Property:

 

  •   4COP Retail Beverage License, Beach Hotel Associates LLC, BEV2332055,
Active 03/31/2014

 

  •   4COP Retail Beverage License, Beach Hotel Associates LLC & LGD Management
LLC, BEV2300022, Active 03/31/2014

With respect to the Hudson Property:

 

  •   Hotel Liquor License, Hudson Leaseco LLC, Effective Date 02/01/2013,
Expiration Date 01/31/2015, Serial #: 1110624, Certificate #: 810169

 

  •   On-Premises, Liquor License, 58th Street Bar Company, Effective Date
03/08/2013, Expiration Date 05/31/2014, Serial #: 1126521, Certificate #: 81017



--------------------------------------------------------------------------------

SCHEDULE X

INTENTIONALLY OMITTED



--------------------------------------------------------------------------------

SCHEDULE XI

ENVIRONMENTAL REMEDIATION WORK

 

     Cost   Delano Property:   

Implement and maintain all asbestos containing materials in good condition under
an Asbestos Operations and Material (O&M) Program.

   $ 400    Hudson Property   

Register 8,000-gallon fuel oil above ground storage tank and emergency
generator’s 150-gallon diesel belly above ground storage tank.

   $ 500   

Correct lead based paint violation (Violation No. 4492749) for peeling or
deteriorating paint from Room 1546 on the 15th Floor

   $ 1,000   

Total

   $ 1,900      

 

 

 

x 115%

   $ 2,185   



--------------------------------------------------------------------------------

SCHEDULE XII

PERMITTED EQUIPMENT LEASES

With respect to the Delano Property:

 

VENDOR

   DATE   

DESCRIPTION

1. Palace Laundry, Inc.

   December 17, 2007    Linens contract

2. Ocean Linen

   January 19, 2012    Linen rentals

3. OSA Financial Inc.*

   January 1, 2011    ATM

4. TGI Office Automation

   September 14, 2009    Copy machines

With respect to the Hudson Property:

 

VENDOR

   DATE   

DESCRIPTION

1. Global Business Center, Inc.

   August 26, 2008    Guestroom business center/equipment

2. Pitney Bowes Global Financial

   September 11, 2012    Printer Lease Agreement

3. Kelair, Inc.

   December 13, 2012    HVAC Rental

4. LDI Color Toolbox

   March 25, 2012    Copier and Fax Lease

5. Ecolab Inc.

   April 26, 2013    Dishmachine Lease and chemical products purchase



--------------------------------------------------------------------------------

SCHEDULE XIII

BORROWER’S ORGANIZATIONAL IDENTIFICATION NUMBER/TAX IDENTIFICATION NUMBER

 

     Organizational ID #      Tax ID #  

Beach Hotel Associates LLC

     2345191         20-1487269   

58th Street Bar Company LLC

     3473280         03-0373311   

Henry Hudson Holdings LLC

     2977624         13-4035148   

Hudson Leaseco LLC

     2541676         13-4130496   



--------------------------------------------------------------------------------

SCHEDULE XIV

CONDOMINIUM UNITS

With respect to the Hudson Property:

 

  •   Unit 1, Lot 1701

 

  •   Unit 2, Lot 1702



--------------------------------------------------------------------------------

SCHEDULE XV

BOARD

With respect to the Hudson Property:

 

  •   Josh Fluhr – Voting Member of the Board appointed by Borrower

 

  •   Michael Walsh – Voting Member of the Board appointed by Borrower

 

  •   Alex Hirsch – Non-Voting Member of the Board



--------------------------------------------------------------------------------

SCHEDULE XVI

SRO UNITS

With respect to the Hudson Property:

 

NAME

   ROOM #    TYPE

[Omitted]

   1169    2

[Omitted]

   1443/1445    2

[Omitted]

   1516    1

[Omitted]

   1546    1

[Omitted]

   1632    1

[Omitted]

   1722    1

[Omitted]

   1753    1

[Omitted]

   1756    1

[Omitted]

   1812    1

[Omitted]

   1839    2

[Omitted]

   1846    2

[Omitted]

   1855/1856    3

[Omitted]

   1916    2

[Omitted]

   2017    2

[Omitted]

   2022    1

[Omitted]

   2023/2025    2

[Omitted]

   2027    2

[Omitted]

   2031    2

[Omitted]

   2039    2

[Omitted]

   2040    2

[Omitted]

   2045    1

[Omitted]

   2046    1

[Omitted]

   2102    2

[Omitted]

   2103/2105    2

[Omitted]

   2106    2

[Omitted]

   2107    2

[Omitted]

   2112\2010    2

[Omitted]

   2114    2

[Omitted]

   2115    1

[Omitted]

   2117    2

[Omitted]

   2127    2

[Omitted]

   2129    2

[Omitted]

   2134    2

[Omitted]

   2135    1

[Omitted]

   2138    1

[Omitted]

   2139    1

[Omitted]

   2140    1

[Omitted]

   2145    3



--------------------------------------------------------------------------------

[Omitted]

   2146    2

[Omitted]

   2150/2153/2153    5

[Omitted]

   2155    2

[Omitted]

   2157    1

[Omitted]

   2204    2

[Omitted]

   2206    2

[Omitted]

   2205/207    3

[Omitted]

   2211    1

[Omitted]

   2210/2212    2

[Omitted]

   2214    2

[Omitted]

   2227    2

[Omitted]

   2229    2

[Omitted]

   2231    2

[Omitted]

   2232    2

[Omitted]

   2235    2

[Omitted]

   2236    1

[Omitted]

   2239    2

[Omitted]

   2240    2

[Omitted]

   2244    2

[Omitted]

   2245    2

[Omitted]

   2250/2252    2

[Omitted]

   2253    2

[Omitted]

   2255    2

[Omitted]

   2257    1   

 

  

 

Total Occupied

   62    111 Units

Vacant Rooms

     

Single

   2025    1

Double/Corp Room

   2035    2

Single

   2050    2

Triple

   2133    3

Double

   2205    2   

 

  

 

Total Vacant

   5    10 Units   

 

  

Total SRO Units

      121

 



--------------------------------------------------------------------------------

SCHEDULE XVII

OCCUPIED SRO UNITS

With respect to the Hudson Property:

 

NAME

   ROOM #    TYPE

[Omitted]

   1169    2

[Omitted]

   1443/1445    2

[Omitted]

   1516    1

[Omitted]

   1546    1

[Omitted]

   1632    1

[Omitted]

   1722    1

[Omitted]

   1753    1

[Omitted]

   1756    1

[Omitted]

   1812    1

[Omitted]

   1839    2

[Omitted]

   1846    2

[Omitted]

   1855/1856    3

[Omitted]

   1916    2

[Omitted]

   2017    2

[Omitted]

   2022    1

[Omitted]

   2023/2025    2

[Omitted]

   2027    2

[Omitted]

   2031    2

[Omitted]

   2039    2

[Omitted]

   2040    2

[Omitted]

   2045    1

[Omitted]

   2046    1

[Omitted]

   2102    2

[Omitted]

   2103/2105    2

[Omitted]

   2106    2

[Omitted]

   2107    2

[Omitted]

   2112\2010    2

[Omitted]

   2114    2

[Omitted]

   2115    1

[Omitted]

   2117    2

[Omitted]

   2127    2

[Omitted]

   2129    2

[Omitted]

   2134    2

[Omitted]

   2135    1

[Omitted]

   2138    1

[Omitted]

   2139    1

[Omitted]

   2140    1

[Omitted]

   2145    3



--------------------------------------------------------------------------------

[Omitted]

   2146    2

[Omitted]

   2150/2153/2153    5

[Omitted]

   2155    2

[Omitted]

   2157    1

[Omitted]

   2204    2

[Omitted]

   2206    2

[Omitted]

   2205/207    3

[Omitted]

   2211    1

[Omitted]

   2210/2212    2

[Omitted]

   2214    2

[Omitted]

   2227    2

[Omitted]

   2229    2

[Omitted]

   2231    2

[Omitted]

   2232    2

[Omitted]

   2235    2

[Omitted]

   2236    1

[Omitted]

   2239    2

[Omitted]

   2240    2

[Omitted]

   2244    2

[Omitted]

   2245    2

[Omitted]

   2250/2252    2

[Omitted]

   2253    2

[Omitted]

   2255    2

[Omitted]

   2257    1   

 

  

 

Total Occupied

   62    111 Units



--------------------------------------------------------------------------------

SCHEDULE XVIII

PRIVATE COMPANY TRANSFER – ADDITIONAL RECOURSE GUARANTY COVENANTS

“Guarantor shall, at all times while the Debt remains unsatisfied, maintain
(i) net worth of not less than $100,000,000 (exclusive of the Properties), as
determined by Lender, (ii) net worth of not less than $270,000,000 (inclusive of
the Properties), as determined by Lender and (iii) Unencumbered Liquid Assets
(defined below) of not less than $10,000,000. In the event that Guarantor fails
to comply with the foregoing net worth and Unencumbered Liquid Assets
requirements, it shall be an Event of Default under this Guaranty and under the
Loan Documents.

Guarantor acknowledges, covenants and agrees that in no instance shall Guarantor
be permitted to dividend, distribute or contribute any funds received by
Guarantor unless at all times while the Debt remains unsatisfied, Guarantor
shall maintain (i) net worth of not less than $200,000,000 (exclusive of the
Properties), as determined by Lender, (ii) net worth of not less than
$370,000,000 (inclusive of the Properties), as determined by Lender and
(iii) Unencumbered Liquid Assets (defined below) of not less than $10,000,000.

During the term hereunder, Guarantor will furnish or cause to be furnished to
Lender within forty (40) days after the end of the first, second and third
calendar quarters and within ninety (90) days after the end of the fourth
calendar quarter, an Officer’s Certificate certifying as to Guarantor’s
compliance with the foregoing net worth requirements and Unencumbered Liquid
Assets requirements, together with all financial information reasonably
requested by Lender with respect to such calculations, including, but not
limited to, supporting valuation assumptions and appraisals.

For purposes hereof, “Cash and Cash Equivalents” shall mean: (1) United States
dollars and (2) any of the following which may be liquidated without
restrictions within five (5) Business Days or less: (A) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality thereof having maturities of not more than six
(6) months from the date of acquisition; (B) certificates of deposit and
Eurodollar time deposits with maturities of six (6) months or less from the date
of acquisition, bankers’ acceptances with maturities not exceeding six months
and overnight bank deposits, in each case, with any domestic commercial bank
having capital and surplus in excess of $500 million and an S&P Certificate of
Deposit Rating (short term) of A-1 or better or the equivalent by Moody’s;
(C) repurchase obligations with a term of not more than seven (7) days for
underlying securities of the types described in clauses (2)(A) and (B) above
entered into with any financial institution meeting the qualifications specified
in clause (2) (B) above; (D) commercial paper having the highest rating
obtainable from Moody’s or S&P, and in each case maturing within six months
after the date of acquisition; and (E) money market funds substantially all the
assets of which are comprised of securities and other obligations of the types
described in clauses (1) and (2)(A) through (D) above.



--------------------------------------------------------------------------------

For the purposes hereof, “Unencumbered Liquid Assets” shall be determined by
Lender in its reasonable discretion, at any time and from time to time, and
shall mean the “liquid assets” of Guarantor, free and clear of all liens and
shall include only the following assets of Guarantor as set forth on Guarantor’s
balance sheet: (x) all Cash and Cash Equivalents, and (y) the following, to the
extent acquired for investment or with a view to achieving trading profits (and
which may be liquidated without restrictions within five (5) Business Days or
less): marketable securities owned of record and beneficially by Guarantor and
which are freely tradeable, without any restriction on the New York Stock
Exchange, the American Stock Exchange, NASDAQ, the Tokyo Stock Exchange, the
London Stock Exchange, the Euronext, the Toronto Stock Exchange or the Frankfurt
Stock Exchange.”



--------------------------------------------------------------------------------

SCHEDULE XIX

PUBLIC COMPANY TRANSFER – ADDITIONAL RECOURSE GUARANTY COVENANTS

“Guarantor shall, at all times while the Debt remains unsatisfied, maintain
(i) net worth of not less than $100,000,000 (exclusive of the Properties), as
determined by Lender, (ii) net worth of not less than $270,000,000 (inclusive of
the Properties) and (iii) Unencumbered Liquid Assets (defined below) of not less
than $10,000,000, provided, that, Guarantor shall not be required to maintain
such net worth and such Unencumbered Liquid Assets requirements if at the time
of the closing of the Public Company Transaction in accordance with the terms
and conditions of the Loan Documents, (A) Guarantor is an entity whose
securities are listed and traded on the New York Stock Exchange, the American
Stock Exchange, NASDAQ, the Tokyo Stock Exchange, the London Stock Exchange, the
Euronext, the Toronto Stock Exchange or the Frankfurt Stock Exchange,
(B) Guarantor has net worth of not less than $750,000,000 (exclusive of the
Properties), as determined by Lender and (C) Guarantor has Unencumbered Liquid
Assets (defined below) of not less than $10,000,000. In the event that Guarantor
is required to maintain a net worth and Unencumbered Liquid Assets as described
above and Guarantor fails to comply with the net worth and Unencumbered Liquid
Assets requirements as described above, as applicable, it shall be an Event of
Default under this Guaranty and under the Loan Documents.

Guarantor acknowledges, covenants and agrees that in no instance shall Guarantor
be permitted to dividend, distribute or contribute any funds received by
Guarantor unless at all times while the Debt remains unsatisfied, Guarantor
shall maintain (i) net worth of not less than $200,000,000 (exclusive of the
Properties), as determined by Lender, (ii) net worth of not less than
$370,000,000 (inclusive of the Properties), as determined by Lender and
(iii) Unencumbered Liquid Assets (defined below) of not less than $10,000,000.

During the term hereunder, to the extent that Guarantor is required to maintain
a net worth and Unencumbered Liquid Assets as described above, Guarantor will
furnish or cause to be furnished to Lender within forty (40) days after the end
of the first, second and third calendar quarters and within ninety (90) days
after the end of the fourth calendar quarter, an Officer’s Certificate
certifying as to Guarantor’s compliance with the foregoing net worth
requirements and Unencumbered Liquid Assets requirements (as applicable),
together with all financial information reasonably requested by Lender with
respect to such calculations, including, but not limited to, supporting
valuation assumptions and appraisals.



--------------------------------------------------------------------------------

For purposes hereof, “Cash and Cash Equivalents” shall mean: (1) United States
dollars and (2) any of the following which may be liquidated without
restrictions within five (5) Business Days or less: (A) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality thereof having maturities of not more than six
(6) months from the date of acquisition; (B) certificates of deposit and
Eurodollar time deposits with maturities of six (6) months or less from the date
of acquisition, bankers’ acceptances with maturities not exceeding six months
and overnight bank deposits, in each case, with any domestic commercial bank
having capital and surplus in excess of $500 million and an S&P Certificate of
Deposit Rating (short term) of A-1 or better or the equivalent by Moody’s; (C)
repurchase obligations with a term of not more than seven (7) days for
underlying securities of the types described in clauses (2)(A) and (B) above
entered into with any financial institution meeting the qualifications specified
in clause (2) (B) above; (D) commercial paper having the highest rating
obtainable from Moody’s or S&P, and in each case maturing within six months
after the date of acquisition; and (E) money market funds substantially all the
assets of which are comprised of securities and other obligations of the types
described in clauses (1) and (2)(A) through (D) above.

For the purposes hereof, “Unencumbered Liquid Assets” shall be determined by
Lender in its reasonable discretion, at any time and from time to time, and
shall mean the “liquid assets” of Guarantor, free and clear of all liens and
shall include only the following assets of Guarantor as set forth on Guarantor’s
balance sheet: (x) all Cash and Cash Equivalents, and (y) the following, to the
extent acquired for investment or with a view to achieving trading profits (and
which may be liquidated without restrictions within five (5) Business Days or
less): marketable securities owned of record and beneficially by Guarantor and
which are freely tradeable, without any restriction on the New York Stock
Exchange, the American Stock Exchange, NASDAQ, the Tokyo Stock Exchange, the
London Stock Exchange, the Euronext, the Toronto Stock Exchange or the Frankfurt
Stock Exchange.”



--------------------------------------------------------------------------------

SCHEDULE XX

ASSUMPTION – ADDITIONAL RECOURSE GUARANTY COVENANTS

“Guarantor shall, at all times while the Debt remains unsatisfied, maintain
(i) net worth of not less than $250,000,000 (exclusive of the Properties), as
determined by Lender and (ii) Unencumbered Liquid Assets (defined below) of not
less than $10,000,000. In the event that Guarantor fails to comply with the
foregoing net worth and Unencumbered Liquid Assets requirements, as applicable,
it shall be an Event of Default under this Guaranty and under the Loan
Documents. During the term hereunder, Guarantor will furnish or cause to be
furnished to Lender within forty (40) days after the end of the first, second
and third calendar quarters and within ninety (90) days after the end of the
fourth calendar quarter, an Officer’s Certificate certifying as to Guarantor’s
compliance with the foregoing net worth and Unencumbered Liquid Assets
requirements, together with all financial information reasonably requested by
Lender with respect to such calculations, including, but not limited to,
supporting valuation assumptions and appraisals.

For purposes hereof, “Cash and Cash Equivalents” shall mean: (1) United States
dollars and (2) any of the following which may be liquidated without
restrictions within five (5) Business Days or less: (A) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality thereof having maturities of not more than six
(6) months from the date of acquisition; (B) certificates of deposit and
Eurodollar time deposits with maturities of six (6) months or less from the date
of acquisition, bankers’ acceptances with maturities not exceeding six months
and overnight bank deposits, in each case, with any domestic commercial bank
having capital and surplus in excess of $500 million and an S&P Certificate of
Deposit Rating (short term) of A-1 or better or the equivalent by Moody’s;
(C) repurchase obligations with a term of not more than seven (7) days for
underlying securities of the types described in clauses (2)(A) and (B) above
entered into with any financial institution meeting the qualifications specified
in clause (2) (B) above; (D) commercial paper having the highest rating
obtainable from Moody’s or S&P, and in each case maturing within six months
after the date of acquisition; and (E) money market funds substantially all the
assets of which are comprised of securities and other obligations of the types
described in clauses (1) and (2)(A) through (D) above.

For the purposes hereof, “Unencumbered Liquid Assets” shall be determined by
Lender in its reasonable discretion, at any time and from time to time, and
shall mean the “liquid assets” of Guarantor, free and clear of all liens and
shall include only the following assets of Guarantor as set forth on Guarantor’s
balance sheet: (x) all Cash and Cash Equivalents, and (y) the following, to the
extent acquired for investment or with a view to achieving trading profits (and
which may be liquidated without restrictions within five (5) Business Days or
less): marketable securities owned of record and beneficially by Guarantor and
which are freely tradeable, without any restriction on the New York Stock
Exchange, the American Stock Exchange, NASDAQ, the Tokyo Stock Exchange, the
London Stock Exchange, the Euronext, the Toronto Stock Exchange or the Frankfurt
Stock Exchange.”



--------------------------------------------------------------------------------

SCHEDULE XXI

GUARANTOR LITIGATION REPRESENTATION EXCEPTIONS

 

•   OTK Associates, LLC, directly on its own behalf and derivatively on behalf
of Morgans Hotel Group Co. v. Robert Friedman, et al., in the Court of Chancery
of the State of Delaware, C.A. No. 8447-VCL.

 

•   Yucaipa American Alliance Fund II L.P., et al. v. Morgans Hotel Group Co.
and Morgans Group LLC, in the Supreme Court of the State of New York, County of
New York, Index No. 652294/2013

 

•   Starck Arbitration: Mr. Philippe Starck has initiated arbitration
proceedings in the London Court of International Arbitration regarding an
exclusive service agreement that he entered into with Residual Hotel Interest
LLC (formerly known as Morgans Hotel Group LLC) in February 1998 regarding the
design of certain hotels now owned by us. We are not a party to these
proceedings at this time. To our knowledge, they have not continued to pursue
this arbitration.



--------------------------------------------------------------------------------

SCHEDULE XXII

COLLECTIVE BARGAINING AGREEMENT

 

•   Agreement dated July 11, 2012 by and between the New York Hotel & Motel
Trades Council, AFL-CIO and Hudson Hotel

 

•   Agreement dated February, 2011 by and between the New York Hotel & Motel
Trades Council, AFL-CIO and Morgans Hotel Group

 

•   Voluntary Settlement Agreement dated November 11, 2010 by and between the
New York Hotel & Motel Trades Council, AFL-CIO and the Hudson Hotel

 

•   Agreement dated October, 2010 by and between the New York Hotel & Motel
Trades Council, AFL-CIO and Hudson Hotel

 

•   Agreement dated September 2010 by and between the Morgans Hotel Group
Management, LLC, d/b/a Hudson Hotel on its own behalf and on behalf of the
Hudson Hotel and the New York Hotel & Motel Trades Council, AFL-CIO

 

•   Settlement Agreement dated February 9, 2010 by and between the New York
Hotel & Motel Trades Council, AFL-CIO and the Hudson Hotel

 

•   Agreement dated September 2010 by and between Hudson Hotel and the New York
Hotel & Motel Trades Council, AFL-CIO

 

•   Agreement dated January 2008 by and between the New York Hotel & Motel
Trades Council, AFL-CIO and the Hudson Hotel

 

•   Agreement dated April 25, 2008 be and between the Hudson Hotel and the New
York Hotel & Motel Trades Council, AFL-CIO

 

•   Letter Agreement dated May 28, 2004 between International Union of Operating
Engineers Local Union No. 94, 94A, 94B

 

•   Amendment to Industry-Wide Collective Bargaining Agreement between Hotel
Association of New York City, Inc. and New York Hotel & Motel Trades council,
AFL-CIO, effective January 1, 2014

 

•   Collective Bargaining Agreement between Hotel Association of New York City,
Inc. and New York Hotel & Motel Trades Council, AFL-CIO, July 1, 2012-June 30,
2019

 

•   Agreement dated July 11, 2012 by and between the New York Hotel & Motel
Trades Council, AFL-CIO and Morgans Hotel Group



--------------------------------------------------------------------------------

SCHEDULE XXIII

EXTENSION – ADDITIONAL RECOURSE GUARANTY COVENANTS

“At all times while the TLG Promissory Notes (defined below) and/or the
Convertible Notes (defined below) remain outstanding, Guarantor shall maintain
Unencumbered Liquid Assets (defined below) of not less than an aggregate amount
sufficient to pay the outstanding principal amount of each of the TLG Promissory
Notes and to pay the outstanding principal amount of each of the Convertible
Notes in full. In the event that Guarantor fails to comply with the foregoing
Unencumbered Liquid Assets requirements it shall be an Event of Default under
this Guaranty and under the Loan Documents. During the term hereunder, Guarantor
will furnish or cause to be furnished to Lender within forty (40) days after the
end of the first, second and third calendar quarters and within ninety (90) days
after the end of the fourth calendar quarter, an Officer’s Certificate
certifying as to Guarantor’s compliance with the foregoing Unencumbered Liquid
Assets requirements, together with all financial information reasonably
requested by Lender with respect to such calculations.

For purposes hereof, “Cash and Cash Equivalents” shall mean: (1) United States
dollars and (2) any of the following which may be liquidated without
restrictions within five (5) Business Days or less: (A) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality thereof having maturities of not more than six
(6) months from the date of acquisition; (B) certificates of deposit and
Eurodollar time deposits with maturities of six (6) months or less from the date
of acquisition, bankers’ acceptances with maturities not exceeding six months
and overnight bank deposits, in each case, with any domestic commercial bank
having capital and surplus in excess of $500 million and an S&P Certificate of
Deposit Rating (short term) of A-1 or better or the equivalent by Moody’s;
(C) repurchase obligations with a term of not more than seven (7) days for
underlying securities of the types described in clauses (2)(A) and (B) above
entered into with any financial institution meeting the qualifications specified
in clause (2) (B) above; (D) commercial paper having the highest rating
obtainable from Moody’s or S&P, and in each case maturing within six months
after the date of acquisition; and (E) money market funds substantially all the
assets of which are comprised of securities and other obligations of the types
described in clauses (1) and (2)(A) through (D) above.

For purposes hereof, “Convertible Notes” shall mean the 2.375% Senior
Subordinated Convertible Notes Due 2014 of Guarantor issued on October 17, 2007,
as such convertible notes may be amended, supplemented or otherwise modified,
and any notes, securities or other obligations of Guarantor, any Borrower Party
or any of their affiliates that refinance, supplement or replace such
convertible notes.

For purposes hereof, “TLG Promissory Notes” shall mean those certain promissory
notes issued in November 2011 by TLG Acquisition LLC to Andrew Sasson and Andy
Masi , as such promissory notes may be amended, supplemented or otherwise
modified, and any notes, securities or other obligations of Guarantor, any
Borrower Party or any of their affiliates that refinance, supplement or replace
such promissory notes.



--------------------------------------------------------------------------------

For the purposes hereof, “Unencumbered Liquid Assets” shall be determined by
Lender in its reasonable discretion, at any time and from time to time, and
shall mean the “liquid assets” of Guarantor, free and clear of all liens and
shall include only the following assets of Guarantor as set forth on Guarantor’s
balance sheet: (x) all Cash and Cash Equivalents, and (y) the following, to the
extent acquired for investment or with a view to achieving trading profits (and
which may be liquidated without restrictions within five (5) Business Days or
less): marketable securities owned of record and beneficially by Guarantor and
which are freely tradeable, without any restriction on the New York Stock
Exchange, the American Stock Exchange, NASDAQ the Tokyo Stock Exchange, the
London Stock Exchange, the Euronext, the Toronto Stock Exchange or the Frankfurt
Stock Exchange.”



--------------------------------------------------------------------------------

SCHEDULE XXIV

ERISA REPRESENTATION EXCEPTIONS

 

•   Borrower is obligated to contribute to The New York Hotel Trades Council and
Hotel Association of New York City, Inc., Pension Fund.



--------------------------------------------------------------------------------

SCHEDULE XXV

STATUS OF PROPERTY REPRESENTATION EXCEPTIONS

With respect to the Delano Property:

 

  •   As to Section 3.12(c): Certain waste disposal services are handled by the
private company, Waste Services of Florida, Inc. (WSI).

 

  •   As to Section 3.12(m):

 

  •   A project to replace the boilers is in progress. $75,000 has been paid
thus far as a deposit on the project which is expected to cost $150,000.

 

  •   Work on new flooring for the solarium has commenced. $12,500 has been paid
thus far and $12,500 will be due upon completion.

With respect to the Hudson Property:

 

  •   As to Section 3.12(h), UCC filed with the NY SOS by De Lage Landen
Financial Services, Inc., filed 4/26/12 (with respect to six (6) Canon copiers
and seven (7) Canon fax machines)

 

  •   As to Section 3.12(b), the following are violations at the Hudson Property
filed by the New York City Department of Buildings:

 

  •   Violation No. 040303CMTF01RNS filed on April 3, 2003

 

  •   Violation No. 073113E9028/478987 filed on July 31, 2013

 

  •   Violation No. 073113E9028/478988 filed on July 31, 2013

 

  •   Violation No. 073113E9028/478989 filed on July 31, 2013

 

  •   Violation No. 073113E9028/478990 filed on July 31, 2013

 

  •   Violation No. 073113E9028/478991 filed on July 31, 2013

 

  •   Violation No. 073113E9028/478992 filed on July 31, 2013

 

  •   Violation No. 073113E9028/478993 filed on July 31, 2013

 

  •   Violation No. 073113E9028/478994 filed on July 31, 2013

 

  •   Violation No. 073113E9028/478995 filed on July 31, 2013

 

  •   Violation No. 073113E9028/478996 filed on July 31, 2013

 

  •   Violation No. 073113E9028/478997 filed on July 31, 2013

 

  •   Violation No. 060313BENCH00248 filed on June 3, 2013

 

  •   Violation No. 110211AEUHAZ100055 filed on November 2, 2011

 

  •   Violation No. 081011CMTFKP01 filed on August 10, 2011



--------------------------------------------------------------------------------

EXHIBIT A-1

[Form of Notice Letter—Tenants]

                     , 20[        ]

[TENANT]

Re: [Describe Lease] (the “Lease”)

To Whom it May Concern:

A new cash management system has been adopted in connection with our loan from
[                    ], its successors and/or assigns (“Lender”). Consequently,
from and after the date of this letter, all payments due under the Lease should
be delivered as follows:

(i) If by check, money order, or its equivalent, please mail such items to:

 

   [INSERT RESTRICTED ACCT. INFO]      

 

     

 

     

 

     

Attention:                                                                 
                                                                           

     

Facsimile No.:                                        
                                         
                                                

  

(ii) If by wire transfer to:

[INSERT RESTRICTED ACCT. INFO]

 

  Payee:                                   
                                         
                                                                             
ABA Routing #:                                 
                                         
                                                             
For Account:                                   
                                         
                                                                 
Account #:                                   
                                         
                                                                     
Bank Contact:                                  
                                         
                                                              



--------------------------------------------------------------------------------

This payment direction may not be rescinded or altered, except by a written
direction signed by the Lender or its agent.

We appreciate your cooperation.

Very truly yours,

[BORROWER]



--------------------------------------------------------------------------------

EXHIBIT A-2

[Form of Notice Letter – Credit Card Companies]

[DATE]

[ADDRESSEE]

 

  Re: Payment Direction Letter for [PROPERTY]

Dear [            ]:

[BORROWER] (the “Owner”), the owner of the [PROPERTY] (the “Property”), has
mortgaged the Property to [                    ] (together with its successors
and assigns, the “Lender”) and has agreed that all Rents received with respect
to the Property will be paid directly to a bank selected by Lender. Therefore,
from and after [DATE], please remit all payments due to the [OWNER] [MANAGER],
the manager of the Property (the “Manager”),] [under that certain [REFERENCE
AGREEMENT], dated [                    ], 20[    ] (the “Agreement”) between the
[OWNER] [MANAGER] and you, as follows:

Transfer such amounts by the ACH System or wire transfer to the following
account:

[RESTRICTED ACCOUNT BANK]

ABA#

Attn:

Fax:

Account of:

Account #[                                ]

These payment instructions cannot be withdrawn or modified without the prior
written consent of Lender or its agent (the “Servicer”), or pursuant to a joint
written instruction from Borrower and Lender or Servicer. Until you receive
written instructions from Lender or Servicer, continue to send all payments due
under the Agreement to [RESTRICTED ACCOUNT BANK]. All payments due under the
Agreement shall be remitted to [RESTRICTED ACCOUNT BANK] no later than the day
on which such amounts are due.

If you have any questions concerning this letter, please contact
[                    ] at [                    ]. We appreciate your cooperation
in this matter.

 

Sincerely,

 

[OWNER] [MANAGER]

By:      

Name:

Title: